Exhibit 10.4

CREDIT AGREEMENT

dated as of May 6, 2010

among

LIVE NATION ENTERTAINMENT, INC.,

as Parent Borrower,

CERTAIN FOREIGN SUBSIDIARIES OF THE PARENT BORROWER,

as Foreign Borrowers,

CERTAIN SUBSIDIARIES OF THE BORROWER,

as Guarantors,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,

as Canadian Agent,

J.P. MORGAN EUROPE LIMITED,

as London Agent,

GOLDMAN SACHS LENDING PARTNERS LLC

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Co-Syndication Agents,

BANK OF AMERICA, N.A.,

THE BANK OF NOVA SCOTIA,

THE ROYAL BANK OF SCOTLAND PLC

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents,

J.P. MORGAN SECURITIES INC.,

GOLDMAN SACHS LENDING PARTNERS LLC

and

DEUTSCHE BANK SECURITIES INC.,

as Joint Lead Arrangers,

and

J.P. MORGAN SECURITIES INC.,

GOLDMAN SACHS LENDING PARTNERS LLC,

and

DEUTSCHE BANK SECURITIES INC.

as Joint Bookrunners

1067259



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page    ARTICLE I       DEFINITIONS AND ACCOUNTING TERMS   

1.01

  

Defined Terms.

   1

1.02

  

Interpretative Provisions.

   38

1.03

  

Accounting Terms and Provisions.

   38

1.04

  

Rounding.

   39

1.05

  

Times of Day.

   39

1.06

  

Exchange Rates; Currency Equivalents.

   40

1.07

  

Additional Alternative Currencies.

   40

1.08

  

Additional Borrowers.

   40

1.09

  

Change of Currency.

   40

1.10

  

Letter of Credit Amounts.

   41    ARTICLE II       COMMITMENTS AND CREDIT EXTENSIONS   

2.01

  

Commitments.

   41

2.02

  

Borrowings, B/A Drawings, Conversions and Continuations.

   46

2.03

  

Additional Provisions with Respect to Letters of Credit.

   47

2.04

  

Additional Provisions with Respect to Swingline Loans.

   53

2.05

  

Repayment of Loans and B/As.

   55

2.06

  

Prepayments.

   56

2.07

  

Termination or Reduction of Commitments.

   59

2.08

  

Interest.

   60

2.09

  

Fees.

   60

2.10

  

Computation of Interest and Fees.

   61

2.11

  

Payments Generally; Applicable Agent’s Clawback.

   61

2.12

  

Sharing of Payments by Lenders.

   63

2.13

  

Evidence of Debt.

   63

2.14

  

CAM Exchange.

   64

2.15

  

Canadian Bankers’ Acceptances.

   65

2.16

  

Defaulting Lenders.

   67    ARTICLE III       TAXES, YIELD PROTECTION AND ILLEGALITY   

3.01

  

Taxes.

   69

3.02

  

Illegality.

   72

3.03

  

Inability to Determine Rates.

   72

3.04

  

Increased Cost; Capital Adequacy.

   73

3.05

  

Compensation for Losses.

   74

3.06

  

Mitigation Obligations; Replacement of Lenders.

   74

3.07

  

Survival Losses.

   75

3.08

  

Additional Reserve Costs.

   75

 

-i-



--------------------------------------------------------------------------------

Section

        Page    ARTICLE IV       GUARANTY   

4.01

  

The Guaranty.

   75

4.02

  

Obligations Unconditional.

   76

4.03

  

Reinstatement.

   77

4.04

  

Certain Waivers.

   77

4.05

  

Remedies.

   77

4.06

  

Rights of Contribution.

   77

4.07

  

Guaranty of Payment; Continuing Guaranty.

   78    ARTICLE V       CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   

5.01

  

Conditions to Closing Date.

   78

5.02

  

Conditions to All Credit Extensions.

   80

5.03

  

First Credit Extension to each Foreign Borrower.

   81    ARTICLE VI       REPRESENTATIONS AND WARRANTIES   

6.01

  

Existence, Qualification and Power.

   81

6.02

  

Authorization; No Contravention.

   82

6.03

  

Governmental Authorization; Other Consents.

   82

6.04

  

Binding Effect.

   82

6.05

  

Financial Statements.

   82

6.06

  

No Material Adverse Effect.

   82

6.07

  

Litigation.

   83

6.08

  

No Default.

   83

6.09

  

Ownership of Property; Liens.

   83

6.10

  

Environmental Matters.

   83

6.11

  

Taxes.

   83

6.12

  

ERISA Compliance.

   83

6.13

  

Labor Matters.

   84

6.14

  

Subsidiaries.

   84

6.15

  

Margin Regulations; Investment Company Act.

   84

6.16

  

Disclosure.

   84

6.17

  

Compliance with Laws.

   85

6.18

  

Insurance.

   85

6.19

  

Solvency.

   85

6.20

  

Intellectual Property; Licenses, Etc.

   85

6.21

  

Collateral Matters.

   85

6.22

  

Status of Obligations.

   86

6.23

  

Immunities, Etc.

   86    ARTICLE VII       AFFIRMATIVE COVENANTS   

7.01

  

Financial Statements.

   86

7.02

  

Certificates; Other Information.

   87

7.03

  

Notification.

   89

 

-ii-



--------------------------------------------------------------------------------

Section

        Page

7.04

  

Preservation of Existence.

   89

7.05

  

Payment of Taxes and Other Obligations.

   89

7.06

  

Compliance with Law.

   90

7.07

  

Maintenance of Property.

   90

7.08

  

Insurance.

   90

7.09

  

Books and Records.

   90

7.10

  

Inspection Rights.

   90

7.11

  

Use of Proceeds.

   91

7.12

  

Joinder of Subsidiaries as Guarantors.

   91

7.13

  

Pledge of Capital Stock.

   91

7.14

  

Pledge of Other Property.

   92

7.15

  

Further Assurances Regarding Collateral.

   92

7.16

  

Interest Rate Protection.

   92

7.17

  

Ownership of Foreign Borrowers.

   92

7.18

  

Post-Closing Matters.

   93    ARTICLE VIII       NEGATIVE COVENANTS   

8.01

  

Liens.

   93

8.02

  

Investments.

   95

8.03

  

Indebtedness.

   97

8.04

  

Mergers and Dissolutions.

   99

8.05

  

Dispositions.

   100

8.06

  

Restricted Payments.

   100

8.07

  

Change in Nature of Business.

   101

8.08

  

Change in Accounting Practices or Fiscal Year.

   102

8.09

  

Transactions with Affiliates.

   102

8.10

  

Financial Covenants.

   102

8.11

  

Capital Expenditures.

   103

8.12

  

Limitation on Subsidiary Distributions.

   103

8.13

  

Amendment of Material Documents.

   104

8.14

  

Sale and Leaseback Transactions.

   104

8.15

  

Swap Contracts.

   105    ARTICLE IX       EVENTS OF DEFAULT AND REMEDIES   

9.01

  

Events of Default.

   105

9.02

  

Remedies upon Event of Default.

   107

9.03

  

Application of Funds.

   107    ARTICLE X       AGENTS   

10.01

  

Appointment and Authorization of the Agents.

   108

10.02

  

Rights as a Lender.

   109

10.03

  

Exculpatory Provisions.

   109

10.04

  

Reliance by Agents.

   110

10.05

  

Delegation of Duties.

   110

10.06

  

Resignation of an Agent.

   110

10.07

  

Non-Reliance on Agents and Other Lenders.

   111

 

-iii-



--------------------------------------------------------------------------------

Section

        Page

10.08

  

No Other Duties.

   111

10.09

  

Agents May File Proofs of Claim.

   111

10.10

  

Collateral and Guaranty Matters.

   112

10.11

  

Withholding Tax.

   113

10.12

  

Treasury Management Agreements and Swap Contracts.

   113    ARTICLE XI       MISCELLANEOUS   

11.01

  

Amendments, Etc.

   113

11.02

  

Notices; Effectiveness; Electronic Communication.

   116

11.03

  

No Waiver; Cumulative Remedies; Enforcement.

   118

11.04

  

Expenses; Indemnity; Damage Waiver.

   118

11.05

  

Payments Set Aside.

   119

11.06

  

Successors and Assigns.

   120

11.07

  

Treatment of Certain Information; Confidentiality.

   124

11.08

  

Right of Setoff.

   125

11.09

  

Interest Rate Limitation.

   125

11.10

  

Counterparts; Integration; Effectiveness.

   125

11.11

  

Survival of Representations and Warranties.

   126

11.12

  

Severability.

   126

11.13

  

Replacement of Lenders.

   126

11.14

  

Governing Law; Jurisdiction; Etc.

   127

11.15

  

Waiver of Jury Trial.

   128

11.16

  

USA PATRIOT Act Notice.

   128

11.17

  

Designation as Senior Debt.

   128

11.18

  

Limitation on Foreign Credit Party Obligations.

   128

11.19

  

No Advisory or Fiduciary Responsibility.

   128

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.01A    Designated Sale and Leaseback Assets Schedule 1.01B   
Existing Letters of Credit Schedule 1.01C    Closing Date Guarantors Schedule
1.01D    HOBE Excluded Assets Schedule 1.01E    Certain Capital Stock Schedule
1.01F    Letter of Credit Cap Schedule 2.01    Lenders and Commitments Schedule
3.08    Mandatory Cost Rate Schedule 6.14    Subsidiaries Schedule 6.21   
Filings and Recordings Schedule 7.08    Insurance Schedule 7.18    Post-Closing
Matters Schedule 8.01    Existing Liens Schedule 8.02(b)    Existing Investments
Schedule 8.02(x)    Designated Investments Schedule 8.03    Existing
Indebtedness Schedule 8.05    Designated Assets Schedule 8.06(b)    Certain
Restricted Payments Schedule 11.02    Notice Addresses

EXHIBITS

 

Exhibit 1.01A    Form of Foreign Borrower Agreement Exhibit 1.01B    Form of
Foreign Borrower Termination Exhibit 1.01C    Form of U.S. Pledge Agreement
Exhibit 1.01D    Form of U.S. Security Agreement Exhibit 2.02    Form of Loan
Notice Exhibit 2.13-1    Form of Dollar Revolving Note Exhibit 2.13-2    Form of
Limited Currency Revolving Note Exhibit 2.13-3    Form of Multicurrency
Revolving Note Exhibit 2.13-4    Form of Swingline Note Exhibit 2.13-5    Form
of Term A Note Exhibit 2.13-6    Form of Term B Note Exhibit 3.01(e)    Form of
Non-Bank Certificate Exhibit 7.02(b)    Form of Compliance Certificate Exhibit
7.12    Form of Joinder Agreement Exhibit 11.06    Form of Assignment and
Assumption

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Credit Agreement”) is entered into as of May 6,
2010, among LIVE NATION ENTERTAINMENT, INC., a Delaware corporation (the “Parent
Borrower”), the Foreign Borrowers party hereto from time to time (together with
the Parent Borrower, the “Borrowers”), the Guarantors identified herein, the
Lenders party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent and
Collateral Agent, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian Agent
and J.P. MORGAN EUROPE LIMITED, as London Agent.

W I T N E S S E T H

WHEREAS, the Borrowers and the Guarantors have requested that the Lenders
provide revolving credit and term loan facilities for the purposes set forth
herein; and

WHEREAS, the Lenders have agreed to make the requested facilities available on
the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Credit Agreement, the following terms have the meanings provided
below:

“Academy Music Group” means AMG and its Subsidiaries.

“Acquisition” means the purchase or acquisition (whether in one or a series of
related transactions) by any Person of (a) more than fifty percent (50%) of the
Capital Stock with ordinary voting power of another Person or (b) all or
substantially all of the property (other than Capital Stock) of another Person
or division or line of business or business unit of another Person, whether or
not involving a merger or consolidation with such Person.

“Adjusted Eurodollar Rate” means, with respect to any Borrowing of Eurodollar
Rate Loans for any Interest Period, (a) an interest rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) determined by the Applicable
Agent to be equal to the Eurodollar Rate for such Borrowing of Eurodollar Rate
Loans in effect for such Interest Period divided by (b) 1 minus the Statutory
Reserves (if any) for such Borrowing of Eurodollar Rate Loans for such Interest
Period.

“Administrative Agent” means JPMCB in its capacity as administrative agent for
the Lenders under any of the Credit Documents, or any successor administrative
agent.

“Administrative Agent Fee Letter” means that certain administrative agent fee
letter dated as of the Closing Date among the Parent Borrower and JPMCB.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Parent
Borrower and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire for the
Lenders in a form supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent” means any of the Administrative Agent, the Canadian Agent, the London
Agent or the Collateral Agent.

“Aggregate Commitments” means the aggregate principal amount of the Revolving
Commitments, Term A Loan Commitments and Term B Loan Commitments.

“Aggregate Dollar Revolving Commitments” means the Dollar Revolving Commitments
of all the Lenders.

“Aggregate Dollar Revolving Committed Amount” has the meaning provided in
Section 2.01(a)(i).

“Aggregate Limited Currency Revolving Commitments” means the Limited Currency
Revolving Commitments of all the Lenders.

“Aggregate Limited Currency Revolving Committed Amount” has the meaning provided
in Section 2.01(a)(ii).

“Aggregate Multicurrency Revolving Commitments” means the Multicurrency
Revolving Commitments of all Lenders.

“Aggregate Multicurrency Revolving Committed Amount” has the meaning provided in
Section 2.01(a)(iii).

“Aggregate Revolving Commitment Percentage” means, as to each Revolving Lender
at any time, a fraction (expressed as a percentage carried to the ninth decimal
place), the numerator of which is such Revolving Lender’s Revolving Committed
Amount at such time and the denominator of which is the Aggregate Revolving
Committed Amount at such time.

“Aggregate Revolving Commitments” means the sum of the Revolving Commitments of
all Revolving Lenders.

“Aggregate Revolving Committed Amount” means the collective reference to the
Aggregate Dollar Revolving Committed Amount, the Aggregate Limited Currency
Revolving Committed Amount and the Aggregate Multicurrency Revolving Committed
Amount.

“Alternative Currency” means each of Euros, Canadian Dollars, Sterling, Swedish
Krona, Australian Dollars, Japanese Yen and Swiss Francs and any other currency
added as an “Alternative Currency” pursuant to Section 1.07 hereof.

“Alternative Currency L/C Obligations” means any L/C Obligations arising from an
Alternative Currency Letter of Credit.

“Alternative Currency L/C Sublimit” means $25.0 million.

“Alternative Currency Letter of Credit” means any Letter of Credit denominated
in an Alternative Currency.

“Alternative Currency Sublimit” means $100.0 million.

“AMG” means Academy Music Holdings Ltd., a company incorporated in England and
Wales.

“AMG Indebtedness” means Indebtedness of any Person comprising part of the
Academy Music Group in an aggregate amount not exceeding the US Dollar
Equivalent of £40,000,000 at any time outstanding.

 

-2-



--------------------------------------------------------------------------------

“Applicable Agent” means (a) with respect to a Loan denominated in Dollars or a
Letter of Credit denominated in any Approved Currency, or with respect to any
payment that does not relate to any Loan, Borrowing or Letter of Credit, the
Administrative Agent, (b) with respect to a Loan denominated in Canadian Dollars
or a B/A, the Canadian Agent and (c) with respect to a Loan denominated in any
other Alternative Currency, the London Agent.

“Applicable Agent’s Office” means such Applicable Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as such Applicable Agent may from time to time notify the Parent
Borrower and the Lenders.

“Applicable Disposition Amount” means $300.0 million increased by $50.0 million
on each January 1 beginning on January 1, 2011 minus the aggregate amount
(measured at the fair market value thereof) of all Property Disposed of pursuant
to Section 8.05 (other than Dispositions of Designated Assets) from and after
the Closing Date.

“Applicable Percentage” means (i) with respect to Revolving Loans, Swingline
Loans, B/A Drawings, Letter of Credit Fees and Term A Loans, the percentages per
annum in the first table below and (ii) with respect to Term B Loans, the
following percentages per annum in the second table below:

APPLICABLE PERCENTAGES FOR REVOLVING LOANS, SWINGLINE LOANS,

B/A DRAWINGS, LETTER OF CREDIT FEES AND TERM A LOANS

 

Pricing Level

  

Consolidated Total

Leverage Ratio

   Eurodollar Rate Loans,
B/A Drawings
and
Letter of Credit Fees     Base Rate Loans  

 I

   < 1.50:1.00    2.00 %    1.00 % 

II

  

> 1.50 but

< 2.00:1.00

   2.25 %    1.25 % 

III

  

> 2.00 but

< 2.50:1.00

   2.50 %    1.50 % 

IV

  

> 2.50 but

< 3.00:1.00

   2.75 %    1.75 % 

V

   > 3.00:1.00    3.00 %    2.00 % 

APPLICABLE PERCENTAGES FOR TERM B LOANS

 

Pricing Level

  

Consolidated Total

Leverage Ratio

   Eurodollar Rate Loans     Base Rate Loans  

 I

   < 2.75:1.00    2.75 %    1.75 % 

II

   > 2.75:1.00    3.00 %    2.00 % 

Applicable Percentages for Revolving Loans, Swingline Loans, B/A Drawings,
Letter of Credit Fees, Term A Loans and Term B Loans will be based on the
Consolidated Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b).
Any increase or decrease in such Applicable Percentage resulting from a change
in the Consolidated Total Leverage Ratio shall become effective on the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(b); provided, however, that if (i) a
Compliance Certificate is not delivered when due in accordance therewith or
(ii) an Event of Default pursuant to Section 9.01(a), (f) or (h) has occurred
and is continuing, then, (x)

 

-3-



--------------------------------------------------------------------------------

with respect to Revolving Loans, Swingline Loans, B/A Drawings, Letter of Credit
Fees and Term A Loans, in the case of clause (i), pricing level V shall apply as
of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered until the first Business Day immediately
following delivery thereof, and in the case of clause (ii) pricing level V shall
apply as of the first Business Day after the occurrence of such Event of Default
until the first Business Day immediately following the cure or waiver of such
Event of Default and (y) with respect to Term B Loans, in the case of clause
(i), pricing level II shall apply as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered until the
first Business Day immediately following delivery thereof, and in the case of
clause (ii) pricing level II shall apply as of the first Business Day after the
occurrence of such Event of Default until the first Business Day immediately
following the cure or waiver of such Event of Default. The Applicable Percentage
in effect from the Closing Date through the date for delivery of the Compliance
Certificate for the first full fiscal quarter ending after the Closing Date
shall be determined based upon (x) pricing level V for Revolving Loans,
Swingline Loans, B/A Drawings, Letter of Credit Fees and Term A Loans and
(y) pricing level II for Term B Loans.

Determinations by the Applicable Agent of the appropriate pricing level shall be
conclusive absent manifest error.

In the event that any financial statement or Compliance Certificate delivered
pursuant to Section 7.01 or 7.02 is shown to be inaccurate (regardless of
whether this Credit Agreement or the Commitments are in effect or any Loans are
outstanding when such inaccuracy is discovered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Percentage
for any period (an “Applicable Period”) than the Applicable Percentage applied
for such Applicable Period, and only in such case, then the Parent Borrower
shall immediately (i) deliver to the Administrative Agent a corrected Compliance
Certificate for such Applicable Period, (ii) determine the Applicable Percentage
for such Applicable Period based upon the corrected Compliance Certificate, and
(iii) immediately pay to the Applicable Agent the accrued additional interest
owing as a result of such increased Applicable Percentage for such Applicable
Period, which payment shall be promptly applied by the Applicable Agent in
accordance with Section 2.11. The rights of the Applicable Agent and Lenders
pursuant to this paragraph are in addition to rights of the Applicable Agent and
Lenders with respect to Sections 2.08(b) and 9.02 and other of their respective
rights under the Credit Documents.

“Applicable Period” has the meaning assigned to such term in the definition of
Applicable Percentage.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Applicable Agent or the
applicable L/C Issuer, as applicable, to be necessary for timely settlement on
the relevant date in accordance with normal banking procedures in the place of
payment.

“Approved Currency” means each of Dollars and each Alternative Currency.

“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06) and accepted by the Administrative Agent and, if
required by Section 11.06, the Parent Borrower, in substantially the form of
Exhibit 11.06 or any other form approved by the Administrative Agent.

“Attributable Principal Amount” means (a) in the case of capital leases, the
amount of capital lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP, and (c) in the case of Sale and Leaseback Transactions,
the present value (discounted in accordance with GAAP at the debt rate implied
in the applicable lease) of the obligations of the lessee for rental payments
during the term of such lease).

“Australian Dollars” or “AU$” means the lawful currency of Australia.

 

-4-



--------------------------------------------------------------------------------

“Auto-Extension Letter of Credit” has the meaning provided in
Section 2.03(b)(iii).

“Azoff Promissory Note” means the promissory note, dated January 25, 2010,
issued by the Parent Borrower (as successor to Ticketmaster) to the Azoff Family
Trust of 1997, dated May 27, 2007.

“B/A” means a bill of exchange, including a depository bill issued in accordance
with the Depository Bills and Notes Act (Canada), denominated in Canadian
Dollars, drawn by a Canadian Borrower and accepted by a Multicurrency Revolving
Lender in accordance with the terms of this Credit Agreement.

“B/A Drawing” means B/As accepted and purchased on the same date and as to which
a single Contract Period is in effect, including any B/A Equivalent Loans
accepted and purchased on the same date and as to which a single Contract Period
is in effect. For greater certainty, all provisions of this Credit Agreement
which are applicable to B/As are also applicable, mutatis mutandis, to B/A
Equivalent Loans.

“B/A Equivalent Loan” has the meaning set forth in Section 2.15(k).

“B/A Fees” has the meaning provided in Section 2.09(c).

“B/A Obligations” means all reimbursement obligations of the Canadian Borrowers
in respect of B/As accepted hereunder.

“Base Rate” means (i) in the case of Loans denominated in Dollars, for any day a
fluctuating rate per annum equal to the highest of (a) the Federal Funds Rate
plus  1/2 of 1%, (b) the rate of interest in effect for such day as publicly
announced from time to time by JPMCB as its “prime rate” in effect at its
principal office in New York City and (c) the applicable Eurodollar Rate for a
one month Interest Period beginning on such day plus 1% and (ii) in the case of
Loans denominated in Canadian Dollars, the greater of (a) the rate of interest
publicly announced from time to time by the Canadian Agent as its “prime”
reference rate in effect on such day at its principal office in Toronto for
determining interest rates applicable to commercial loans denominated in
Canadian Dollars in Canada (each change in such reference rate being effective
from and including the date such change is publicly announced as being
effective) and (b) the interest rate per annum equal to the sum of (x) the CDOR
Rate on such day (or, if such rate is not so reported on the Reuters Screen CDOR
Page, the average of the rate quotes for bankers’ acceptances denominated in
Canadian Dollars with a term of 30 days received by the Canadian Agent at
approximately 10:00 a.m., Toronto time, on such day (or, if such day is not a
Business Day, on the next preceding Business Day) from one or more banks of
recognized standing selected by it) and (y) 0.50% per annum; provided that for
purposes of the Term B Loans only, if the Base Rate determined in accordance
with the foregoing clause (i) would be less than 2.50% per annum, then the
applicable Base Rate for such date shall be 2.50% per annum. The “prime rate” is
a rate set by JPMCB or the Canadian Agent, as applicable based upon various
factors including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such rate
announced by JPMCB or the Canadian Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“BCV” means Broadway China Ventures, LLC.

“Borrower Obligations” means, without duplication, (a) all advances to, and
debts, liabilities, obligations, covenants and duties of, any Borrower arising
under any Credit Document or otherwise with respect to any Loan, B/A or Letter
of Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Borrower of any proceeding under any Debtor Relief Laws naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding, (b) all obligations under any Swap
Contract between any Credit Party and any Lender or Affiliate of a Lender or any
Person that was a Lender or Affiliate of a Lender at the time it entered into
such Swap Contract, to the extent such Swap Contract is otherwise permitted
hereunder (each, in such capacity, a “Hedge Bank”) and (c) all obligations

 

-5-



--------------------------------------------------------------------------------

under any Treasury Management Agreement between any Credit Party and any Lender
or Affiliate of a Lender or any Person that was a Lender or Affiliate of a
Lender at the time it entered into such Treasury Management Agreement (each, in
such capacity, a “Treasury Management Bank”).

“Borrowers” has the meaning provided in the recitals hereto.

“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurodollar Rate Loans, having the same Interest Period,
or (b) a borrowing of Swingline Loans, as appropriate.

“Business Day” means any day (other than a day which is a Saturday, Sunday, or
other day on which banks in New York are authorized or required by law to
close); provided, however, that (a) when used in connection with a rate
determination, borrowing, or payment in respect of a Eurodollar Rate Loan, the
term “Business Day” shall also exclude any day on which banks in London, England
are not open for dealings in deposits of Dollars or foreign currencies, as
applicable, in the London Interbank Market, (b) when used in connection with a
Loan denominated in Euros, the term “Business Day” shall also exclude any day on
which the TARGET payment system is not open for the settlement of payments in
Euros, (c) when used in connection with a Loan denominated in Canadian Dollars
or a B/A, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in deposits in Canadian Dollars in Toronto and (d) when
used in connection with a Loan denominated in any Alternative Currency other
than Euros and Canadian Dollars, the term “Business Day” shall also exclude any
day on which banks are not open for dealings in deposits in the applicable
currency in the principal financial center of the country of such currency.

“Canadian Agent” means JPMorgan Chase Bank, N.A., Toronto Branch, in its
capacity as Canadian agent for the Lenders hereunder, or any successor Canadian
agent.

“Canadian Borrower” means the Parent Borrower or any Subsidiary that is
incorporated or otherwise organized under the laws of Canada or any political
subdivision thereof that has been designated as a Foreign Borrower pursuant to
Section 1.08 and, in each case that has not ceased to be a Foreign Borrower as
provided in Section 1.08.

“Canadian Dollars” and “C$” means the lawful currency of Canada.

“Canadian Lending Office” means, as to any Limited Currency Revolving Lender,
the applicable branch, office or Affiliate of such Limited Currency Revolving
Lender designated by such Limited Currency Revolving Lender to make Loans in
Canadian Dollars and to accept and purchase or arrange for the purchase of B/As
and as to any Multicurrency Revolving Lender, the applicable branch, office or
Affiliate of such Multicurrency Revolving Lender designated by such
Multicurrency Revolving Lender to make Loans in Canadian Dollars and to accept
and purchase or arrange for the purchase of B/As.

“Capital Expenditures” means, as to any Person, expenditures with respect to
property, plant and equipment during such period which should be capitalized in
accordance with GAAP (including the Attributable Principal Amount of capital
leases). The following items will be excluded from the definition of Capital
Expenditures: (a) expenditures to the extent funded by insurance proceeds,
condemnation awards or payments pursuant to a deed in lieu thereof,
(b) expenditures to the extent made through barter transactions and (c) non-cash
capital expenditures required to be booked as capital expenditures in accordance
with GAAP.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person (but excluding, in each case, any debt security
that is convertible into, or exchangeable for, Capital Stock).

“Cash Collateralize” has the meaning provided in Section 2.03(g).

 

-6-



--------------------------------------------------------------------------------

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve (12) months from the
date of acquisition, (b) Dollar-denominated time deposits, money market deposits
and certificates of deposit of (i) any Lender that accepts such deposits in the
ordinary course of such Lender’s business, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500.0 million or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or from Moody’s is at least P-1, in each case with maturities of not more than
two hundred seventy (270) days from the date of acquisition, (c) commercial
paper issued by any issuer bearing at least an “A-2” rating for any short-term
rating provided by S&P and/or Moody’s and maturing within two hundred seventy
(270) days of the date of acquisition, (d) repurchase agreements entered into by
the Parent Borrower with a bank or trust company (including any of the Lenders)
or recognized securities dealer having capital and surplus in excess of $500.0
million for direct obligations issued by or fully guaranteed by the United
States and having, on the date of purchase thereof, a fair market value of at
least one hundred percent (100%) of the amount of the repurchase obligations,
(e) Investments (classified in accordance with GAAP as current assets) in money
market investment programs registered under the Investment Company Act of 1940,
as amended, that are administered by reputable financial institutions having
capital and surplus of at least $500.0 million and the portfolios of which are
limited to Investments of the character described in the foregoing subclauses
hereof, (f) shares of mutual funds if no less than 95% of such funds’
investments satisfy the provisions of clauses (a) through (e) above, and (g) in
the case of any Foreign Subsidiary, short-term investments of comparable credit
quality (or the best available in such Foreign Subsidiary’s jurisdiction) and
tenor to those referred to in clauses (a) through (f) above which are
customarily used for cash management purposes in any country in which such
Foreign Subsidiary operates.

“CDOR Rate” means, on any date, an interest rate per annum equal to the average
discount rate applicable to bankers’ acceptances denominated in Canadian Dollars
with a term of 30 days (for purposes of the definition of the term “Base Rate”)
or with a term equal to the Contract Period of the relevant B/As (for purposes
of the definition of the term “Discount Rate”) appearing on the Reuters Screen
CDOR Page (or on any successor or substitute page of such Screen, or any
successor to or substitute for such Screen, providing rate quotations comparable
to those currently provided on such page of such Screen, as determined by the
Canadian Agent from time to time) at approximately 10:00 a.m., Toronto time, on
such date (or, if such date is not a Business Day, on the next preceding
Business Day).

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan
unless such plan is part of a group) becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of forty percent (40%) or more of the equity securities of the
Parent Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Parent Borrower on a fully diluted basis;

(b) there shall be consummated any share exchange, consolidation or merger of
the Parent Borrower pursuant to which the Parent Borrower’s Capital Stock
entitled to vote in the election of the board of directors of the Parent
Borrower generally would be converted into cash, securities or other property,
or the Parent Borrower sells, assigns, conveys, transfers, leases or otherwise
disposes of all or substantially all of its assets, in each case other than
pursuant to a share exchange, consolidation or merger of the Parent Borrower in
which the holders of the Parent Borrower’s Capital Stock entitled to vote in the
election of the board of directors of the Parent Borrower generally immediately
prior to the share exchange, consolidation or merger have, directly or
indirectly, at least a majority of the total voting power in the aggregate of
all classes of Capital Stock of the continuing or surviving entity entitled to
vote in the election of

 

-7-



--------------------------------------------------------------------------------

the board of directors of such person generally immediately after the share
exchange, consolidation or merger; or

(c) a “change of control” or any comparable term under, and as defined in, any
of the documentation relating to the Convertible Notes, the Existing Senior
Notes or the New Senior Notes shall have occurred.

“Closing Date” means the date hereof.

“Collateral” means the collateral identified in, and at any time covered by, the
Collateral Documents.

“Collateral Agent” means JPMCB in its capacity as collateral agent or security
trustee, as applicable, for the Lenders under any of the Collateral Documents,
or any successor collateral agent.

“Collateral Documents” means the U.S. Security Agreement, the U.S. Pledge
Agreement, the Foreign Collateral Documents and any other documents executed and
delivered in connection with the attachment and perfection of security interests
granted to secure the Obligations.

“Commitment Fees” has the meaning provided in Section 2.09(a).

“Commitment Period” means the period from and including the Closing Date to the
earlier of (a) (i) in the case of Revolving Loans and Swingline Loans, the
Revolving Termination Date or (ii) in the case of the Letters of Credit, the L/C
Expiration Date, or (b) in the case of the Revolving Loans, Swingline Loans and
the Letters of Credit, the date on which the applicable Revolving Commitments
shall have been terminated as provided herein.

“Commitments” means the Revolving Commitments, the L/C Commitments, the
Swingline Commitment, the Term A Loan Commitments and the Term B Loan
Commitments.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02(b).

“Consolidated Capital Expenditures” means, for any period for the Consolidated
Group, without duplication, all Capital Expenditures.

“Consolidated EBITDA” means, for any period for the Consolidated Group,
Consolidated Net Income in such period plus, without duplication, (A) in each
case solely to the extent decreasing Consolidated Net Income in such period:
(a) consolidated interest expense (net of interest income), (b) provision for
taxes, to the extent based on income or profits, (c) amortization and
depreciation, (d) the amount of all expenses incurred in connection with (x) the
closing and initial funding of this Credit Agreement, the New Senior Notes or
the Transactions and (y) the Ticketmaster Merger in an amount under this clause
(y) not to exceed $85.0 million in the aggregate, (e) the amount of all non-cash
deferred compensation expense, (f) the amount of all expenses associated with
the early extinguishment of Indebtedness, (g) any losses from sales of Property,
other than from sales in the ordinary course of business, (h) any non-cash
impairment loss of goodwill or other intangibles required to be taken pursuant
to GAAP, (i) any non-cash expense recorded with respect to stock options or
other equity-based compensation, (j) any extraordinary loss in accordance with
GAAP, (k) any restructuring, non-recurring or other unusual item of loss or
expense (including write-offs and write-downs of assets), other than any
write-off or write-down of inventory or accounts receivable; provided that the
aggregate amount of any such losses or expenses in cash shall not exceed $35.0
million in any four quarter period ending on or prior to June 30, 2011 and $10.0
million in any four quarter period ending thereafter, (l) any non-cash loss
related to discontinued operations, (m) any other non-cash charges (other than
write-offs or write-downs of inventory or accounts receivable) and (n) fees and
expenses incurred in connection with the making of acquisitions and other
non-ordinary course Investments pursuant to Section 8.02, in an aggregate amount
not to exceed $30.0 million in any four quarter period; provided that, in the
case of any non-cash charge referred to in this definition of Consolidated
EBITDA that relates to accruals or reserves for a future cash disbursement, such
future cash disbursement shall be deducted from Consolidated EBITDA in the
period when such cash is so disbursed minus (B) in each case solely to the
extent increasing Consolidated Net Income in such period: (a) any extraordinary
gain in accordance with GAAP, (b) any nonrecurring item of gain or income
(including write-ups of assets), other

 

-8-



--------------------------------------------------------------------------------

than any write-up of inventory or accounts receivable, (c) any gains from sales
of Property, other than from sales in the ordinary course of business, (d) any
non-cash gain related to discontinued operations, and (e) the aggregate amount
of all other non-cash items increasing Consolidated Net Income during such
period; provided that in the case of any non-cash item referred to in clause
(B) of this definition of Consolidated EBITDA that relates to a future cash
payment to the Parent Borrower or a Subsidiary, such future cash payment shall
be added to Consolidated EBITDA in the period when such payment is so received
by the Parent Borrower or such Subsidiary.

Subject to the following sentence, Consolidated EBITDA for the fiscal quarters
ended September 30, 2009 and December 31, 2009 shall be deemed to be $234.5
million and $88.2 million, respectively. Without duplication of any pro forma
adjustments reflected in the amounts set forth in the immediately preceding
sentence, Consolidated EBITDA for any period shall be calculated on a Pro Forma
Basis pursuant to Section 1.03(b).

“Consolidated Excess Cash Flow” means, for any period for the Consolidated
Group, (a) net cash provided by operating activities for such period as reported
on the audited GAAP cash flow statement delivered under Section 7.01(a) minus
(b) the sum of, in each case to the extent not otherwise reducing net cash
provided by operating activities in such period, without duplication,
(i) scheduled principal payments and payments of interest in each case made in
cash on Consolidated Total Funded Debt during such period (including for
purposes hereof, sinking fund payments, payments in respect of the principal
components under capital leases and the like relating thereto), in each case
other than in connection with a refinancing thereof, (ii) Consolidated Capital
Expenditures made in cash during such period that are not financed with the
proceeds of Indebtedness, an issuance of Capital Stock or from a reinvestment of
Net Cash Proceeds referred to in Section 2.06(b)(ii), (iii) optional prepayments
of Funded Debt during such period (other than prepayments of Loans owing under
this Credit Agreement (except prepayments of Revolving Loans, to the extent
there is a simultaneous reduction in the Aggregate Revolving Commitments in the
amount of such prepayment pursuant to Section 2.07) and other than such optional
prepayments made with the proceeds of other Indebtedness), (iv) to the extent
not financed with the incurrence or assumption of Indebtedness or proceeds from
an issuance of Capital Stock, Subject Dispositions, Specified Dispositions or
Involuntary Dispositions, cash sums expended for Investments pursuant to
Sections 8.02(c) (to the extent such advances are not repaid to Parent Borrower
or a Subsidiary), (i), (j) or (k) (other than with respect to any amount
expended on such Investments through the use of the Cumulative Credit) during
such period, (v) without duplication of amounts deducted from Consolidated
Excess Cash Flow in prior periods, the aggregate consideration required to be
paid in cash by the Parent Borrower or any Subsidiary pursuant to binding
contracts (the “Contract Consideration”) entered into prior to or during such
period relating to Consolidated Capital Expenditures to be consummated or made
during the three months following the end of such period, provided that to the
extent the aggregate amount of internally generated cash actually utilized to
finance such Consolidated Capital Expenditures during such three months is less
than the Contract Consideration, the amount of such shortfall shall be added to
Consolidated Excess Cash Flow for the period following such period and (vi) to
the extent such amounts increased net cash provided by operating activities in
such period, funds collected by the Parent Borrower or any of its Subsidiaries
on behalf of clients of the Parent Borrower or any of its Subsidiaries
representing the face amount of tickets sold plus (c) to the extent such amounts
decreased net cash provided by operating activities in such period, funds
remitted by the Parent Borrower or any of its Subsidiaries to clients of the
Parent Borrower or any of its Subsidiaries representing the face amount of
tickets sold.

“Consolidated Group” means the Parent Borrower and its consolidated
Subsidiaries, as determined in accordance with GAAP.

“Consolidated Interest Coverage Ratio” means, as of the last day of each fiscal
quarter, for the period of four (4) consecutive fiscal quarters then ending, the
ratio of (i) Consolidated EBITDA of the Consolidated Group to (ii) Consolidated
Interest Expense of the Consolidated Group.

“Consolidated Interest Expense” means, for any period, the sum of the total
interest expense of the Consolidated Group (calculated without regard to any
limitations on the payment thereof) plus, without duplication, the interest
component under capital leases determined on a consolidated basis minus to the
extent (x) not exceeding $7.5 million in such period and (y) not included in the
Parent Borrower’s consolidated revenues in accordance with GAAP, interest income
determined on a consolidated basis; provided that the amortization of deferred
financing, legal and accounting costs with respect to debt financings shall be
excluded from Consolidated Interest Expense to the extent the same would
otherwise have been included therein; provided further that subject to
adjustment for

 

-9-



--------------------------------------------------------------------------------

events occurring after the Closing Date pursuant to Section 1.03(b),
Consolidated Interest Expense for any period ending prior to the first
anniversary of the Closing Date shall be determined by multiplying
(x) Consolidated Interest Expense from and including the Closing Date to and
including the last day of such period by (y) a fraction, the numerator of which
is 365 and the denominator of which is the number of days in such period;
provided further that the interest expense on Indebtedness of a Subsidiary of
the Parent Borrower that is non-recourse to the Credit Parties and whose net
income is excluded in the calculation of Consolidated Net Income due to the
operation of clause (ii) of the definition thereof shall be excluded.

Without duplication of any of the adjustments reflected in the calculations set
forth in the second proviso of the immediately preceding sentence, Consolidated
Interest Expense shall be calculated on a Pro Forma Basis pursuant to
Section 1.03(b).

“Consolidated Net Income” means, for any period for the Consolidated Group, the
net income (or loss), determined on a consolidated basis (after any deduction
for minority interests except in the case of any Credit Party) of the
Consolidated Group in accordance with GAAP, provided that (i) in determining
Consolidated Net Income, the net income of any Unrestricted Subsidiary or any
other Person which is not a Subsidiary of the Parent Borrower or is accounted
for by the Parent Borrower by the equity method of accounting shall be included
only to the extent of the payment of cash dividends or cash distributions by
such other Person to a member of the Consolidated Group during such period,
(ii) the net income of any Subsidiary of the Parent Borrower (other than a
Domestic Guarantor) that is not distributed to the Parent Borrower or a Domestic
Guarantor shall be excluded to the extent that the declaration or payment of
cash dividends or similar cash distributions by that Subsidiary of that net
income is not at the date of determination permitted by operation of its
Organization Documents or any agreement, instrument or law applicable to such
Subsidiary and (iii) the cumulative effect of any change in accounting
principles shall be excluded. Consolidated Net Income shall be calculated on a
Pro Forma Basis pursuant to Section 1.03(b).

“Consolidated Total Assets” means the total assets of the Parent Borrower and
its Subsidiaries on a consolidated basis determined in accordance with GAAP, as
shown on the most recent balance sheet of the Parent Borrower required to have
been delivered pursuant to Section 7.01(a) or (b) or, for the period prior to
the time any such statements are required to be so delivered pursuant to
Section 7.01(a) or (b), as shown on the financial statements referred to in the
first sentence of Section 6.05.

“Consolidated Total Funded Debt” means, at any time, the principal amount of all
Funded Debt of the Consolidated Group at such time determined on a consolidated
basis (it being understood and agreed that outstanding letters of credit shall
not constitute Funded Debt unless such letters of credit have been drawn on by
the beneficiary thereof and the resulting obligations have not been paid by the
Parent Borrower).

“Consolidated Total Leverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (i) Consolidated Total Funded Debt on such day to
(ii) Consolidated EBITDA of the Consolidated Group for the period of four
(4) consecutive fiscal quarters ending on such day.

“Contract Consideration” has the meaning assigned to such term in the definition
of Consolidated Excess Cash Flow.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Contract Period” means, with respect to any B/A, the period commencing on the
date such B/A is issued and accepted and ending on the date 30, 60, 90 or 180
days thereafter, as the applicable Canadian Borrower may elect (in each case
subject to availability), provided that if such Contract Period would end on a
day other than a Business Day, such Contract Period shall be extended to the
next succeeding Business Day.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

-10-



--------------------------------------------------------------------------------

“Credit Agreement” has the meaning provided in the recitals hereto, as the same
may be amended and modified from time to time.

“Credit Documents” means this Credit Agreement, the Notes, the Collateral
Documents, the Engagement Letter, the Administrative Agent Fee Letter, the
Issuer Documents, the Joinder Agreements, any Foreign Borrower Agreements, any
Foreign Borrower Terminations, any Revolving Lender Joinder Agreement, any
Guarantee and any Incremental Term Loan Joinder Agreement.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Parties” means the Parent Borrower, any Foreign Subsidiary that becomes
a Foreign Borrower under Section 1.08 and any Guarantor.

“Credit Party Materials” has the meaning provided in Section 7.02.

“Cumulative Credit” means, with respect to any proposed use of the Cumulative
Credit at any time, an amount equal to (a) the amount of the Consolidated Excess
Cash Flow for each full fiscal quarter of the Parent Borrower completed after
December 31, 2010, to the extent the financial statements required to be
delivered for the period ending on the last day of such fiscal quarter pursuant
to Section 7.01(a) or (b) have been delivered and, to the extent the end of such
fiscal quarter coincides with the end of a fiscal year of the Parent Borrower,
all prepayments that may be required pursuant to Section 2.06(b)(iv) with
respect to the Consolidated Excess Cash Flow generated in such fiscal year have
been made (provided that, to the extent the end of any fiscal quarter of the
Parent Borrower does not coincide with the end of a fiscal year of the Parent
Borrower, 25% of the Consolidated Excess Cash Flow generated in such fiscal
quarter shall not be counted toward calculating the amount referred to in this
clause (a) until the financial statements for the fiscal year in which fiscal
quarter falls have been delivered pursuant to Section 7.01(a) and all
prepayments that may be required pursuant to Section 2.06(b)(iv) with respect to
the Consolidated Excess Cash Flow generated in such fiscal year have been made),
plus (b) without duplication of any amounts referred to in clause (c), the
aggregate amount of Net Cash Proceeds of any issuance of Qualified Capital Stock
of the Parent Borrower (but not including any issuance or purchase referred to
in Sections 8.02(c), 8.02(r) or 8.06(h)) after the Closing Date and at or prior
to such time plus (c) to the extent not otherwise reflected in Consolidated
Excess Cash Flow, the amount of cash returns on any Investment made pursuant to
Section 8.02(k) (other than any Investment subsequently deemed to be made
pursuant to Section 8.02(e)) in a Person other than the Parent Borrower or a
Subsidiary (to the extent such Investment was made through the use of the
Cumulative Credit) resulting from interest payments, dividends, repayments of
loans or advances or profits from Dispositions of Property, in each case to the
extent actually received by a Domestic Credit Party at or prior to such time
(provided that any such cash returns in respect of amounts described in clause
(c) above shall only increase the Cumulative Credit for purposes of determining
the amount of the Cumulative Credit available for making Investments pursuant to
Section 8.02(k)) plus (d) $50.0 million minus (e) the aggregate amount of
Investments and Restricted Payments made since the Closing Date pursuant to
Sections 8.02(k) (excluding Investments subsequently deemed to have been made
pursuant to Section 8.02(e)) and 8.06(f), respectively, through utilization of
the Cumulative Credit (excluding such proposed use of the Cumulative Credit, but
including any other simultaneous proposed use of the Cumulative Credit)
(provided that Investments of amounts described in clause (c) above shall only
decrease the Cumulative Credit for purposes of determining the amount of the
Cumulative Credit available for making Investments pursuant to Section 8.02(k))
minus (f) the ECF Application Amount for each fiscal year of the Parent
Borrower, to the extent the financial statements for such fiscal year have been
delivered pursuant to Section 7.01(a) less any voluntary prepayments of the Term
Loans made during such fiscal year (other than such voluntary prepayments made
with the proceeds of Indebtedness).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event, act or condition that constitutes an Event of Default
or that, with notice, the passage of time, or both, would constitute an Event of
Default.

 

-11-



--------------------------------------------------------------------------------

“Default Rate” means an interest rate equal to (a) with respect to Obligations
other than (i) Eurodollar Rate Loans and (ii) Letter of Credit Fees, the Base
Rate plus the Applicable Percentage, if any, applicable to such Loans plus two
percent (2%) per annum; (b) with respect to Eurodollar Rate Loans, the Adjusted
Eurodollar Rate plus the Applicable Percentage, if any, applicable to such Loans
plus two percent (2%) per annum; and (c) with respect to Letter of Credit Fees,
a rate equal to the Applicable Percentage plus two percent (2%) per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
its Loans or participations in Letters of Credit or Swingline Loans required to
be funded by it hereunder within three (3) Business Days of the date required to
be funded by it hereunder, (b) has notified the Parent Borrower or the
Applicable Agent that it does not intend to comply with any of its funding
obligations under this Credit Agreement, (c) has failed, within three
(3) Business Days after request by the Applicable Agent or any applicable L/C
Issuer, to confirm that it will comply with the terms of this Credit Agreement
relating to its participation obligations in respect of all then outstanding
Letters of Credit and Swingline Loans, (d) has otherwise failed to pay over to
the Applicable Agent, any applicable L/C Issuer or any other Lender any other
amount required to be paid by it hereunder within three (3) Business Days of the
date when due, unless the subject of a good faith dispute, (e) in the case of a
Lender with a Commitment, Swingline Exposure or L/C Obligations, is insolvent or
has become the subject of a bankruptcy or insolvency proceeding or (f) has any
Affiliate that has Control of such Lender that is insolvent or that has become
the subject of a bankruptcy or insolvency proceeding; provided that a Lender
shall not qualify as a “Defaulting Lender” solely as the result of the
acquisition or maintenance of an ownership interest in such Lender or any Person
controlling such Lender, or the exercise of control over such Lender or any
Person controlling such Lender, by a governmental authority or an
instrumentality thereof.

“Designated Assets” means the assets listed on Schedule 8.05.

“Designated Investments” means the Investments listed on Schedule 8.02(x).

“Designated Revolving Obligations” means all obligations of the Borrowers with
respect to (a) principal and interest under the Revolving Loans and Swingline
Loans, (b) amounts payable in respect of B/As at maturity thereof, (c) L/C
Borrowings and interest thereon and (d) accrued and unpaid fees thereon.

“Designated Sale and Leaseback Assets” means the assets listed in Schedule
1.01A.

“Discount Proceeds” means, with respect to any B/A, an amount (rounded upward,
if necessary, to the nearest C$.01) calculated by multiplying (a) the face
amount of such B/A by (b) the quotient obtained by dividing (i) one by (ii) the
sum of (A) one and (B) the product of (x) the Discount Rate (expressed as a
decimal) applicable to such B/A and (y) a fraction of which the numerator is the
Contract Period applicable to such B/A and the denominator is 365, with such
quotient being rounded upward or downward to the fifth decimal place and .000005
being rounded upward.

“Discount Rate” means, with respect to a B/A being accepted and purchased on any
day, (a) for a Lender which is a Schedule I Lender, (i) the CDOR Rate applicable
to such B/A, or (ii) if the discount rate for a particular Contract Period is
not quoted on the Reuters Screen CDOR Page, the arithmetic average (as
determined by the Canadian Agent) of the percentage discount rates (expressed as
a decimal and rounded upward, if necessary, to the nearest 1/100 of 1%) quoted
to the Canadian Agent by the Schedule I Reference Lenders as the percentage
discount rate at which each such bank would, in accordance with its normal
practices, at approximately 10:00 a.m., Toronto time, on such day, be prepared
to purchase bankers’ acceptances accepted by such bank having a face amount and
term comparable to the face amount and Contract Period of such B/A, and (b) for
a Lender which is a Schedule II Lender or a Schedule III Lender, the lesser of
(i) the CDOR Rate applicable to such B/A plus 0.10% per annum and (ii) the
arithmetic average (as determined by the Canadian Agent) of the percentage
discount rates (expressed as a decimal and rounded upward, if necessary, to the
nearest 1/100 of 1%) quoted to the Canadian Agent by the Schedule II Reference
Lenders as the percentage discount rate at which each such bank would, in
accordance with its normal practices, at approximately 10:00 a.m., Toronto time,
on such day, be prepared to purchase bankers’ acceptances accepted by such bank
having a face amount and term comparable to the face amount and Contract Period
of such B/A.

 

-12-



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any Property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith (but excluding the making of any Investment pursuant to
Section 8.02).

“Disqualified Capital Stock” means Capital Stock that (a) requires the payment
of any dividends or distributions (other than dividends or distributions payable
solely in shares of Capital Stock other than Disqualified Capital Stock) prior
to the date that is the first anniversary of the Final Maturity Date or
(b) matures or is mandatorily redeemable or subject to mandatory repurchase or
redemption or repurchase at the option of the holders thereof, in whole or in
part and whether upon the occurrence of any event, pursuant to a sinking fund
obligation, on a fixed date or otherwise, in each case prior to the date that is
the first anniversary of the Final Maturity Date (other than upon payment in
full of the Obligations (other than contingent indemnification obligations for
which no claim has been made) and termination of the Commitments).

“Dollar” or “$” means the lawful currency of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Applicable Agent or the applicable L/C Issuer, as
the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

“Dollar Facility L/C Obligations” means, at any date of determination, the
Dollar Facility Percentage multiplied by the sum of (x) the aggregate Dollar
Equivalent amount available to be drawn under all outstanding Letters of Credit
at such date plus (y) the aggregate Dollar Equivalent amount of all L/C
Borrowings at such date. For all purposes of this Credit Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Dollar Facility Percentage” means, at any time, a fraction (expressed as a
percentage carried to the ninth decimal place), the numerator of which is the
Aggregate Dollar Revolving Committed Amount at such time and the denominator of
which is the L/C Committed Amount at such time.

“Dollar L/C Issuer” means JPMCB and Deutsche Bank AG, New York Branch, each in
its capacity as issuer of Letters of Credit hereunder and any issuer of an
Existing Letter of Credit that is a Dollar Revolving Lender, together with their
respective successors in such capacity and any Dollar Revolving Lender approved
by the Administrative Agent and the Parent Borrower; provided that no Lender
shall be obligated to become an L/C Issuer hereunder. References herein and in
the other Credit Documents to the Dollar L/C Issuer shall be deemed to refer to
the Dollar L/C Issuer in respect of the applicable Letter of Credit or to all
Dollar L/C Issuers, as the context requires.

“Dollar Revolving Commitment” means, for each Dollar Revolving Lender, the
commitment of such Lender to make Dollar Revolving Loans (and to share in Dollar
Revolving Obligations) hereunder.

“Dollar Revolving Commitment Percentage” means, for each Dollar Revolving
Lender, a fraction (expressed as a percentage carried to the ninth decimal
place), the numerator of which is such Dollar Revolving Lender’s Dollar
Revolving Committed Amount and the denominator of which is the Aggregate Dollar
Revolving Committed Amount. The initial Dollar Revolving Commitment Percentages
are set forth in Schedule 2.01.

“Dollar Revolving Committed Amount” means, for each Dollar Revolving Lender, the
amount of such Lender’s Dollar Revolving Commitment. The initial Dollar
Revolving Committed Amounts are set forth in Schedule 2.01.

“Dollar Revolving Facility” means the Aggregate Dollar Revolving Commitments and
the provisions herein related to the Dollar Revolving Loans, the Swingline Loans
and the Letters of Credit.

 

-13-



--------------------------------------------------------------------------------

“Dollar Revolving Lenders” means those Lenders with Dollar Revolving
Commitments, together with their successors and permitted assigns. The initial
Dollar Revolving Lenders are identified on the signature pages hereto and are
set forth in Schedule 2.01.

“Dollar Revolving Loan” has the meaning provided in Section 2.01(a)(i).

“Dollar Revolving Notes” means the promissory notes, if any, given to evidence
the Dollar Revolving Loans, as amended, restated, modified, supplemented,
extended, renewed or replaced. A form of Dollar Revolving Note is attached as
Exhibit 2.13-1.

“Dollar Revolving Obligations” means the Dollar Revolving Loans, the Dollar
Facility L/C Obligations and the Swingline Loans.

“Domestic Credit Party” means any Credit Party that is organized under the laws
of any State of the United States or the District of Columbia.

“Domestic Guaranteed Obligations” has the meaning provided in Section 4.01(a).

“Domestic Guarantor” means any Guarantor that is a Domestic Subsidiary.

“Domestic Obligations” means the Obligations of the Domestic Credit Parties.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“ECF Application Amount” means, with respect to any fiscal year of the Parent
Borrower, the product of the ECF Percentage applicable to such fiscal year times
the Consolidated Excess Cash Flow for such fiscal year.

“ECF Percentage” means, with respect to any fiscal year of the Parent Borrower
(x) ending on December 31, 2010, zero percent (0%) and (y) ending after
December 31, 2010, if the Consolidated Total Leverage Ratio as of the last day
of such fiscal year is (i) greater than or equal to 3.50:1.00, fifty percent
(50%), (ii) greater than or equal to 3.00:1.00 but less than 3.50:1.00, twenty
five percent (25%) and (iii) less than 3.00:1.00, zero percent (0%).

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by the party or parties whose approval is required under Section 11.06(b);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Parent Borrower or any of the Parent Borrower’s Affiliates or
Subsidiaries.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Engagement Letter” means the Engagement Letter dated as of April 21, 2010 among
the Parent Borrower, JPMCB, the Lead Arrangers and the other parties thereto.

“Environmental Laws” means any and all applicable federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent Borrower, any other Credit Party or any
of their respective Subsidiaries resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or

 

-14-



--------------------------------------------------------------------------------

(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent Borrower within the meaning of
Section 414(b) or (c) of the Internal Revenue Code or, solely for purposes of
Section 412 of the Internal Revenue Code, is treated as a single employer under
Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) with respect to any Pension Plan, the failure to satisfy the minimum funding
standard under Section 412 of the Internal Revenue Code and Section 302 of
ERISA, whether or not waived, the failure to make by its due date a required
installment under Section 430(j) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (c) a withdrawal by the Parent Borrower or any ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (d) a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) by the Parent Borrower or any ERISA
Affiliate from a Multiemployer Plan resulting in withdrawal liability pursuant
to Section 4201 of ERISA or notification that a Multiemployer Plan is in
reorganization pursuant to Section 4214 of ERISA; (e) the filing of a notice of
intent to terminate, the treatment of a Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (f) an event or condition
that would reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Parent Borrower or any ERISA Affiliate.

“Euro” and “€” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurodollar Rate” means, for any Interest Period, the rate per annum determined
by the London Agent to be the arithmetic mean of the offered rates for deposits
in the relevant Approved Currency with a term comparable to such Interest Period
that appears on the Telerate British Bankers Assoc. Interest Settlement Rates
Page (as defined below) at approximately 11:00 a.m. (London time) on the second
full Business Day preceding the first day of such Interest Period; provided,
however, that (i) if no comparable term for an Interest Period is available, the
Eurodollar Rate shall be determined using the weighted average of the offered
rates for the two terms most nearly corresponding to such Interest Period and
(ii) if there shall at any time no longer exist a Telerate British Bankers
Assoc. Interest Settlement Rates Page, “Eurodollar Rate” shall mean, with
respect to each day during each Interest Period pertaining to a Borrowing of
Eurodollar Rate Loans comprising part of the same Borrowing, the rate per annum
equal to the rate at which the London Agent is offered deposits in the relevant
Approved Currency at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period in the London interbank market
for delivery on the first day of such Interest Period for the number of days
comprised therein and in an amount comparable to its portion of the amount of
such Borrowing to be outstanding during such Interest Period. “Telerate British
Bankers Assoc. Interest Settlement Rates Page” shall mean the display designated
as Reuters Screen LIBOR01 Page (or such other page as may replace such page on
such service for the purpose of displaying the rates at which the relevant
Approved Currency deposits are offered by leading banks in the London interbank
deposit market); provided, further, that for purposes of the Term B Loans only,
the Eurodollar Rate for the applicable Interest Period determined in accordance
with the foregoing would be less than 1.50% per annum, then the Eurodollar Rate
for such day shall be 1.50% per annum.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Adjusted Eurodollar Rate.

“Event of Default” has the meaning provided in Section 9.01.

 

-15-



--------------------------------------------------------------------------------

“Excluded Acquisition” means any purchase or other acquisition, in one
transaction or a series of related transactions, of assets, properties and/or
Capital Stock with an aggregate fair market value not exceeding $5,000,000 (or
the Dollar Equivalent thereof).

“Excluded Property” means (a) vehicles, (b) fee interests in real property,
(c) leasehold real property, (d) those assets as to which the Borrower and the
Administrative Agent shall reasonably determine in writing that the costs of
obtaining such security interest are excessive in relation to the value of the
security to be afforded thereby, (e) assets if the granting or perfecting of a
security interest in such assets in favor of the Collateral Agent would violate
any applicable Law, (f) any right, title or interest in any license, contract or
agreement to the extent, but only to the extent that a grant of a security
interest therein to secure the Obligations would, under the terms of such
license, contract or agreement, result in a breach of the terms of, or
constitute a default under, or result in the abandonment, invalidation or
unenforceability of, such license, contract or agreement (other than to the
extent that any such term would be rendered ineffective pursuant to
Section 9-406, 9-407, 9-408 or 9-409 of the New York UCC or any other applicable
law (including, without limitation, Title 11 of the United States Code) or
principles of equity), (g)(A) any Capital Stock listed on Schedule 1.01E and
(B) any Capital Stock acquired after the Closing Date (other than Capital Stock
in a Subsidiary issued or acquired after such Person became a Subsidiary) in
accordance with this Credit Agreement if, and to the extent that, and for so
long as, in the case of this clause (B), (i) such Capital Stock constitutes less
than 100% of all applicable Capital Stock of such person, and the Person or
Persons holding the remainder of such Capital Stock are not Affiliates of the
Parent Borrower, (ii) doing so would violate applicable law or a contractual
obligation binding on such Capital Stock and (iii) with respect to such
contractual obligations (other than contractual obligations in connection with a
joint venture agreement), such obligation existed at the time of the acquisition
of such Capital Stock and was not created or made binding on such Capital Stock
in contemplation of or in connection with the acquisition of such Subsidiary,
(h) any Property purchased with the proceeds of purchase money Indebtedness or
that is subject to a capital lease, in each case, existing or incurred pursuant
to Sections 8.03(b) or (c) if the contract or other agreement in which the
Indebtedness and/or Liens related thereto is granted (or the documentation
providing for such capital lease obligation) prohibits or requires the consent
of any Person other than a member of the Consolidated Group as a condition to
the creation of any other security interest on such Property, (i) the HOBE
Excluded Assets, (j) Permitted Deposits, (k) inventory consisting of beer, wine
or liquor, (l) any Capital Stock of Unrestricted Subsidiaries and (m) deposit
and securities accounts of Foreign Subsidiaries subject Liens granted pursuant
to Section 8.01(z).

“Excluded Sale and Leaseback Transaction” means any Sale and Leaseback
Transaction with respect to Property owned by the Parent Borrower or any
Subsidiary to the extent such Property is acquired after the Closing Date, so
long as such Sale and Leaseback Transaction is consummated within 180 days of
the acquisition of such Property.

“Excluded Subsidiary” means (a) any Immaterial Subsidiary, (b) any Unrestricted
Subsidiary, (c) each Subsidiary of the Parent Borrower designated as such on
Schedule 6.14 hereto, (d) each Foreign Subsidiary that is not a Wholly Owned
Subsidiary, (e) each Subsidiary designated as an “Excluded Subsidiary” by a
written notice to the Administrative Agent; provided that such designation under
this clause (e) shall constitute an Investment pursuant to Section 8.02 and
(f) unless otherwise agreed by Parent Borrower and the Administrative Agent, any
Subsidiary of any of the foregoing Subsidiaries; provided further that a Foreign
Borrower shall in no event be an Excluded Subsidiary.

“Excluded Taxes” means, with respect to any Agent, any Lender, any L/C Issuer or
any other recipient of any payment to be made by or on account of any obligation
of any Credit Party hereunder or under any other Credit Document, (a) Taxes
imposed on or measured by its overall net income (however denominated) and
franchise Taxes imposed on it (in lieu of net income Taxes) by any jurisdiction
(or any political subdivision thereof) as a result of such recipient being
organized in or having its principal office or applicable Lending Office in such
jurisdiction or as a result of any other present or former connection with such
jurisdiction (other than any such connections arising solely from such recipient
having executed, delivered, or become a party to, performed its obligations or
received payments under, received or perfected a security interest under,
engaged in any other transaction specifically contemplated by, or enforced, any
Credit Documents), (b) any Taxes in the nature of branch profits tax within the
meaning of Section 884(a) of the Internal Revenue Code imposed by any
jurisdiction described in clause (a), (c) in the case of a recipient other than
an assignee pursuant to a request by the Parent Borrower under Section 11.13,
any U.S.

 

-16-



--------------------------------------------------------------------------------

federal withholding Tax that is imposed on amounts payable to such recipient
pursuant to Laws in effect at the time such recipient becomes a party hereto (or
designates a new Lending Office), except to the extent that such recipient (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Parent Borrower
with respect to such withholding Tax pursuant to Section 3.01(a), and (d) any
withholding Tax that is attributable to a recipient’s failure to comply with
Section 3.01(e).

“Existing Convertible Notes” means the Parent Borrower’s 2.875% convertible
senior notes due 2027 in an aggregate principal amount of $220.0 million.

“Existing Convertible Notes Indenture” means the indenture, dated July 16, 2007,
governing the Existing Convertible Notes.

“Existing Credit Facilities” means the Existing Live Nation Credit Facility and
the Existing Ticketmaster Credit Facility.

“Existing Letters of Credit” means the letters of credit listed on Schedule
1.01B.

“Existing Live Nation Credit Facility” means the Amended and Restated Credit
Agreement of Live Nation, Inc. dated as of July 17, 2008.

“Existing Preferred Stock” means (i) the Series A redeemable preferred stock
with an aggregate liquidation preference of US$20,000,000 issued by Live Nation
Holdco #2, Inc. and (ii) the Series B redeemable preferred stock issued by Live
Nation Holdco #2, Inc. with an aggregate liquidation preference of
US$20,000,000.

“Existing Senior Notes” means $287.0 million aggregate outstanding principal
amount of 10.75% Senior Notes due 2016 of the Parent Borrower (as successor to
Ticketmaster).

“Existing Ticketmaster Credit Facility” means the Credit Agreement of
Ticketmaster dated as of July 25, 2008.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
immediately succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100th of 1%) charged to
JPMCB on such day on such transactions as determined by the Administrative
Agent.

“Final Maturity Date” means, at any time, the latest of the Revolving
Termination Date, the Term A Loan Termination Date, the Term B Loan Termination
Date and any final maturity date applicable to any outstanding Incremental Term
Loans at such time.

“First-Tier Foreign Subsidiary” means any Foreign Subsidiary that is owned
directly by a Domestic Credit Party.

“Foreign Borrower Agreement” means a Foreign Borrower Agreement substantially in
the form of Exhibit 1.01A hereto.

“Foreign Borrower Termination” means a Foreign Borrower Termination
substantially in the form of Exhibit 1.01B hereto.

“Foreign Borrowers” means each Subsidiary of the Parent Borrower that becomes a
Foreign Borrower pursuant to Section 1.08, in each case together with its
successors and, in each case, that has not ceased to be a Foreign Borrower as
provided in Section 1.08.

 

-17-



--------------------------------------------------------------------------------

“Foreign Collateral Document” means each pledge, security or guarantee agreement
or trust deed among the Collateral Agent and one or more Foreign Credit Parties
that is reasonably acceptable to the Collateral Agent.

“Foreign Credit Party” means any Credit Party other than a Domestic Credit
Party.

“Foreign Guarantee Agreement” has the meaning specified in Section 5.03(c).

“Foreign Guaranteed Obligations” has the meaning specified in Section 5.03(c).

“Foreign Guarantor” means any Guarantor that is a Foreign Subsidiary.

“Foreign Lender” means any Lender or L/C Issuer that is not a United States
person under Section 7701(a)(30) of the Internal Revenue Code.

“Foreign Obligations” means the Obligations of the Foreign Borrowers and the
Foreign Guarantors.

“Foreign Subsidiary” means (i) any Subsidiary that is not incorporated, formed
or organized under the laws of the United States of America, any State thereof,
or the District of Columbia and (ii) any Subsidiary of a Subsidiary described in
the foregoing clause (i).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

(a) all obligations for borrowed money, whether current or long-term (including
the Loan Obligations hereunder), and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

(b) all purchase money indebtedness (including indebtedness and obligations in
respect of conditional sales and title retention arrangements, except for
customary conditional sales and title retention arrangements with suppliers that
are entered into in the ordinary course of business) and all indebtedness and
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable incurred in the ordinary course of business);

(c) all direct obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments;

(d) the Attributable Principal Amount of capital leases;

(e) the amount of all obligations of such person with respect to the redemption,
repayment or other repurchase of any Disqualified Capital Stock (excluding
accrued dividends that have not increased the liquidation preference of such
Disqualified Capital Stock);

(f) Support Obligations in respect of Funded Debt of another Person; and

(g) Funded Debt of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and has personal
liability for such obligations, but only to the extent there is recourse to such
Person for payment thereof;

 

-18-



--------------------------------------------------------------------------------

; provided, however, that the indebtedness of a Subsidiary of the Parent
Borrower that is non-recourse to the Credit Parties and whose net income is
excluded in the calculation of Consolidated Net Income due to the operation of
clause (ii) of the definition thereof shall be excluded.

For purposes hereof, the amount of Funded Debt shall be determined (i) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money indebtedness and the deferred purchase
obligations under clause (b), (ii) based on the maximum face amount in the case
of letter of credit obligations and the other obligations under clause (c), and
(iii) based on the amount of Funded Debt that is the subject of the Support
Obligations in the case of Support Obligations under clause (f). Unless
otherwise specified, all references herein to the amount of a Letter of Credit
at any time shall be deemed to mean the maximum face amount of such Letter of
Credit after giving effect to all increases thereof contemplated by such Letter
of Credit or the L/C Application therefor, whether or not such maximum face
amount is in effect at such time.

“GAAP” has the meaning provided in Section 1.03(a).

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning provided in Section 11.06(h).

“Guaranteed Obligations” shall mean the Domestic Guaranteed Obligations and the
Foreign Guaranteed Obligations.

“Guarantors” means (a) as of the Closing Date, each Subsidiary of the Parent
Borrower listed on Schedule 1.01C and (b) each other Person that becomes a
Guarantor pursuant to the terms hereof, in each case together with its
successors.

“Hazardous Materials” means all materials, substances or wastes characterized,
classified or regulated as hazardous, toxic, pollutant, contaminant or
radioactive under Environmental Laws, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes.

“Hedge Bank” has the meaning provided in the definition of “Borrower
Obligations.”

“HOBE Excluded Assets” means the assets listed on Schedule 1.01D hereto.

“Holdco #2 Merger” means the merger of a wholly owned subsidiary of Live Nation
Worldwide, Inc. with and into Live Nation Holdco #2, Inc.

“Honor Date” has the meaning provided in Section 2.03(c)(i).

“Immaterial Subsidiary” means, at any date of determination, any Subsidiary of
the Parent Borrower designated as such in writing by the Parent Borrower that
had assets representing 1.0% or less of the Parent Borrower’s Consolidated Total
Assets on, and generated less than 1.0% of the Parent Borrower’s and its
Subsidiaries’ total revenues for the four quarters ending on, the last day of
the most recent period at the end of which financial statements were required to
be delivered pursuant to Section 7.01(a) or (b) or, if such date of
determination is prior to the first delivery date under such Sections, on (or,
in the case of revenues, for the four quarters ending on) the last day of the
period of the most recent financial statements referred to in the first sentence
of Section 6.05; provided that if all Domestic Subsidiaries that are
individually “Immaterial Subsidiaries” have aggregate Total Assets that would
represent 5.0% or more of the Parent Borrower’s Consolidated Total Assets on
such last day or generated 5.0% or more of the Parent Borrower’s and its
Subsidiaries’ total revenues for such four fiscal quarters, then such number of
Domestic Subsidiaries of the Parent Borrower as are necessary shall become
Material Subsidiaries so that Domestic

 

-19-



--------------------------------------------------------------------------------

Subsidiaries that are “Immaterial Subsidiaries” have in the aggregate Total
Assets that represent less than 5.0% of the Parent Borrower’s Consolidated Total
Assets and less than 5.0% of the Parent Borrower’s and its Subsidiaries’ total
revenues as of such last day or for such four quarters, as the case may be (it
being understood that any such determination with respect to revenues and assets
shall be made on a Pro Forma Basis).

“Incremental Loan Facilities” has the meaning provided in Section 2.01(f).

“Incremental Revolving Commitments” has the meaning provided in Section 2.01(f).

“Incremental Term Loan” has the meaning provided in Section 2.01(f).

“Incremental Term Loan Joinder Agreement” means a lender joinder agreement, in a
form reasonably satisfactory to the Administrative Agent, the Parent Borrower
and each Lender extending Incremental Term Loans, executed and delivered in
accordance with the provisions of Section 2.01(h).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Debt;

(b) net obligations under Swap Contracts;

(c) Support Obligations in respect of Indebtedness of another Person; and

(d) Indebtedness of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and has personal
liability for such obligations, but only to the extent there is recourse to such
Person for payment thereof.

For purposes hereof, the amount of Indebtedness shall be determined (i) based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (b) and (ii) based on the outstanding principal amount of the
Indebtedness that is the subject of the Support Obligations in the case of
Support Obligations under clause (c).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning provided in Section 11.04(b).

“Information” has the meaning provided in Section 11.07.

“Interest Payment Date” means, (a) as to any Base Rate Loan (including Swingline
Loans), the last Business Day of each March, June, September and December, the
Revolving Termination Date and the date of the final principal amortization
payment on the Term A Loans or Term B Loans, as applicable, and, in the case of
any Swingline Loan, any other dates as may be mutually agreed upon by the Parent
Borrower and the Swingline Lender, and (b) as to any Eurodollar Rate Loan, the
last Business Day of each Interest Period for such Loan, the date of repayment
of principal of such Loan, the Revolving Termination Date and the date of the
final principal amortization payment on the Term A Loans or Term B Loans, as
applicable, and in addition, where the applicable Interest Period exceeds three
(3) months, the date every three (3) months after the beginning of such Interest
Period. If an Interest Payment Date falls on a date that is not a Business Day,
such Interest Payment Date shall be deemed to be the immediately succeeding
Business Day.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one week or one (1), two (2),
three (3) or six (6) and, with prior written consent of all applicable Lenders,
nine (9) or twelve (12) months thereafter, as selected by the Parent Borrower in
its Loan Notice or such other period that is twelve months or less requested by
the Parent Borrower and consented to by all the directly affected Lenders;
provided that:

 

-20-



--------------------------------------------------------------------------------

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the immediately succeeding Business Day unless such
Business Day falls in another calendar month (or, in the case of one week
Interest Periods, another calendar week), in which case such Interest Period
shall end on the immediately preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period;

(c) no Interest Period with respect to any Revolving Loan shall extend beyond
the Revolving Termination Date; and

(d) no Interest Period with respect to the Term A Loans or Term B Loans shall
extend beyond any principal amortization payment date for such Loans, except to
the extent that the portion of such Loan comprised of Eurodollar Rate Loans that
is expiring prior to the applicable principal amortization payment date plus the
portion comprised of Base Rate Loans equals or exceeds the principal
amortization payment then due.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person of or in the Capital Stock, Indebtedness or other
equity or debt interest of another Person, whether by means of (a) the purchase
or other acquisition of Capital Stock of another Person, (b) a loan, advance or
capital contribution to, guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor undertakes any Support
Obligation with respect to Indebtedness of such other Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“Involuntary Disposition” means the receipt by any member of the Consolidated
Group of any cash insurance proceeds or condemnation awards payable by reason of
theft, loss, physical destruction or damage, loss of use, taking or similar
event with respect to any of its Property.

“IP Rights” has the meaning provided in Section 6.20.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

“Issuer Documents” means, with respect to any Letter of Credit, the L/C
Application and any other document, agreement or instrument (including such
Letter of Credit) entered into by a Borrower and an L/C Issuer (or in favor of
an L/C Issuer) relating to such Letter of Credit.

“Japanese Yen” or “¥” means the lawful currency of Japan.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.12, executed and delivered in accordance with the provisions of
Section 7.12.

“JPMCB” means JPMorgan Chase Bank, N.A.

“JPME” means J.P. Morgan Europe Limited.

 

-21-



--------------------------------------------------------------------------------

“JPMorgan” means J.P. Morgan Securities Inc.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, including, without
limitation, Environmental Laws.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing.

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
applicable L/C Issuer.

“L/C Borrowing” means any extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed.

“L/C Commitment” means, with respect to the Dollar L/C Issuer or the
Multicurrency L/C Issuer, the commitment of the Dollar L/C Issuer or the
Multicurrency L/C Issuer to issue and to honor payment obligations under Letters
of Credit and, with respect to each Revolving Lender, the commitment of such
Revolving Lender to purchase participation interests in L/C Obligations up to
the Dollar Equivalent of such Lender’s Limited Currency Revolving Commitment
Percentage thereof, in each case to the extent provided in Section 2.03(c).

“L/C Commitment Percentage” means, as to each L/C Revolving Lender at any time,
a fraction (expressed as a percentage carried to the ninth decimal place), the
numerator of which is the sum of such L/C Revolving Lender’s Limited Currency
Revolving Committed Amount and such L/C Revolving Lender’s Dollar Revolving
Committed Amount at such time and the denominator of which is the L/C Committed
Amount at such time.

“L/C Committed Amount” means, at any time, the sum of the Aggregate Limited
Currency Committed Amount plus the Aggregate Dollar Revolving Committed Amount
at such time and as to any L/C Revolving Lender, its L/C Commitment Percentage
of the L/C Committed Amount; provided that for the avoidance of doubt, the L/C
Sublimit shall govern the maximum amount of L/C Obligations that may be
outstanding pursuant to Section 2.01(b)

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Expiration Date” means the day that is seven (7) days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the immediately preceding Business Day).

“L/C Issuer” means a Dollar L/C Issuer or a Multicurrency L/C Issuer, and “L/C
Issuers” means, collectively, each Dollar L/C Issuer and Multicurrency L/C
Issuer.

“L/C Obligation” means a Dollar Facility L/C Obligation or a Limited Currency
Facility L/C Obligation, as the context may require, and “L/C Obligations” means
Dollar Facility L/C Obligations and Limited Currency Facility L/C Obligations,
collectively.

“L/C Revolving Lender” means a Dollar Revolving Lender or a Limited Currency
Revolving Lender, and the “L/C Revolving Lenders” refers to the Dollar Revolving
Lenders and the Limited Currency Revolving Lenders, collectively.

“L/C Sublimit” has the meaning provided in Section 2.01(b).

“Lead Arrangers” means JPMorgan, Goldman Sachs Lending Partners LLC and Deutsche
Bank Securities Inc.

 

-22-



--------------------------------------------------------------------------------

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto (and, as appropriate, includes the Swingline Lender) and each
Person who joins as a Lender pursuant to the terms hereof, together with its
successors and permitted assigns.

“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire or such other office or
offices as a Lender may from time to time provide notice of to the Parent
Borrower and the Administrative Agent.

“Letter of Credit” means an Existing Letter of Credit or any letter of credit
issued pursuant to this Credit Agreement.

“Letter of Credit Cap” means the amount set forth opposite each L/C Issuer on
Schedule 1.01F; provided that such Schedule may be revised from time to time by
the Parent Borrower, the Administrative Agent and such L/C Issuer to change such
L/C Issuer’s Letter of Credit Cap or by the Parent Borrower, the Administrative
Agent and any new L/C Issuer to establish a Letter of Credit Cap for such new
L/C Issuer.

“Letter of Credit Fee” has the meaning provided in Section 2.09(b).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property and any financing lease having substantially the same economic effect
as any of the foregoing).

“Limited Currency Facility L/C Obligations” means, at any date of determination,
the Limited Currency Facility Percentage multiplied by the sum of (x) the
aggregate Dollar Equivalent amount available to be drawn under all outstanding
Letters of Credit at such date plus (y) the aggregate Dollar Equivalent of all
L/C Borrowings at such date. For all purposes of this Credit Agreement, if on
any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.

“Limited Currency Facility Percentage” means, at any time, a fraction (expressed
as a percentage carried to the ninth decimal place), the numerator of which is
the Aggregate Limited Currency Revolving Committed Amount at such time and the
denominator of which is the L/C Committed Amount at such time.

“Limited Currency Revolving Commitment” means, for each Lender, the commitment
of such Lender to make Limited Currency Revolving Loans (and to share in Limited
Currency Revolving Obligations) hereunder.

“Limited Currency Revolving Commitment Percentage” means, for each Limited
Currency Revolving Lender, a fraction (expressed as a percentage carried to the
ninth decimal place), the numerator of which is such Limited Currency Revolving
Lender’s Limited Currency Revolving Committed Amount and the denominator of
which is the Aggregate Limited Currency Revolving Committed Amount. The initial
Limited Currency Revolving Commitment Percentages are set forth in Schedule
2.01.

“Limited Currency Revolving Committed Amount” means, for each Limited Currency
Revolving Lender, the amount of such Lender’s Limited Currency Revolving
Commitment. The initial Limited Currency Revolving Committed Amounts are set
forth in Schedule 2.01.

“Limited Currency Revolving Facility” means the Aggregate Limited Currency
Revolving Commitments and the provisions herein related to the Limited Currency
Revolving Loans and Letters of Credit.

“Limited Currency Revolving Lenders” means those Lenders with Limited Currency
Revolving Commitments, together with their successors and permitted assigns. The
initial Limited Currency Revolving Lenders are identified in Schedule 2.01.

 

-23-



--------------------------------------------------------------------------------

“Limited Currency Revolving Loan” has the meaning provided in
Section 2.01(a)(ii).

“Limited Currency Revolving Notes” means the promissory notes, if any, given to
evidence the Limited Currency Revolving Loans, as amended, restated, modified,
supplemented, extended, renewed or replaced. A form of Limited Currency
Revolving Note is attached as Exhibit 2.13-2.

“Limited Currency Revolving Obligations” means the Limited Currency Revolving
Loans and the Limited Currency Facility L/C Obligations.

“Live Nation Merger Agreement” means the Agreement and Plan of Merger, dated as
of February 10, 2009, among Ticketmaster, the Parent Borrower and Live Nation
Merger Sub.

“Live Nation Merger Sub” means an indirect wholly-owned Subsidiary of the Parent
Borrower formed in connection with the Ticketmaster Merger.

“Loan” means any Revolving Loan, Swingline Loan, Term A Loan, Term B Loan or
Incremental Term Loan, and the Base Rate Loans and Eurodollar Rate Loans
comprising such Loans.

“Loan Notice” means a notice of (a) a Borrowing of Loans (including Swingline
Loans), (b) a conversion of Loans from one (1) Type to the other, or (c) a
continuation of Eurodollar Rate Loans, which shall be substantially in the form
of Exhibit 2.02.

“Loan Obligations” means the Revolving Obligations, Term A Loans, Term B Loans
and Incremental Term Loans.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in
Dollars, New York City time, (b) with respect to a Loan or Borrowing denominated
in Canadian Dollars or a B/A, Toronto time and (c) with respect to a Loan or
Borrowing denominated in any other Approved Currency, London time.

“London Agent” means JPME, in its capacity as London agent for the Lenders
hereunder, or any successor London agent.

“Major Disposition” means any Subject Disposition (or any series of related
Subject Dispositions) or any Involuntary Disposition (or any series of related
Involuntary Dispositions), in each case resulting in the receipt by one or more
members of the Consolidated Group of Net Cash Proceeds in excess of $50.0
million.

“Mandatory Cost Rate” has the meaning provided in Schedule 3.08.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Parent Borrower and its
Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of any Agent or any Lender under any material Credit Document; or (c) a
material adverse effect upon the legality, validity, binding effect or the
enforceability against any Credit Party of any material Credit Document to which
it is a party.

“Material Subsidiary” means each Subsidiary of the Parent Borrower other than an
Excluded Subsidiary.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multicurrency L/C Issuer” means JPMCB and Deutsche Bank AG, New York Branch,
each in its capacity as issuer of Letters of Credit hereunder, together with
their respective successors in such capacity and any Limited Currency Revolving
Lender approved by the Administrative Agent and the Parent Borrower and any
issuer of any Existing Letter of Credit that is also a Limited Currency
Revolving Lender; provided that no other Lender shall be obligated to become an
L/C Issuer hereunder. References herein and in the other Credit Documents to the
Multicurrency L/C Issuer shall be deemed to refer to the Multicurrency L/C
Issuer in respect of the applicable Letter of Credit or to all Multicurrency L/C
Issuers, as the context requires. For the avoidance of doubt, until such time as

 

-24-



--------------------------------------------------------------------------------

each of Bank of America, N.A., the Administrative Agent and the Parent Borrower
otherwise elect, Bank of America, N.A. shall serve as a Multicurrency L/C Issuer
solely with respect to the Existing Letters of Credit issued by it (and no
amendments, extensions or increases thereof unless consented to by Bank of
America, N.A.).

“Multicurrency Revolving Commitment” means, for each Lender, the commitment of
such Lender to make Multicurrency Revolving Loans hereunder and to accept or
arrange for the purchase of B/As pursuant to Section 2.15.

“Multicurrency Revolving Commitment Percentage” means, for each Multicurrency
Revolving Lender, a fraction (expressed as a percentage carried to the ninth
decimal place), the numerator of which is such Multicurrency Revolving Lender’s
Multicurrency Revolving Committed Amount and the denominator of which is the
Aggregate Multicurrency Revolving Committed Amount. The initial Multicurrency
Revolving Commitment Percentages are set forth in Schedule 2.01.

“Multicurrency Revolving Committed Amount” means, for each Multicurrency
Revolving Lender, the amount of such Lender’s Multicurrency Revolving
Commitment. The initial Multicurrency Revolving Committed Amounts are set forth
in Schedule 2.01.

“Multicurrency Revolving Facility” means the Aggregate Multicurrency Revolving
Commitments and the provisions herein related to the Multicurrency Revolving
Loans, Multicurrency Facility Letters of Credit and B/As.

“Multicurrency Revolving Lenders” means those Lenders with Multicurrency
Revolving Commitments, together with their successors and permitted assigns. The
initial Multicurrency Revolving Lenders are identified in Schedule 2.01.

“Multicurrency Revolving Loan” has the meaning provided in Section 2.01(a)(iii).

“Multicurrency Revolving Notes” means the promissory notes, if any, given to
evidence the Multicurrency Revolving Loans, as amended, restated, modified,
supplemented, extended, renewed or replaced. A form of Multicurrency Revolving
Note is attached as Exhibit 2.13-3.

“Multicurrency Revolving Obligations” means the Multicurrency Revolving Loans
and the B/A Obligations.

“Multiemployer Plan” means any employee pension benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which the Parent Borrower or any
ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five (5) plan years, has made or been obligated to make contributions.

“Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by any member of the Consolidated Group in connection with
any Subject Disposition, Involuntary Disposition or incurrence of Indebtedness
or issuance of Capital Stock, net of (a) attorneys’ fees, accountants’ fees,
investment banking fees, sales commissions, underwriting discounts, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, required debt payments and
required payments of other obligations relating to the applicable asset to the
extent such debt or obligations are secured by a Lien permitted hereunder (other
than a Lien granted pursuant to a Credit Document) on such asset, other
customary expenses and brokerage, consultant and other customary fees and
expenses, in each case, actually incurred in connection therewith and directly
attributable thereto, (b) Taxes paid or payable as a result thereof (estimated
reasonably and in good faith by the Parent Borrower and after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and (c) solely with respect to a Subject Disposition, the amount
of any reasonable reserve established in accordance with GAAP against any
adjustment to the sale price or any liabilities (other than any taxes deducted
pursuant to clause (b) above) (i) related to any of the Property Disposed of in
such Subject Disposition and (ii) retained by the Parent Borrower or any of the
Subsidiaries including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (provided, however, the amount of any subsequent reduction of such
reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds from and after the date of
such reduction). For purposes

 

-25-



--------------------------------------------------------------------------------

hereof, “Net Cash Proceeds” includes any cash or Cash Equivalents received upon
the Disposition of any non-cash consideration received by any member of the
Consolidated Group in any Subject Disposition or Involuntary Disposition.

“New Senior Notes” means the Parent Borrower’s 8.125% Senior Notes due 2018 in
an aggregate principal amount of $250.0 million to be issued on or prior to the
Closing Date.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Non-Bank Certificate” has the meaning provided in Section 3.01(e).

“Non-Extension Notice Date” has the meaning provided in Section 2.03(b)(iii).

“Notes” means the Revolving Notes, the Swingline Note, the Term A Notes and the
Term B Notes.

“Obligations” means the Borrower Obligations and the Guaranteed Obligations.

“OID” has the meaning provided in Section 2.01(h).

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes arising from any payment made hereunder or under
any other Credit Document or from the execution, delivery, registration or
enforcement of, or otherwise with respect to, this Credit Agreement or any other
Credit Document.

“Outstanding Amount” means (a) with respect to Revolving Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any Borrowings and prepayments or repayments of Revolving
Loans occurring on such date; (b) with respect to Swingline Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
Borrowings and prepayments or repayments of Swingline Loans occurring on such
date; (c) with respect to any B/A Obligations on any date, the Dollar Equivalent
amount of the aggregate face amount of the B/As accepted hereunder and
outstanding at such time after giving effect to any B/A Drawings occurring as
such date and any other changes in such amount on such date, including as a
result of any reimbursements by a Canadian Borrower of any B/As; (d) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by any Borrower of Unreimbursed Amounts; and
(e) with respect to the Term A Loans or Term B Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any prepayments or
repayments of the Term A Loans or Term B Loans on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the Federal Funds Rate, and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of JPMCB in
the applicable offshore interbank market for such currency to major banks in
such interbank market.

 

-26-



--------------------------------------------------------------------------------

“Parent Borrower” has the meaning provided in the recitals hereto, together with
its successors and permitted assigns pursuant to Section 8.04.

“Participant” has the meaning provided in Section 11.06(d).

“Participant Register” has the meaning provided in Section 11.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent
Borrower or any ERISA Affiliate or to which the Parent Borrower or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.

“Perfection Certificate” means that certain perfection certificate dated the
date hereof, executed and delivered by the Parent Borrower in favor of the
Collateral Agent for the benefit of the holders of the Obligations, as the same
may be amended, amended and restated, supplemented or otherwise modified from
time to time.

“Permitted Acquisition” means any Acquisition; provided that (i) no Default or
Event of Default shall have occurred and be continuing or exist immediately
after giving effect to such Acquisition, (ii) after giving effect on a Pro Forma
Basis to the Investment to be made, as of the last day of the most recently
ended fiscal quarter at the end of which financial statements were required to
have been delivered pursuant to Section 7.01(a) or (b) (or, prior to such first
required delivery date for such financial statements, as of the last day of the
most recent period referred to in the first sentence of Section 6.05), the
Parent Borrower would be in compliance with Section 8.10 (and if such
Acquisition involves consideration greater than $50.0 million, then the Parent
Borrower shall deliver a certificate of a Responsible Officer of the Parent
Borrower as to the satisfaction of the requirements in this clause (ii)) and
(iii) if such Acquisition involves consideration in excess of $50.0 million (or
if the total of all consideration for all Acquisitions since the Closing Date
exceeds $100.0 million), all assets acquired in such Acquisition shall be held
by a Domestic Credit Party and all Persons acquired in such Acquisition shall
become Domestic Guarantors; provided further that the Parent Borrower may elect
to allocate consideration expended in such Acquisition for Property to be held
by members of the Consolidated Group that are not Domestic Credit Parties or
Acquisitions of Subsidiaries that are not Domestic Guarantors to Investments
made pursuant to Sections 8.02(f), (k) or, to the extent the consideration comes
from a Foreign Subsidiary, Section 8.02(g), so long as capacity to make such
Investments pursuant to the applicable Section is available at the time of such
allocation (and any consideration so allocated shall reduce capacity for
Investments pursuant to such Sections to the extent that capacity for such
Investments are limited by such Sections), and to the extent such consideration
is in fact so allocated to one of such Sections in accordance with the foregoing
requirements, such consideration shall not count toward the $50.0 million and
$100.0 million limitations set forth in this clause (iii). Notwithstanding any
provision herein to the contrary, clauses (ii) and (iii) shall not apply to
Excluded Acquisitions.

“Permitted Business” means the businesses of the Parent Borrower and its
Subsidiaries conducted on the Closing Date and any business reasonably related,
ancillary or complementary thereto and any reasonable extension thereof.

“Permitted Deposits” means, with respect to the Parent Borrower or any of its
Subsidiaries, cash or cash equivalents (and all accounts and other depositary
arrangements with respect thereto) securing customary obligations of such Person
that are incurred in the ordinary course of business in connection with
promoting or producing live entertainment events.

“Permitted Liens” means Liens permitted pursuant to Section 8.01.

 

-27-



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Parent Borrower or, with respect to
any such plan that is subject to Section 412 of the Internal Revenue Code or
Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning provided in Section 7.02.

“Prepayment Account” has the meaning provided in Section 2.06(c)(iii).

“Pro Forma Basis” means, with respect to any Subject Disposition, Specified
Disposition, Acquisition, Incremental Loan Facilities, the Transactions or the
Ticketmaster Merger, for purposes of determining the applicable pricing level
under the definition of “Applicable Percentage” and determining compliance with
the financial covenants and conditions and the requirements of the definition of
“Immaterial Subsidiary” hereunder, that such Subject Disposition, Specified
Disposition, Acquisition, Incremental Loan Facilities, the Transactions or the
Ticketmaster Merger shall be deemed to have occurred as of the first day of the
applicable period of four (4) consecutive fiscal quarters, after giving effect
to any Pro Forma Cost Savings. Further, for purposes of making calculations on a
“Pro Forma Basis” hereunder, (a) in the case of any Subject Disposition or
Specified Disposition, (i) income statement items (whether positive or negative)
attributable to the property, entities or business units that are the subject of
such Subject Disposition or Specified Disposition shall be excluded to the
extent relating to any period prior to the date thereof and (ii) Indebtedness
paid or retired in connection with such Subject Disposition or Specified
Disposition shall be deemed to have been paid and retired as of the first day of
the applicable period; and (b) in the case of any Acquisition, (i) income
statement items (whether positive or negative) attributable to the property,
entities or business units that are the subject thereof shall be included to the
extent relating to any period prior to the date thereof and (ii) Indebtedness
incurred in connection with such Acquisition shall be deemed to have been
incurred as of the first day of the applicable period (and interest expense
shall be imputed for the applicable period assuming prevailing interest rates
hereunder).

“Pro Forma Cost Savings” means, with respect to any period, the reduction in net
costs and related adjustments, without duplication, that (i) were directly
attributable to an Acquisition, Subject Disposition, Specified Disposition or
the Ticketmaster Merger that occurred during the four-quarter reference period
or subsequent to the four-quarter reference period and on or prior to the date
of determination and calculated on a basis that is consistent with Regulation
S-X under the Securities Laws, as amended and in effect and applied as of the
date hereof, (ii) were actually implemented by the business that was the subject
of any such Acquisition, Subject Disposition, Specified Disposition or the
Ticketmaster Merger or actually implemented by the Parent Borrower and its
Subsidiaries in connection with such Acquisition, Subject Disposition, Specified
Disposition or the Ticketmaster Merger, in each case, within 12 months after the
date of the Acquisition, Subject Disposition, Specified Disposition or the
Ticketmaster Merger and prior to the date of determination that are supportable
and quantifiable by the underlying accounting records of such business or
(iii) relate to (A) the business that is the subject of or (B) the business of
the Parent Borrower and its Subsidiaries arising from any such Acquisition,
Subject Disposition, Specified Disposition or the Ticketmaster Merger and that
the Parent Borrower reasonably determines are probable based upon specifically
identifiable actions to be taken within 12 months of the date of the
Acquisition, Subject Disposition, Specified Disposition or the Ticketmaster
Merger and, in each case, are described, as provided below, in a certificate
from a Responsible Officer of the Parent Borrower, as if all such reductions in
costs had been effected as of the beginning of such period. Pro Forma Cost
Savings described above shall be accompanied by a certificate from a Responsible
Officer of the Parent Borrower delivered to the Administrative Agent that
outlines the specific actions taken or to be taken, the net cost savings
achieved or to be achieved from each such action and that, in the case of clause
(iii) above, such savings have been determined to be probable; provided that
such net costs and related adjustments (other than those related to the
Ticketmaster Merger) referred to in clauses (ii) and (iii) shall not exceed
$20.0 million in any period for which Consolidated EBITDA is calculated plus, in
the case of any net costs and related adjustments in connection with the
Ticketmaster Merger only, an additional $57.0 million.

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of outstanding Term A Loans, Term B

 

-28-



--------------------------------------------------------------------------------

Loans, Dollar Revolving Commitments, Limited Currency Revolving Commitments or
Multicurrency Revolving Commitments, as applicable, of such Lender at such time
and the denominator of which is the aggregate amount of Term A Loans, Term B
Loans, Dollar Revolving Commitments, Limited Currency Revolving Commitments or
Multicurrency Revolving Commitments, as applicable, at such time; provided that
if such Revolving Commitments have been terminated, then the Pro Rata Share of
each applicable Lender shall be determined based on the Pro Rata Share of such
Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.

“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Public Lender” has the meaning provided in Section 7.02.

“Qualified Capital Stock” means any Capital Stock of the Parent Borrower other
than Disqualified Capital Stock.

“Register” has the meaning provided in Section 11.06(c).

“Registered Public Accounting Firm” has the meaning provided in the Securities
Laws and shall be independent of the Parent Borrower as prescribed by the
Securities Laws.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System of the United States as from time to time in effect and all
official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period to the PBGC has
been waived by regulation.

“Request for Credit Extension” means (a) with respect to a Borrowing of Loans
(including Swingline Loans) or B/A Drawing, a Loan Notice and (b) with respect
to an L/C Credit Extension, a L/C Application.

“Required Dollar Revolving Lenders” means, as of any date of determination,
Lenders having more than fifty percent (50%) of the Aggregate Dollar Revolving
Commitments or, if the Dollar Revolving Commitments shall have expired or been
terminated, Lenders holding more than fifty percent (50%) of the aggregate
principal amount of Dollar Revolving Obligations (including, in each case, the
aggregate principal amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swingline Loans).

“Required Lenders” means, as of any date of determination, Lenders having more
than fifty percent (50%) of the sum of (i) the Term Loan Commitments (or, from
and after the initial borrowings hereunder, the Term Loans) and (ii) the
Aggregate Revolving Commitments (or, if the Revolving Commitments shall have
expired or been terminated, the Revolving Obligations (including, in each case,
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swingline Loans)).

“Required L/C Lenders” means, as of any date of determination, Lenders having
more than fifty percent (50%) of the sum of the Aggregate Dollar Revolving
Commitments and the Aggregate Limited Currency Revolving Commitments at such
date or, if the Dollar Revolving Commitments and the Limited Currency Revolving
Commitments if the Revolving Commitments shall have expired or been terminated,
Lenders holding more than fifty percent (50%) of the aggregate principal amount
of sum of the Dollar Revolving Obligations and Limited Currency Revolving
Obligations (including, in each case, the aggregate principal amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swingline Loans).

“Required Limited Currency Revolving Lenders” means, as of any date of
determination, Lenders having more than fifty percent (50%) of the Aggregate
Limited Currency Revolving Commitments or, if the Limited

 

-29-



--------------------------------------------------------------------------------

Currency Revolving Commitments shall have expired or been terminated, Lenders
holding more than fifty percent (50%) of the aggregate principal amount of
Limited Currency Revolving Loans and B/A Drawings.

“Required Multicurrency Revolving Lenders” means, as of any date of
determination, Lenders having more than fifty percent (50%) of the Aggregate
Multicurrency Revolving Commitments or, if the Multicurrency Revolving
Commitments shall have expired or been terminated, Lenders holding more than
fifty percent (50%) of the aggregate principal amount of Multicurrency Revolving
Loans and B/A Drawings.

“Required Revolving Lenders” means, as of any date of determination, Lenders
having more than fifty percent (50%) of the Aggregate Revolving Commitments or,
if the Revolving Commitments shall have expired or been terminated, Lenders
holding more than fifty percent (50%) of the aggregate principal amount of
Revolving Obligations (including, in each case, the aggregate principal amount
of each Lender’s risk participation and funded participation in L/C Obligations
and Swingline Loans).

“Required Term A Lenders” means, as of any date of determination, Lenders
holding more than fifty percent (50%) of the aggregate principal amount of Term
A Loan Commitments (or, from and after the initial borrowings hereunder, the
Term A Loans).

“Required Term B Lenders” means, as of any date of determination, Lenders
holding more than fifty percent (50%) of the aggregate principal amount of Term
B Loan Commitments (or, from and after the initial borrowings hereunder, the
Term B Loans).

“Responsible Officer” means, as to any Credit Party, the chief executive
officer, chief operating officer, the president, any executive vice president,
the chief financial officer, the chief accounting officer, the treasurer, any
assistant treasurer, any vice president, any senior vice president, the
secretary or the general counsel of such Credit Party, any manager of such
Credit Party (if such Credit Party is a limited liability company) or the
general partner of such Credit Party (if such Credit Party is a limited
partnership). Any document delivered hereunder that is signed by a Responsible
Officer of a Credit Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Credit Party, and such Responsible Officer shall be conclusively presumed to
have acted on behalf of such Credit Party.

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock of any
member of the Consolidated Group, (ii) any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Capital Stock or of any option, warrant or other right to acquire
any such Capital Stock or (iii) any payment or prepayment of principal on or
redemption, repurchase or acquisition for value of, any Subordinated Debt of any
member of the Consolidated Group or any Indebtedness of any member of the
Consolidated Group incurred pursuant to (a) the Azoff Promissory Note, (b) the
Senior Notes or the Convertible Notes, (c) Section 8.03(f) or (d) to the extent
representing a refinancing of any Indebtedness described in the foregoing clause
(b) or (c), Section 8.03(l) except, in each case, any scheduled payment of
principal; provided that to the extent that any holder of Existing Convertible
Notes shall require on July 15, 2014, July 15, 2017 or July 15, 2022 that the
Parent Borrower repurchase any of such holder’s Existing Convertible Notes
pursuant to the Existing Convertible Notes Indenture at 100% of principal
thereof plus accrued interest (a “Required Convertible Repurchase”), such
Required Convertible Repurchase shall not be deemed a Restricted Payment.

“Revaluation Date” means, with respect to (x) any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by an L/C Issuer under
any Letter of Credit denominated in an Alternative Currency and (iv) such
additional dates as the Applicable Agent or the L/C Issuer shall determine or
the Required Lenders shall require (y) any B/A Drawing, each of the following:
(i) each date of a B/A Drawing, (ii) each date of an amendment of any such B/A
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (iii) each date of any payment by a Canadian Borrower under
any B/A, and (iv) such additional dates as the Applicable Agent or the Required
Multicurrency Revolving Lenders shall require and (z) any Revolving Loan, each
of the following: (i) each date of Borrowing of a Revolving Loan denominated in
an Alternative Currency, (ii)

 

-30-



--------------------------------------------------------------------------------

each date of any payment by any Revolving Lender under any Revolving Loan
denominated in an Alternative Currency and (iii) such additional dates as the
Applicable Agent or the Required Revolving Lenders shall require.

“Revolving CAM Exchange” means the exchange of the Revolving Lenders’ interests
in the Designated Revolving Obligations provided for in Section 2.14.

“Revolving CAM Exchange Date” means the first date after the Closing Date on
which there shall occur (a) any event described in Section 9.01(f) or (h) with
respect to the Parent Borrower or (b) an acceleration of Revolving Loans or
termination of the Revolving Commitments pursuant to Section 9.02.

“Revolving CAM Percentage” means, as to each Revolving Lender, a fraction,
expressed as a decimal, of which (a) the numerator shall be the Revolving
Commitments of such Revolving Lender immediately prior to the Revolving CAM
Exchange Date and any termination of Revolving Commitments and (b) the
denominator shall be the Aggregate Revolving Commitments of all Revolving
Lenders immediately prior to the Revolving CAM Exchange Date and any termination
of Revolving Commitments.

“Revolving Commitment” means, as to each Lender, the sum of such Lender’s Dollar
Revolving Commitment, Limited Currency Revolving Commitment and Multicurrency
Revolving Commitment and “Revolving Commitments” means, collectively, the Dollar
Revolving Commitments, Limited Currency Revolving Commitments and Multicurrency
Revolving Commitments of all Revolving Lenders.

“Revolving Committed Amount” means, as to each Lender, the sum of such Lender’s
Dollar Revolving Committed Amount, Limited Currency Revolving Committed Amount
and Multicurrency Revolving Committed Amount.

“Revolving Facility” means the Dollar Revolving Facility, the Limited Currency
Revolving Facility or the Multicurrency Revolving Facility and “Revolving
Facilities” means, collectively, the Dollar Revolving Facility, the Limited
Currency Revolving Facility and the Multicurrency Revolving Facility.

“Revolving Lender” means a Dollar Revolving Lender, a Limited Currency Revolving
Lender or a Multicurrency Revolving Lender and “Revolving Lenders” means the
collective reference to the Dollar Revolving Lenders, the Limited Currency
Revolving Lenders and the Multicurrency Revolving Lenders.

“Revolving Lender Joinder Agreement” means a joinder agreement, in a form to be
agreed among the Administrative Agent, the Parent Borrower and each Lender with
an Incremental Revolving Commitment, executed and delivered in accordance with
the provisions of Section 2.01(f).

“Revolving Loan” means a Dollar Revolving Loan, a Limited Currency Revolving
Loan or a Multicurrency Revolving Loan and “Revolving Loans” means,
collectively, Dollar Revolving Loans, Limited Currency Revolving Loans and
Multicurrency Revolving Loans.

“Revolving Notes” means the collective reference to the Dollar Revolving Notes,
the Limited Currency Revolving Notes and the Multicurrency Revolving Notes.

“Revolving Obligations” means the collective reference to the Dollar Revolving
Obligations, the Limited Currency Revolving Obligations and the Multicurrency
Revolving Obligations.

“Revolving Termination Date” means the fifth anniversary of the Closing Date.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to the Parent Borrower or
any Subsidiary, any arrangement, directly or indirectly, with any Person (other
than a Domestic Credit Party) whereby the Parent Borrower or such Subsidiary
shall sell or transfer any property, real or personal, used or useful in its
business, whether now

 

-31-



--------------------------------------------------------------------------------

owned or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property being sold or transferred.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Applicable Agent or the applicable L/C Issuer, as applicable,
to be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Senior Indebtedness” means Indebtedness of the Parent Borrower or any of its
Subsidiaries that is not expressly subordinated in right of payment to any other
Indebtedness of Parent Borrower or any of its Subsidiaries.

“Senior Notes” means the Existing Senior Notes and the New Senior Notes,
collectively.

“Senior Secured Debt” means, at any time, Consolidated Total Funded Debt that
constitutes Senior Indebtedness secured by a Lien on any Collateral.

“Senior Secured Leverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (i) Senior Secured Debt on such day to (ii) Consolidated EBITDA of
the Consolidated Group for the period of four (4) consecutive fiscal quarters
ending on such day.

“Significant Subsidiary” means (1) any Subsidiary that satisfies the criteria
for a “significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation
S-X under the Securities Laws, as such Regulation is in effect on the Closing
Date (with the references to 10% in such Rule being deemed to be 5.0% for the
purposes of this definition), and (2) any Subsidiary that, when aggregated with
all other Subsidiaries that are not otherwise Significant Subsidiaries and as to
which any event described in Section 9.01(f) or (h) has occurred and is
continuing, would constitute a Significant Subsidiary under clause (1) of this
definition.

“Solvent” means, with respect to any Person, as of any date of determination,
(a) the Fair Value and Present Fair Saleable Value of the aggregate assets of
such Person exceeds the value of its Liabilities; (b) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business; (c) such Person will be able to pay its Liabilities as they mature
or become absolute; and (d) the Fair Value and Present Fair Saleable Value of
the aggregate assets of such Person exceeds the value of its Liabilities by an
amount that is not less than the capital of such Subject Entity (as determined
pursuant to Section 154 of the Delaware General Corporate Law). The term
“Solvency” shall have an equivalent meaning. For the purposes of this
definition, “Fair Value” means the aggregate amount at which the assets of the
applicable entity (including goodwill) would change hands between a willing
buyer and a willing seller, within a commercially reasonable amount of time,
each having reasonable knowledge of the relevant facts, neither being under any
compulsion to act and with equity to both; “Present Fair Saleable Value” means
the aggregate amount of net consideration (giving effect to reasonable and
customary costs of sale or taxes) that could be expected to be realized if the
aggregate assets of the applicable entity are sold with reasonable promptness in
an arm’s length transaction under present conditions for the sale of assets of
comparable business enterprises; and “Liabilities” means all debts and other
liabilities of the applicable entity, whether secured, unsecured, fixed,
contingent, accrued or not yet accrued.

“SPC” has the meaning provided in Section 11.06(h).

 

-32-



--------------------------------------------------------------------------------

“Specified Disposition” means any Disposition referred to in clause (a) of the
definition of Subject Disposition, to the extent a material amount of Property
is disposed of in such Disposition.

“Specified Intercompany Transfers” means a Disposition of Property by a Domestic
Credit Party to a member of the Consolidated Group that is not a Domestic Credit
Party.

“Spot Rate” for a currency means the rate determined by the Applicable Agent or
an L/C Issuer, as applicable, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. (x) New York time, in the case of Canadian Dollars, or
(y) London time, in the case of any other currency, in each case on the date two
(2) Business Days prior to the date as of which the foreign exchange computation
is made; provided that the Applicable Agent or such L/C Issuer may obtain such
spot rate from another financial institution designated by the Applicable Agent
or such L/C Issuer if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided
further that such L/C Issuer may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.

“Statutory Reserves” means (a) for any Interest Period for any Eurodollar Rate
Loan in dollars, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained
during such Interest Period under Regulation D by member banks of the United
States Federal Reserve System in New York City with deposits exceeding one
billion dollars against “Eurocurrency liabilities” (as such term is used in
Regulation D), (b) for any Interest Period for any portion of a Borrowing in
Swiss Francs, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves), if any, are in effect on such day
for funding in Swiss Francs maintained by commercial banks which lend in Swiss
Francs, (c) for any Interest Period for any portion of a Borrowing in Sterling,
the average maximum rate at which reserves (including any marginal, supplemental
or emergency reserves), if any, are in effect on such day for funding in
Sterling maintained by commercial banks which lend in Sterling, (d) for any
Interest Period for any portion of a Borrowing in Euros, the average maximum
rate at which reserves (including any marginal, supplemental or emergency
reserves), if any, are in effect on such day for funding in Euros maintained by
commercial banks which lend in Euros, (e) for any Interest Period for any
portion of a Borrowing in Swedish Krona, the average maximum rate at which
reserves (including any marginal, supplemental or emergency reserves), if any,
are in effect on such day for funding in Swedish Krona maintained by commercial
banks which lend in Swedish Krona, (f) for any Interest Period for any portion
of a Borrowing in Australian Dollars, the average maximum rate at which reserves
(including any marginal, supplemental or emergency reserves), if any, are in
effect on such day for funding in Australian Dollars maintained by commercial
banks which lend in Australian Dollars and (g) for any Interest Period for any
portion of a Borrowing in Japanese Yen, the average maximum rate at which
reserves (including any marginal, supplemental or emergency reserves), if any,
are in effect on such day for funding in Japanese Yen maintained by commercial
banks which lend in Japanese Yen. Eurodollar Loans shall be deemed to constitute
Eurodollar liabilities and to be subject to such reserve requirements without
benefit of or credit for proration, exceptions or offsets which may be available
from time to time to any Lender under Regulation D.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subject Disposition” means any Disposition other than (a) Dispositions of
damaged, worn-out or obsolete Property that, in the Parent Borrower’s reasonable
judgment, is no longer used or useful in the business of the Parent Borrower or
its Subsidiaries; (b) Dispositions of inventory, services or other property in
the ordinary course of business; (c) Dispositions of Property to the extent that
(i) such Property is exchanged for credit against the purchase price of similar
replacement Property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement equipment or
property; (d) licenses, sublicenses, leases and subleases not interfering in any
material respect with the business of any member of the Consolidated Group;
(e) sales or discounts of accounts receivable in connection with the compromise
or collection thereof in the ordinary course of business; (f) any Disposition at
any time by (i) a Domestic Credit Party to any other Domestic Credit Party,
(ii) a Subsidiary that is not a Credit Party to a Domestic Credit Party, (iii) a
Subsidiary that is not a Credit Party to another Subsidiary that is not a Credit
Party, (iv) a Foreign Credit Party to any other Foreign Credit Party or (v) a
Foreign Credit Party to any Foreign Subsidiary that is not a Foreign Credit
Party (provided that the fair market value of Property

 

-33-



--------------------------------------------------------------------------------

Disposed of pursuant to this clause (v) shall not exceed $50.0 million in the
aggregate in any fiscal year of the Parent Borrower); (g) Specified Intercompany
Transfers; (h) the sale of Cash Equivalents; (i) an Excluded Sale and Leaseback
Transaction; (j) Restricted Payments permitted by Section 8.06; (k) mergers and
consolidations permitted by Section 8.04; (l) the granting of Liens permitted
pursuant to Section 8.01, (m) a Disposition of Property to the extent effected
in connection with and related to the making of a Designated Investment
(provided that such Disposition is made at fair market value) and
(n) Dispositions, in one transaction or a series of related transactions, of
assets or other properties of the Parent Borrower or its Subsidiaries with a
fair market value not exceeding $1,000,000 and made in the ordinary course of
business.

“Subordinated Debt” means (x) as to the Parent Borrower, any Funded Debt of the
Parent Borrower that is expressly subordinated in right of payment to the prior
payment of any of the Loan Obligations of the Parent Borrower and (y) as to any
Guarantor, any Funded Debt of such Guarantor that is expressly subordinated in
right of payment to the prior payment of any of the Loan Obligations of such
Guarantor.

“Subsidiary” of a Person means (A) a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person or (B) any other Person that is a consolidated subsidiary of such
Person under GAAP and designated as a Subsidiary of such Person in a certificate
to the Administrative Agent by a financial or accounting officer of such Person.
Unless otherwise provided, “Subsidiary” shall refer to a Subsidiary of the
Parent Borrower; provided that an Unrestricted Subsidiary shall be deemed not to
be a Subsidiary for purposes of this Credit Agreement and each other Credit
Document.

“Subsidiary Redesignation” has the meaning provided in the definition of
“Unrestricted Subsidiary.”

“Support Obligations” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable by another Person (the “primary obligor”)
in any manner, whether directly or indirectly, and including any obligation of
such Person, direct or indirect, (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness of the payment or performance of such
Indebtedness, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such
Indebtedness, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Indebtedness of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Support Obligations shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Support Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.

“Swap Contract” means any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such

 

-34-



--------------------------------------------------------------------------------

termination values, and (b) for any date prior to the date referenced in clause
(a), the amounts determined as the mark-to-market values for such Swap
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender).

“Swedish Krona” or “kr” means the lawful currency of Sweden.

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.01(c).

“Swingline Commitment” means, with respect to the Swingline Lender, the
commitment of the Swingline Lender to make Swingline Loans, and with respect to
each Lender, the commitment of such Lender to purchase participation interests
in Swingline Loans.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Dollar
Revolving Lender at any time shall be its Dollar Revolving Commitment Percentage
of the total Swingline Exposure at such time.

“Swingline Lender” means JPMCB in its capacity as such, together with any
successor in such capacity.

“Swingline Loan” has the meaning provided in Section 2.01(c).

“Swingline Note” means the promissory note given to evidence the Swingline
Loans, as amended, restated, modified, supplemented, extended, renewed or
replaced. A form of Swingline Note is attached as Exhibit 2.13-4.

“Swingline Sublimit” has the meaning provided in Section 2.01(c).

“Swiss Franc” or “CHF” means the lawful currency of Switzerland.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term A Lenders” means, prior to the funding of the initial Term A Loans on the
Closing Date, those Lenders with Term A Loan Commitments, and after funding of
the Term A Loans, those Lenders holding a portion of the Term A Loans, together
with their successors and permitted assigns. The initial Term A Lenders are set
forth on Schedule 2.01.

“Term A Loan Commitment” means, for each Term A Lender, the commitment of such
Lender to make a portion of the Term A Loan hereunder; provided that, at any
time after funding of the Term A Loans, determinations of “Required Lenders” and
“Required Term A Lenders” shall be based on the outstanding principal amount of
the Term A Loan.

“Term A Loan Committed Amount” means, for each Term A Lender, the amount of such
Lender’s Term A Loan Commitment. The initial Term A Loan Committed Amounts are
set forth on Schedule 2.01.

“Term A Loan Termination Date” means the date that is five years and six months
following the Closing Date.

“Term A Loans” has the meaning provided in Section 2.01(d).

 

-35-



--------------------------------------------------------------------------------

“Term A Note” means the promissory notes substantially in the form of Exhibit
2.13-5, if any, given to evidence the Term A Loans, as amended, restated,
modified, supplemented, extended, renewed or replaced.

“Term B Lenders” means, prior to the funding of the initial Term B Loans on the
Closing Date, those Lenders with Term B Loan Commitments, and after funding of
the Term B Loans, those Lenders holding a portion of the Term B Loans (including
any Incremental Term Loans that are Term B Loans), together with their
successors and permitted assigns. The initial Term B Lenders are set forth on
Schedule 2.01.

“Term B Loan Commitment” means, for each Term B Lender, the commitment of such
Lender to make a portion of the Term B Loan hereunder; provided that, at any
time after funding of the Term B Loans, determinations of “Required Lenders” and
“Required Term B Lenders” shall be based on the outstanding principal amount of
the Term B Loan.

“Term B Loan Committed Amount” means, for each Term B Lender, the amount of such
Lender’s Term B Loan Commitment. The initial Term B Loan Committed Amounts are
set forth on Schedule 2.01.

“Term B Loan Termination Date” means the date that is six years and six months
following the Closing Date.

“Term B Loans” has the meaning provided in Section 2.01(e).

“Term B Note” means the promissory notes substantially in the form of Exhibit
2.13-6, if any, given to evidence the Term B Loans, as amended, restated,
modified, supplemented, extended, renewed or replaced.

“Term Loan Commitments” means the Term A Loan Commitment and the Term B Loan
Commitment.

“Term Loan Lenders” means the Term A Lenders and the Term B Lenders.

“Term Loans” means the Term A Loans and the Term B Loans.

“Ticketmaster” means Ticketmaster Entertainment, LLC, a Delaware limited
liability company.

“Ticketmaster Merger” means the merger of Ticketmaster Entertainment, Inc. and
Live Nation Merger Sub pursuant to the Live Nation Merger Agreement.

“Total Assets” of any Person means the total assets of such Person as set forth
on such Person’s most recent balance sheet.

“Transactions” means the borrowing of the Term A Loans and the Term B Loans on
the Closing Date, the issuance of the New Senior Notes, the repayment of the
Existing Credit Facilities, the conversion of the Existing Preferred Stock into
the right to receive cash, the solicitation of consents with respect to the
Existing Senior Notes, and the payment of fees and expenses in connection with
the foregoing.

“Treasury Management Bank” has the meaning provided in the definition of
“Borrower Obligations.”

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, purchase cards, account
reconciliation and reporting and trade finance services.

“Type” means, with respect to any Revolving Loan or Term Loan, its character as
a Base Rate Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code in effect in any applicable jurisdiction
from time to time.

 

-36-



--------------------------------------------------------------------------------

“United States” or “U.S.” means the United States of America.

“United States Tax Compliance Certificate” has the meaning provided in
Section 3.01(e).

“Unreimbursed Amount” has the meaning provided in Section 2.03(c).

“Unrestricted Subsidiary” means any Subsidiary acquired, purchased or invested
in after the Closing Date that is designated as an Unrestricted Subsidiary
hereunder by written notice from the Parent Borrower to the Administrative
Agent; provided that the Parent Borrower shall only be permitted to so designate
a new Unrestricted Subsidiary so long as (a) no Default or Event of Default has
occurred and is continuing or would result therefrom; (b) after giving effect on
a Pro Forma Basis to such designation, as of the last day of the most recently
ended fiscal quarter at the end of which financial statements were required to
have been delivered pursuant to Section 7.01(a) or (b) (or, prior to such first
required delivery date for such financial statements, as of the last day of the
most recent period referred to in the first sentence of Section 6.05), the
Parent Borrower would be in compliance with Section 8.10; (c) such Unrestricted
Subsidiary shall be solely capitalized (to the extent capitalized by any Credit
Party) through one or more investments permitted by Section 8.02(k) or (r);
(d) without duplication of clause (c), when any pre-existing Subsidiary is
designated as an Unrestricted Subsidiary, the portion of the aggregate fair
value of the assets of such newly designated Unrestricted Subsidiary
(proportionate to the applicable Borrower’s or Subsidiary’s equity interest in
such Unrestricted Subsidiary) at the time of the designation thereof as an
Unrestricted Subsidiary shall be treated as Investments pursuant to
Section 8.02(k) (it being understood that such aggregate fair value shall be set
forth in a certificate of a Responsible Officer of the Parent Borrower, which
certificate (x) shall be dated as of the date such subsidiary is designated as
an Unrestricted Subsidiary, (y) shall have been delivered by the Parent Borrower
to the Administrative Agent (for delivery to the Lenders) on or prior to the
date of such designation and (z) shall set forth a reasonably detailed
calculation of such aggregate fair value); and (e) with respect to the Senior
Notes and any other material Indebtedness for borrowed money (to the extent the
concept of an Unrestricted Subsidiary exists in such other material
Indebtedness) and, in each case, any refinancing Indebtedness thereof, such
Subsidiary shall have been designated an Unrestricted Subsidiary (or otherwise
not be subject to the covenants and defaults except on a basis substantially
similar to this Credit Agreement) under the documents governing such material
Indebtedness permitted to be incurred or maintained herein. Any Unrestricted
Subsidiary may be designated by the Parent Borrower to be a Subsidiary for
purposes of this Credit Agreement (each, a “Subsidiary Redesignation”); provided
that (i) no Default or Event of Default has occurred and is continuing or would
result therefrom; (ii) after giving effect on a Pro Forma Basis to such
designation, as of the last day of the most recently ended fiscal quarter at the
end of which financial statements were required to have been delivered pursuant
to Section 7.01(a) or (b) (or, prior to such first required delivery date for
such financial statements, as of the last day of the most recent period referred
to in the first sentence of Section 6.05), the Parent Borrower would be in
compliance with Section 8.10; (iii) all representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Subsidiary Redesignation
(both before and after giving effect thereto), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date (provided that representations and warranties that are qualified by
materiality shall be true and correct in all respects); and (iv) the Parent
Borrower shall have delivered to the Administrative Agent a certificate executed
by a Responsible Officer, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (iii),
inclusive, and containing the calculations and information required to evidence
the same. The term “Unrestricted Subsidiary” shall also include any subsidiary
of an Unrestricted Subsidiary. An Unrestricted Subsidiary, for as long as such
Subsidiary remains an Unrestricted Subsidiary, shall be deemed to not be a
Subsidiary or Borrower for all purposes under the Loan Documents.
Notwithstanding the foregoing, a Foreign Borrower shall in no event be an
Unrestricted Subsidiary.

“U.S. Pledge Agreement” means the pledge agreement substantially in the form of
Exhibit 1.01C (it being understood that the pledgors party thereto and schedules
thereto shall be reasonably satisfactory to the Administrative Agent), given by
the Domestic Credit Parties, as pledgors, to the Collateral Agent to secure the
Obligations, and any other pledge agreements that may be given by any Person
pursuant to the terms hereof, in each case as the same may be amended and
modified from time to time.

 

-37-



--------------------------------------------------------------------------------

“U.S. Security Agreement” means the security agreement substantially in the form
of Exhibit 1.01D (it being understood that the grantors party thereto and
schedules thereto shall be reasonably satisfactory to the Administrative Agent),
given by Domestic Credit Parties, as grantors, to the Collateral Agent to secure
the Obligations, and any other security agreements that may be given by any
Person pursuant to the terms hereof, in each case as the same may be amended and
modified from time to time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned Subsidiary” means, with respect to any direct or indirect
Subsidiary of any Person, that one hundred percent (100%) of the Capital Stock
with ordinary voting power issued by such Subsidiary (other than directors’
qualifying shares and investments by foreign nationals mandated by applicable
Law) is beneficially owned, directly or indirectly, by such Person.

1.02 Interpretative Provisions.

With reference to this Credit Agreement and each other Credit Document, unless
otherwise specified herein or in such other Credit Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision thereof, (iv) all references in a Credit
Document to “Articles,” “Sections,” “Exhibits” and “Schedules” shall be
construed to refer to articles and sections of, and exhibits and schedules to,
the Credit Document in which such references appear, (v) any reference to any
law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding,” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Credit Agreement or any other Credit Document.

1.03 Accounting Terms and Provisions.

(a) As used herein, “GAAP” means generally accepted accounting principles in
effect in the United States as set forth in the opinions and pronouncements of
the Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards

 

-38-



--------------------------------------------------------------------------------

Board from time to time applied on a consistent basis, subject to the provisions
of this Section 1.03. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Credit Agreement shall be prepared in conformity
with, GAAP applied on a consistent basis in a manner consistent with that used
in preparing the audited financial statements referenced in Section 6.05, except
as otherwise specifically prescribed herein.

(b) Notwithstanding any provision herein to the contrary, determinations of
(i) the Consolidated Total Leverage Ratio for purposes of determining the
applicable pricing level under the definition of “Applicable Percentage”,
(ii) the Consolidated Total Leverage Ratio, the Senior Secured Leverage Ratio
and the Consolidated Interest Coverage Ratio, for the purposes of determining
compliance with covenants, conditions and the Incremental Loan Facilities and
(iii) revenues for determining Material Subsidiaries and Immaterial Subsidiaries
shall be made on a Pro Forma Basis. To the extent compliance with the covenants
in Section 8.10 is being calculated as of a date that is prior to the first test
date under Section 8.10 in order to determine the permissibility of a
transaction, the levels for the covenants as of the first test date under
Section 8.10 shall apply for such purpose.

(c) If at any time any change in GAAP or in the consistent application thereof
would affect the computation of any financial ratio or requirement set forth in
any Credit Document, the Parent Borrower may, after giving written notice
thereof to the Administrative Agent, determine all such computations on such a
basis; provided that if any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Credit Document, and either the
Parent Borrower or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the Parent Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided further that, until so amended (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Parent Borrower shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Credit
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standard No. 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Parent Borrower or any of its Subsidiaries at “fair value”, as defined therein.

(d) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Parent Borrower and its Subsidiaries or
to the determination of any amount for the Parent Borrower and its Subsidiaries
on a consolidated basis or any similar reference shall, in each case, be deemed
to include each variable interest entity that the Parent Borrower is required to
consolidate pursuant to FASB Interpretation No. 46—Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

1.04 Rounding.

Any financial ratios required to be maintained by the Parent Borrower pursuant
to this Credit Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day.

Unless otherwise provided, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

-39-



--------------------------------------------------------------------------------

1.06 Exchange Rates; Currency Equivalents.

The Applicable Agent or the applicable L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of L/C Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered hereunder or
calculating covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the
Credit Documents shall be such Dollar Equivalent amount as so determined by the
Applicable Agent or the applicable L/C Issuer. For purposes of complying with
covenants whose limitations or thresholds are denominated in United States
dollars, the Dollar Equivalent of all amounts necessary to compute such
compliance shall be used.

1.07 Additional Alternative Currencies.

Any Borrower may from time to time request that an additional currency be added
as “Alternative Currency”; provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. Such request shall be subject to the approval of
the Administrative Agent and each Multicurrency Revolving Lender, and, to the
extent such Alternative Currency is proposed to be available under the Limited
Currency Revolving Facility, each Limited Currency Revolving Lender; provided
that if such “Alternative Currency” is to be used for Letters of Credit only,
such request shall be subject only to the approval of the Administrative Agent
and the Multicurrency L/C Issuer.

1.08 Additional Borrowers.

Notwithstanding anything in Section 11.01 to the contrary, following the Closing
Date, the Parent Borrower may add one or more of its Foreign Subsidiaries that
is a Wholly Owned Subsidiary as an additional Foreign Borrower under the Limited
Currency Revolving Facility or Multicurrency Revolving Facility by delivering to
the Administrative Agent a Foreign Borrower Agreement executed by such
Subsidiary and the Parent Borrower. After (i) five Business Days have elapsed
after such delivery and (ii) receipt by the Lenders and the Administrative Agent
of such documentation and other information reasonably requested by the Lenders
or the Administrative Agent for purposes of complying with all necessary “know
your customer” or other similar checks under all applicable laws and
regulations, such Foreign Subsidiary shall for all purposes of this Credit
Agreement be a Foreign Borrower hereunder; provided that each Foreign Borrower
shall also be a Foreign Guarantor. Any obligations in respect of borrowings by
any Foreign Subsidiary under the Credit Agreement will constitute “Obligations,”
“Foreign Obligations” and “Secured Obligations” for all purposes of the Credit
Documents. At the reasonable request of the Administrative Agent, the
Administrative Agent, the Parent Borrower, the applicable Foreign Borrower and
each Limited Currency Revolving Lender and/or Multicurrency Revolving Lender (as
the case may be), shall amend this Credit Agreement and the other Credit
Documents (including, without limitation, Section 3.01 of this Credit Agreement
and the definition of “Excluded Taxes”) as reasonably necessary or appropriate
to appropriately include such Foreign Subsidiary as a Borrower hereunder
(provided that no such amendment shall materially adversely affect the rights of
any Lender that has not consented to such amendment). Upon the execution by the
Parent Borrower and a Foreign Borrower and delivery to the Administrative Agent
of a Foreign Borrower Termination with respect to such Foreign Borrower, such
Foreign Borrower shall cease to be a Foreign Borrower and a party to this Credit
Agreement; provided that no Foreign Borrower Termination will become effective
as to any Foreign Borrower (other than to terminate such Foreign Borrower’s
right to make further Borrowings under this Credit Agreement) at a time when any
Loan to, B/A on behalf of, or Letter of Credit issued to such Foreign Borrower
shall be outstanding hereunder. Promptly following receipt of any Foreign
Borrower Agreement or Foreign Borrower Termination, the Administrative Agent
shall send a copy thereof to each Lender.

1.09 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to

 

-40-



--------------------------------------------------------------------------------

the currency of any such member state, the basis of accrual of interest
expressed in this Credit Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Credit Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

(c) Each provision of this Credit Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

1.10 Letter of Credit Amounts.

Unless otherwise provided, all references herein to the amount of a Letter of
Credit at any time shall be deemed to mean the Dollar Equivalent of the maximum
face amount available to be drawn of such Letter of Credit after giving effect
to all increases thereof contemplated by such Letter of Credit or the Issuer
Documents related thereto, whether or not such maximum face amount is in effect
at such time.

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS

2.01 Commitments.

Subject to the terms and conditions set forth herein:

(a) Revolving Loans.

(i) Dollar Revolving Loans. Following the Closing Date, each Dollar Revolving
Lender severally agrees to make revolving credit loans (the “Dollar Revolving
Loans”) in Dollars to the Parent Borrower from time to time on any Business Day
prior to the Revolving Termination Date; provided that after giving effect to
any such Dollar Revolving Loan, (x) with respect to the Dollar Revolving Lenders
collectively, the Outstanding Amount of Dollar Revolving Obligations shall not
exceed ONE HUNDRED MILLION DOLLARS ($100,000,000) (as such amount may be
increased pursuant to Section 2.01(g) or decreased pursuant to Sections 2.07 or
9.02(a), the “Aggregate Dollar Revolving Committed Amount”) and (y) with respect
to each Dollar Revolving Lender individually, such Lender’s Dollar Revolving
Commitment Percentage of Dollar Revolving Obligations shall not exceed its
respective Dollar Revolving Committed Amount. Dollar Revolving Loans may consist
of Base Rate Loans, Eurodollar Rate Loans or a combination thereof, as the
Parent Borrower may request. Dollar Revolving Loans may be repaid and reborrowed
in accordance with the provisions hereof.

(ii) Limited Currency Revolving Loans. Following the Closing Date, each Limited
Currency Revolving Lender severally agrees to make revolving credit loans (the
“Limited Currency Revolving Loans”) in Dollars, Euros or Sterling to the Parent
Borrower and each Foreign Borrower from time to time on any Business Day prior
to the Revolving Termination Date; provided that after giving effect to any such
Limited Currency Revolving Loan, (x) with respect to the Limited Currency
Revolving Lenders collectively, the Outstanding Amount of Limited Currency
Revolving Obligations shall not exceed ONE HUNDRED FIFTY MILLION DOLLARS
($150,000,000) (as such amount may be increased pursuant to Section 2.01(g) or
decreased in accordance with the Sections 2.07 or 9.02(a), the “Aggregate
Limited Currency Revolving Committed Amount”), (y) with respect to each Limited
Currency Revolving Lender individually, such Lender’s Limited Currency Revolving
Commitment Percentage of Limited Currency Revolving

 

-41-



--------------------------------------------------------------------------------

Obligations shall not exceed its respective Limited Currency Revolving Committed
Amount and (z) the Outstanding Amount of all Limited Currency Revolving
Obligations and Multicurrency Revolving Obligations denominated in an
Alternative Currency shall not exceed the Alternative Currency Sublimit. Limited
Currency Revolving Loans denominated in Dollars may consist of Base Rate Loans,
Eurodollar Rate Loans or a combination thereof, as the Borrowers may request.
Limited Currency Revolving Loans denominated in Euros or Sterling must consist
of Eurodollar Rate Loans.

(iii) Multicurrency Revolving Loans. Following the Closing Date, each
Multicurrency Revolving Lender severally agrees (A) to make revolving credit
loans (the “Multicurrency Revolving Loans”) in one or more Approved Currencies
to the Parent Borrower and each Foreign Borrower from time to time on any
Business Day prior to the Revolving Termination Date and (B) to cause its
Canadian Lending Office to accept and purchase or arrange for the acceptance and
purchase of drafts drawn by the Canadian Borrowers in Canadian Dollars as B/As;
provided that after giving effect to any such Multicurrency Revolving Loan or
B/A, (x) with respect to the Multicurrency Revolving Lenders collectively, the
Outstanding Amount of Multicurrency Revolving Obligations shall not exceed FIFTY
MILLION DOLLARS ($50,000,000) (as such amount may be increased pursuant to
Section 2.01(g) or decreased in accordance with the Sections 2.07 or 9.02(a),
the “Aggregate Multicurrency Revolving Committed Amount”), (y) with respect to
each Multicurrency Revolving Lender individually, such Lender’s Multicurrency
Revolving Commitment Percentage of Multicurrency Revolving Obligations shall not
exceed its respective Multicurrency Revolving Committed Amount and (z) the
Outstanding Amount of all Limited Currency Revolving Obligations and
Multicurrency Revolving Obligations denominated in an Alternative Currency shall
not exceed the Alternative Currency Sublimit. Multicurrency Revolving Loans
denominated in Dollars or Canadian Dollars and B/As may consist of Base Rate
Loans, Eurodollar Rate Loans or a combination thereof, as the Borrowers may
request. Multicurrency Revolving Loans denominated in an Alternative Currency
(other than Canadian Dollars) must consist of Eurodollar Rate Loans.

(b) Letters of Credit. On and after the Closing Date, (x) each L/C Issuer, in
reliance upon the commitments of the Revolving Lenders set forth herein, agrees
(A) to issue Letters of Credit for the account of the Parent Borrower (or for
the account of any member of the Consolidated Group or BCV, but in such case the
Parent Borrower will remain obligated to reimburse such L/C Issuer for any and
all drawings under such Letter of Credit, and the Parent Borrower acknowledges
that the issuance of Letters of Credit for the account of members of the
Consolidated Group or BCV inures to the benefit of the Parent Borrower, and the
Parent Borrower acknowledges that the Parent Borrower’s business derives
substantial benefits from the business of such members of the Consolidated Group
and BCV) on any Business Day, (B) to amend or extend Letters of Credit
previously issued hereunder, and (C) to honor drawings under Letters of Credit;
and (y) each L/C Revolving Lender severally agrees to purchase from the such L/C
Issuer a participation interest in each Letter of Credit issued hereunder in an
amount equal to the Dollar Equivalent of such L/C Revolving Lender’s L/C
Commitment Percentage thereof (and, in each case, with respect to the purchase
of a participation in any Alternative Currency Letter of Credit, the purchase of
such participation will also occur on each Revaluation Date); provided that
(A) the Outstanding Amount of L/C Obligations shall not exceed ONE HUNDRED FIFTY
MILLION DOLLARS ($150,000,000) (as such amount may be decreased in accordance
with the provisions hereof, the “L/C Sublimit”), (B) the Outstanding Amount of
all Alternative Currency L/C Obligations shall not exceed the Alternative
Currency L/C Sublimit, (C) with regard to the Revolving Lenders collectively,
the Outstanding Amount of Revolving Obligations shall not exceed the Aggregate
Revolving Committed Amount, (D) with regard to each Revolving Lender
individually, such Revolving Lender’s Aggregate Revolving Commitment Percentage
of Revolving Obligations shall not exceed its respective Aggregate Revolving
Committed Amount, (E) the Outstanding Amount of all Dollar Revolving Obligations
shall not exceed the Dollar Equivalent of the Aggregate Dollar Revolving
Committed Amount, (F) the Outstanding Amount of all Limited Currency Revolving
Obligations shall not exceed the Dollar Equivalent of the Aggregate Limited
Currency Revolving Committed Amount, (G) the Outstanding Amount of all
Alternative Currency L/C Obligations shall not exceed the Alternative Currency
L/C Sublimit, (H) the L/C Obligations do not exceed the L/C Committed Amount,
(I) the Outstanding Amount of L/C Obligations for the account of BCV shall not
exceed $5.0 million less the amount of all then outstanding Limited Currency
Facility L/C Obligations for the account of BCV and (J) no L/C Issuer shall be
required to issue, amend, extend or increase any Letter of Credit, if after
giving effect thereto, there

 

-42-



--------------------------------------------------------------------------------

would be L/C Obligations arising from Letters of Credit issued by such L/C
Issuer in excess of its Letter of Credit Cap. Subject to the terms and
conditions hereof, the Parent Borrower’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Parent Borrower may obtain Letters
of Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

(c) Swingline Loans. During the Commitment Period, the Swingline Lender agrees,
in reliance upon the commitments of the other Dollar Revolving Lenders set forth
herein, to make revolving credit loans (the “Swingline Loans”) to the Parent
Borrower in Dollars on any Business Day; provided that (i) the Outstanding
Amount of Swingline Loans shall not exceed FIFTY MILLION DOLLARS ($50.0 million)
(as such amount may be decreased in accordance with the provisions hereof, the
“Swingline Sublimit”), (ii) with respect to the Dollar Revolving Lenders
collectively, the Outstanding Amount of Dollar Revolving Obligations shall not
exceed the Aggregate Dollar Revolving Committed Amount and (iii) with regard to
each Revolving Lender individually, such Revolving Lender’s Aggregate Revolving
Commitment Percentage of Revolving Obligations shall not exceed its respective
Aggregate Revolving Committed Amount. Swingline Loans shall be comprised solely
of Base Rate Loans, and may be repaid and reborrowed in accordance with the
provisions hereof. Immediately upon the making of a Swingline Loan, each Dollar
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swingline Lender a participation interest in such
Swingline Loan in an amount equal to such Lender’s Dollar Revolving Commitment
Percentage thereof.

(d) Term A Loans. Each of the Term A Lenders severally agrees to make its
portion of the term A loans (in the amount of its respective Term A Loan
Committed Amount) to the Parent Borrower on the Closing Date in a single advance
in Dollars in an aggregate principal amount for all Term A Lenders of ONE
HUNDRED MILLION DOLLARS ($100,000,000) (the “Term A Loans”). The Term A Loans
may consist of Base Rate Loans, Eurodollar Rate Loans or a combination thereto,
as the Parent Borrower may request. Amounts repaid on the Term A Loans may not
be reborrowed.

(e) Term B Loans. Each of the Term B Lenders severally agrees to make its
portion of the term B loans (in the amount of its respective Term B Loan
Committed Amount) to the Parent Borrower on the Closing Date in a single advance
in Dollars in an aggregate principal amount for all Term B Lenders of EIGHT
HUNDRED MILLION DOLLARS ($800,000,000) (the “Term B Loans”). The Term B Loans
may consist of Base Rate Loans, Eurodollar Rate Loans or a combination thereto,
as the Parent Borrower may request. Amounts repaid on the Term B Loans may not
be reborrowed.

(f) Incremental Loan Facilities. Any time after the Closing Date, any Borrower
may, upon written notice to the Administrative Agent, establish additional
credit facilities (collectively, the “Incremental Loan Facilities”) by
increasing the Aggregate Revolving Commitments hereunder as provided in
Section 2.01(g) (the “Incremental Revolving Commitments”), or establishing new
term loans hereunder as provided in Section 2.01(h) (the “Incremental Term
Loans”); provided that:

(i) the aggregate principal amount of loans and commitments for all the
Incremental Loan Facilities established after the Closing Date will not exceed
$300.0 million;

(ii) no Default or Event of Default shall have occurred and be continuing or
shall result after giving effect to any such Incremental Loan Facility;

(iii) the conditions to the making of a Credit Extension under Section 5.02
shall be satisfied;

(iv)(A) after giving effect on a Pro Forma Basis to the borrowings to be made
pursuant to such Incremental Loan Facility, as of the last day of the most
recently ended fiscal quarter at the end of which financial statements were
required to have been delivered pursuant to Section 7.01(a) or (b) (or, prior to
such first required delivery date for such financial statements, as of the

 

-43-



--------------------------------------------------------------------------------

last day of the most recent period referred to in the first sentence of
Section 6.05), the Parent Borrower would be in compliance with Section 8.10 and
(B) to the extent all loans and commitments established under Incremental Loan
Facilities prior thereto and such Incremental Loan Facility, taken together,
would exceed $150.0 million, the Senior Secured Leverage Ratio on a Pro Forma
Basis as of the end of the most recent fiscal quarter ended on or before the
date such Incremental Loan Facility is established shall not be in excess of
2.50:1.00 (and the Parent Borrower shall deliver a certificate of a Responsible
Officer of the Parent Borrower as to the satisfaction of the requirements of
this clause (iv) and clauses (ii) and (iii) above);

(v) all Incremental Term Loans shall be borrowed by the Parent Borrower and
guaranteed by the Domestic Guarantors; and

(vi) the Incremental Revolving Commitments may be of the Parent Borrower and any
other Borrower; provided that, for the avoidance of doubt, the use of such
Incremental Revolving Commitments shall be subject to the L/C Sublimit, the
Swingline Sublimit, the Alternative Currency L/C Sublimit and the Alternative
Currency Sublimit.

In connection with the establishment of any Incremental Loan Facility,
(A) neither of the Lead Arrangers or the Administrative Agent hereunder shall
have any obligation to arrange for or assist in arranging for any Incremental
Loan Facility, (B) any Incremental Loan Facility shall be subject to such
conditions, including fee arrangements, as may be provided in connection
therewith and (C) none of the Lenders shall have any obligation to provide
commitments or loans for any Incremental Loan Facility.

(g) Establishment of Incremental Revolving Commitments. Subject to
Section 2.01(f), any Borrower may establish Incremental Revolving Commitments by
increasing the Aggregate Dollar Revolving Committed Amount, Aggregate Limited
Currency Revolving Committed Amount or Aggregate Multicurrency Revolving
Committed Amount hereunder, provided that:

(i) any Person that is not a Revolving Lender that is proposed to be a Lender
under any such increased Aggregate Revolving Committed Amount shall be
reasonably acceptable to the Administrative Agent, any Person that is proposed
to provide any such increased Aggregate Dollar Revolving Committed Amount
(whether or not an existing Dollar Revolving Lender) or Aggregate Limited
Currency Revolving Committed Amount (whether or not an existing Limited Currency
Revolving Lender) shall be reasonably acceptable to each L/C Issuer and any
Person that is proposed to provide any such increased Aggregate Dollar Revolving
Committed Amount (whether or not an existing Dollar Revolving Lender) shall be
reasonably acceptable to the Swingline Lender;

(ii) Persons providing commitments for the Incremental Revolving Commitments
pursuant to this Section 2.01(g) will provide a Revolving Lender Joinder
Agreement;

(iii) increases in the Aggregate Revolving Committed Amount will be in a minimum
principal amount of $10.0 million and integral multiples of $5.0 million in
excess thereof; and

(iv) if any Revolving Loans are outstanding at the time of any such increase
under the applicable Revolving Facility, either (x) each applicable Borrower
will prepay such Revolving Loans on the date of effectiveness of the Incremental
Revolving Commitments (including payment of any break-funding amounts owing
under Section 3.05) or (y) each Lender with an Incremental Revolving Commitment
shall purchase at par interests in each Borrowing of Revolving Loans then
outstanding under the applicable Revolving Facility such that immediately after
giving effect to such purchases, each Borrowing thereunder shall be held by each
Lender in accordance with its Pro Rata Share of such Revolving Facility (and, in
connection therewith, each applicable Borrower shall pay all amounts that would
have been payable pursuant to Section 3.05 had the Revolving Loans so purchased
been prepaid on such date).

 

-44-



--------------------------------------------------------------------------------

Any Incremental Revolving Commitment established hereunder shall have terms
identical to the Dollar Revolving Commitments, Limited Currency Revolving
Commitments or Multicurrency Revolving Commitments, as the case may be, existing
on the Closing Date, it being understood that the Credit Parties and the
Administrative Agent may make (without the consent of or notice to any other
party) any amendment to reflect such increase in the Revolving Commitments.

(h) Establishment of Incremental Term Loans. Subject to Section 2.01(f), the
Parent Borrower may, at any time, establish additional term loan commitments
(including additional commitments for Term B Loans), provided that:

(i) any Person that is not a Lender or Eligible Assignee that is proposed to be
a Lender shall be reasonably acceptable to the Administrative Agent;

(ii) Persons providing commitments for the Incremental Term Loan pursuant to
this Section 2.01(h) will provide an Incremental Term Loan Joinder Agreement;

(iii) additional commitments established for the Incremental Term Loan will be
in a minimum aggregate principal amount of $15.0 million and integral multiples
of $5.0 million in excess thereof; provided that such commitments shall not be
established on more than three (3) separate occasions;

(iv) the final maturity date of any Incremental Term Loan shall be no earlier
than the Term B Loan Termination Date;

(v) the Applicable Percentage (which for the purposes of this Section 2.01(h)
being deemed to include any similar interest margin measure) for any proposed
Incremental Term Loans shall be determined by the Parent Borrower and the
applicable Lenders; provided that in the event that the Applicable Percentage
for any proposed Incremental Term Loans is 50 basis points greater than the
Applicable Percentage for the Term B Loans (other than such Incremental Term
Loans), then the Applicable Percentage for all Term B Loans (other than such
Incremental Term Loans) shall be increased to the extent necessary so that the
Applicable Percentage for the Term B Loans (other than such Incremental Term
Loans) is equal to the Applicable Percentage for the proposed Incremental Term
Loans minus 50 basis points; provided, further, that in determining the
Applicable Percentage applicable to the Term B Loans (other than such
Incremental Term Loans) and the proposed Incremental Term Loans, (x) original
issue discount (“OID”) or upfront fees (other than underwriting fees paid only
to Lenders under the Incremental Term Loans in their capacity as such) (which
upfront fees, exclusive of the underwriting fees referred to above, shall be
deemed to constitute like amounts of OID) payable to the applicable Lenders of
the Term B Loans (other than such Incremental Term Loans) or the proposed
Incremental Term Loans in the primary syndication thereof shall be included
(with OID being equated to interest based on an assumed four-year life to
maturity) and (y) if the lowest permissible Eurodollar Rate is greater than
1.50% per annum or the lowest permissible Base Rate is greater than 2.50% per
annum, in each case for such Incremental Term Loans, the difference between such
“floor” and 1.50%, in the case of Eurodollar Rate Loans, and such floor and
2.50% per annum, in the case of Base Rate Loans, shall be taken into account in
the calculation of Applicable Percentage for purposes of the first proviso of
this clause (v); and

(vi) the Weighted Average Life to Maturity of any Incremental Term Loan shall
not be shorter than the Term B Loans (without giving effect to such Incremental
Term Loans).

Any Incremental Term Loan established hereunder shall be on terms to be
determined by the Parent Borrower and the Lenders thereunder (and the Parent
Borrower and the Administrative Agent may, without the consent of any other
Lender, enter into an amendment to this Credit Agreement to appropriately
include the Incremental Term Loans hereunder including, without limitation, to
provide that such Incremental Term Loans shall share in mandatory prepayments on
the same basis as the Term A Loans and

 

-45-



--------------------------------------------------------------------------------

Term B Loans); provided that, to the extent that such terms and documentation
are not consistent with the Term B Loans (except to the extent permitted by
clause (iv), (v) or (vi) above), they shall be reasonably satisfactory to the
Administrative Agent; provided, further, that if any covenant, term (except to
the extent permitted by clause (iv), (v) or (vi) above), event of default or
remedy in any Incremental Term Loans is more favorable to the lenders thereunder
than the corresponding covenant, term, event of default or remedy in the
existing Term B Loans, or such Incremental Term Loans contain any covenant, term
(except to the extent permitted by clause (iv), (v) or (vi) above), event of
default or remedy in favor of the lenders thereunder that is not in the existing
Credit Documents, the Credit Parties and the Administrative Agent and/or the
Collateral Agent shall, without the consent of or notice to any other party,
amend the documentation for such existing Credit Documents so that such
covenant, term, event of default and/or remedy is applicable to all Loans and
Commitments (or Term Loans and Term Loan Commitments, as applicable) hereunder
and/or to incorporate any such covenant, event of default and/or remedy that is
not in the existing Credit Documents.

2.02 Borrowings, B/A Drawings, Conversions and Continuations.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of a B/A Drawing or a Eurodollar Rate Loans shall be made upon
the applicable Borrower’s irrevocable notice to the Applicable Agent by delivery
to the Applicable Agent of a written Loan Notice appropriately completed and
signed by a Responsible Officer of the applicable Borrower. Each such notice
must be received by the Applicable Agent not later than (i) with respect to
Eurodollar Rate Loans, 12:00 noon (Local Time) three (3) Business Days (or, in
the case of Limited Currency Revolving Loans or Multicurrency Revolving Loans
denominated in Alternative Currency, four (4) Business Days) prior to the
requested date of, (ii) with respect to Base Rate Loans denominated in Dollars,
12:00 noon (Local Time) on the requested date of, (iii) in the case of Base Rate
Loans denominated in Canadian Dollars, 12:00 noon (Local Time) one Business Day
prior to the requested date of, or (iv) in the case of B/A Drawings, 10:00 a.m.
(Local Time) one Business Day prior to the requested date of any such Borrowing,
conversion or continuation. Except in the case of any Revolving Loan that is
borrowed to refinance a Swingline Loan or L/C Borrowing (which may be in an
amount sufficient to refinance such Swingline Loan or L/C Borrowing), each
Borrowing, conversion or continuation shall be in a principal amount of (i) with
respect to Eurodollar Rate Loans (A) denominated in Dollars, $1.0 million or a
whole multiple of $1.0 million in excess thereof, (B) denominated in Euros,
€1.0 million or a whole multiple of €1.0 million in excess thereof,
(C) denominated in £££, £1.0 million or a whole multiple of £1.0 million in
excess thereof, (D) denominated in Canadian Dollars, C$1.0 million or a whole
multiple of C$1.0 million in excess thereof, (E) denominated in Australian
Dollars, AU$1.0 million or a whole multiple of AU$1.0 million in excess thereof,
(F) denominated in Swiss Francs, CHF1.0 million or a whole multiple of CHF$1.0
million in excess thereof, (G) denominated in Swedish Krona, kr7.0 million or a
whole multiple of kr7.0 million in excess thereof or (H) denominated in Japanese
Yen, ¥100.0 million or a whole multiple of ¥100.0 million n in excess thereof or
(ii) with respect to Base Rate Loans (A) denominated in Dollars, $1,000,000 or a
whole multiple of $100,000 in excess thereof or (B) denominated in Canadian
Dollars or B/A Drawings, C$1.0 million or an integral multiple of C$100,000 in
excess thereof. Each Loan Notice (whether telephonic or written) shall specify
(i) whether such Borrower’s request is with respect to Dollar Revolving Loans,
Limited Currency Revolving Loans, Multicurrency Revolving Loans, B/A Drawings,
Term A Loans or Term B Loans, (ii) whether such request is for a Borrowing,
conversion, or continuation, (iii) the requested date of such Borrowing,
conversion or continuation (which shall be a Business Day), (iv) the principal
amount of Loans or B/A Drawings to be borrowed, converted or continued, (v) the
Type of Loans to be borrowed, converted or continued, (vi) if such Loans are
Limited Currency Revolving Loans or Multicurrency Revolving Loans, the currency
of such Loans (which shall be an Approved Currency) and (vii) if applicable, the
duration of the Contract Period or Interest Period with respect thereto. If the
applicable Borrower fails to specify a Type of Loan in a Loan Notice or if the
applicable Borrower fails to give a timely notice requesting a conversion or
continuation (other than with respect to Limited Currency Revolving Loans or
Multicurrency Revolving Loans denominated in an Alternative Currency other than
Canadian Dollars), then the applicable Loans shall be made as, or converted to,
Base Rate Loans. Any automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the applicable Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
Loan Notice, but fails to specify an Interest Period, the Interest Period will
be deemed to be one (1) month. Each B/A Drawing shall have a Contract Period as
specified in the request therefor and no B/A Drawing may be continued other than
at the end of the Contract Period applicable thereto.

 

-46-



--------------------------------------------------------------------------------

(b) Following receipt of a Loan Notice, the Applicable Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the applicable Loans
or B/A Drawings, and if no timely notice of a conversion or continuation is
provided by the applicable Borrower, the Applicable Agent shall notify each
Lender of the details of any automatic conversion to Base Rate Loans described
in the preceding subsection. In the case of a Borrowing denominated in Dollars,
each Lender shall make the amount of its Loan available to the Applicable Agent
in Dollars in immediately available funds at the Applicable Agent’s Office not
later than 2:00 p.m. (New York time) on the Business Day specified in the
applicable Loan Notice. In the case of a Borrowing denominated in an Alternative
Currency or a B/A Drawing, each Lender shall make the amount of its Loan or
Discount Proceeds (net of applicable acceptance fees) available to the
Applicable Agent in the applicable Alternative Currency in immediately available
funds at the Applicable Agent’s Office not later than 2:00 p.m. (Local Time) on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 5.02 (and, if such Borrowing is
the initial Credit Extension, Section 5.01), the Applicable Agent shall make all
funds so received available to the applicable Borrower in like funds as received
by the Applicable Agent either by (i) crediting the account of such Borrower on
the books of the Applicable Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
the Applicable Agent by such Borrower.

(c) Except as otherwise provided herein, without the consent of the Required
Lenders, a Eurodollar Rate Loan may be continued or converted only on the last
day of an Interest Period for such Eurodollar Rate Loan. During the existence of
a Default or Event of Default, at the request of the Required Lenders or the
Applicable Agent, (i) no Loan denominated in Dollars or Canadian Dollars may be
requested as, converted to or continued as a Eurodollar Rate Loan and (ii) any
outstanding Eurodollar Rate Loan denominated in Dollars or Canadian Dollars
shall be converted to a Base Rate Loan on the last day of the Interest Period
with respect thereto.

(d) The Applicable Agent shall promptly notify the applicable Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Adjusted Eurodollar Rate by the Applicable Agent shall be conclusive in the
absence of manifest error. At any time that Base Rate Loans are outstanding, the
Applicable Agent shall notify the Borrowers and the Lenders of any change in the
Applicable Agent’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Borrowings, all B/A Drawings, all conversions of
Loans and B/A Drawings from one Type to the other, and all continuations of
Loans and B/A Drawings as the same Type, there shall not be more than ten
(10) Interest Periods in effect with respect to the Revolving Loans and Term B
Loans and five (5) Interest Periods with respect to the Term A Loans.

(f) Upon the conversion of any Borrowing denominated in Canadian Dollars (or
portion thereof), or the continuation of any B/A Drawing (or portion thereof),
to or as a B/A Drawing, the net amount that would otherwise be payable to a
Borrower by each Multicurrency Revolving Lender pursuant to Section 2.15(f) in
respect of such new B/A Drawing shall be applied against the principal of the
Multicurrency Revolving Loan made by such Multicurrency Revolving Lender as part
of such Borrowing (in the case of a conversion), or the reimbursement obligation
owed to such Multicurrency Revolving Lender under Section 2.15(i) in respect of
the B/As accepted by such Multicurrency Revolving Lender as part of such
maturing B/A Drawing (in the case of a continuation), and such Borrower shall
pay to such Multicurrency Revolving Lender an amount equal to the difference
between the principal amount of such Multicurrency Revolving Loan or the
aggregate face amount of such maturing B/As, as the case may be, and such net
amount.

2.03 Additional Provisions with Respect to Letters of Credit.

(a) Obligation to Issue or Amend.

(i) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Administrative Agent and such L/C Issuer have
approved such expiry date;

 

-47-



--------------------------------------------------------------------------------

(B) the expiry date of any requested Letter of Credit would occur after the L/C
Expiration Date, unless all the L/C Revolving Lenders have approved such expiry
date;

(C) with respect to a Letter of Credit to be issued by a Dollar L/C Issuer, such
Letter of Credit is to be denominated in a currency other than Dollars; or

(D) with respect to a Letter of Credit to be issued by a Multicurrency L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars, Euros or Sterling (provided that the foregoing shall in no way limit
the right of a Multicurrency L/C Issuer, in its sole discretion, to issue a
Letter of Credit in any other Approved Currency).

(ii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense that was not applicable on the Closing Date and that such L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate any Law applicable to
such L/C Issuer;

(C) except as otherwise agreed by such L/C Issuer and the Administrative Agent,
such Letter of Credit is in an initial stated amount less than the Dollar
Equivalent of $20,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency;

(E) except as otherwise agreed by such L/C Issuer, such Letter of Credit
contains provisions for automatic reinstatement of the stated amount after any
drawing thereunder; and

(F) any Dollar Revolving Lender or Limited Currency Revolving Lender is at that
time a Defaulting Lender, unless such L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral, reasonably satisfactory to such L/C
Issuer with the Parent Borrower or such Lender to eliminate the L/C Issuer’s
actual or potential L/C Obligations (after giving effect to Section 2.16) with
respect to such Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which such L/C Issuer has exposure.

(iii) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if:

(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof;

(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit; or

(C) such Letter of Credit was issued by a L/C Issuer that is the issuer of no
Letters of Credit hereunder other than Existing Letters of Credit.

(iv) The applicable L/C Issuer shall act on behalf of the L/C Revolving Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the

 

-48-



--------------------------------------------------------------------------------

benefits and immunities (A) provided to the Administrative Agent in Article X
with respect to any acts taken or omissions suffered by such L/C Issuer in
connection with such Letters of Credit issued by it or proposed to be issued by
it and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article X included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such L/C Issuer.

(b) Procedures for Issuance and Amendment; Auto-Extension Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of any Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a L/C Application, appropriately
completed and signed by a Responsible Officer of such Borrower. Each such L/C
Application must be received by the applicable L/C Issuer and the Administrative
Agent (A) not later than 12:00 noon (New York time) at least two (2) Business
Days prior to the proposed issuance date or date of amendment, as the case may
be, of any Letter of Credit denominated in Dollars and (B) not later than 12:00
noon (Local Time) at least five (5) Business Days prior to the proposed issuance
date or date of amendment, as the case may be, of any Letter of Credit
denominated in an Alternative Currency (or, in each case, such later date and
time as the applicable L/C Issuer and the Administrative Agent may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such L/C Application shall specify in
form and detail reasonably satisfactory to the applicable L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as such L/C Issuer may reasonably
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such L/C Application shall specify in form and detail satisfactory to
the applicable L/C Issuer: (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; (D) the purpose and nature of the requested
Letter of Credit; and (E) such other matters as such L/C Issuer may reasonably
require. Additionally, the Parent Borrower shall furnish to such L/C Issuer and
the Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.

(ii) (A) Promptly after receipt of any L/C Application, the applicable L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such L/C Application from
the applicable Borrower and, if not, such L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless such L/C Issuer has received
written notice from the Administrative Agent, any L/C Revolving Lender or any
Credit Party, at least one (1) Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Section 5.01 (if issued on the Closing Date)
or 5.02 shall not then be satisfied, then, subject to the terms and conditions
hereof, the applicable L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the applicable Borrower (or Subsidiary or BCV) or
enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer’s usual and customary business practices.

(iii) If any Borrower so requests in any L/C Application, the applicable L/C
Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
such L/C Issuer to prevent any such renewal at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued (but in any event not later than 30 days prior
to the scheduled expiry date thereof). Unless otherwise directed by the L/C
Issuer, the applicable Borrower shall not be required to make a specific request
to the applicable L/C Issuer for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the L/C Revolving Lenders shall be deemed to
have authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the L/C Expiration Date; provided, however, that no L/C Issuer shall permit any
such extension if (A) such L/C Issuer has determined that it would not be
permitted or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the

 

-49-



--------------------------------------------------------------------------------

provisions of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is five
(5) Business Days before the Non-Extension Notice Date from the Administrative
Agent or the applicable Borrower that one or more of the applicable conditions
specified in Section 5.02 is not then satisfied, and in each case directing such
L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the applicable Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon any drawing under any Letter of Credit, the applicable L/C Issuer shall
notify the applicable Borrower and the Administrative Agent thereof. In the case
of a Letter of Credit denominated in Dollars, the Parent Borrower shall
reimburse such L/C Issuer in Dollars. In the case of a Letter of Credit
denominated in Sterling or euros, the applicable Borrower shall reimburse such
L/C Issuer in Sterling or Euros, as applicable. In the case of a Letter of
Credit denominated in an Alternative Currency other than Sterling or Euros, the
applicable Borrower shall reimburse such L/C Issuer in such Alternative Currency
unless (x) such L/C Issuer (at its option) shall have specified in such notice
that it will require reimbursement in Dollars, or (y) in the absence of any such
requirement for reimbursement in Dollars, the applicable Borrower shall have
notified such L/C Issuer promptly following receipt of the notice of drawing
that the applicable Borrower will reimburse such L/C Issuer in Dollars. In the
case of any such reimbursement in Dollars of a drawing as of the applicable
Revaluation Date under a Letter of Credit denominated in an Alternative Currency
other than Sterling or Euros, such L/C Issuer shall notify the applicable
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. Not later than (x) 12:00 noon (New York
time) on or prior to the date that is three (3) Business Days following the date
that the applicable Borrower receives notice from any L/C Issuer of any payment
by such L/C Issuer under a Letter of Credit to be reimbursed in Dollars, and
(y) the Applicable Time on or prior to the date that is three (3) Business Days
following the date the applicable Borrower receives notice from any L/C Issuer
of any payment by such L/C Issuer under a Letter of Credit to be reimbursed in
an Alternative Currency (each such date of payment by such L/C Issuer under a
Letter of Credit, an “Honor Date”), the applicable Borrower shall reimburse such
L/C Issuer through the Administrative Agent in Dollars or in the applicable
Alternative Currency, as the case may be, in an amount equal to the amount of
such drawing; provided, that such Borrower, and the applicable L/C Issuer may,
each in their discretion, with the consent of the Administrative Agent and so
long as such arrangements do not adversely affect the rights of any Lender in
any material respect, enter into Letter of Credit cash collateral prefunding
arrangements acceptable to them for the purpose of reimbursing Letter of Credit
draws. If the applicable Borrower does not to reimburse the applicable L/C
Issuer on the Honor Date, the Administrative Agent, at the request of such L/C
Issuer, shall promptly notify each L/C Revolving Lender as of the Honor Date the
Dollar Equivalent of such unreimbursed drawing (an “Unreimbursed Amount”) and
the amount of such L/C Revolving Lender’s L/C Commitment Percentage thereof.

(ii) Each L/C Revolving Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of such L/C Issuer, in Dollars at the Administrative Agent’s Office for
payments in Dollars in an amount equal to its L/C Commitment Percentage of such
Unreimbursed Amount not later than 1:00 p.m. (Local Time) on the Business Day
specified in such notice by the Administrative Agent. With respect to any
Unreimbursed Amount, the applicable Borrower shall be deemed to have incurred
from the applicable L/C Issuer an L/C Borrowing in the amount of such
Unreimbursed Amount, which L/C Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at (i) through and including
the third Business Day following the Honor Date, the rate of interest applicable
to Base Rate Revolving Loans and (ii) thereafter, the Default Rate. In such
event, each L/C Revolving Lender’s payment to the Administrative Agent for the
account of such L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Revolving Lender in satisfaction of its
participation obligation under this Section 2.03.

(iii) Until an L/C Revolving Lender funds its L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such L/C Revolving Lender’s
L/C Commitment Percentage of such amount shall be solely for the account of such
L/C Issuer.

 

-50-



--------------------------------------------------------------------------------

(iv) Each L/C Revolving Lender’s obligation to make L/C Advances to reimburse
the applicable L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right that such L/C Revolving Lender
may have against such L/C Issuer, the Parent Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default or Event
of Default, (C) non-compliance with the conditions set forth in Section 5.02, or
(D) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided that such L/C Issuer shall have complied with the
provisions of Section 2.03(b)(ii). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of each Borrower to reimburse any L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(v) If any L/C Revolving Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
L/C Revolving Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such L/C Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by such L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s L/C Advance in respect of the relevant L/C Borrowing. A certificate of
the applicable L/C Issuer submitted to any applicable L/C Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any L/C Revolving Lender such L/C Revolving
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the applicable Borrower or otherwise, including
proceeds of cash collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such L/C Revolving Lender its L/C
Commitment Percentage (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such L/C Revolving Lender’s L/C
Advance was outstanding), in the same currency in which such L/C Revolving
Lender’s L/C Advance was made and in the same type of funds as those received by
the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of any
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each L/C
Revolving Lender shall pay to the Administrative Agent for the account of such
L/C Issuer its L/C Commitment Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such L/C Revolving Lender, at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. The obligations of
the L/C Revolving Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Credit Agreement.

(e) Obligations Absolute. The obligation of each Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this Credit
Agreement or any other Credit Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower, any Subsidiary or BCV may have at any time against any
beneficiary or any transferee of such Letter of

 

-51-



--------------------------------------------------------------------------------

Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), any L/C Issuer or any other Person, whether in connection with this
Credit Agreement, the transactions contemplated hereby or by such Letter of
Credit or any agreement or instrument relating thereto, or any unrelated
transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by any L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by any L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to any Borrower, any Subsidiary or BCV or in
the relevant currency markets generally; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower, any
Subsidiary or BCV.

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to such Borrower and, in the event
of any claim of noncompliance with such Borrower’s instructions or other
irregularity, such Borrower will immediately notify the applicable L/C Issuer.
The Borrowers shall be conclusively deemed to have waived any such claim against
the applicable L/C Issuer and its correspondents unless such notice is given as
aforesaid.

(f) Role of the L/C Issuers in such Capacity. Each L/C Revolving Lender and each
Borrower agree that, in paying any drawing under a Letter of Credit, no L/C
Issuer shall have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of any L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable to any L/C Revolving Lender for (i) any action taken
or omitted in connection herewith at the request or with the approval of the
Required L/C Lenders; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. Each Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to such Borrower’s
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude such Borrower’s pursuing such rights and
remedies as such Borrower may have against the beneficiary or transferee at law
or under any other agreement. None of any L/C Issuer, the Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of any L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (vi) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, each
Borrower shall have a claim against each L/C Issuer, and each L/C Issuer shall
be liable to each Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by such
Borrower that are determined by a court of competent jurisdiction to have been
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and each L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to

 

-52-



--------------------------------------------------------------------------------

transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, that may prove to be invalid or
ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if any
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in a L/C Borrowing, or (ii) if, as of the
L/C Expiration Date, any Letter of Credit may for any reason remain outstanding
and partially or wholly undrawn the applicable Borrower shall immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to such Outstanding Amount determined as of the date of such L/C Borrowing
or the L/C Expiration Date, as the case may be). The Administrative Agent may,
at any time and from time to time after the initial deposit of cash collateral,
request that additional cash collateral be provided in order to protect against
the results of exchange rate fluctuations. For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the applicable L/C Issuer and the L/C Revolving
Lenders, as collateral for such L/C Obligations, cash or deposit account
balances pursuant to customary documentation in form and substance reasonably
satisfactory to the Administrative Agent and such L/C Issuer (which documents
are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. Cash collateral shall be maintained in blocked, interest
bearing deposit accounts or money market fund accounts at the Administrative
Agent.

(h) Applicability of ISP. Unless otherwise expressly agreed by any L/C Issuer
and the applicable Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.

(i) Letters of Credit Issued for Subsidiaries and BCV. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, BCV or any Subsidiary of the Parent
Borrower, the Borrowers shall be obligated to reimburse the applicable L/C
Issuer for any and all drawings under such Letter of Credit. The Borrowers
hereby acknowledge that the issuance of Letters of Credit for the account of the
Parent Borrower’s Subsidiaries and BCV inures to the benefit of the Borrowers,
and that each Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries and BCV.

(j) Letter of Credit Fees. The Borrowers shall pay Letter of Credit Fees as set
forth in Section 2.09(b).

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.04 Additional Provisions with Respect to Swingline Loans.

(a) Borrowing Procedures. Each Swingline Borrowing shall be made upon the Parent
Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent by delivery to the Swingline Lender and the Administrative Agent of a
written Loan Notice, appropriately completed and signed by a Responsible Officer
of the Parent Borrower. Each such notice must be received by the Swingline
Lender and the Administrative Agent not later than 2:00 p.m. (New York time) on
the requested borrowing date, and shall specify (i) the amount to be borrowed,
which shall be a minimum of $100,000, and (ii) the requested borrowing date,
which shall be a Business Day. Promptly after receipt by the Swingline Lender of
any Loan Notice, the Swingline Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Loan Notice and, if not, the Swingline Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swingline Lender has received notice (by telephone or in writing)
from the Administrative Agent prior to 3:00 p.m. (New York time) on the date of
the proposed Swingline Borrowing (A) directing the Swingline Lender not to make
such Swingline Loan as a result of the limitations set forth in this Article II,
or (B) that one or more of the applicable conditions specified in Section 5.01
(if on the Closing Date) and Section 5.02 is not then satisfied, then, subject
to the terms and conditions hereof, the Swingline Lender will, not later than
4:00 p.m. (New York time) on the borrowing date specified in such Loan Notice,
make the amount of its Swingline Loan available to the Parent Borrower at its
office by crediting the account of the Parent Borrower on the books of the
Swingline Lender in immediately available funds. The Swingline Lender shall not
be required to make any

 

-53-



--------------------------------------------------------------------------------

Swingline Loan at any time when a Dollar Revolving Lender is a Defaulting Lender
(except if all of the Swingline Exposure of such Defaulting Lender is
reallocated pursuant to Section 2.16).

(b) Refinancing.

(i) The Swingline Lender at any time in its sole and absolute discretion may
(and, in any event, within ten Business Days of the applicable Swingline
Borrowing, shall) request that each Dollar Revolving Lender fund its risk
participations in Swingline Loans in an amount equal to such Dollar Revolving
Lender’s Dollar Revolving Commitment Percentage of Swingline Loans then
outstanding. Each Dollar Revolving Lender shall make an amount equal to its
Dollar Revolving Commitment Percentage of the amount specified in such notice
available to the Administrative Agent in immediately available funds for the
account of the Swingline Lender at the Administrative Agent’s Office not later
than 1:00 p.m. (New York time) on the day specified in such notice. The
Administrative Agent shall remit the funds so received to the Swingline Lender.

(ii) Each Dollar Revolving Lender’s funding of its risk participation in the
relevant Swingline Loan and each Dollar Revolving Lender’s payment to the
Administrative Agent for the account of the Swingline Lender pursuant to
Section 2.04(b)(i) shall be deemed payment in respect of such participation.

(iii) If any Dollar Revolving Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Dollar Revolving Lender pursuant to the foregoing provisions
of this Section 2.04(b) by the time specified in Section 2.04(b)(i), the
Swingline Lender shall be entitled to recover from such Dollar Revolving Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swingline Lender at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the Swingline Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swingline Lender in connection with the foregoing. If such Dollar
Revolving Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Dollar Revolving Lender’s funded
participation in the relevant Swingline Loan. A certificate of the Swingline
Lender submitted to any Dollar Revolving Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv) Each Dollar Revolving Lender’s obligation to purchase and fund risk
participations in Swingline Loans pursuant to this Section 2.04(b) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Dollar Revolving Lender may have against the Swingline Lender, the Parent
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or Event of Default, (C) non-compliance with the
conditions set forth in Section 5.02, or (D) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that
Swingline Lender has complied with the provisions of Section 2.04(a). No such
purchase or funding of risk participations shall relieve or otherwise impair the
obligation of the Parent Borrower to repay Swingline Loans, together with
interest as provided herein.

(c) Repayment of Participations.

(i) At any time after any Dollar Revolving Lender has purchased and funded a
risk participation in a Swingline Loan, if the Swingline Lender receives any
payment on account of such Swingline Loan, the Swingline Lender will distribute
to such Dollar Revolving Lender its Dollar Revolving Commitment Percentage of
such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Dollar Revolving Lender’s risk
participation was funded) in the same funds as those received by the Swingline
Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Dollar Revolving Lender shall pay to the Swingline Lender its
Dollar Revolving Commitment Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is

 

-54-



--------------------------------------------------------------------------------

returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Dollar Revolving Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Credit Agreement.

(d) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Parent Borrower for interest on the Swingline
Loans. Until each Dollar Revolving Lender funds its risk participation pursuant
to this Section 2.04 of any Swingline Loan, interest in respect thereof shall be
solely for the account of the Swingline Lender.

(e) Payments Directly to Swingline Lender. The Parent Borrower shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender.

2.05 Repayment of Loans and B/As.

(a) Revolving Loans and B/As. The Parent Borrower shall repay to the Dollar
Revolving Lenders the Outstanding Amount of Dollar Revolving Loans on the
Revolving Termination Date. Each Borrower shall repay to the Limited Currency
Revolving Lenders the Outstanding Amount of the Limited Currency Revolving Loans
made to it on the Revolving Termination Date. Each Borrower shall repay to the
Multicurrency Revolving Lenders the Outstanding Amount of Multicurrency
Revolving Loans made to it and B/As accepted hereunder on the Revolving
Termination Date.

(b) Swingline Loans. The Parent Borrower shall repay to the Swingline Lender the
Outstanding Amount of the Swingline Loans on the Revolving Termination Date.

(c) Term A Loans. On the last Business Day of each month listed in the table
below, Parent Borrower shall repay the aggregate principal amount of Term A
Loans set forth opposite such month in such table.

 

Date

   Principal
Amortization Payment

June 2010

   $ 1,250,000

September 2010

   $ 1,250,000

December 2010

   $ 1,250,000

March 2011

   $ 1,250,000

June 2011

   $ 2,500,000

September 2011

   $ 2,500,000

December 2011

   $ 2,500,000

March 2012

   $ 2,500,000

June 2012

   $ 2,500,000

September 2012

   $ 2,500,000

December 2012

   $ 2,500,000

March 2013

   $ 2,500,000

June 2013

   $ 3,750,000

September 2013

   $ 3,750,000

December 2013

   $ 3,750,000

March 2014

   $ 3,750,000

June 2014

   $ 5,000,000

September 2014

   $ 5,000,000

December 2014

   $ 5,000,000

March 2015

   $ 5,000,000

June 2015

   $ 10,000,000

September 2015

   $ 10,000,000

Term A Loan Termination Date

   $ 20,000,000

(d) Term B Loans. On the last Business Day of each March, June, September and
December, the Parent Borrower shall repay an aggregate principal amount of Term
B Loans equal to 0.25% of the aggregate principal

 

-55-



--------------------------------------------------------------------------------

amount of all Term B Loans funded on the Closing Date, and on the Term B Loan
Termination Date all Term B Loans that are outstanding on the Term B Loan
Termination Date shall be repaid in full.

2.06 Prepayments.

(a) Voluntary Prepayments. The Loans may be repaid and amounts owed in respect
of outstanding B/As may be cash collateralized in whole or in part without
premium or penalty (except, in the case of Loans other than Base Rate Loans,
amounts payable pursuant to Section 3.05); provided that:

(i) in the case of B/A Drawings and Loans other than Swingline Loans, (A) notice
thereof must be received by 12:00 noon (Local Time) by the Applicable Agent at
least three (3) Business Days prior to the date of prepayment, in the case of
Eurodollar Rate Loans, and one (1) Business Day prior to the date of prepayment,
in the case of Base Rate Loans and B/A Drawings, (B) any such prepayment shall
be a minimum principal amount of (q) $1.0 million and integral multiples of $1.0
million in excess thereof, in the case of Eurodollar Rate Loans denominated in
Dollars, (r) €1.0 million and integral multiples of €1.0 million in excess
thereof, in the case of Eurodollar Rate Loans denominated in Euros,
(s) £1.0 million and integral multiples of £1.0 million in excess thereof, in
the case of Eurodollar Rate Loans denominated in Sterling, (t) C$1.0 million and
integral multiples of C$1.0 million in excess thereof, in the case of Eurodollar
Rate Loans denominated in Canadian Dollars, (u) kr7.0 million and integral
multiples of kr7.0 million in excess thereof, in the case of Eurodollar Rate
Loans denominated in Swedish Krona, (v) AU$1.0 million and integral multiples of
AU$1.0 million in excess thereof, in the case of Eurodollar Rate Loans
denominated in Australian Dollars, (w) ¥100.0 million and integral multiples of
¥100.0 million thereof, in the case of Eurodollar Rate Loans denominated in
Japanese Yen, (x) CHF1.0 million and integral multiples of CHF1.0 million
thereof, in the case of Eurodollar Rate Loans denominated in Swiss Francs,
(y) C$1.0 and integral multiples of C$100,000 in excess thereof, in the case of
Base Rate Loans denominated in Canadian Dollars and B/As Drawings and
(z) $1,000,000 and integral multiples of $100,000 in excess thereof, in the case
of Base Rate Loans denominated in Dollars, or, in each case the entire remaining
principal amount thereof, if less; and

(ii) in the case of Swingline Loans, (A) notice thereof must be received by the
Swingline Lender by 1:00 p.m. (New York time) on the date of prepayment (with a
copy to the Administrative Agent), and (B) any such prepayment shall be in the
same minimum principal amounts as for advances thereof (or any lesser amount
that may be acceptable to the Swingline Lender).

Each such notice of voluntary prepayment hereunder shall be irrevocable and
shall specify the date and amount of such prepayment, or amount owed in respect
of an outstanding B/A Drawing or portion thereof to be cash collateralized, the
Loans and Types of Loans that are being prepaid or B/A Drawings to be cash
collateralized and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Applicable Agent will give prompt notice to the
applicable Lenders of any prepayment on the Loans or cash collateralization of
amounts owed in respect of outstanding B/As and the Lender’s interest therein.
Prepayments of Eurodollar Rate Loans hereunder shall be accompanied by accrued
interest on the amount prepaid and breakage or other amounts due, if any, under
Section 3.05. Notwithstanding the foregoing, a notice of voluntary prepayment
delivered by the Parent Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by the Parent Borrower (by notice to the Applicable Agent on or prior to
the specified effective date) if such condition is not satisfied.

(b) Mandatory Prepayments. Subject in each case to Section 2.06(c):

(i) Revolving Commitments.

(A) If at any time (1) the Outstanding Amount of Dollar Revolving Obligations
shall exceed the Aggregate Dollar Revolving Committed Amount, (2) the
Outstanding Amount of Limited Currency Revolving Obligations shall exceed the
Aggregate Limited Currency Revolving Committed Amount, (3) the Outstanding
Amount of Multicurrency Revolving Obligations shall exceed the Aggregate
Multicurrency Revolving Committed Amount, (4) the Outstanding Amount of all
Limited Currency Revolving

 

-56-



--------------------------------------------------------------------------------

Obligations and Multicurrency Revolving Obligations denominated in an
Alternative Currency shall exceed the Alternative Currency Sublimit, (5) the
Outstanding Amount of Swingline Loans shall exceed the Swingline Sublimit and
(6) the L/C Obligations shall exceed the L/C Sublimit or the L/C Committed
Amount (in each case, other than solely as a result of changes in Spot Rates)
immediate prepayment or cash collateralization of amounts owing in respect of
outstanding B/As will be made on or in respect of the applicable Revolving
Obligations in an amount equal to the difference; provided, however, that L/C
Obligations will not be Cash Collateralized hereunder until the Revolving Loans
and Swingline Loans have been paid in full. If on any Revaluation Date and
solely as a result of changes in Spot Rates, (i) the Outstanding Amount of
Limited Currency Revolving Obligations shall exceed 105% of the Aggregate
Limited Currency Revolving Committed Amount, (ii) the Outstanding Amount of
Multicurrency Revolving Obligations shall exceed 105% of the Aggregate
Multicurrency Revolving Committed Amount or (iii) the Outstanding Amount of all
Limited Currency Revolving Obligations and Multicurrency Revolving Obligations
denominated in an Alternative Currency shall exceed 105% of the Foreign Currency
Sublimit, immediate prepayment or cash collateralization of amounts owing in
respect of outstanding B/As will be made on or in respect of the applicable
Revolving Obligations in an amount equal to the difference.

(B) If the Administrative Agent or an L/C Issuer notifies the Parent Borrower at
any time that the Outstanding Amount of all L/C Obligations (whether or not as a
result of a change in Spot Rates) at such time exceeds an amount equal to 105%
of the L/C Sublimit then in effect, then, within two (2) Business Days after
receipt of such notice, the Parent Borrower shall Cash Collateralize the L/C
Obligations in an aggregate amount sufficient to reduce such Outstanding Amount
as of such date of payment to an amount not to exceed 100% of the L/C Sublimit.
If the Administrative Agent or an L/C Issuer notifies the Parent Borrower at any
time that the Outstanding Amount of all L/C Obligations denominated in a
Alternative Currency at such time exceeds an amount equal to 105% of the
Alternative Currency L/C Sublimit then in effect, then, within two (2) Business
Days after receipt of such notice, the Parent Borrower shall Cash Collateralize
the L/C Obligations in an aggregate amount sufficient to reduce such Outstanding
Amount as of such date of payment to an amount not to exceed 100% of the
Alternative Currency L/C Sublimit. The Administrative Agent may, at any time and
from time to time after the initial deposit of such cash collateral, request
that additional cash collateral be provided in order to protect against the
results of further exchange rate fluctuations.

(ii) Subject Dispositions and Involuntary Dispositions. On or before the
applicable date set forth in the next sentence, prepayment will be made on the
Loan Obligations in an amount equal to one hundred percent (100%) of the Net
Cash Proceeds received from any Subject Disposition or Involuntary Disposition
by any member of the Consolidated Group occurring after the Closing Date, but
solely to the extent (x) the Net Cash Proceeds received in such Subject
Disposition (or series of related Subject Dispositions) or Involuntary
Disposition (or series of related Involuntary Dispositions) exceed $5.0 million,
(y) the Net Cash Proceeds received in all Subject Dispositions or Involuntary
Dispositions effected during the fiscal year in which the applicable Subject
Disposition or Involuntary Disposition takes place exceeds $10.0 million and
(z) such Net Cash Proceeds are not used to, subject to compliance with
Section 8.02, acquire, maintain, develop, construct, improve, upgrade or repair
Property or make Investments (other than inventory, accounts receivable, cash or
Cash Equivalents) useful in the business of the Consolidated Group in any member
of the Consolidated Group or to make investments in Permitted Acquisitions that
are otherwise permitted hereunder within twelve (12) months of the date of such
Subject Disposition or Involuntary Disposition; provided that such a
reinvestment shall not be permitted if an Event of Default shall have occurred
and be continuing at the time the Parent Borrower commits to make such
reinvestment or, if no such commitment is made, the time the reinvestment is
actually made, and in either such circumstance such Net Cash Proceeds shall be
used to make prepayments on the Loans. Any such prepayment from any Net Cash
Proceeds required by the previous sentence shall be made (x) in the case of a
Major Disposition in respect of which the notice referred to in Section 7.02(g)
has not been delivered on or before the fifteenth (15th) Business Day following
the receipt of the Net Cash Proceeds from such Major Disposition or to the
extent such notice does not indicate reinvestment is intended with the Net Cash
Proceeds of such Major Disposition, on or before the twenty-fifth
(25th) Business Day following receipt of such Net Cash Proceeds and (y) in any
other case, promptly after the Parent Borrower determines that it will not
reinvest such Net Cash Proceeds in accordance with the terms and limitations of
the previous sentence, but in no event later than

 

-57-



--------------------------------------------------------------------------------

366 days following the receipt of such Net Cash Proceeds. To the extent that the
Parent Borrower has determined in good faith that repatriation to the United
States of any or all the Net Cash Proceeds of any Subject Disposition or
Involuntary Disposition by a Foreign Subsidiary would have a material adverse
tax consequence to the Parent Borrower and its Subsidiaries, the Net Cash
Proceeds so affected may be retained by such Foreign Subsidiary, provided that
on or before the date on which any such Net Cash Proceeds would otherwise have
been required to be applied to reinvestments or prepayments pursuant to the
foregoing provisions of this Section 2.06(b)(ii), the Parent Borrower applies an
amount equal to such Net Cash Proceeds to such reinvestments or prepayments as
if such Net Cash Proceeds had been received by the Parent Borrower rather than
such Foreign Subsidiary, less the amount of additional taxes (to the extent such
taxes are not already deducted pursuant to the definition of Net Cash Proceeds)
that would have been payable or reserved against if such Net Cash Proceeds had
been repatriated to the United States.

(iii) Indebtedness. Prepayment will be made on the Loan Obligations in an amount
equal to one hundred percent (100%) of the Net Cash Proceeds received from any
incurrence or issuance of Indebtedness after the Closing Date (other than
Indebtedness expressly permitted to be incurred or issued pursuant to
Section 8.03). Any prepayment in respect of such Indebtedness hereunder will be
payable on the Business Day following receipt by the Parent Borrower or other
members of the Consolidated Group of the Net Cash Proceeds therefrom.

(iv) Consolidated Excess Cash Flow. If for any fiscal year of the Parent
Borrower ending after December 31, 2010 there shall be Consolidated Excess Cash
Flow, then, on a date that is no later five Business Days following the date
that financial statements for such fiscal year are required to be delivered
pursuant to Section 7.01(a), the Loan Obligations shall be prepaid by an amount
equal to the ECF Application Amount for such fiscal year less any voluntary
prepayments of Term Loans made during such fiscal year (other than such
voluntary prepayments that are funded by the proceeds of Indebtedness).

(v) Eurodollar Prepayment Account. If the Parent Borrower is required to make a
mandatory prepayment of Eurodollar Rate Loans under this Section 2.06(b), so
long as no Event of Default exists, the Parent Borrower shall have the right, in
lieu of making such prepayment in full, to deposit an amount equal to such
mandatory prepayment with the Applicable Agent in a cash collateral account
maintained (pursuant to documentation reasonably satisfactory to the Applicable
Agent) by and in the sole dominion and control of the Applicable Agent. Any
amounts so deposited shall be held by the Applicable Agent as collateral for the
prepayment of such Eurodollar Rate Loans and shall be applied to the prepayment
of the applicable Eurodollar Rate Loans at the earliest of (x) the end of the
current Interest Periods applicable thereto, (y) three months following the date
of such deposit and (z) at the election of the Applicable Agent, upon the
occurrence of an Event of Default. At the request of the Parent Borrower,
amounts so deposited shall be invested by the Applicable Agent in Cash
Equivalents maturing on or prior to the date or dates on which it is anticipated
that such amounts will be applied to prepay such Eurodollar Rate Loans; any
interest earned on such Cash Equivalents will be for the account of the Parent
Borrower and the Parent Borrower will deposit with the Applicable Agent the
amount of any loss on any such Cash Equivalents to the extent necessary in order
that the amount of the prepayment to be made with the deposited amounts may not
be reduced.

(c) Application. Within each Loan, prepayments will be applied first to Base
Rate Loans, then to Eurodollar Rate Loans in direct order of Interest Period
maturities. In addition:

(i) Voluntary Prepayments of Loans. Prepayments of the Term A Loans or Term B
Loans pursuant to Section 2.06(a) shall be applied to either tranche of Term
Loans as directed by the Parent Borrower (and, within such tranche, shall be
applied to the payments required under Section 2.05(c) (in the case of the Term
A Loans) and Section 2.05(d) (in the case of Term B Loans) as directed by the
Parent Borrower). Voluntary prepayments on the Loan Obligations will be paid by
the Administrative Agent to the Lenders ratably in accordance with their
respective interests therein.

 

-58-



--------------------------------------------------------------------------------

(ii) Mandatory Prepayments of Loans. Mandatory prepayments on the Loan
Obligations will be paid by the Applicable Agent to the Lenders ratably in
accordance with their respective interests therein; provided that:

(A) Mandatory prepayments in respect of the Revolving Commitments under
subsection (b)(i)(A) above shall be applied to the respective Revolving
Obligations as appropriate.

(B) Mandatory prepayments in respect of Subject Dispositions and Involuntary
Dispositions under subsection (b)(ii) above, Indebtedness under subsection
(b)(iii) and Consolidated Excess Cash Flow under subsection (b)(iv) above shall
be applied (i) first to the Term A Loans and Term B Loans (pro rata based on the
amount of each such tranche of Loans then outstanding and, within such tranche,
shall be applied on a pro rata basis to the payments required under
Section 2.05(c) (in the case of the Term A Loans) and Section 2.05(d) (in the
case of Term B Loans)), then (ii) to the Revolving Obligations (without
permanent reduction of the Revolving Commitments).

(iii) Cash Collateralization of B/A Drawings. Amounts to be applied pursuant to
this Section 2.06 or Article IX to cash collateralize amounts to become due with
respect to outstanding B/As shall be deposited in the Prepayment Account (as
defined below). The Canadian Agent shall apply any cash deposited in the
Prepayment Account allocable to amounts to become due in respect of B/As on the
last day of their respective Contract Periods until all amounts due in respect
of outstanding B/As have been prepaid or until all the allocable cash on deposit
has been exhausted. For purposes of this Credit Agreement, the term “Prepayment
Account” means an account established by a Canadian Borrower with the Canadian
Agent and over which the Canadian Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal for application in
accordance with this paragraph (iii). The Canadian Agent will, at the request of
such Canadian Borrower, invest amounts on deposit in the Prepayment Account in
short-term, cash equivalent investments selected by the Canadian Agent in
consultation with such Canadian Borrower that mature prior to the last day of
the applicable Contract Periods of the B/As to be prepaid; provided that the
Canadian Agent shall have no obligation to invest amounts on deposit in the
Prepayment Account if an Event of Default shall have occurred and be continuing.
The Borrowers shall indemnify the Canadian Agent for any losses relating to the
investments so that the amount available to prepay amounts due in respect of
B/As on the last day of the applicable Contract Period is not less than the
amount that would have been available had no investments been made pursuant
thereto. Other than any interest earned on such investments (which shall be for
the account of such Canadian Borrower, to the extent not necessary for the
prepayment of B/As in accordance with this Section 2.06 and Article IX), the
Prepayment Account shall not bear interest. Interest or profits, if any, on such
investments shall be deposited in the Prepayment Account and reinvested and
disbursed as specified above. If the maturity of the Loans and all amounts due
hereunder has been accelerated pursuant to Article IX, the Canadian Agent may,
in its sole discretion, apply all amounts on deposit in the Prepayment Account
to satisfy any of the Obligations in respect of the Loans, Unreimbursed Amounts
and B/As (and each Borrower hereby grants to the Canadian Agent a security
interest in its Prepayment Account to secure such Obligations).

2.07 Termination or Reduction of Commitments.

The Commitments hereunder may be permanently reduced in whole or in part by
notice from the Parent Borrower to the Administrative Agent; provided that
(i) any such notice thereof must be received by 12:00 noon (New York time) at
least five (5) Business Days prior to the date of reduction or termination and
any such reduction or terminations shall be in a minimum amount of $1.0 million
and integral multiples of $1.0 million in excess thereof; and (ii) the
Commitments may not be reduced to an amount less than the Outstanding Amount of
Loan Obligations then outstanding thereunder. The Administrative Agent will give
prompt notice to the Lenders of any such reduction in Commitments. Any reduction
of any Commitments shall be applied to the Commitment of each applicable Lender
according to its Pro Rata Share. All commitment or other fees accrued with
respect to any Commitment through the effective date of any termination thereof
shall be paid on the effective date of such termination. A notice of termination
of the Commitments delivered by the Parent Borrower may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Parent

 

-59-



--------------------------------------------------------------------------------

Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted Eurodollar Rate for
such Interest Period plus the Applicable Percentage; (ii) each Loan that is a
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Percentage; and (iii) each Swingline Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Percentage.

(b) If any amount payable by the Borrowers under any Credit Document is not paid
when due, then such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Law.

(c) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(d) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

(a) Commitment Fees. The Parent Borrower shall pay to the Administrative Agent
for the account of (x) each Dollar Revolving Lender in accordance with its
Dollar Revolving Commitment Percentage, a commitment fee equal to 0.50% per
annum times the actual daily amount by which the Aggregate Dollar Revolving
Committed Amount exceeds the sum of (i) the Outstanding Amount of Dollar
Revolving Loans (but not, for the avoidance of doubt, any Swingline Loans) and
(ii) the Outstanding Amount of Dollar Facility L/C Obligations, (y) each Limited
Currency Revolving Lender in accordance with its Limited Currency Revolving
Commitment Percentage, a commitment fee equal to 0.50% per annum times the
actual daily amount by which the Aggregate Limited Currency Revolving Committed
Amount exceeds the sum of (i) the Outstanding Amount of Limited Currency
Revolving Loans and (ii) the Outstanding Amount of Limited Currency Facility L/C
Obligations and (z) each Multicurrency Revolving Lender in accordance with its
Multicurrency Revolving Commitment Percentage, a commitment fee equal to
0.50% per annum times the actual daily amount by which the Aggregate
Multicurrency Revolving Committed Amount exceeds the Outstanding Amount of
Multicurrency Revolving Loans (such fees, collectively, the “Commitment Fees”).
The Commitment Fees shall accrue from and including the Closing Date, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date. The Commitment Fees shall be calculated quarterly in arrears.

(b) Letter of Credit Fees.

(i) Letter of Credit Fees. The Parent Borrower shall pay to the Administrative
Agent, for the account of each L/C Revolving Lender in accordance with its L/C
Commitment Percentage, a Letter of Credit fee, in Dollars, for each Letter of
Credit, an amount equal to the Applicable Percentage for Revolving Loans that
are Eurodollar Loans multiplied by the daily maximum undrawn Outstanding Amount
under such Letter of Credit (the “Letter of Credit Fees”). For purposes of
computing the daily undrawn Outstanding Amount under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.10. The Letter of Credit Fees shall be computed on a quarterly basis
in arrears, and shall be due and payable on the tenth (10th) day of each
January, April, July and October (for the Letter of Credit Fees accrued during
the previous calendar quarter), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the L/C Expiration Date and
thereafter on demand. If there is any change in the Applicable Percentage during
any quarter, the daily amount available to be

 

-60-



--------------------------------------------------------------------------------

drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Percentage separately for each period during such quarter that such
Applicable Percentage was in effect. Notwithstanding anything to the contrary
contained herein, while any Event of Default has occurred and is continuing
under Section 9.01(a), (f) or (h), all Letter of Credit Fees shall accrue at the
Default Rate.

(ii) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Parent Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by it, 0.125% of the
daily undrawn Outstanding Amount under such Letter of Credit on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the tenth
(10th) day of each January, April, July and October (for fronting fees accrued
during the previous calendar quarter or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on the L/C Expiration Date and thereafter on demand.
For purposes of computing the daily undrawn Outstanding Amount under any Letter
of Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.10. In addition, the applicable Borrower shall pay directly to
each L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the applicable L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

(c) B/A Fees. Each Canadian Borrower agrees to pay to the Canadian Agent, in
Dollars, for the account of each Multicurrency Revolving Lender, on each date on
which a B/A drawn by such Canadian Borrower is accepted hereunder an acceptance
fee (the “B/A Fee”) computed by multiplying the Dollar Equivalent of the face
amount of each such B/A by the product of (i) the Applicable Percentage for B/A
Drawings on such date multiplied by (ii) a fraction, the numerator of which is
the number of days in the Contract Period applicable to such B/A and the
denominator of which is 365.

(d) Other Fees. The Parent Borrower shall pay to JPMCB, the Lead Arrangers,
Goldman Sachs Lending Partners LLC and Deutsche Bank Trust Company Americas, for
their own respective accounts, fees in the amounts and at the times specified in
the Engagement Letter. The Parent Borrower shall also pay to the Administrative
Agent, for its own account, fees in the amounts and at the times specified in
the Administrative Agent Fee Letter. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

The applicable Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees.

All computations of interest for Base Rate loans denominated in Canadian Dollars
and Base Rate Loans denominated in Dollars when the Base Rate is determined by
JPMCB’s prime rate shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year), or, in the case of interest in respect
of Eurodollar Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11(a), bear interest for one
(1) day. Each determination by the Applicable Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

2.11 Payments Generally; Applicable Agent’s Clawback.

(a) General. All payments to be made by any Credit Party hereunder shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. All payments of principal and interest on any Loan shall be payable in
the same currency as such Loan is denominated. All payments of fees pursuant to
Section 2.09 shall be payable in Dollars. All payments in respect of
Unreimbursed Amounts shall be payable in the currency

 

-61-



--------------------------------------------------------------------------------

provided in Section 2.03. All other payments herein shall be payable in the
currency specified with respect to such payment or, if the currency is not
specified, in Dollars. Except as otherwise expressly provided herein, all
payments by the Borrowers shall be made to the Applicable Agent, for the account
of the Lenders to which such payment is owed, at the Applicable Agent’s Office
in Same Day Funds not later than 3:00 p.m. Local Time on the date specified
herein. The Applicable Agent will promptly distribute to each Lender its Pro
Rata Share of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Applicable Agent after
3:00 p.m. Local Time shall be deemed received on the immediately succeeding
Business Day and any applicable interest or fee shall continue to accrue.
Subject to the definition of “Interest Period,” if any payment to be made by the
Borrowers shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Applicable Agent. Unless the
Applicable Agent shall have received notice from a Lender prior to the proposed
time of any Borrowing or acceptance and purchase of B/As that such Lender will
not make available to the Applicable Agent such Lender’s share of such Borrowing
or the applicable Discount Proceeds (net of applicable acceptance fees), the
Applicable Agent may assume that such Lender has made such share available on
such date in accordance with Section 2.02 and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing or the applicable Discount Proceeds (net of applicable acceptance
fees) available to the Applicable Agent, then the applicable Lender and the
applicable Borrower severally agree to pay to the Applicable Agent forthwith on
demand such corresponding amount in Same Day Funds with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Applicable Agent, at (A) in
the case of a payment to be made by such Lender, the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing and (B) in the case of a payment to be made by
such Borrower, the interest rate applicable to Base Rate Loans. If such Borrower
and such Lender shall pay such interest to the Applicable Agent for the same or
an overlapping period, the Applicable Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Applicable Agent,
then the amount so paid shall constitute such Lender’s Loan included in such
Borrowing or such Lender’s acceptance and purchase of B/As. Any payment by any
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Applicable Agent.

(ii) Payments by the Borrowers; Presumptions by Applicable Agent. Unless the
Applicable Agent shall have received notice from the applicable Borrower prior
to the date on which any payment is due to the Applicable Agent for the account
of the Lenders or the applicable L/C Issuer hereunder that the applicable
Borrower will not make such payment, the Applicable Agent may assume that the
applicable Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the applicable Lenders
or the applicable L/C Issuer, as the case may be, the amount due. In such event,
if the applicable Borrower has not in fact made such payment, then each of the
Lenders or the L/C Issuers, as the case may be, receiving any such payment
severally agrees to repay to the Applicable Agent forthwith on demand the amount
so distributed to such Lender or L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Applicable Agent, at the greater
of the Federal Funds Rate and a rate determined by the Applicable Agent in
accordance with banking industry rules on interbank compensation.

A notice of the Applicable Agent to any Lender or any Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Applicable Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the applicable Borrower by the Applicable Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Applicable Agent
shall return such funds (in like funds as received from such Lender) to such
Lender, without interest.

 

-62-



--------------------------------------------------------------------------------

(d) Obligation of the Lenders Several. The obligations of the Lenders hereunder
to make Loans, to accept and purchase B/As, to fund participations in Letters of
Credit and Swingline Loans and to make payments pursuant to Section 11.04(c) are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Applicable Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.12 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, amounts owing to it in respect of any B/A Drawing or the
participations in L/C Obligations or in Swingline Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Loans, amounts owing in respect of any B/A Drawing or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Applicable Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans, amounts owing in respect of any B/A Drawing and
subparticipations in L/C Obligations and Swingline Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Credit Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans, amounts owing to it in respect of any B/A Drawing or subparticipations in
L/C Obligations or Swingline Loans to any assignee or participant, other than to
any Borrower or any Affiliate thereof (as to which the provisions of this
Section shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

Notwithstanding anything to the contrary contained herein, the provisions of
this Section 2.12 shall be subject to the express provisions of this Agreement
which require, or permit, differing payments to be made to non-Defaulting
Lenders as opposed to Defaulting Lenders.

2.13 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative

 

-63-



--------------------------------------------------------------------------------

Agent, acting solely for purposes of Treasury Regulation Section 5f.103-1(c) as
a non-fiduciary agent for the Borrowers, in each case in the ordinary course of
business. Each other Agent shall promptly provide the Administrative Agent with
all information needed to maintain such accounts in respect of the Loans or B/A
Drawings administered by such Agent. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of any
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the applicable Borrower shall execute and deliver to
the Administrative Agent a Note for such Lender, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swingline Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Each Lender having sold a participation in any of its Obligations, acting
solely for this purpose as a non-fiduciary agent for the Borrowers, shall
maintain a register for the recordation of the names and addresses of such
Participants (and each change thereto, whether by assignment or otherwise) and
the rights, interest or obligation of such Participants in any Obligation, in
any Commitment and in any right to receive any payments hereunder.

2.14 CAM Exchange.

(a) On the Revolving CAM Exchange Date, (i) the Revolving Commitments shall
automatically and without further act be terminated in accordance with
Section 9.02; (ii) each Dollar Revolving Lender shall fund its participation in
any outstanding Swingline Loans in accordance with Section 2.04(b); (iii) each
L/C Revolving Lender shall fund its L/C Advance in any outstanding L/C
Borrowings; and (iv) the Revolving Lenders shall purchase at par (and in the
currencies in which such Designated Revolving Obligations are denominated)
interests in the Designated Revolving Obligations under each Revolving Facility
(and shall make payments to the Applicable Agent for reallocation to other
Revolving Lenders to the extent necessary to give effect to such purchase) and
shall assume obligations to reimburse the applicable L/C Issuer for L/C
Borrowings such that, after giving effect to such payments, each Revolving
Lender shall own an interest equal to such Revolving Lender’s Revolving CAM
Percentage in the Designated Revolving Obligations under each Revolving Facility
and shall have the obligation to reimburse each L/C Issuer for its Revolving CAM
Percentage of each L/C Borrowing. It is understood and agreed that Revolving
Lenders holding interests in B/As on the Revolving CAM Exchange Date shall
discharge the obligations to fund such B/As at maturity in exchange for the
interests acquired by such Revolving Lenders in funded Revolving Loans in the
CAM Exchange. Each Revolving Lender and each Person acquiring a participation
from any Revolving Lender as contemplated by Section 11.06 hereby consents and
agrees to the Revolving CAM Exchange. Each of the Revolving Lenders agrees from
time to time to execute and deliver to the Administrative Agent all such
promissory notes and other instruments and documents as the Administrative Agent
shall reasonably request to evidence and confirm the respective interests and
obligations of the Revolving Lenders after giving effect to the Revolving CAM
Exchange, and each Revolving Lender agrees to surrender any promissory notes
originally received by it in connection with its Revolving Loans under this
Credit Agreement to the Administrative Agent against delivery of any promissory
notes so executed and delivered; provided that the failure of any Revolving
Lender to deliver or accept any such promissory note, instrument or document
shall not affect the validity or effectiveness of the Revolving CAM Exchange.

(b) As a result of the Revolving CAM Exchange, from and after the Revolving CAM
Exchange Date, each payment received by the Applicable Agent pursuant to any
Credit Document in respect of the Designated Revolving

 

-64-



--------------------------------------------------------------------------------

Obligations shall be distributed to the Revolving Lenders on a pro rata basis in
accordance with their respective Revolving CAM Percentages.

(c) In the event that on or after the Revolving CAM Exchange, an L/C Borrowing
is made under any Letter of Credit that is not reimbursed by the applicable
Borrower, each Revolving Lender shall provide its L/C Advance to such L/C Issuer
for its Revolving CAM Percentage of such L/C Borrowing.

(d) This Section 2.14 shall only apply if there are Foreign Credit Parties on
the Revolving CAM Exchange Date.

2.15 Canadian Bankers’ Acceptances.

(a) Each acceptance and purchase of B/As of a single Contract Period pursuant to
Sections 2.01 or 2.02 shall be made ratably by the Multicurrency Revolving
Lenders in accordance with their Multicurrency Revolving Commitment Percentage.
The failure of any Multicurrency Revolving Lender to accept any B/A required to
be accepted by it shall not relieve any other Multicurrency Revolving Lender of
its obligations hereunder; provided that the Multicurrency Revolving Commitments
are several and no Multicurrency Revolving Lender shall be responsible for any
other Multicurrency Revolving Lender’s failure to accept B/As as required.

(b) The B/As of a single Contract Period accepted and purchased on any date
shall be in an aggregate amount that is an integral multiple of C$1,000,000 and
not less than C$5,000,000. The face amount of each B/A shall be C$100,000 or any
whole multiple thereof. If any Multicurrency Revolving Lender’s ratable share of
the B/As of any Contract Period to be accepted on any date would not be an
integral multiple of C$100,000, the face amount of the B/As accepted by such
Multicurrency Revolving Lender may be increased or reduced to the nearest
integral multiple of C$100,000 by the Canadian Agent in its sole discretion.
B/As of more than one Contract Period may be outstanding at the same time;
provided that there shall not at any time be more than a total of five (5) B/A
Drawings outstanding.

(c) To request an acceptance and purchase of B/As, a Canadian Borrower shall
notify the Canadian Agent of such request by telephone or by telecopy not later
than 10:00 a.m., Local Time, one Business Day before the date of such acceptance
and purchase. Each such Loan Notice shall be irrevocable and, if telephonic,
shall be confirmed promptly by hand delivery or telecopy to the Canadian Agent
of a written request in a form approved by the Canadian Agent and signed by such
Canadian Borrower. Each such Loan Notice shall specify the following
information:

(i) the aggregate face amount of the B/As to be accepted and purchased;

(ii) the date of such acceptance and purchase, which shall be a Business Day;

(iii) the Contract Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Contract Period” (and which shall in
no event end after the Revolving Termination Date); and

(iv) the location and number of the applicable Canadian Borrower’s account to
which any funds are to be disbursed, which shall comply with the requirements of
Section 2.02. If no Contract Period is specified with respect to any requested
acceptance and purchase of B/As, then the Canadian Borrower shall be deemed to
have selected a Contract Period of 30 days’ duration.

Promptly following receipt of a Loan Notice in accordance with this paragraph,
the Canadian Agent shall advise each Multicurrency Revolving Lender of the
details thereof and of the amount of B/As to be accepted and purchased by such
Multicurrency Revolving Lender.

(d) Each Canadian Borrower hereby appoints each Multicurrency Revolving Lender
as its attorney to sign and endorse on its behalf, manually or by facsimile or
mechanical signature, as and when deemed necessary by such Multicurrency
Revolving Lender, blank forms of B/As. It shall be the responsibility of each
Multicurrency

 

-65-



--------------------------------------------------------------------------------

Revolving Lender to maintain an adequate supply of blank forms of B/As for
acceptance under this Credit Agreement. Each Canadian Borrower recognizes and
agrees that all B/As signed and/or endorsed on its behalf by any Multicurrency
Revolving Lender shall bind such Canadian Borrower as fully and effectually as
if manually signed and duly issued by authorized officers of such Canadian
Borrower. Each Multicurrency Revolving Lender is hereby authorized to issue such
B/As endorsed in blank in such face amounts as may be determined by such
Multicurrency Revolving Lender; provided that the aggregate face amount thereof
is equal to the aggregate face amount of B/As required to be accepted by such
Multicurrency Revolving Lender. No Multicurrency Revolving Lender shall be
liable for any damage, loss or claim arising by reason of any loss or improper
use of any such instrument unless such loss or improper use results from the
gross negligence or willful misconduct of such Multicurrency Revolving Lender.
Each Multicurrency Revolving Lender shall maintain a record with respect to B/As
(i) received by it from the Canadian Agent in blank hereunder, (ii) voided by it
for any reason, (iii) accepted and purchased by it hereunder and (iv) canceled
at their respective maturities. Each Multicurrency Revolving Lender further
agrees to retain such records in the manner and for the periods provided in
applicable provincial or Federal statutes and regulations of Canada and to
provide such records to each Canadian Borrower upon its request and at its
expense. Upon request by any Canadian Borrower, a Multicurrency Revolving Lender
shall cancel all forms of B/A that have been pre-signed or pre-endorsed on
behalf of such Canadian Borrower and that are held by such Multicurrency
Revolving Lender and are not required to be issued pursuant to this Credit
Agreement.

(e) Drafts of each Canadian Borrower to be accepted as B/As hereunder shall be
signed as set forth in paragraph (d) above. Notwithstanding that any Person
whose signature appears on any B/A may no longer be an authorized signatory for
any of the Multicurrency Revolving Lenders or such Canadian Borrower at the date
of issuance of such B/A, such signature shall nevertheless be valid and
sufficient for all purposes as if such authority had remained in force at the
time of such issuance and any such B/A so signed shall be binding on such
Canadian Borrower.

(f) Upon acceptance of a B/A by a Multicurrency Revolving Lender, such
Multicurrency Revolving Lender shall purchase, or arrange the purchase of, such
B/A from the applicable Canadian Borrower at the Discount Rate for such
Multicurrency Revolving Lender applicable to such B/A accepted by it and provide
to the Canadian Agent the Discount Proceeds for the account of such Canadian
Borrower as provided in Section 2.02. The acceptance fee payable by the
applicable Canadian Borrower to a Multicurrency Revolving Lender under
Section 2.09 in respect of each B/A accepted by such Multicurrency Revolving
Lender shall be set off against the Discount Proceeds payable by such
Multicurrency Revolving Lender under this paragraph. Notwithstanding the
foregoing, in the case of any B/A Drawing resulting from the conversion or
continuation of a B/A Drawing or Multicurrency Revolving Loan pursuant to
Section 2.02, the net amount that would otherwise be payable to such Canadian
Borrower by each Lender pursuant to this paragraph will be applied as provided
in Section 2.02(f).

(g) Each Multicurrency Revolving Lender may at any time and from time to time
hold, sell, rediscount or otherwise dispose of any or all B/A’s accepted and
purchased by it.

(h) Each B/A accepted and purchased hereunder shall mature at the end of the
Contract Period applicable thereto.

(i) Each Canadian Borrower waives presentment for payment and any other defense
to payment of any amounts due to a Multicurrency Revolving Lender in respect of
a B/A accepted and purchased by it pursuant to this Credit Agreement which might
exist solely by reason of such B/A being held, at the maturity thereof, by such
Multicurrency Revolving Lender in its own right and each Canadian Borrower
agrees not to claim any days of grace if such Multicurrency Revolving Lender as
holder sues each Canadian Borrower on the B/A for payment of the amounts payable
by such Canadian Borrower thereunder. On the specified maturity date of a B/A,
or such earlier date as may be required pursuant to the provisions of this
Credit Agreement, each Canadian Borrower shall pay the Multicurrency Revolving
Lender that has accepted and purchased such B/A the full face amount of such
B/A, and after such payment such Canadian Borrower shall have no further
liability in respect of such B/A and such Multicurrency Revolving Lender shall
be entitled to all benefits of, and be responsible for all payments due to third
parties under, such B/A.

 

-66-



--------------------------------------------------------------------------------

(j) At the option of each Canadian Borrower and any Multicurrency Revolving
Lender, B/As under this Credit Agreement to be accepted by such Multicurrency
Revolving Lender may be issued in the form of depository bills for deposit with
The Canadian Depository for Securities Limited pursuant to the Depository Bills
and Notes Act (Canada). All depository bills so issued shall be governed by the
provisions of this Section 2.15.

(k) If a Multicurrency Revolving Lender is not a chartered bank under the Bank
Act (Canada) or if a Multicurrency Revolving Lender notifies the Canadian Agent
in writing that it is otherwise unable to accept B/As, such Multicurrency
Revolving Lender will, instead of accepting and purchasing B/As, make a Loan (a
“B/A Equivalent Loan”) to the applicable Canadian Borrower in the amount and for
the same term as the draft which such Multicurrency Revolving Lender would
otherwise have been required to accept and purchase hereunder. Each such
Multicurrency Revolving Lender will provide to the Canadian Agent the Discount
Proceeds of such B/A Equivalent Loan for the account of the applicable Canadian
Borrower in the same manner as such Multicurrency Revolving Lender would have
provided the Discount Proceeds in respect of the draft which such Multicurrency
Revolving Lender would otherwise have been required to accept and purchase
hereunder. Each such B/A Equivalent Loan will bear interest at the same rate
which would result if such Multicurrency Revolving Lender had accepted (and been
paid an acceptance fee) and purchased (on a discounted basis) a B/A for the
relevant Contract Period (it being the intention of the parties that each such
B/A Equivalent Loan shall have the same economic consequences for the
Multicurrency Revolving Lenders and the applicable Canadian Borrower as the B/A
which such B/A Equivalent Loan replaces). All such interest shall be paid in
advance on the date such B/A Equivalent Loan is made, and will be deducted from
the principal amount of such B/A Equivalent Loan in the same manner in which the
Discount Proceeds of a B/A would be deducted from the face amount of the B/A.
Subject to the repayment requirements of this Credit Agreement, on the last day
of the relevant Contract Period for such B/A Equivalent Loan, the applicable
Canadian Borrower shall be entitled to convert each such B/A Equivalent Loan
into another type of Multicurrency Revolving Loan, or to roll over each such B/A
Equivalent Loan into another B/A Equivalent Loan, all in accordance with the
applicable provisions of this Credit Agreement.

2.16 Defaulting Lenders.

Notwithstanding any provision of this Credit Agreement to the contrary, if any
Lender becomes a Defaulting Lender hereunder (as determined by the
Administrative Agent or, in the case of clause (d) below, any applicable L/C
Issuer), then the following provisions shall apply for so long as such
Defaulting Lender is a Defaulting Lender:

(a) the Administrative Agent (or the applicable L/C Issuer, as the case may be)
shall promptly notify the Parent Borrower and each Lender that such Lender is a
Defaulting Lender for purposes of this Credit Agreement;

(b) fees under Section 2.09(a) shall cease to accrue on the Commitment of such
Defaulting Lender (except to the extent reallocated pursuant to
Section 2.16(e));

(c) the Commitments and Loans of such Defaulting Lender shall be disregarded for
all purposes of any determination of whether the Required Lenders, Required
Revolving Lenders, Required Dollar Revolving Lenders, Required L/C Lenders,
Required Limited Currency Revolving Lenders, Required Multicurrency Revolving
Lenders, Required Term A Lenders or Required Term B Lenders have taken or may
take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 11.01);

(d) if any Swingline Loan or Letter of Credit is outstanding at the time the
notice described in clause (a) above is provided, the Parent Borrower shall
within one Business Day following notice by the Administrative Agent (i) prepay
such Swingline Loan and (ii) cash collateralize such Defaulting Lender’s L/C
Obligations in accordance with Section 2.03(a)(ii)(F) and on terms similar to
the procedures set forth in Section 2.03(g) for so long as such L/C Obligations
are outstanding; provided that (A) to the extent the sum of the total Dollar
Revolving Obligations (other than any Dollar Revolving Obligations constituting
outstanding Dollar Revolving Loans made by any Defaulting Lender but including
each Defaulting Lender’s Dollar Facility L/C Obligations and Swingline Exposure)
does not exceed the sum of the total Dollar Revolving Commitments (excluding the
Dollar Revolving Commitment of any Defaulting Lender

 

-67-



--------------------------------------------------------------------------------

except to the extent of any outstanding Dollar Revolving Loans of such
Defaulting Lender), the Administrative Agent may, by notice to the Dollar
Revolving Lenders, elect to reallocate the Swingline Exposure among all
non-Defaulting Lenders under the Dollar Revolving Facility by disregarding the
Dollar Revolving Commitments of all Defaulting Lenders (except to the extent of
any outstanding Dollar Revolving Loans of such Defaulting Lenders) for purposes
of calculating each non-Defaulting Lender’s Dollar Revolving Commitment
Percentage, and to the extent the Administrative Agent elects to require such
reallocation in accordance with the foregoing, no such Swingline Loan shall be
required to be repaid pursuant to this Section 2.16(d) to the extent of such
reallocation and (B) to the extent the sum of the total Dollar Revolving
Obligations (other than any Dollar Revolving Obligations constituting
outstanding Dollar Revolving Loans made by any Defaulting Lender but including
each Defaulting Lender’s Dollar Facility L/C Obligations and Swingline Exposure)
plus the total Limited Currency Revolving Obligations (other than any Limited
Currency Revolving Obligations constituting outstanding Limited Currency
Revolving Loans made by any Defaulting Lender but including each Defaulting
Lender’s Limited Currency Facility L/C Obligations) does not exceed the sum of
the total Dollar Revolving Commitments (excluding the Dollar Revolving
Commitment of any Defaulting Lender except to the extent of any outstanding
Dollar Revolving Loans of such Defaulting Lender) plus the total Limited
Currency Revolving Commitments (excluding the Limited Currency Revolving
Commitment of any Defaulting Lender except to the extent of any outstanding
Limited Currency Revolving Loans of such Defaulting Lender), the Administrative
Agent may, by notice to the Dollar Revolving Lenders and the Limited Currency
Revolving Lenders, elect to reallocate the L/C Obligations among all
non-Defaulting Lenders under the Dollar Revolving Facility and Limited Currency
Revolving Facility by disregarding the Dollar Revolving Commitments and Limited
Currency Revolving Commitments of all Defaulting Lenders (except to the extent
of any outstanding Loans of such Defaulting Lenders) for purposes of calculating
each non-Defaulting Lender’s L/C Commitment Percentage, and to the extent the
Administrative Agent elects to require such reallocation in accordance with the
foregoing, no such L/C Obligations shall be required to be cash collateralized
pursuant to this Section 2.16(d) to the extent of such reallocation; provided
that the reallocation pursuant to the foregoing shall not be permitted to the
extent it would cause (x) any Dollar Revolving Lender’s Dollar Revolving
Obligations to exceed its Dollar Revolving Committed Amount or (y) any Limited
Currency Revolving Lender’s Limited Currency Revolving Obligations to exceed its
Limited Currency Revolving Committed Amount.

(e) to the extent:

(i) the Parent Borrower cash collateralizes any Defaulting Lender’s L/C
Obligations pursuant to Section 2.16(d), the Parent Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to
Section 2.09(b)(i) with respect to such Defaulting Lender’s L/C Obligations
during the period such Defaulting Lender’s L/C Obligations are cash
collateralized (but shall be reallocated pursuant to clause (ii) below);

(ii) the L/C Obligations of the non-Defaulting Lenders are reallocated pursuant
to each applicable proviso to Section 2.16(d) above, then the fees payable to
the Lenders pursuant to Section 2.09(b)(i) shall be adjusted proportionately to
reflect such reallocation; or

(iii) the Parent Borrower fails to cash collateralize any Defaulting Lender’s
L/C Obligations pursuant to Section 2.16(d) above and the L/C Obligations are
not reallocated pursuant to either proviso, as applicable, to Section 2.16(d)
above, then, without prejudice to any rights or remedies of any L/C Issuer or
any Lender hereunder, then all fees that otherwise would have been payable to
such Defaulting Lender pursuant to Section 2.09(b)(i) with respect to such
Defaulting Lender’s L/C Obligations shall be payable to each applicable L/C
Issuer until such L/C Obligations are cash collateralized or reallocated
pursuant to Section 2.16(d);

(f) for purposes of determining:

(i) the amount of the total Commitments for purposes of Section 2.01, 2.03(b)
and 2.04(a), the Commitment of each Defaulting Lender shall be excluded
therefrom (other than any

 

-68-



--------------------------------------------------------------------------------

portion of such Commitment pursuant to which there is then outstanding a Loan
from such Defaulting Lender); and

(ii) the applicable L/C Obligations of any Lender with respect to any Letter of
Credit that is issued, increased (to the extent of the increase only) or renewed
(but, for the avoidance of doubt, not with respect to any other applicable L/C
Obligations relating to any other Letter of Credit) during the period in which
there is a Defaulting Lender or the Swingline Exposure of any Lender with
respect to any Swingline Loan made during the period in which there is a
Defaulting Lender, the Commitment of such Defaulting Lender shall be deemed to
be zero; and

(g) in the Administrative Agent’s sole discretion:

(i) any prepayment of the principal amount of any Loans shall be applied solely
to prepay the Loans of all non-Defaulting Lenders pro rata prior to being
applied to the prepayment of any Loans of any Defaulting Lender; and

(ii) subject to Section 2.16(e)(iii), any amount payable to such Defaulting
Lender pursuant to this Credit Agreement (whether on account of principal,
interest, fees or otherwise and including any amount that would otherwise be
payable to such Defaulting Lender pursuant to Section 2.12 or Section 3.06(b))
may, in lieu of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated non-interest bearing account and, subject
to any applicable requirements of law, be applied at such time or times as may
be determined by the Administrative Agent (i) first, pro rata, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent,
applicable L/C Issuer or Swingline Lender hereunder, (ii) second, pro rata, to
the payment of any amounts owing to the Borrowers or the Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any Borrower or
any Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Credit Agreement and (iii) third,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction.

In the event that the Administrative Agent, the Parent Borrower, each applicable
L/C Issuer and the Swingline Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, the Administrative Agent shall promptly notify each Lender that such
Lender has ceased to be a Defaulting Lender and, from and after the date of such
notification, the Swingline Exposure and L/C Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Dollar Facility
Percentage and Limited Currency Facility Percentage.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Except as otherwise required by law (as determined
in the good faith discretion of the applicable withholding agent), any and all
payments by or on account of any obligation of the Credit Parties hereunder or
under any other Credit Document shall be made free and clear of and without
reduction or withholding for any Indemnified Taxes or Other Taxes, provided that
if the applicable withholding agent shall be required by applicable law (as
determined in the good faith discretion of the applicable withholding agent) to
deduct or withhold any Indemnified Taxes (including any Other Taxes) from such
payments, then (i) the sum payable by the applicable Credit Party shall be
increased as necessary so that after all required deductions or withholdings
have been made (including deductions or withholdings applicable to additional
sums payable under this Section) the Applicable Agent or Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable withholding agent
shall make such deductions or

 

-69-



--------------------------------------------------------------------------------

withholdings and (iii) the applicable withholding agent shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) Payment of Other Taxes. Without limiting the provisions of subsection
(a) above, the applicable Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Applicable Borrower. Without duplication of any
amounts payable under Section 3.01(a), the applicable Borrower shall indemnify
the Applicable Agent and each Lender within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable by the Applicable Agent or such
Lender, as the case may be, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
applicable Borrower by a Lender (with a copy to the Administrative Agent), or by
the Applicable Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Upon the reasonable request of any Credit
Party, the Lenders, and the Applicable Agent agree to use their reasonable
efforts to cooperate with such Credit Party (at such Credit Party’s direction
and expense) in contesting the imposition of, or claiming a refund of, any
Indemnified Taxes or Other Taxes paid by such Credit Party, whether directly to
a Governmental Authority or pursuant to this Section, that such Credit Party
reasonably believes were not correctly or legally asserted by the relevant
Governmental Authority unless such Lender or the Applicable Agent, as the case
may be, determines in good faith that pursuing such a contest or refund would be
materially disadvantageous to it.

(d) Evidence of Payments. As soon as reasonably practicable after any payment of
Indemnified Taxes or Other Taxes by a Credit Party to a Governmental Authority,
such Credit Party shall deliver to the Applicable Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Applicable Agent.

(e) Status of Lenders. Each Lender shall, at such times as are reasonably
requested by the applicable Borrower or the Applicable Agent, provide such
Borrower and the Applicable Agent with any documentation prescribed by Law, or
reasonably requested by such Borrower or the Applicable Agent, certifying as to
any entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under the
Credit Documents. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation expired, obsolete or inaccurate in any
material respect, deliver promptly to such Borrower and the Applicable Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the applicable withholding agent) or promptly notify
such Borrower and the Applicable Agent of its inability to do so. Unless the
applicable withholding agent has received forms or other documents satisfactory
to it indicating that payments under any Credit Document to or for a Lender are
not subject to withholding tax or are subject to such Tax at a rate reduced by
an applicable tax treaty, the applicable Borrower, Applicable Agent or other
applicable withholding agent shall withhold amounts required to be withheld by
applicable Law from such payments at the applicable statutory rate.

Without limiting the generality of the foregoing:

(i) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Parent Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by Law or upon the
reasonable request of the Parent Borrower or the Administrative Agent) two
properly completed and duly signed original copies of Internal Revenue Service
Form W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal backup withholding,

(ii) Each Foreign Lender shall deliver to the Parent Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when

 

-70-



--------------------------------------------------------------------------------

required by Law or upon the reasonable request of the Parent Borrower or the
Administrative Agent) whichever of the following is applicable:

(A) two duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor forms) claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party.

(B) two duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate, in substantially
the form of Exhibit 3.01(e) (any such certificate a “United States Tax
Compliance Certificate”), or any other form approved by the Administrative
Agent, to the effect that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Parent
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no payments in connection with the Credit Documents are effectively
connected with such Lender’s conduct of a U.S. trade or business and (y) two
duly completed copies of Internal Revenue Service Form W-8BEN (or any successor
forms),

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or is a Lender that has granted a participation),
Internal Revenue Service Form W-8IMY (or any successor forms) of the Lender,
accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY (or other successor forms) or any other required
information from each beneficial owner, as applicable (provided that, if the
Lender is a partnership (and not a participating Lender) and one or more
beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate shall be provided by such Lender on behalf of
such beneficial owner(s)), or

(E) any other form prescribed by applicable requirements of U.S. federal income
tax Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable requirements of Law to permit the Parent
Borrower and the Administrative Agent to determine the withholding or deduction
required to be made.

Each Lender shall, from time to time after the initial delivery by such Lender
of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered expired, obsolete or inaccurate, promptly (1) deliver to the
applicable Borrower and the Applicable Agent (in such number of copies as shall
be reasonably requested by the recipient) renewals, amendments or additional or
successor forms, properly completed and duly executed by such Lender, together
with any other certificate or statement of exemption required in order to
confirm or establish such Lender’s status or that such Lender is entitled to an
exemption from or reduction in U.S. federal withholding tax or (2) notify the
Applicable Agent and the applicable Borrower of its inability to deliver any
such forms, certificates or other evidence.

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(f) Treatment of Certain Refunds. If the Applicable Agent or any Lender
determines, in its reasonable discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by any
Credit Party or with respect to which a Credit Party has paid additional amounts
pursuant to this Section, it shall pay to the applicable Credit Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Credit Party under this Section with respect to
the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the applicable Credit
Party, upon the request of the Applicable Agent

 

-71-



--------------------------------------------------------------------------------

or such Lender, agrees to repay the amount paid over to such Credit Party (plus
any penalties, interest (attributable to the period of time that the Parent
Borrower had use of such funds) or other charges imposed by the relevant
Governmental Authority) to the Applicable Agent or such Lender in the event the
Applicable Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Applicable Agent or any Lender to make available its Tax returns (or any other
information relating to its taxes that it deems confidential) to the Parent
Borrower or any other Person. Notwithstanding anything to the contrary, in no
event will any Lender be required to pay any amount to any Credit Party the
payment of which would place such Lender in a less favorable net after-tax
position that such Lender or would have been in if the Indemnified or other Tax
giving rise to such refund had never been imposed.

(g) Payments made by the Applicable Agent. For the avoidance of doubt, any
payments made by the Applicable Agent to any Lender shall be treated as payments
made by the applicable Credit Party.

(h) Lender treated as Partnership. If any Lender is treated as a partnership for
purposes of an applicable Indemnified Tax or Other Tax, any withholding made by
such Lender in accordance with applicable law and pursuant to Section 3.01(a)
shall be treated as if such withholding had been made by the applicable Borrower
or the Applicable Agent, and in such case, the definition of Excluded Taxes
shall be applied by reference to each partner of such Lender.

(i) Issuing Banks and Swingline Lenders. For purposes of this Section 3.01, the
term “Lender” shall include any L/C Issuer and the Swingline Lender.

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Adjusted Eurodollar Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Parent Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Loans that are Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Parent Borrower that the circumstances giving rise
to such determination no longer exist. Upon receipt of such notice, the Parent
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans. Upon any such prepayment or conversion, the
Parent Borrower shall also pay accrued interest on the amount so prepaid or
converted.

3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Adjusted Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) the Adjusted Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, the Administrative Agent will promptly so notify the Parent Borrower
and each Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Parent Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Loans that are Base Rate Loans in the amount specified therein.

 

-72-



--------------------------------------------------------------------------------

3.04 Increased Cost; Capital Adequacy.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted Eurodollar Rate) or
L/C Issuer;

(ii) subject any Lender or L/C Issuer to any tax of any kind whatsoever with
respect to this Credit Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Loan made by it, or change the basis of taxation of
payments to such Lender or L/C Issuer in respect thereof (except, in each case,
for Indemnified Taxes or Other Taxes, which shall be governed exclusively by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or L/C Issuer); or

(iii) impose on any Lender or L/C Issuer or the London of Canadian interbank
market any other condition, cost or expense affecting this Credit Agreement or
Eurodollar Rate Loans or B/A Drawings made by such Lender or any Letter of
Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or, in the case of
clause (ii) above, any Loan) or obtaining funds for the purchase of B/As, or of
maintaining its obligation to make any such Loan or accept and purchase B/As, or
to increase the cost to such Lender or L/C Issuer of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or L/C Issuer hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
L/C Issuer, the Parent Borrower will pay to such Lender or L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
L/C Issuer, as the case may be, for such additional costs incurred or reduction
suffered.

(b) Capital Requirements. If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender or L/C Issuer or any Lending Office of such Lender
or such Lender’s or L/C Issuer’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or L/C
Issuer’s holding company, if any, as a consequence of this Credit Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such L/C Issuer,
to a level below that which such Lender or L/C Issuer or such Lender’s or L/C
Issuer’s holding company could have achieved but for such Change in Law, then
from time to time the Parent Borrower will pay to such Lender or L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company for any
such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to the Parent Borrower shall be
conclusive absent manifest error. The Parent Borrower shall pay such Lender or
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender’s or L/C Issuer’s right to demand
such compensation, provided that the Parent Borrower shall not be required to
compensate a Lender or L/C Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than nine
(9) months prior to the date that such Lender or L/C Issuer, as the case may be,
notifies the Parent Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

-73-



--------------------------------------------------------------------------------

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Parent Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any reasonable loss, cost or expense incurred by it as
a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(b) the payment of any principal in respect of a B/A other than on the last day
of a Contract Period for such B/A (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise); or

(c) any failure by the Parent Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Parent
Borrower; or

(d) any assignment of a Eurodollar Rate Loan or the right to receive payment in
respect of a B/A on a day other than the last day of the Interest Period or
Contract Period, as the case may be, therefor as a result of a request by the
Parent Borrower pursuant to Section 11.13;

including any reasonable loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained. A certificate as
to the amount of such payment or liability delivered to the Parent Borrower by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on behalf of a Lender, shall be conclusive absent manifest error.

For purposes of calculating amounts payable by the Parent Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Adjusted Eurodollar Rate for such Loan by
a matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Parent Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Parent Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Parent Borrower may replace such Lender in accordance with
Section 11.13.

(c) Limitation on Additional Amounts, Etc. Notwithstanding anything to the
contrary contained in this Article III of this Credit Agreement, unless a Lender
gives notice to the Parent Borrower that it is obligated to pay an amount under
this Article within nine (9) months after the latest of (i) the date the Lender
incurs the respective increased costs, loss, expense or liability, reduction in
amounts received or receivable or reduction in return on capital, (ii) the date
such Lender has actual knowledge of its incurrence of the respective increased
costs, loss, expense or liability, reductions in amounts received or receivable
or reduction in return on capital or (iii) where the

 

-74-



--------------------------------------------------------------------------------

increased costs, loss, expense, liability, etc. relates to a third party claim
(e.g., a tax claim), the date on which the Lender has actual knowledge of such
claim, then such Lender shall not be entitled to be compensated for such amounts
by the Parent Borrower pursuant to this Article III to the extent any portion of
such amounts are directly attributable (e.g., late penalties payable on a third
party claim) to such Lender’s failure to provide notice within the required
period.

3.07 Survival Losses.

All of the Parent Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

3.08 Additional Reserve Costs.

(a) In the case of any Lender making a Limited Currency Revolving Loan or
Multicurrency Revolving Loan from a Lending Office in the United Kingdom or a
Participating Member State, such Lender shall be entitled to require the Parent
Borrower to pay, contemporaneously with each payment of interest on each of such
Loans, additional interest on such Loan at a rate per annum equal to the
Mandatory Cost Rate calculated in accordance with the formula and in the manner
set forth in Schedule 3.08 hereto.

(b) For so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank, the
European System of Central Banks or the Bank of Canada, but excluding
requirements reflected in the Statutory Reserves or the Mandatory Cost Rate) in
respect of any of such Lender’s Eurodollar Rate Loans, such Lender shall be
entitled to require the Parent Borrower to pay, contemporaneously with each
payment of interest on each of such Lender’s Loans subject to such requirements,
additional interest on such Loan at a rate per annum specified by such Lender to
be the cost to such Lender of complying with such requirements in relation to
such Loan.

(c) Any additional interest owed pursuant to paragraph (a) or (b) above shall be
determined in reasonable detail by the applicable Lender, which determination
shall be conclusive absent manifest error, and notified to the Parent Borrower
(with a copy to the Administrative Agent) at least five Business Days before
each date on which interest is payable for the applicable Loan, and such
additional interest so notified to the Parent Borrower by such Lender shall be
payable to the Administrative Agent for the account of such Lender on each date
on which interest is payable for such Loan.

ARTICLE IV

GUARANTY

4.01 The Guaranty.

(a) Each of the Parent Borrower and the Domestic Guarantors hereby jointly and
severally guarantees to the Administrative Agent and each of the holders of the
Obligations, as hereinafter provided, as primary obligor and not as surety, the
prompt payment of the Borrower Obligations (the “Domestic Guaranteed
Obligations”) in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Domestic Guarantors hereby
further agree that if any of the Domestic Guaranteed Obligations are not paid in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the Domestic
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Domestic Guaranteed Obligations, the same will
be promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.

(b) Notwithstanding any provision to the contrary contained herein, in any other
of the Credit Documents, Swap Contracts or other documents relating to the
Domestic Guaranteed Obligations, the obligations of each

 

-75-



--------------------------------------------------------------------------------

Domestic Guarantor under this Credit Agreement and the other Credit Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law.

4.02 Obligations Unconditional.

The obligations of the Domestic Guarantors under Section 4.01 are joint and
several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Credit Documents or other
documents relating to the Obligations, or any substitution, compromise, release,
impairment or exchange of any other guarantee of or security for any of the
Domestic Guaranteed Obligations, and, to the fullest extent permitted by
applicable Law, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 4.02 that the obligations of the
Domestic Guarantors hereunder shall be absolute and unconditional under any and
all circumstances. Each Domestic Guarantor agrees that such Domestic Guarantor
shall have no right of subrogation, indemnity, reimbursement or contribution
against the Borrowers or any other Domestic Guarantor for amounts paid under
this Article IV until such time as the Obligations have been irrevocably paid in
full and the commitments relating thereto have expired or been terminated.
Without limiting the generality of the foregoing, it is agreed that, to the
fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Domestic Guarantor
hereunder, which shall remain absolute and unconditional as described above:

(a) at any time or from time to time, without notice to any Domestic Guarantor,
the time for any performance of or compliance with any of the Domestic
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Credit
Documents, or other documents relating to the Domestic Guaranteed Obligations or
any other agreement or instrument referred to therein shall be done or omitted;

(c) the maturity of any of the Domestic Guaranteed Obligations shall be
accelerated, or any of the Obligations shall be modified, supplemented or
amended in any respect, or any right under any of the Credit Documents or other
documents relating to the Domestic Guaranteed Obligations, or any other
agreement or instrument referred to therein shall be waived or any other
guarantee of any of the Domestic Guaranteed Obligations or any security therefor
shall be released, impaired or exchanged in whole or in part or otherwise dealt
with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any of the
holders of the Domestic Guaranteed Obligations as security for any of the
Domestic Guaranteed Obligations shall fail to attach or be perfected; or

(e) any of the Domestic Guaranteed Obligations shall be determined to be void or
voidable (including, without limitation, for the benefit of any creditor of any
Domestic Guarantor) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any Domestic Guarantor).

With respect to its obligations hereunder, each Domestic Guarantor hereby
expressly waives diligence, presentment, demand of payment, protest, notice of
acceptance of the guaranty given hereby and of extensions of credit that may
constitute obligations guaranteed hereby, notices of amendments, waivers and
supplements to the Credit Documents and other documents relating to the Domestic
Guaranteed Obligations, or the compromise, release or exchange of collateral or
security, and all notices whatsoever, and any requirement that the
Administrative Agent or any holder of the Domestic Guaranteed Obligations
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents or any other documents relating to the Domestic Guaranteed
Obligations or any other agreement or instrument referred to therein, or against
any other Person under any other guarantee of, or security for, any of the
Obligations.

 

-76-



--------------------------------------------------------------------------------

4.03 Reinstatement.

Neither the Domestic Guarantors’ obligations hereunder nor any remedy for the
enforcement thereof shall be impaired, modified, changed or released in any
manner whatsoever by an impairment, modification, change, release or limitation
of the liability of any Borrower, by reason of such Borrower’s bankruptcy or
insolvency or by reason of the invalidity or unenforceability of all or any
portion of the Domestic Guaranteed Obligations. The obligations of the Domestic
Guarantors under this Article IV shall be automatically reinstated if and to the
extent that for any reason any payment by or on behalf of any Person in respect
of the Domestic Guaranteed Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings pursuant to any Debtor Relief Law or otherwise, and each Domestic
Guarantor agrees that it will indemnify the Administrative Agent and each holder
of Domestic Guaranteed Obligations on demand for all reasonable costs and
expenses (including all reasonable fees, expenses and disbursements of any law
firm or other counsel) incurred by the Administrative Agent or such holder of
Domestic Guaranteed Obligations in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any Debtor Relief Law.

4.04 Certain Waivers.

Each Domestic Guarantor acknowledges and agrees that (a) the guaranty given
hereby may be enforced without the necessity of resorting to or otherwise
exhausting remedies in respect of any other security or collateral interests,
and without the necessity at any time of having to take recourse against any
Borrower hereunder or against any collateral securing the Domestic Guaranteed
Obligations or otherwise, (b) it will not assert any right to require the action
first be taken against any Borrower or any other Person (including any
co-guarantor) or pursuit of any other remedy or enforcement of any other right
and (c) nothing contained herein shall prevent or limit action being taken
against the Borrowers hereunder, under the other Credit Documents or the other
documents and agreements relating to the Domestic Guaranteed Obligations or from
foreclosing on any security or collateral interests relating hereto or thereto,
or from exercising any other rights or remedies available in respect thereof, if
neither the applicable Borrower nor the Domestic Guarantors shall timely perform
their obligations, and the exercise of any such rights and completion of any
such foreclosure proceedings shall not constitute a discharge of the Domestic
Guarantors’ obligations hereunder unless as a result thereof, the Domestic
Guaranteed Obligations shall have been indefeasibly paid in full and the
commitments relating thereto shall have expired or been terminated, it being the
purpose and intent that the Domestic Guarantors’ obligations hereunder be
absolute, irrevocable, independent and unconditional under all circumstances.

4.05 Remedies.

The Domestic Guarantors agree that, to the fullest extent permitted by law, as
between the Domestic Guarantors, on the one hand, and the Administrative Agent
and the holders of the Domestic Guaranteed Obligations, on the other hand, the
Domestic Guaranteed Obligations may be declared to be forthwith due and payable
as provided in Section 9.02 (and shall be deemed to have become automatically
due and payable in the circumstances provided in Section 9.02) for purposes of
Section 4.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Domestic Guaranteed Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Domestic Guaranteed Obligations
being deemed to have become automatically due and payable), the Domestic
Guaranteed Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by the Domestic Guarantors for purposes
of Section 4.01. The Domestic Guarantors acknowledge and agree that the Domestic
Guaranteed Obligations are secured in accordance with the terms of the
Collateral Documents and that the holders of the Domestic Guaranteed Obligations
may exercise their remedies thereunder in accordance with the terms thereof.

4.06 Rights of Contribution.

The Domestic Guarantors hereby agree as among themselves that, in connection
with payments made hereunder, each Domestic Guarantor shall have a right of
contribution from each other Domestic Guarantor in accordance with applicable
Law. Such contribution rights shall be subordinate and subject in right of
payment to the Domestic Guaranteed Obligations until such time as the Domestic
Guaranteed Obligations have been irrevocably

 

-77-



--------------------------------------------------------------------------------

paid in full and the commitments relating thereto shall have expired or been
terminated, and none of the Guarantors shall exercise any such contribution
rights until the Domestic Guaranteed Obligations have been irrevocably paid in
full and the commitments relating thereto shall have expired or been terminated.

4.07 Guaranty of Payment; Continuing Guaranty.

The guarantee in this Article IV is a guaranty of payment and not of collection,
and is a continuing guarantee, and shall apply to all Domestic Guaranteed
Obligations whenever arising.

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

5.01 Conditions to Closing Date.

The effectiveness of this Credit Agreement is subject to the satisfaction of the
following conditions precedent:

(a) Executed Credit Agreement. The Administrative Agent’s receipt of
counterparts of (i) this Credit Agreement, duly executed by a Responsible
Officer of each Credit Party and by each Lender party hereto, (ii) the U.S.
Security Agreement, duly executed by a Responsible Officer of the Parent
Borrower and each Domestic Guarantor, (iii) the U.S. Pledge Agreement, duly
executed by a Responsible Officer of the Parent Borrower and each Domestic
Guarantor and (iv) Notes, to the extent requested by a Lender by written notice
delivered to the Parent Borrower at least five (5) Business Days prior to the
Closing Date, duly executed by a Responsible Officer of the Parent Borrower, in
each case as dated of the Closing Date and in form and substance satisfactory to
the Administrative Agent, the Lead Arrangers and each of the Lenders.

(b) Personal Property Collateral. The Collateral Agent’s receipt of the
following:

(i) Lien Priority. Evidence, including UCC, tax and judgment lien searches from
the jurisdiction of formation and jurisdiction of the chief executive office of
each Credit Party and intellectual property searches, that none of the
Collateral is subject to any Liens (in each case other than Permitted Liens);

(ii) UCC Financing Statements. Such UCC financing statements as are necessary or
appropriate, in the Collateral Agent’s discretion, to perfect the security
interests in the Collateral;

(iii) Intellectual Property. Such patent, trademark and copyright security
agreements as are necessary or appropriate, in the Collateral Agent’s
discretion, to perfect the security interests in the Credit Parties’ material IP
Rights;

(iv) Capital Stock. Original certificates evidencing the Capital Stock pledged
pursuant to the Collateral Documents and required to be delivered thereunder (to
the extent such Capital Stock is certificated), together with undated stock
transfer powers executed in blank;

(v) Promissory Notes. Original promissory notes to the extent required by the
U.S. Security Agreement, if any, evidencing intercompany loans or advances owing
to any Credit Party by any Subsidiary of the Parent Borrower, together with
undated allonges executed in blank; and

(vi) Insurance. Copies of insurance certificates or policies with respect to all
insurance required to be maintained pursuant to the Credit Documents together
with endorsements identifying the Collateral Agent, on behalf of the holders of
the Obligations, as additional insured or loss payee, with respect to all
insurance policies to be maintained with respect to the properties of the Parent
Borrower and its Subsidiaries forming any part of the Collateral.

 

-78-



--------------------------------------------------------------------------------

(c) Opinions of Counsel. The Administrative Agent’s receipt of a customary duly
executed opinion of Latham & Watkins LLP and of appropriate local counsel to the
Credit Parties, dated as of the Closing Date, in each case, reasonably
satisfactory to the Administrative Agent.

(d) Organization Documents, Etc. The Administrative Agent’s receipt of a duly
executed certificate of a Responsible Officer of each Credit Party, attaching
each of the following documents and certifying that each is true, correct and
complete and in full force and effect as of the Closing Date:

(i) Charter Documents. Copies of its articles or certificate of organization or
formation, certified to be true, correct and complete as of a recent date by the
appropriate Governmental Authority of the jurisdiction of its organization or
formation;

(ii) Bylaws. Copies of its bylaws, operating agreement or partnership agreement;

(iii) Resolutions. Copies of its resolutions approving and adopting the Credit
Documents to which it is party, the transactions contemplated therein, and
authorizing the execution and delivery thereof;

(iv) Incumbency. Incumbency certificates identifying the Responsible Officers of
such Credit Party that are authorized to execute Credit Documents and to act on
such Credit Party’s behalf in connection with the Credit Documents; and

(v) Good Standing Certificates. Certificates of good standing or the equivalent
(if any) from its jurisdiction of organization or formation, in each case
certified as of a recent date by the appropriate Governmental Authority.

(e) Officer Certificates. The following shall be true as of the Closing Date,
and the Administrative Agent shall have received a certificate or certificates
of a Responsible Officer of the Parent Borrower, dated as of the Closing Date,
certifying each of the following:

(i) Consents. No consents, licenses or approvals are required in connection with
the execution, delivery and performance by any Credit Party of the Credit
Documents to which it is a party, other than as are in full force and effect
and, to the extent requested by the Administrative Agent, are attached thereto;

(ii) Material Adverse Effect. There shall have been no event or circumstance
since December 31, 2009 that has had or would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect;

(iii) Material Litigation. There shall be no action, suit, investigation or
proceeding pending in any court or before any arbitrator or Governmental
Authority that would reasonably be expected to have a Material Adverse Effect;
and

(iv) Representations and Warranties; No Default. The conditions set forth in
Sections 5.02(a) and (b) have been satisfied as of the Closing Date.

(f) Financial Statements. The Lenders shall have received copies of the
financial statements referred to in Section 6.05.

(g) Forecasts. The Lead Arrangers shall have received forecasts of the income
statement and a free cash flow reconciliation of the Parent Borrower and its
Subsidiaries on an annual basis, through the Term B Loan Termination Date.

(h) Merger with Ticketmaster. Ticketmaster shall have merged with and into the
Parent Borrower on terms reasonably satisfactory to the Lead Arrangers.

 

-79-



--------------------------------------------------------------------------------

(i) Solvency. The Administrative Agent shall have received a customary
certificate, dated as of the Closing Date, certified by the chief financial
officer of the Parent Borrower, stating that the Parent Borrower and its
Subsidiaries, on a consolidated basis after giving effect to the Transactions,
are Solvent.

(j) Fees and Expenses. To the extent required by the Credit Documents, all
accrued reasonable out-of-pocket fees and expenses of the Lead Arrangers and the
Agents (including the reasonable fees and expenses of counsel (including any
local counsel) for the Agents) shall have been paid.

(k) New Senior Notes. The Parent Borrower shall have consummated the issuance of
the New Senior Notes on terms reasonably satisfactory to the Lead Arrangers.

(l) Indebtedness. After giving effect to the Closing Date, the Parent Borrower
and its Subsidiaries shall have no Indebtedness other than with respect to the
Term Loans, the Existing Letters of Credit, the Existing Convertible Notes, the
Senior Notes, the Azoff Promissory Note, Indebtedness permitted pursuant to
Section 8.03(b) and other Indebtedness as may be reasonably acceptable to the
Lead Arrangers.

(m) KYC Information. The Credit Parties shall have provided the documentation
and other information to the Lenders that is required by regulatory authorities
under applicable “know your customer” and anti-money-laundering rules and
regulations, including, without limitation, the Patriot Act.

(n) Existing Preferred Stock. The Holdco #2 Merger shall have occurred, and the
Existing Preferred Stock shall have been converted into the right to receive
cash pursuant to the Holdco #2 Merger.

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Credit Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.02 Conditions to All Credit Extensions.

The obligation of each Lender and L/C Issuer to honor any Request for Credit
Extension is subject to the satisfaction of the following conditions precedent:

(a) The representations and warranties of the Parent Borrower and each other
Credit Party contained in Article VI shall be true and correct in all material
respects on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date (provided that representations and warranties that are qualified by
materiality shall be true and correct in all respects).

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swingline Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension submitted by any Borrower shall be deemed to
be a representation and warranty by such Borrower that the conditions specified
in Sections 5.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

 

-80-



--------------------------------------------------------------------------------

5.03 First Credit Extension to each Foreign Borrower.

The obligation of each Lender to honor any initial request for a Loan or B/A by
each Foreign Borrower or of any L/C Issuer to honor any initial request for a
Letter of Credit by each Foreign Borrower is subject to the satisfaction of the
following further conditions precedent:

(a) The Administrative Agent shall have received an opinion of counsel for such
Foreign Borrower reasonably acceptable to the Administrative Agent and covering
such matters relating to the transactions contemplated hereby as the
Administrative Agent may reasonably request;

(b) The Administrative Agent shall have received all documents which it may
reasonably request relating to the existence of such Foreign Borrower, its
corporate authority for and the validity of its entry into its Foreign Borrower
Agreement, this Credit Agreement, any other Credit Document and any amendments
to the Credit Documents contemplated by Section 1.08, and any other matters
relevant thereto, all in form and substance reasonably satisfactory to the
Administrative Agent;

(c) Each of the Foreign Subsidiaries (other than an Excluded Subsidiary) shall
have (i) jointly and severally guaranteed to the Administrative Agent and each
of the holders of the Foreign Obligations the prompt payment of the Foreign
Obligations (the “Foreign Guaranteed Obligations”) in full when due (whether at
stated maturity, as a mandatory pre-payment, by acceleration, as a mandatory
cash collateralization or otherwise) pursuant to one or more guarantees in form
in substance reasonably satisfactory to the Administrative Agent (each, a
“Foreign Guarantee Agreement”) and (ii) taken all actions necessary to create
and perfect a security interest in its assets other than any Excluded Property
pursuant to Foreign Collateral Documents in form and substance reasonably
satisfactory to the Collateral Agent; provided that this clause (c) shall not
require the creation or perfection of pledges of or security interests in
particular assets of the Foreign Subsidiaries or guarantees from particular
Foreign Subsidiaries if, to the extent and for so long as, the Administrative
Agent, in consultation with the Parent Borrower, reasonably determines that the
cost to the Borrowers of creating or perfecting such pledges or security
interests in such assets or obtaining such guarantees from Foreign Subsidiaries
(in each case, taking into account, among other things (i) any adverse tax or
other consequences to the Borrowers and the other Subsidiaries (including the
imposition of withholding or other material taxes or costs on Lenders) and
(ii) with respect to security interests in Equity Interests in Persons that are
not, directly or indirectly, wholly owned by the Parent Borrower, any
restrictions on the creation or perfection of such security interests (including
the costs of obtaining necessary consents and approvals from other holders of
Equity Interests in such Persons)) shall be commercially unreasonable in view of
the benefits to be obtained by the Lenders therefrom (as reasonably determined
by the Parent Borrower and the Administrative Agent).

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Credit Parties represent and warrant to the Administrative Agent and the
Lenders that:

6.01 Existence, Qualification and Power.

Each Credit Party (a) is duly organized or formed, validly existing and (to the
extent the concept is applicable in such jurisdiction) in good standing under
the Laws of the jurisdiction of its incorporation or formation, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) execute, deliver and perform its
obligations under the Credit Documents to which it is a party and (ii) except to
the extent it would not reasonably be expected to have a Material Adverse
Effect, own its assets and carry on its business, and (c) except to the extent
it would not reasonably be expected to have a Material Adverse Effect, is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license.

 

-81-



--------------------------------------------------------------------------------

6.02 Authorization; No Contravention.

The execution, delivery and performance by each Credit Party of each Credit
Document to which it is party have been duly authorized by all necessary
corporate or other organizational action and do not (a) contravene the terms of
such Credit Party’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than Permitted
Liens) under, (i) any Contractual Obligation to which such Credit Party is party
or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Credit Party or its Property is subject; or
(c) violate any Law applicable to such Credit Party and the relevant Credit
Documents, except, in the case of clause (b) or (c) of this Section 6.02 only,
as would not reasonably be expected to have a Material Adverse Effect.

6.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Credit Party of this Credit Agreement or any other
Credit Document (other than (a) as have already been obtained and are in full
force and effect, (b) filings to perfect security interests granted pursuant to
the Credit Documents and (c) approvals, consents, exemptions, authorizations, or
other actions, notices or filings the failure to procure which would not
reasonably be expected to have a Material Adverse Effect).

6.04 Binding Effect.

Each Credit Document has been duly executed and delivered by each Credit Party
that is party hereto or thereto. Each Credit Document constitutes legal, valid
and binding obligations of such Credit Party, enforceable against such Credit
Party in accordance with its terms, except to the extent the enforceability
thereof may be limited by applicable Debtor Relief Laws affecting creditors’
rights generally and by equitable principles of law (regardless of whether
enforcement is sought in equity or at law) and implied covenants of good faith
and fair dealing.

6.05 Financial Statements.

The audited combined balance sheets of the Parent Borrower and its Subsidiaries
as of December 31, 2009 and the related combined statements of income or
operations, shareholders’ equity (or invested equity) and cash flows for the
years ending December 31, 2009, December 31, 2008 and December 31, 2007,
including the notes thereto, (i) were prepared in accordance with GAAP
consistently applied throughout the periods covered thereby, except as otherwise
expressly noted therein and (ii) fairly present the financial condition of the
Parent Borrower and its Subsidiaries as of the date thereof and its results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.

The unaudited pro forma condensed combined balance sheet of the Parent Borrower
and its Subsidiaries as at December 31, 2009 and the related unaudited pro forma
condensed combined statements of operations of the Parent Borrower and its
Subsidiaries for the year ended December 31, 2009, certified by the chief
financial officer or treasurer of the Parent Borrower, copies of which have been
furnished to each Lender, fairly present the combined pro forma financial
condition of the Parent Borrower and its Subsidiaries as at such date and the
combined pro forma results of operations of the Parent Borrower and its
Subsidiaries for the periods ended on such dates, in each case giving effect to
the Transactions, all in accordance with Regulation S-X under the Securities
Laws, as amended and the Parent Borrower believes that the assumptions
underlying such unaudited pro forma combined financial statements are
reasonable.

6.06 No Material Adverse Effect.

Since December 31, 2009, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

 

-82-



--------------------------------------------------------------------------------

6.07 Litigation.

There are no actions, suits or proceedings pending or, to the knowledge of the
Parent Borrower, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against any member of the Consolidated Group or
against any of their properties or revenues that either individually or in the
aggregate would reasonably be expected to have a Material Adverse Effect.

6.08 No Default.

No Default or Event of Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Credit Agreement
or any other Credit Document.

6.09 Ownership of Property; Liens.

Each of the Parent Borrower and its Subsidiaries has good and valid title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in or right to use, all its other
material property, except as would not reasonably be expected to have a Material
Adverse Effect, and the property of the Consolidated Group is subject to no
Liens, other than Permitted Liens.

6.10 Environmental Matters.

Except with respect to any matters that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, none of the
Parent Borrower or any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

6.11 Taxes.

Except as would not reasonably be expected, individually or in the aggregate to
have a Material Adverse Effect: (a) the Parent Borrower and each of its
Subsidiaries (i) has timely filed (or has had filed on its behalf) all Tax
returns required to be filed and (ii) has paid prior to delinquency all Taxes,
whether or not shown on a Tax Return, levied or imposed upon it or its
properties, income or assets otherwise due and payable (including in its
capacity as a withholding agent), except for Taxes that are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided, in accordance with GAAP, if such contest
suspends enforcement or collection of the claim in question; (b) there are no
current, pending or, to the knowledge of the Parent Borrower or any of its
Subsidiaries, proposed tax assessments, deficiencies, audits or other claims
against or with respect to the Parent Borrower or any of its Subsidiaries; and
(c) neither the Parent Borrower nor any of its Subsidiaries has “participated”
in a “listed transaction” within the meaning of Treasury Regulation
Section 1.6011-4.

6.12 ERISA Compliance.

(a) Each Pension Plan that is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the IRS
or an application for such a letter is currently pending before the IRS with
respect thereto and, to the knowledge of the Parent Borrower, nothing has
occurred that would prevent, or cause the loss of, such qualification except in
such instances in which the failure to comply therewith either individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect. Except as would not reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect, (i) the Parent Borrower and
each ERISA Affiliate have made all required contributions to each Pension Plan
subject to Section 412 of the Internal Revenue Code and (ii) no application for
a funding waiver or an extension of any amortization period pursuant to
Section 412 of the Internal Revenue Code has been made with respect to any
Pension Plan.

 

-83-



--------------------------------------------------------------------------------

(b) There are no pending or, to the knowledge of the Parent Borrower,
threatened, claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that would reasonably be expected to have a
Material Adverse Effect.

(c) Except as would not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, (i) no ERISA Event has occurred or
is reasonably expected to occur; (ii) neither the Parent Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred that, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; (iii) there has been no “prohibited
transaction” (within the meaning of Section 4975 of the Internal Revenue Code)
with respect to any Plan; and (iv) neither the Parent Borrower nor any ERISA
Affiliate has engaged in a transaction that would reasonably be expected to be
subject to Sections 4069 or 4212(c) of ERISA.

6.13 Labor Matters.

As of the Closing Date, there are no strikes, lockouts or slowdowns against the
Parent Borrower or any of its Subsidiaries pending or, to the knowledge of
Parent Borrower or any other Credit Party, overtly threatened in writing to
Borrower or any of its Subsidiaries. To the best knowledge of the Parent
Borrower or any other Credit Party, after making reasonable due inquiry, the
hours worked by and payments made to employees of the Parent Borrower and its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters.
All payments due from the Parent Borrower or any of its Subsidiaries, or for
which any claim made against the Parent Borrower or any of its Subsidiaries,
which the Parent Borrower or any other Credit Party reasonably and in good faith
believes the Parent Borrower or any of its Subsidiaries is liable, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the Parent Borrower or such
Subsidiary. The consummation of the Transactions will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Parent Borrower or any of its
Subsidiaries is bound.

6.14 Subsidiaries.

Set forth on Schedule 6.14 is a list of all Subsidiaries of the Parent Borrower
immediately after giving effect to the Closing Date, together with the
jurisdiction of organization, and ownership and ownership percentages of Capital
Stock of each such Subsidiary as of such date. Schedule 6.14 identifies whether
such Subsidiary shall be party to a Collateral Document or is an Excluded
Subsidiary. The outstanding Capital Stock has been validly issued, is owned free
of Liens (other than Permitted Liens) and, with respect to any outstanding
shares of Capital Stock of a corporation, such shares have been validly issued
and are fully paid and non-assessable. The outstanding shares of Capital Stock
are not subject to any buy-sell, voting trust or other shareholder agreement
except as identified on Schedule 6.14.

6.15 Margin Regulations; Investment Company Act.

(a) The Credit Parties are not engaged and will not engage, principally or as
one of their important activities, in the business of purchasing or carrying
“margin stock” (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

(b) None of the Credit Parties or any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

6.16 Disclosure.

No written report, financial statement, certificate or other information (taken
as a whole) furnished by or on behalf of any Credit Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Credit Agreement or delivered hereunder or under any
other Credit Document (in each case, as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances

 

-84-



--------------------------------------------------------------------------------

under which they were made, not misleading, in each case as of the date such
information is provided and as of the Closing Date; provided that, with respect
to projected financial information and estimates, the Parent Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time they were made.

6.17 Compliance with Laws.

Each member of the Consolidated Group is in compliance in all material respects
with the requirements of all Laws and all orders, writs, injunctions,
settlements or other agreements with any Governmental Authority and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

6.18 Insurance.

The Parent Borrower and each of its Subsidiaries maintain, in force, with
financially sound and reputable insurance companies, and have paid all premiums
and costs that are due and payable and are related to, insurance coverages in
such amounts (with no materially greater risk retention) and against such risks
under similar circumstances as are reasonably determined by the management of
the Parent Borrower and its Subsidiaries to be sufficient in accordance with the
usual and customary practices of companies of established repute engaged in the
same or similar lines of business as the Parent Borrower and its Subsidiaries
and operating in the same or similar locations, except to the extent reasonable
self insurance meeting the same standards is maintained with respect to such
risks.

6.19 Solvency.

As of the Closing Date, the Parent Borrower and its Subsidiaries, on a
consolidated basis, are, and after giving effect to the Transactions will be,
Solvent.

6.20 Intellectual Property; Licenses, Etc.

Except as would not reasonably be expected to have a Material Adverse Effect, as
of the Closing Date, each Credit Party owns, or possesses the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person. As of the Closing Date, no claim or litigation regarding any of the
foregoing is pending or, to the knowledge of the Credit Parties, threatened,
that, either individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

6.21 Collateral Matters.

(a) Each of the Collateral Documents creates (or will create, as the case may
be), as security for the obligations purported to be secured thereby, subject to
the provisions hereof and thereof, a legal, valid and enforceable security
interest in all the Collateral subject to such Collateral Document (or
comparable interest under foreign law in the case of foreign Collateral) and
each such Collateral Document shall constitute either (x) a fully perfected Lien
on, and security interest in, all of the Collateral subject to such Collateral
Document (except for Collateral for which the absence or failure of the Lien on
such Collateral would not constitute an Event of Default under Section 9.01(l))
or (b) a floating charge, fixed charge or security interest, as specified in the
applicable Collateral Document, with respect to all of the Collateral subject to
such Collateral Document, in each case in favor of the relevant Collateral Agent
and subject to no other Liens except Permitted Liens. The pledgor or assignor,
as the case may be, under each Collateral Document has good title to all
Collateral subject thereto free and clear of all Liens other than Permitted
Liens. No filings or recordings are required in order to perfect the security
interests created under the Collateral Documents except, with respect to the
Domestic Credit Parties, for filings or recordings listed on Schedule 6.21 (as
amended by each Perfection Certificate delivered to the Administrative Agent
after the Closing Date), all of which

 

-85-



--------------------------------------------------------------------------------

shall have been made on or prior to the Closing Date except as otherwise
expressly provided in Schedule 6.21 (or such Perfection Certificates, as
applicable).

(b) When the U.S. Security Agreement (or a short-form version thereof) is filed
in the United States Patent and Trademark Office and the United States Copyright
Office, the security interest created thereunder shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Domestic Credit Parties in the Intellectual Property (as such term is
defined in the U.S. Security Agreement) in which a security interest may be
perfected by filing, recording or registering a security agreement, financing
statement or analogous document in the United States Patent and Trademark Office
or the United States Copyright Office, as applicable, in each case prior and
superior in right to any other Person, other than with respect to the rights of
Persons pursuant to Permitted Liens (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a lien on registered
trademarks, trademark applications and copyrights acquired by the Domestic
Credit Parties after the date hereof).

(c) The requirements set forth in Sections 5.01(b), 7.12, 7.13 and 7.14 are
satisfied.

(d) Notwithstanding the foregoing, it is agreed that the Credit Parties shall
not be required to enter into control agreements with respect to their deposit
accounts and securities accounts in order to perfect the Administrative Agent’s
Lien on the Collateral.

6.22 Status of Obligations.

The Obligations constitute Senior Indebtedness (and any other similar term
defining Senior Indebtedness) under each indenture or other agreement governing
any Subordinated Debt, if any, of the Parent Borrower or any other Credit Party.

6.23 Immunities, Etc.

Each Credit Party is subject to civil and commercial law with respect to its
obligations under this Credit Agreement, and the execution, delivery and
performance by it of this Credit Agreement and each other Credit Document to
which it is a party constitutes and will constitute private and commercial acts
rather than public or governmental acts. Each Credit Party has validly given its
consent to be sued in respect of its obligations under this Credit Agreement and
the other Credit Documents to which it is a party. Each Credit Party has waived
every immunity (sovereign or otherwise) to which it or any of its properties
would otherwise be entitled from any legal action, suit or proceeding, from
jurisdiction of any court or from setoff or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) under the laws of the jurisdiction
of its incorporation in respect of its obligations under this Credit Agreement
and the other Credit Documents to which it is a party. The waiver by each Credit
Party described in the immediately preceding sentence is legal, valid and
binding on such Credit Party.

ARTICLE VII

AFFIRMATIVE COVENANTS

Until the Loan Obligations shall have been paid in full or otherwise satisfied,
and the Commitments hereunder shall have expired or been terminated, the Parent
Borrower will, and will cause each of its Subsidiaries to:

7.01 Financial Statements.

Deliver to the Administrative Agent and each Lender:

(a) not later than ninety (90) days after the end of each fiscal year of the
Parent Borrower, a consolidated balance sheet of the Parent Borrower as at the
end of such fiscal year, and the related consolidated statements of income or
operations, invested equity and cash flows for such fiscal year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
in reasonable detail and prepared

 

-86-



--------------------------------------------------------------------------------

in accordance with GAAP, audited and accompanied by (1) a report and opinion of
a Registered Public Accounting Firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable Securities Laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit or other material qualification or
exception and (2) if required by Section 404 of Sarbanes-Oxley, an attestation
report of such Registered Public Accounting Firm as to the Parent Borrower’s
internal controls pursuant to Section 404 of Sarbanes-Oxley;

(b) not later than forty-five (45) days after the end of each of the first three
(3) fiscal quarters of each fiscal year of the Parent Borrower, a consolidated
balance sheet of the Parent Borrower and the Consolidated Group as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, invested equity and cash flows for such fiscal quarter and for the
portion of the Parent Borrower’s fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Parent
Borrower as fairly presenting the financial condition, results of operations,
invested equity and cash flows of the Consolidated Group in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and

(c) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 7.01(a) and (b) above, if during any of the
periods for which financial statements are required to be delivered hereunder
the Parent Borrower shall have one or more material Unrestricted Subsidiaries,
then such financial statements shall be accompanied by information in reasonable
detail summarizing the material differences between the financial statements
delivered hereunder and the results of operations and financial condition of the
Parent Borrower and its Subsidiaries without giving effect to the results or
condition of any such Unrestricted Subsidiaries.

As to any information contained in materials furnished pursuant to Section 7.02,
the Parent Borrower shall not be separately required to furnish such information
under subsection (a) or (b) above, but the foregoing shall not be in derogation
of the obligation of the Parent Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

7.02 Certificates; Other Information.

Deliver to the Administrative Agent and each Lender:

(a) within five (5) Business Days following the delivery of the financial
statements referred to in Section 7.01(a), a certificate of its independent
certified public accountants certifying such financial statements and stating
that in making the examination necessary therefor no knowledge was obtained of
any Default or Event of Default with respect to financial covenants or, if any
such Default or Event of Default shall exist, stating the nature and status of
such event (which may be limited to the extent consistent with industry practice
or the policy of the accounting firm);

(b) within five (5) Business Days following each delivery of the financial
statements referred to in Sections 7.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Parent Borrower (i) setting
forth computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the financial covenants contained herein,
(ii) certifying that no Default or Event of Default exists as of the date
thereof (or the nature and extent thereof and proposed actions with respect
thereto), (iii) setting forth a list of each Subject Disposition and Involuntary
Disposition effected during the fiscal quarter or fiscal year, as the case may
be, covered by such financial statements, to the extent the Net Cash Proceeds
received in such Subject Disposition (or series of related Subject Dispositions)
or Involuntary Disposition (or series of related Involuntary Dispositions)
exceed $5.0 million or the Net Cash Proceeds received in all Subject
Dispositions or Involuntary Dispositions effected during such fiscal year
exceeds $10.0 million (or the elapsed portion of such fiscal year in the case of
a Compliance Certificate relating to a fiscal quarter), and whether the Parent
Borrower and its Subsidiaries intend to reinvest

 

-87-



--------------------------------------------------------------------------------

the Net Cash Proceeds thereof or to use such Net Cash Proceeds to prepay the
Loans, (iv) a calculation of the Cumulative Credit (in reasonable detail) as of
the last day of the period covered by such financial statements and (v) setting
forth a list of the Unrestricted Subsidiaries and the Subsidiaries (other than
Immaterial Subsidiaries) (A) formed or acquired, (B) divested, liquidated,
merged or otherwise disposed of, (C) that ceased to meet the definition of
“Immaterial Subsidiaries” or (D) designated as Unrestricted Subsidiaries or
Material Subsidiaries, or redesignated as Subsidiaries pursuant to a Subsidiary
Redesignation, in each case during the period covered by such financial
statements;

(c) promptly upon receipt thereof, all notices of default under any Indebtedness
having an aggregate principal amount of at least $35.0 million;

(d) promptly, such additional information regarding the business, financial or
corporate affairs of any Credit Party or any Subsidiary of a Credit Party, or
compliance with the terms of the Credit Documents, as the Administrative Agent
or any Lender (acting through the Administrative Agent) may from time to time
reasonably request;

(e) promptly after the furnishing thereof, copies of any material financial
statement or report furnished to any holder of material Indebtedness of any
Credit Party or of any of its Subsidiaries pursuant to the terms of any
indenture, loan or credit or similar agreement and not otherwise required to be
furnished to the Lenders pursuant to Section 7.01 or any other clause of this
Section 7.02;

(f) as soon as available, but in any event no more than ninety (90) days
following the beginning of each fiscal year of the Parent Borrower, a detailed
consolidated budget for the subsequent fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flow as of the end of and for each fiscal quarter of such fiscal year and
setting forth the assumptions used for purposes of preparing such budget) and,
promptly when available, any significant revisions of such budget; and

(g) within 15 Business Days after the date of any Major Disposition, the Parent
Borrower shall notify the Administrative Agent thereof and whether and to what
extent the Net Cash Proceeds received therefrom is intended to be used to
reinvest or make prepayments pursuant to Section 2.06(b)(ii).

Documents required to be delivered pursuant to Section 7.01 or 7.02 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Parent Borrower posts such documents, or
provides a link thereto on the Parent Borrower’s website on the internet at the
website address listed on Schedule 11.02; or (ii) on which such documents are
posted on the Parent Borrower’s behalf on an internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent) including, to the extent the Lenders and the Administrative Agent have
access thereto and such documents are available thereon, the EDGAR database and
sec.gov; provided that the Parent Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents. Except for such Compliance Certificates, the Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Parent Borrower with any such request for delivery,
and each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

The Credit Parties hereby acknowledge that the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Credit Parties hereunder
(collectively, the “Credit Party Materials”) by posting the Credit Party
Materials on IntraLinks or another similar electronic system (the “Platform”)
and that certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to the
Credit Parties or their securities) (each, a “Public Lender”). The Credit
Parties hereby agree that so long as any Credit Party is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities
(1) all Credit Party Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” (which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof),
or otherwise indicated to the Administrative Agent as being “PUBLIC”;

 

-88-



--------------------------------------------------------------------------------

(2) by marking or otherwise indicating the Credit Party Materials “PUBLIC,” the
Credit Parties shall be deemed to have authorized the Agents, the Lead
Arrangers, the L/C Issuers and the Lenders to treat such Credit Party Materials
as not containing any material non-public information with respect to the Credit
Parties or their securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Credit Party
Materials constitute Information, they shall be treated as set forth in
Section 11.07); (3) all Credit Party Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated as “Public
Investor”; and (4) the Administrative Agent and the Lead Arrangers shall be
entitled to treat any Credit Party Materials that are not marked or otherwise
indicated “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.”

7.03 Notification.

Promptly, and in any event within two Business Days after any Responsible
Officer of the Parent Borrower or any of its material Subsidiaries obtains
knowledge thereof, notify the Administrative Agent and each Lender of:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any litigation, investigation or proceeding
affecting any Credit Party which would reasonably be expected to have a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Parent Borrower and its Subsidiaries in an aggregate amount
exceeding $25.0 million; and

(d) any other occurrences or events that result in, or would reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section 7.03 shall be accompanied by a
statement of a Responsible Officer of the Parent Borrower setting forth the
details of the occurrence or event requiring such notice and any action taken or
proposed to be taken with respect thereto.

7.04 Preservation of Existence.

Except as otherwise permitted hereunder, do all things necessary to preserve and
keep in full force and effect (x) its existence and (y) its rights, franchises
and authority, except (i) to the extent, in the case of clauses (x) (with
respect to any Subsidiary only and not the Parent Borrower) and (y), that the
failure to do so would not have a Material Adverse Effect, (ii) with respect to
any Subsidiary or the Parent Borrower, to the extent otherwise permitted by
Section 8.04 hereof, and (iii) for the liquidation or dissolution of
Subsidiaries if the assets of such Subsidiaries, to the extent such assets
exceed estimated liabilities, are acquired by the Parent Borrower or a Wholly
Owned Subsidiary of the Parent Borrower in such liquidation or dissolution;
provided that Subsidiaries that are Guarantors may not be liquidated into
Subsidiaries that are not Guarantors.

7.05 Payment of Taxes and Other Obligations.

(a) Pay and discharge (i) all Taxes imposed upon it, or upon its income or
profits, or upon any of its properties, before they become delinquent (it being
understood that, with respect to any Unrestricted Subsidiary, such Subsidiary
shall comply with this clause (i) to the extent that any such obligation to pay
and discharge such Taxes may become an obligation of the Parent Borrower or any
of its Subsidiaries (other than an Unrestricted Subsidiary)), (ii) all lawful
claims (including claims for labor, material and supplies) that, if unpaid,
might give rise to a Lien upon any of its properties, and (iii) except as
prohibited hereunder, all of its other Indebtedness as it becomes due, except in
each case to the extent that the failure to do so would not, individually or in
the aggregate, have a Material Adverse Effect; provided that no such Person
shall be required to pay any amount that is being contested in good faith by
appropriate proceedings and for which adequate reserves, determined in
accordance with GAAP, have been established, if such contest suspends
enforcement or collection of the claim in question.

 

-89-



--------------------------------------------------------------------------------

(b) Timely and correctly file all Tax returns required to be filed by it, except
for failures to file that would not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.

7.06 Compliance with Law.

Comply with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority, a breach of which would result in a
Material Adverse Effect, except where contested in good faith by appropriate
proceedings diligently pursued.

7.07 Maintenance of Property.

Maintain and preserve its material properties and equipment in good repair,
working order and condition, normal wear and tear and casualty and condemnation
excepted, and make all repairs, renewals, replacements, extensions, additions,
betterments and improvements thereto as may be necessary or proper, to the
extent and in the manner customary for similar businesses.

7.08 Insurance.

Maintain at all times in force and effect insurance in such amounts, covering
such risks and liabilities and with such deductibles or self-insurance
retentions as determined by the Parent Borrower in its reasonable business
judgment. The Collateral Agent shall be named as loss payee and/or additional
insured, as its interests may appear, with respect to any such insurance
providing coverage in respect of any collateral under the Collateral Documents,
and the Parent Borrower shall request that each provider of any such insurance
to agree, by endorsement upon the policy or policies issued by it or by
independent instruments furnished to the Collateral Agent, that it will give the
Collateral Agent thirty (30) days’ prior written notice before any such policy
or policies shall be altered in any material respect or canceled, and that no
act or default of any member of the Consolidated Group or any other Person shall
affect the rights of the Collateral Agent or the Lenders under such policy or
policies. The insurance coverage for the Consolidated Group as of the Closing
Date is described as to type and amount on Schedule 7.08.

7.09 Books and Records.

Maintain (a) proper books of record and account, in which true and correct
entries in conformity with GAAP shall be made of all financial transactions and
matters involving the assets and business of the Parent Borrower or such
Subsidiary, as the case may be, and (b) such books of record and account are in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over the Parent Borrower or such
Subsidiary.

7.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
or any Lender (in the case of such Lender, coordinated through the
Administrative Agent) to (i) to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Parent Borrower and (ii) visit and inspect
any of its properties and examine its corporate, financial and operating
records, once per fiscal year of the Parent Borrower at such reasonable times
during normal business hours, upon reasonable advance notice to the Parent
Borrower; provided, however, that when an Event of Default exists the
Administrative Agent or any of its representatives or independent contractors or
any Lender (in the case of such Lender, coordinated through the Administrative
Agent) may do any of the foregoing at the expense of the Parent Borrower at any
time during normal business hours. Notwithstanding any provision to the
contrary, all meetings and inspections requested and held pursuant to this
Section 7.10 are subject to applicable attorney-client privilege exceptions and
compliance with non-disclosure and confidentiality agreements between the Parent
Borrower, any of its Subsidiaries and third parties.

 

-90-



--------------------------------------------------------------------------------

7.11 Use of Proceeds.

Use the proceeds of the Term A Loans and Term B Loans, together with the net
proceeds of the New Senior Notes, to (a) repay in full and terminate the
Existing Credit Facilities, (b) provide for the conversion of the Existing
Preferred Stock into the right to receive cash, (c) pay fees for the consent
solicitation of the Existing Senior Notes effected on or about the Closing Date
and (d) pay costs and expenses related to the Transactions (including entry into
this Credit Agreement) and use the proceeds of the Revolving Loans for working
capital and general corporate purposes, in each case not in contravention of any
Law or of any Credit Document.

7.12 Joinder of Subsidiaries as Guarantors.

Promptly notify the Administrative Agent of the formation, acquisition (or other
receipt of interests) or existence of any Subsidiary that is not a Guarantor
(other than a non-Wholly Owned Subsidiary invested in pursuant to
Section 8.02(k) (unless such Subsidiary shall guarantee or provide Support
Obligations in respect of any material Indebtedness (other than the Obligations)
of the Parent Borrower or another Subsidiary) or an Excluded Subsidiary), which
notice shall include information as to the jurisdiction of organization, the
number and class of Capital Stock outstanding and ownership thereof (including
options, warrants, rights of conversion or purchase relating thereto), and with
respect to any such Subsidiary, within thirty (30) days (or up to ten (10) days
later if the Administrative Agent, in its sole discretion, shall agree thereto
in writing) of the formation, acquisition or other receipt of interests thereof,
cause the joinder of such Subsidiary as (x) in the case of a Domestic
Subsidiary, as a Guarantor of the Domestic Obligations and any Foreign
Obligations or (y) in the case of a Foreign Subsidiary, as a Guarantor of the
Foreign Obligations, in each case pursuant to Joinder Agreements (or such other
documentation in form and substance reasonably acceptable to the Administrative
Agent) accompanied by Organization Documents, take all actions necessary to
create and perfect a security interest in its assets to the extent required by
the applicable Collateral Documents and, if reasonably requested by the
Administrative Agent, deliver favorable opinions of counsel to such Subsidiary,
in form and substance reasonably satisfactory to the Administrative Agent;
provided that no Foreign Subsidiary shall be required to comply with any of the
foregoing unless a Foreign Borrower has then been added and not terminated. For
the avoidance of doubt, if (a) an Excluded Subsidiary shall cease to be an
Excluded Subsidiary or (b) an Unrestricted Subsidiary shall be redesignated as a
Subsidiary pursuant to a Subsidiary Redesignation or (c) a Foreign Borrower
shall have been added and a Foreign Subsidiary would have otherwise been
required to become a Guarantor pursuant to the previous sentence, such
Subsidiary shall thereupon comply with the foregoing; provided that, solely in
the case of clause (y) above, this Section 7.12 shall not require the creation
or perfection of pledges of or security interests in particular assets of the
Foreign Subsidiaries or guarantees from particular Foreign Subsidiaries if, to
the extent and for so long as, the Administrative Agent, in consultation with
the Parent Borrower, reasonably determines that the cost to the Borrowers of
creating or perfecting such pledges or security interests in such assets or
obtaining such guarantees from Foreign Subsidiaries (in each case, taking into
account, among other things, (i) any adverse tax or other consequences to the
Borrowers and the other Subsidiaries (including the imposition of withholding or
other material taxes or costs on Lenders) and (ii) with respect to security
interests in Equity Interests in Persons that are not, directly or indirectly,
wholly owned by the Parent Borrower, any restrictions on the creation or
perfection of such security interests (including the costs of obtaining
necessary consents and approvals from other holders of Equity Interests in such
Persons)) shall be commercially unreasonable in view of the benefits to be
obtained by the Lenders therefrom (as reasonably determined by the Parent
Borrower and the Administrative Agent).

7.13 Pledge of Capital Stock.

Pledge or cause to be pledged to the Collateral Agent to secure the Obligations,
other than in the case of Excluded Property, one hundred percent (100%) of the
issued and outstanding Capital Stock of each Subsidiary to the extent owned by a
Credit Party within thirty (30) days (or up to ten (10) days later if the
Administrative Agent, in its sole discretion, shall agree thereto in writing) of
its formation, acquisition or other receipt of such interests; provided that,
solely with respect to the Domestic Obligations, the pledge of the Capital Stock
of Foreign Subsidiaries shall be limited to Capital Stock representing
sixty-five percent (65%) (or if less, the full amount owned by such Subsidiary)
of each class of the issued and outstanding Capital Stock of each First-Tier
Foreign Subsidiary to the extent owned by a Credit Party within thirty (30) days
(or up to twenty (20) days later if the Administrative Agent, in its sole
discretion, shall agree thereto in writing) of its formation, acquisition or
other receipt of such interests, in each case pursuant to the applicable
Collateral Documents or pledge joinder agreements, together with, if reasonably

 

-91-



--------------------------------------------------------------------------------

requested by the Administrative Agent, opinions of counsel and any filings and
deliveries reasonably requested by the Collateral Agent in connection therewith
to perfect the security interests therein, all in form and substance reasonably
satisfactory to the Administrative Agent.

7.14 Pledge of Other Property.

With respect to each Credit Party, pledge and grant a security interest in all
of its personal property, tangible and intangible, owned and leased (except
(a) Excluded Property, (b) as otherwise set forth in Section 7.13 with respect
to Capital Stock and (c) as otherwise set forth in the Collateral Documents) to
secure (x) in the case of a Domestic Credit Party, the Obligations, and (y) in
the case of a Foreign Credit Party, the Foreign Obligations, in each case within
thirty (30) days (or up to ten (10) days later, if the Administrative Agent, in
its sole discretion, shall agree thereto in writing) of the acquisition or
creation thereof pursuant to such pledge and security agreements, joinder
agreements or other documents as may be required, together with opinions of
counsel and any filings and deliveries reasonably requested by the Collateral
Agent in connection therewith to perfect the security interests therein, all in
form and substance reasonably satisfactory to the Administrative Agent.

7.15 Further Assurances Regarding Collateral.

(a) Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error relating to the
granting or perfection of security interests that may be discovered in any
Credit Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
the Required Lenders through the Administrative Agent, may reasonably require
from time to time in order to (i) carry out more effectively the purposes of the
Credit Documents, (ii) to the fullest extent permitted by applicable law,
subject any Credit Party’s or any Credit Party’s Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the holders of the
Obligations the rights granted to the holders of the Obligations under any
Credit Document or under any other instrument executed in connection with any
Credit Document to which any Credit Party or any Credit Party’s Subsidiaries is
or is to be a party, and cause each of the Parent Borrower’s Subsidiaries to do
so.

(b) Notwithstanding anything to the contrary provided herein or in any Credit
Document, the Parent Borrower and the Subsidiaries shall not be required to take
any action required to perfect or maintain the perfection of any of the Liens of
the Agents or Lenders with respect to cash, deposit accounts or securities
accounts except to the extent such perfection is achieved by filing of financing
statements, although cash, deposit accounts and securities accounts shall
nevertheless constitute Collateral.

7.16 Interest Rate Protection.

As promptly as practicable, and in any event within 90 days after the Closing
Date, the Parent Borrower will enter into, and thereafter for a period of not
less than three years will maintain in effect, one or more interest rate
protection agreements on such terms and with such parties as shall be reasonably
satisfactory to the Administrative Agent, the effect of which shall be to fix or
limit the interest cost to the Parent Borrower with respect to at least 50% of
the Consolidated Total Funded Debt at the Closing Date.

7.17 Ownership of Foreign Borrowers.

Each of the Foreign Borrowers will, at all times, be a direct or indirect wholly
owned subsidiary of the Parent Borrower.

 

-92-



--------------------------------------------------------------------------------

7.18 Post-Closing Matters.

Parent Borrower shall complete the tasks set forth on Schedule 7.18, in each
case within the time limits specified on such schedule.

ARTICLE VIII

NEGATIVE COVENANTS

Until the Loan Obligations shall have been paid in full or otherwise satisfied,
and the Commitments hereunder shall have expired or been terminated, the Parent
Borrower will not, and will not permit any of its Subsidiaries to:

8.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens created pursuant to the Credit Documents;

(b) Liens under the Collateral Documents given to secure obligations under Swap
Contracts between any Credit Party and any Lender or Affiliate of a Lender or
any Person that was a Lender or Affiliate of a Lender at the time it entered
into such Swap Contract, provided that such Swap Contracts are otherwise
permitted under Section 8.03;

(c) Liens existing on the Closing Date and listed on Schedule 8.01, together
with any extensions, replacements, modifications or renewals of the foregoing;
provided that the collateral interests are not broadened or increased or secure
any Property not secured by such Liens on the Closing Date (but shall be
permitted to apply to after-acquired property affixed or incorporated into the
property covered by such Lien and the proceeds and products of the foregoing);

(d) Liens for taxes, assessments or governmental charges or levies not yet due
or to the extent non-payment thereof is permitted under Section 7.05;

(e) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not yet due and payable
or, if due and payable, are unfiled and no other action has been taken to
enforce the same, are not overdue by more than 30 days, or are being contested
in good faith by appropriate proceedings for which adequate reserves determined
in accordance with GAAP have been established (and as to which the property
subject to any such Lien is not yet subject to a foreclosure, sale or loss
proceeding on account thereof (other than a proceeding where foreclosure, sale
or loss has been stayed));

(f) Liens incurred or deposits made by any member of the Consolidated Group in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money);

(g) Liens in connection with attachments or judgments (including judgment or
appeal bonds) that do not result in an Event of Default under Section 9.01(i);

 

-93-



--------------------------------------------------------------------------------

(h) easements, rights-of-way, covenants, conditions, restrictions (including
zoning restrictions), declarations, rights of reverter, minor defects or
irregularities in title and other similar charges or encumbrances, whether or
not of record, that do not, in the aggregate, interfere in any material respect
with the ordinary course of business of the Parent Borrower or its Subsidiaries;

(i) Liens on property of any Person securing purchase money Indebtedness or
Indebtedness in respect of Sale and Leaseback Transactions permitted under
Section 8.14 (including capital leases and Synthetic Leases) of such Person, in
each case to the extent incurred under Section 8.03(c) (or any refinancing of
such Indebtedness incurred under Section 8.03(l)); provided, that any such Lien
attaches only to the Property financed or leased and such Lien attaches prior
to, at the time of or within one hundred eighty (180) days after the later of
the date of acquisition of such property or the date such Property is placed in
service (or, in the case of Liens securing a refinancing of such Indebtedness
pursuant to Section 8.03(l), any such Lien attaches only to the Property that
was so financed with the proceeds of the Indebtedness so refinanced);

(j) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of any member of the Consolidated
Group;

(k) any interest or title of a lessor or sublessor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases and subleases permitted by this
Credit Agreement;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
and Liens deemed to exist in connection with Investments in repurchase
agreements that constitute Investments permitted by Section 8.02 hereof;

(m) normal and customary rights of setoff upon deposits of cash or other Liens
originating solely by virtue of any statutory or common law provision relating
to bankers liens, rights of setoff or similar rights in favor of banks or other
depository institutions not securing Indebtedness;

(n) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(o) Liens on Property securing obligations incurred under Section 8.03(h) (or
any refinancing of such Indebtedness incurred under Section 8.03(l)); provided
that the Liens are not incurred in connection with, or in contemplation or
anticipation of, the acquisition and do not attach or extend to any Property
other than the Property so acquired (or, in the case of Liens securing a
refinancing of such Indebtedness pursuant to Section 8.03(l), the Property
acquired with the proceeds of the Indebtedness so refinanced);

(p) other Liens, provided that such Liens do not secure obligations exceeding
$50.0 million in an aggregate amount at any time outstanding;

(q) Liens in respect of any Indebtedness permitted under Section 8.03(g) to the
extent such Liens extend only to Property of the Foreign Subsidiary or Foreign
Subsidiaries incurring such Indebtedness (other than a Foreign Credit Party);

(r) pledges and deposits and other Liens securing liability for reimbursement or
indemnification obligations of (including obligations in respect of bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to the Parent Borrower or any Subsidiary;

(s) Liens solely on any cash earnest money deposits made by the Parent Borrower
or any of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

 

-94-



--------------------------------------------------------------------------------

(t) Liens securing obligations incurred pursuant to Section 8.03(n);

(u) Liens on Capital Stock in joint ventures securing obligations of such joint
venture, to the extent required by the terms of the organizational documents or
material contracts of such joint venture;

(v) Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a bank guarantee or bankers’ acceptance issued or created for the
account of the Parent Borrower or any Subsidiary in the ordinary course of
business so long as such Liens are extinguished when such goods or inventory are
delivered to the Parent Borrower or a Subsidiary; provided, that such Lien
secures only the obligations of the Parent Borrower or such Subsidiaries in
respect of such bankers’ acceptance or bank guarantee to the extent permitted
under Section 8.03;

(w) Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums;

(x) Liens in favor of any Credit Party; provided that if any such Lien shall
cover any Collateral, the holder of such Lien shall execute and deliver to the
Administrative Agent a subordination agreement in form and substance reasonably
satisfactory to the Administrative Agent;

(y) Liens on the Capital Stock of Unrestricted Subsidiaries;

(z) Liens on deposits and accounts of Foreign Subsidiaries to secure
Indebtedness incurred pursuant to Section 8.03(v);

(aa) Liens on assets of any member of the Academy Music Group securing AMG
Indebtedness; and

(bb) Liens on Permitted Deposits securing customary obligations that are
incurred in the ordinary course of business.

8.02 Investments.

Make or permit to exist any Investments, except:

(a) cash and Cash Equivalents of or to be owned by the Parent Borrower or a
Subsidiary;

(b) Investments existing on, or contractually committed as of, the Closing Date
and set forth on Schedule 8.02(b) and any extensions, renewals or reinvestments
thereof, so long as the aggregate amount of any Investment pursuant to this
clause (b) is not increased at any time above the amount of such Investment
existing on the Closing Date, unless such increase is permitted by any clause of
this Section 8.02 (other than by this clause (b)), in which case the capacity of
such other clause shall be reduced by such increase;

(c) to the extent not prohibited by applicable Law, advances to officers,
directors and employees and consultants of the Parent Borrower and Subsidiaries
made for travel, entertainment, compensation, relocation and other ordinary
business purposes in an aggregate amount not to exceed $10.0 million at any time
outstanding or, to the extent not used as part of or to increase the Cumulative
Credit, in connection with such person’s purchase of equity of the Parent
Borrower;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss and any prepayments and
other credits to suppliers, clients, developers or purchasers or sellers of
goods or services made in the ordinary course of business;

 

-95-



--------------------------------------------------------------------------------

(e) except to the extent constituting an Acquisition, Investments by the Parent
Borrower and its Subsidiaries in Domestic Credit Parties;

(f) Investments by the Parent Borrower and Domestic Subsidiaries in Subsidiaries
that are not Domestic Credit Parties (and, in the case of a Permitted
Acquisition, in Persons that become Subsidiaries that are not Domestic Credit
Parties upon consummation of such Permitted Acquisition) in an aggregate amount
at any time not to exceed the greater of $150.0 million and 3.0% of Consolidated
Total Assets at such time;

(g) Investments by Foreign Subsidiaries in any member of the Consolidated Group
(including other Foreign Subsidiaries) and, in the case of a Permitted
Acquisition, in Persons that become a members of the Consolidated Group
(including Foreign Subsidiaries) upon consummation of such Permitted
Acquisition;

(h) Support Obligations incurred pursuant to Section 8.03;

(i) Investments comprised of Permitted Acquisitions;

(j) advances in the ordinary course of business to secure developer and artist
contracts of the Parent Borrower and its Subsidiaries;

(k) Investments at any time outstanding in an aggregate amount not to exceed the
greater of $250.0 million and 5.0% of Consolidated Total Assets at such time
plus, so long as (x) no Default shall have occurred and be continuing or exist
after giving effect thereto and (y) after giving effect on a Pro Forma Basis to
the Investment to be made, as of the last day of the most recently ended fiscal
quarter at the end of which financial statements were required to have been
delivered pursuant to Section 7.01(a) or (b) (or, prior to such first required
delivery date for such financial statements, as of the last day of the most
recent period referred to in the first sentence of Section 6.05), the Parent
Borrower would be in compliance with Section 8.10 (and if the Investment is
greater than $50.0 million, then the Parent Borrower shall deliver a certificate
of a Responsible Officer of the Parent Borrower as to the satisfaction of the
requirements in this clause (y)), the amount of the Cumulative Credit at such
time; provided that if any Investment is made pursuant to this Section 8.02(k)
in any Person that is not a Domestic Credit Party and such Person thereafter
becomes a Domestic Credit Party, such Investment shall thereafter be deemed to
have been made pursuant to Section 8.02(e);

(l) Investments representing non-cash consideration received in connection with
any Subject Disposition permitted pursuant to Section 8.05;

(m) Investments in joint ventures in an aggregate amount not to exceed $50.0
million at any time outstanding;

(n) Swap Contracts allowed by Section 8.03(d);

(o) Investments resulting from pledges and deposits under Section 8.01(f), (l),
(r), (s) or (bb);

(p) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Parent Borrower as a result of a foreclosure by the
Parent Borrower or any of the Subsidiaries with respect to any secured
Investments or other transfer of title with respect to any secured Investment in
default;

(q) loans or advances or other similar transactions with customers,
distributors, clients, developers, suppliers or purchasers or sellers of goods
or services, in each case, in the ordinary course of business, regardless of
frequency;

 

-96-



--------------------------------------------------------------------------------

(r) to the extent not used as part of or increasing the Cumulative Credit, any
Investment to the extent procured in exchange for the issuance of Qualified
Capital Stock;

(s) Investments to the extent consisting of the redemption, purchase, repurchase
or retirement of any common Capital Stock permitted under Section 8.06;

(t) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Parent Borrower
or such Subsidiary;

(u) (A) guarantees by the Parent Borrower or any Subsidiary of operating leases
or of other obligations that do not constitute Indebtedness, in each case
entered into by the Parent Borrower or any Subsidiary in the ordinary course of
business and (B) Investments consisting of guarantees permitted by Section 8.03;

(v) Investments consisting of the non-exclusive licensing of intellectual
property pursuant to joint marketing arrangements with other Persons otherwise
permitted hereunder;

(w) Investments consisting of Permitted Deposits;

(x) Designated Investments set forth on Schedule 8.02(x); and

(y) Investments received in exchange for the making of Restricted Payments under
Section 8.06(b).

8.03 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness existing or arising under this Credit Agreement and the other
Credit Documents;

(b) Indebtedness existing on the Closing Date set forth on Schedule 8.03;

(c) capital lease obligations and purchase money Indebtedness (including
obligations in respect of capital leases) to finance the purchase, acquisition,
construction, development, enlargement, repair or improvement of fixed or
capital assets, at any time outstanding (when aggregated with the aggregate
amount of refinancing Indebtedness outstanding at such time pursuant to Section
8.03(l) in respect of Indebtedness incurred pursuant to this Section 8.03(c))
not to exceed $100.0 million; provided that such Indebtedness when incurred
shall not exceed the purchase price of the asset(s) financed;

(d) obligations under Swap Contracts permitted by Section 8.15;

(e) unsecured intercompany Indebtedness among members of the Consolidated Group
to the extent permitted by Section 8.02(e), (f), (g) or (k);

(f) unsecured Indebtedness of the Parent Borrower to the extent (i) no Default
or Event of Default has occurred and is continuing or would result from the
incurrence thereof at such time; (ii) after giving pro forma effect to the
incurrence of such Indebtedness, as of the last day of the most recently ended
fiscal quarter at the end of which financial statements were required to have
been delivered pursuant to Section 7.01(a) or (b) (or, prior to such first
required delivery date for such financial statements, as of the last day of the
most recent period referred to in the first sentence of Section 6.05), the
Parent Borrower would be in compliance with Section 8.10 (and if the
Indebtedness incurred is greater than $50.0 million, then the Parent Borrower
shall deliver a certificate of a Responsible Officer of the Parent Borrower as
to the satisfaction of the requirements in this clause (ii)); (iii) such
Indebtedness matures no earlier than the Term B Loans and has a Weighted Average
Life to Maturity that is no shorter than the Term B Loans; (iv) such
Indebtedness

 

-97-



--------------------------------------------------------------------------------

does not have prepayment or redemption events that are less favorable to the
Parent Borrower and its Subsidiaries than those relating to the Term B Loans,
except, to the extent such Indebtedness consists of Indebtedness convertible
into Capital Stock, for change of control and other events that are typical for
that type of Indebtedness (other than a scheduled “put” date prior to the
maturity of the Term B Loans); and (v) such Indebtedness has other terms that
are, taken as a whole, not materially less favorable to the Parent Borrower and
its Subsidiaries than the terms of the Credit Agreement; provided that such
Indebtedness may benefit from unsecured guarantees from the Domestic Guarantors
on the same basis as the Parent Borrower has issued such Indebtedness;

(g) Indebtedness of Foreign Subsidiaries and guarantees thereof by other Foreign
Subsidiaries, without duplication, in an aggregate principal amount at any time
outstanding not to exceed $150.0 million;

(h) Indebtedness acquired or assumed pursuant to a Permitted Acquisition in an
aggregate principal amount at any time outstanding (when aggregated with the
aggregate amount of refinancing Indebtedness outstanding at such time pursuant
to Section 8.03(l) in respect of Indebtedness incurred pursuant to this Section
8.03(h)) not to exceed $50.0 million; provided that (a) such Indebtedness was
not incurred in connection with, or in anticipation or contemplation of, such
Permitted Acquisition and (b) after giving pro forma effect to the incurrence of
such Indebtedness, as of the last day of the most recently ended fiscal quarter
at the end of which financial statements were required to have been delivered
pursuant to Section 7.01(a) or (b) (or, prior to such first required delivery
date for such financial statements, as of the last day of the most recent period
referred to in the first sentence of Section 6.05), the Parent Borrower would be
in compliance with Section 8.10;

(i) Indebtedness arising under any performance or surety bond, completion bond
or similar obligation entered into in the ordinary course of business consistent
with past practice;

(j) other Indebtedness of the Parent Borrower and its Subsidiaries (and
guarantees thereof, without duplication) in an aggregate principal amount at any
time outstanding not to exceed $100.0 million;

(k) Indebtedness incurred by the Parent Borrower under (i) the Senior Notes (and
guarantees by the Domestic Guarantors thereof) and (ii) the Existing Convertible
Notes;

(l) any refinancing of Indebtedness incurred pursuant to Section 8.03(b), (c),
(f), (h) or (k) so long as (i) if the Indebtedness being refinanced is
Subordinated Debt, then such refinancing Indebtedness shall be at least as
subordinated in right of payment and otherwise to the Obligations as the
Indebtedness being refinanced, (ii) unless permitted pursuant to another clause
of this Section 8.03 (and reducing availability under such other clause), the
principal amount of the refinancing Indebtedness is not greater than the
principal amount of the Indebtedness being refinanced, together with any premium
paid, and accrued interest thereon and reasonable fees in connection therewith
and reasonable costs and expenses incurred in connection therewith, (iii) the
final maturity and Weighted Average Life to Maturity of the refinancing
Indebtedness is not earlier or shorter, as the case may be, than the
Indebtedness being refinanced, (iv) no Subsidiary (other than a Domestic Credit
Party) that is not an obligor with respect the Indebtedness to be refinanced
shall be an obligor with respect to the refinancing Indebtedness and (v) the
material terms (other than as to interest rate, which shall be on then market
terms) of the refinancing Indebtedness taken as a whole are at least as
favorable to the Consolidated Group and the Lenders as under the Indebtedness
being refinanced;

(m) overdrafts paid within 10 Business Days;

(n) Indebtedness in respect of trade letters of credit, warehouse receipts or
similar instruments issued to support performance obligations (other than
obligations in respect of Indebtedness) in the ordinary course of business;

 

-98-



--------------------------------------------------------------------------------

(o) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(p) Indebtedness consisting of (i) the financing of insurance premiums or (ii)
take or pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;

(q) Indebtedness representing deferred compensation to employees of the Parent
Borrower or any Subsidiary incurred in the ordinary course of business;

(r) Indebtedness consisting of promissory notes issued by the Parent Borrower to
current or former officers, directors and employees, their respective estates,
spouses or former spouses issued in exchange for the purchase or redemption by
the Parent Borrower of Qualified Capital Stock permitted by Section 8.06(f);
provided that (a) the Parent Borrower shall be able to make a Restricted Payment
pursuant to Section 8.06(f) in an amount equal to the principal amount of each
such note at the time such note is issued, and an amount equal to the principal
amount of each such note shall reduce the amount of Restricted Payments able to
be made under Section 8.06(f) and (b) the Parent Borrower shall be able to make
a Restricted Payment pursuant to Section 8.06(f) in the amount of any other
payment on each such note at the time such payment is made, and each such
payment shall reduce the Restricted Payments available to be able to be made
under Section 8.06(f);

(s) Indebtedness consisting of obligations of the Parent Borrower or any
Subsidiary under deferred compensation, indemnification, adjustment of purchase
or acquisition price or other similar arrangements incurred by such Person in
connection with the Transactions and Permitted Acquisitions or any other
Investment expressly permitted hereunder;

(t) all premium (if any), interest (including post petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (s) above;

(u) Support Obligations by any member of the Consolidated Group in respect of
Indebtedness incurred under clauses (a) through (t) of this Section 8.03, solely
to the extent such member of the Consolidated Group would have itself been able
to originally incur such Indebtedness;

(v) Indebtedness of Foreign Subsidiaries arising under Euro-denominated and
Sterling-denominated cash pooling arrangements; provided that the net
obligations (after notional offsets for pooling participants, cash and Cash
Equivalents) for such shall not exceed €7,500,000 for Euro-denominated
arrangements and £7,500,000 for Sterling-denominated, and such Indebtedness may
benefit from cross-guarantees from pooling participants and a guarantee from the
Parent Borrower; and

(w) AMG Indebtedness.

8.04 Mergers and Dissolutions.

(a) Enter into a transaction of merger or consolidation, except that:

(i) a Domestic Subsidiary of the Parent Borrower may be a party to a transaction
of merger or consolidation with the Parent Borrower or another Domestic
Subsidiary of the Parent Borrower; provided that if the Parent Borrower is a
party to such transaction, the Parent Borrower shall be the surviving Person;
provided, further that if the Parent Borrower is not a party to such transaction
but a Domestic Guarantor is, such Domestic Guarantor shall be the surviving
Person or the surviving Person shall become a Domestic Guarantor immediately
upon the consummation of such transaction;

(ii) a Foreign Subsidiary may be party to a transaction of merger or
consolidation with the Parent Borrower or a Subsidiary of the Parent Borrower
other than a Domestic Guarantor (unless such Domestic Guarantor is the surviving
party); provided that (A) if the Parent Borrower is a party thereto, it shall be
the surviving entity, (B) if preceding clause (A) does not apply and if a
Foreign Borrower is a party

 

-99-



--------------------------------------------------------------------------------

thereto, it shall be the surviving entity, (C) if neither preceding clause (A)
nor preceding clause (B) applies and if a Foreign Guarantor is a party thereto,
it shall be the surviving Person or the surviving Person shall become a Foreign
Guarantor immediately following the consummation of such transaction, and (D) if
a Domestic Subsidiary is not a party thereto, the surviving entity shall be a
Foreign Subsidiary and the Parent Borrower and its Subsidiaries shall be in
compliance with the requirements of Section 7.13;

(iii) a Subsidiary may enter into a transaction of merger or consolidation in
connection with a Subject Disposition effected pursuant to Section 8.05, so long
as no more assets are Disposed of as a result of or in connection with any
transaction undertaken pursuant to this clause (iii) than would otherwise have
been allowed pursuant to Section 8.05; and

(iv) the Parent Borrower or any Subsidiary may merge with any other Person in
connection with an Investment permitted pursuant to Section 8.02 so long as the
continuing or surviving Person shall be a Subsidiary, which shall be (x) a
Domestic Guarantor if the merging Subsidiary was a Domestic Guarantor and (y) a
Foreign Guarantor if the merging Subsidiary was a Foreign Guarantor and, in each
case, which together with each of its Subsidiaries shall have complied with the
requirements of Section 7.12; provided that following any such merger or
consolidation involving the Parent Borrower, the Parent Borrower is the
surviving Person.

(b) Except pursuant to a transaction permitted by Section 8.04(a)(i), the Parent
Borrower will not dissolve, liquidate or wind up its affairs.

8.05 Dispositions.

Make any Subject Disposition or Specified Intercompany Transfer, unless (i) in
the case of a Subject Disposition only, at least seventy-five percent (75%) of
the consideration received from each such Subject Disposition is cash or Cash
Equivalents, (ii) such Subject Disposition or Specified Intercompany Transfer is
made at fair market value and (iii) the aggregate amount of Property so Disposed
(valued at fair market value thereof) in all Subject Dispositions and Specified
Intercompany Transfers does not exceed the Applicable Disposition Amount.

8.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, except that:

(a) each Subsidiary may make Restricted Payments to the Parent Borrower or any
Wholly Owned Subsidiary, or in the case of a Subsidiary that is not a Wholly
Owned Subsidiary, to each equity holder of such Subsidiary on a pro rata basis
(or on more favorable terms from the perspective of the Parent Borrower and its
Wholly Owned Subsidiaries), based on their relative ownership interests or,
solely to the extent required by law and involving de minimis amounts, on a
non-pro rata basis to such equity holders;

(b) Restricted Payments to purchase Capital Stock of (A) any Person listed on
Schedule 8.06(b) or (B) any other Person that becomes a Domestic Guarantor upon
such purchase, that in each case is not held by (i) Parent Borrower, (ii) any
Subsidiary or (iii) an Affiliate of Parent Borrower or any of its Subsidiaries;
provided that after giving effect thereto (x) as of the last day of the most
recently ended fiscal quarter at the end of which financial statements were
required to have been delivered pursuant to Section 7.01(a) or (b) (or, prior to
such first required delivery date for such financial statements, as of the last
day of the most recent period referred to in the first sentence of Section
6.05), the Parent Borrower would be in compliance with Section 8.10 and (y) such
Person becomes or continues to be a Subsidiary of the Parent Borrower;

(c) any refinancing permitted pursuant to Section 8.03(l) shall be permitted or
any refinancing of any Existing Senior Notes with the proceeds of any
Incremental Term Loans;

(d) any Investment permitted or not prohibited by Section 8.02 shall be
permitted;

 

-100-



--------------------------------------------------------------------------------

(e) [Reserved];

(f) the Parent Borrower may make Restricted Payments at any time in an aggregate
amount not to exceed $100.0 million plus if after giving effect to such
Restricted Payments (i) as of the last day of the most recently ended fiscal
quarter at the end of which financial statements were required to have been
delivered pursuant to Section 7.01(a) or (b) (or, prior to such first required
delivery date for such financial statements, as of the last day of the most
recent period referred to in the first sentence of Section 6.05), (x) the Parent
Borrower would be in compliance with Section 8.10 and (y) the Consolidated Total
Leverage Ratio would not be in excess of 3.50:1.00 (and if the Restricted
Payment is greater than $50.0 million, then the Parent Borrower shall deliver a
certificate of a Responsible Officer of the Parent Borrower as to the
satisfaction of the requirements in this clause (i)) and (ii) no Default shall
have occurred and be continuing or exist after giving effect thereto, the amount
of the Cumulative Credit at such time;

(g) the Parent Borrower may make Restricted Payments consisting of payments or
prepayments of principal on, or redemptions, repurchases or acquisitions for
value of, its Indebtedness (i) in an aggregate amount for all such payments,
prepayments, redemptions, repurchases and acquisitions not to exceed $50.0
million (measured in each case by the fair market value of the consideration
given by the Parent Borrower in connection with such prepayments, redemptions,
repurchases or acquisitions) and (ii) in the case of any payment, prepayment,
redemption, repurchase and acquisition of any Existing Senior Notes, additional
amounts so long as, immediately after giving effect to such payment, prepayment,
redemption, repurchase or acquisition, (x) as of the last day of the most
recently ended fiscal quarter at the end of which financial statements were
required to have been delivered pursuant to Section 7.01(a) or (b) (or, prior to
such first required delivery date for such financial statements, as of the last
day of the most recent period referred to in the first sentence of Section
6.05), the Parent Borrower would be in compliance with Section 8.10 and (y) the
aggregate Dollar Equivalent amount available to be drawn under the Revolving
Facilities after giving effect to such Restricted Payments would exceed $150.0
million (and the Parent Borrower shall deliver a certificate of a Responsible
Officer of the Parent Borrower as to the satisfaction of the requirements in
this clause (ii));

(h) to the extent not used as part of or increasing the Cumulative Credit, the
Parent Borrower may purchase, redeem or otherwise acquire shares of its common
Capital Stock with the proceeds received from the substantially concurrent issue
of new shares of its common Capital Stock;

(i) the members of the Consolidated Group may prepay or repay intercompany
Indebtedness otherwise permitted hereunder owed to other members of the
Consolidated Group;

(j) repurchases of Capital Stock deemed to occur upon the “cashless exercise” of
stock options or warrants or upon the vesting of restricted stock units if such
Capital Stock represents the exercise price of such options or warrants or
represents withholding taxes due upon such exercise or vesting shall be
permitted; and

(k) the repayment of the Azoff Promissory Note (x) in 46 (forty-six) equal
monthly installments commencing January 1, 2010, it being understood that the
Parent Borrower may, in its sole discretion, pay any particular monthly
installment later than, but not earlier than, the regularly scheduled repayment
date or (y) upon the death or Disability of Irving Azoff or upon the termination
of Irving Azoff’s employment with the Parent Borrower by Irving Azoff for Good
Reason or upon the termination by the Parent Borrower of Irving Azoff’s
employment without Cause (with Disability, Cause and Good Reason having
substantially equivalent meanings as set forth in Irving Azoff’s employment
agreement with the Parent Borrower (as successor to Ticketmaster), dated October
22, 2008, taking into account the fact that the Parent Borrower is Irving
Azoff’s employer and without regard to any termination of Irving Azoff’s
employment with Front Line), shall, in the case of the foregoing subclauses (x)
and (y), be permitted.

8.07 Change in Nature of Business.

Engage in any material line of business other than a Permitted Business.

 

-101-



--------------------------------------------------------------------------------

8.08 Change in Accounting Practices or Fiscal Year.

Change its (a) accounting policies or reporting practices, except as required by
GAAP, or (b) fiscal year of the Parent Borrower or any Subsidiary.

8.09 Transactions with Affiliates.

Enter into any transaction of any kind with any Affiliate (including, for
purposes of clarity, any Unrestricted Subsidiary) of the Parent Borrower (other
than between or among (x) Domestic Credit Parties, (y) Foreign Credit Parties or
(z) one or more Subsidiaries of the Parent Borrower that are not Credit
Parties), whether or not in the ordinary course of business, other than (i) on
fair and reasonable terms substantially as favorable in all material respects to
the Parent Borrower or the applicable Subsidiary as would be obtainable by the
Parent Borrower or such Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate, (ii) Restricted Payments
permitted by Section 8.06 (other than Section 8.06(c)) and (iii) Investments
permitted by Section 8.02(c), (f), (g), (s), (w) or, to the extent that such
transaction is with a Person that becomes an Affiliate of the Parent Borrower or
a Subsidiary solely as a result of such transaction, any transaction pursuant to
Section 8.02(i), (k), (m) or (x).

8.10 Financial Covenants.

(a) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of any date set forth below to exceed the ratio set forth opposite such
date.

 

Fiscal Quarter Ending

   Consolidated Total Leverage Ratio

June 30, 2010

   4.90:1.00

September 30, 2010

   4.90:1.00

December 31, 2010

   4.90:1.00

March 31, 2011

   4.90:1.00

June 30, 2011

   4.90:1.00

September 30, 2011

   4.50:1.00

December 31, 2011

   4.50:1.00

March 31, 2012

   4.50:1.00

June 30, 2012

   4.50:1.00

September 30, 2012

   4.00:1.00

December 31, 2012

   4.00:1.00

March 31, 2013

   4.00:1.00

June 30, 2013

   4.00:1.00

September 30, 2013

   3.75:1.00

December 31, 2013

   3.75:1.00

March 31, 2014

   3.75:1.00

June 30, 2014

   3.75:1.00

September 30, 2014

   3.75:1.00

December 31, 2014

   3.75:1.00

March 31, 2015 and each fiscal quarter end thereafter

   3.50:1.00

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of any date set forth below (computed for the period of four
fiscal quarters ending on such date) to be less than the ratio set forth
opposite such date.

 

Fiscal Quarter Ending

   Consolidated Interest Coverage Ratio

June 30, 2010

   2.50:1.00

September 30, 2010

   2.50:1.00

December 31, 2010

   2.50:1.00

 

-102-



--------------------------------------------------------------------------------

March 31, 2011

   2.50:1.00

June 30, 2011

   2.50:1.00

September 30, 2011

   2.75:1.00

December 31, 2011

   2.75:1.00

March 31, 2012

   2.75:1.00

June 30, 2012

   2.75:1.00

September 30, 2012 and each fiscal quarter end thereafter

   3.00:1.00

8.11 Capital Expenditures.

Make Capital Expenditures that would cause the Dollar Equivalent of the
Consolidated Capital Expenditures in any fiscal year of the Parent Borrower to
exceed the amount set forth below opposite such fiscal year:

 

Fiscal Year Ended

   Consolidated Capital Expenditures

2010

   $125,000,000

2011

   $135,000,000

2012

   $150,000,000

2013 and thereafter

   $175,000,000

provided that to the extent Consolidated Capital Expenditures in any fiscal year
of the Parent Borrower pursuant to this Section 8.11 is less than the maximum
amount of Consolidated Capital Expenditures permitted by this Section 8.11 with
respect to such fiscal year, the amount of such difference (the “Rollover
Amount”) may be carried forward and used to make Capital Expenditures in the
immediately succeeding fiscal year; provided, further, that Consolidated Capital
Expenditures in any fiscal year shall be counted against the Rollover Amount
available with respect to such fiscal year prior to being counted against the
base amount with respect to such fiscal year and provided, further, that for
purposes of this Section 8.11, all Capital Expenditures made with Net Cash
Proceeds that are reinvested in accordance with Section 2.06(b)(ii) shall be
disregarded in determining Consolidated Capital Expenditures in any fiscal year
of the Parent Borrower.

8.12 Limitation on Subsidiary Distributions.

Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to (a)
pay dividends or make any other distributions on its capital stock or any other
interest or participation in its profits owned by the Parent Borrower or any
Subsidiary, or pay any Indebtedness owed to the Parent Borrower or a Subsidiary,
(b) make loans or advances to the Parent Borrower or any Subsidiary or (c)
transfer any of its properties to the Parent Borrower or any Subsidiary, except
for such encumbrances or restrictions existing under or by reason of (i)
applicable Law; (ii) this Credit Agreement and the other Credit Documents; (iii)
the Senior Notes; (iv) customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of a Subsidiary; (v) customary
provisions restricting assignment of any agreement entered into by a Subsidiary
in the ordinary course of business; (vi) any Lien permitted by Section 8.01
restricting the transfer of the property subject thereto; (vii) any agreement
relating to the sale of any property permitted under Section 8.05 pending the
consummation of such sale (provided that such encumbrances or restrictions are
customary for such agreements); (viii) without affecting the Credit Parties’
obligations under Sections 7.12, 7.13 or 7.14, customary provisions in
partnership agreements, limited liability company organizational governance
documents, stockholders agreements, asset sale and stock sale agreements and
other similar agreements entered into in the ordinary course of business that
restrict the transfer of ownership interests in such partnership, limited
liability company or similar person; (ix) restrictions on cash or other deposits
or net worth imposed by suppliers or landlords under contracts entered into in
the ordinary course of business; (x) any instrument governing Indebtedness
assumed in connection with any Permitted Acquisition pursuant to Section
8.03(h), which encumbrance or restriction is not applicable to any Person, or
the properties or assets of any Person, other than the Person or the properties
or assets of the Person so acquired; (xi) in the case of any Subsidiary that is
not a Wholly Owned Subsidiary in respect of any matters referred to in clauses
(b) and (c) above, such Person’s Organization Documents or pursuant to any joint
venture agreement or stockholders agreements solely to the extent of the Capital
Stock of or property held in the subject

 

-103-



--------------------------------------------------------------------------------

joint venture or other entity; (xii) contracts or agreements in effect on the
Closing Date relating to Indebtedness existing on the Closing Date and set forth
on Schedule 8.03 or relating to AMG Indebtedness; (xiii) any restrictions
imposed by any agreement incurred pursuant to Section 8.03(f) to the extent such
restrictions are not more restrictive, taken as a whole, than the restrictions
contained in the New Senior Notes as in effect on the Closing Date; (xiv)
customary net worth provisions contained in real property leases entered into by
the Parent Borrower or any Subsidiary, so long as the Parent Borrower has
determined in good faith that such net worth provisions would not reasonably be
expected to impair the ability of the Parent Borrower and its Subsidiaries to
meet their ongoing obligations; (xv) any agreement in effect at the time any
Person becomes a Subsidiary, so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary; (xvi) any agreement
representing Indebtedness permitted under Section 8.03 of a Subsidiary of the
Parent Borrower that is not a Credit Party; (xvii) restrictions on cash or other
deposits imposed by customers under contracts entered into in the ordinary
course of business; (xviii) the buy-sell, voting trust and other shareholder
arrangements set forth in Schedule 6.14; and (xix) any refinancings that are
otherwise permitted by the Credit Documents of the contracts, instruments or
obligations referred to above; provided that such refinancings are no more
materially restrictive with respect to such encumbrances and restrictions than
those prior to such amendment or refinancing.

8.13 Amendment of Material Documents.

Amend, modify or waive any of its rights under its certificate of incorporation,
by-laws or other organizational documents, in each case to the extent that such
amendment, modification or waiver could reasonably be expected to be material
and adverse to the Lenders.

8.14 Sale and Leaseback Transactions.

Enter into any arrangement, directly or indirectly, whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred, except for any such sale of any
fixed or capital assets that is made for cash consideration in an amount not
less than the cost of such fixed or capital asset and is consummated within 180
days after the Parent Borrower or such Subsidiary acquires or completes the
construction of such fixed or capital asset. Notwithstanding the foregoing, each
of the Parent Borrower and its Subsidiaries may sell or transfer any Designated
Sale and Leaseback Asset, and rent or lease it back (or rent or lease other
property that it intends to use for substantially the same purpose or purposes
as the property so sold or transferred), if (a) the Parent Borrower promptly
gives notice of such sale to the Administrative Agent; (b) the Net Proceeds of
such sale or transfer are at least equal to fair market value (provided that in
the event such sale or transfer (or series of related sales or transfers)
involves an aggregate consideration of more than the Dollar Equivalent of $30.0
million, the Parent Borrower will obtain a written opinion from an independent
accounting or appraisal firm of nationally recognized standing confirming that
the consideration for such sale or transfer (or series of related sales or
transfers) is fair, from a financial standpoint, to the Parent Borrower and its
Subsidiaries or is not less favorable than those that might reasonably have been
obtained in a comparable sale or transfer of such property, real or personal, at
such time on an arm’s-length basis from a Person that is not an Affiliate of the
Parent Borrower); (c) at least 75% of the consideration received with respect to
each such sale or transfer shall consist of cash, Cash Equivalents, Investments
permitted by Section 8.02, liabilities assumed by the transferee, accounts
receivable retained by the transferor or any combination of the foregoing; (d)
in the event that such sale and leaseback results in a capital lease obligation
or Synthetic Lease, such Indebtedness is permitted by Section 8.03(c); (e) no
Default shall have occurred and be continuing or exist after giving effect
thereto; and (f) after giving effect on a Pro Forma Basis to such Sale and
Leaseback Transaction and any Indebtedness incurred in respect therewith, as of
the last day of the most recently ended fiscal quarter at the end of which
financial statements were required to have been delivered pursuant to Section
7.01(a) or (b) (or, prior to such first required delivery date for such
financial statements, as of the last day of the most recent period referred to
in the first sentence of Section 6.05), the Parent Borrower would be in
compliance with Section 8.10 (and in the event such sale or transfer (or series
of related sales or transfers) involves an aggregate consideration of more than
the Dollar Equivalent of $30.0 million, then the Parent Borrower shall deliver a
certificate of a Responsible Officer of the Parent Borrower as to the
satisfaction of the requirements in this clause (f)).

 

-104-



--------------------------------------------------------------------------------

8.15 Swap Contracts.

Enter into any Swap Contract, except (a) Swap Contracts required by Section
7.16, (b) Swap Contracts entered into to hedge or mitigate risks to which the
Parent Borrower or any Subsidiary has actual exposure (other than those in
respect of Capital Stock of the Parent Borrower or any Subsidiary) and (c) Swap
Contracts entered into in order to effectively cap, collar or exchange (i)
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest bearing liability or
investment of any Borrower or any Subsidiary and (ii) currency exchange rates,
in each case in connection with the conduct of its business and not for
speculative purposes.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Parent Borrower or any other Credit Party fails to pay (i)
when and as required to be paid herein, any amount of principal of any Loan or
any B/A or any amount of principal of any L/C Obligation, or (ii) within three
(3) Business Days after the same becomes due or required to be paid herein, any
interest on any Loan or any B/A or any regularly accruing fee due hereunder or
any other amount payable hereunder or under any other Credit Document; or

(b) Specific Covenants. The Parent Borrower or any other Credit Party fails to
perform or observe any term, covenant or agreement contained in any of Section
7.03(a), 7.11 or Article VIII or, with respect to the existence of any Borrower
only, Section 7.04; or

(c) Other Defaults. The Parent Borrower or any other Credit Party fails to
perform or observe any other covenant or agreement (not specified in subsections
(a) or (b) above) contained in any Credit Document on its part to be performed
or observed and such failure continues for thirty (30) calendar days after
written notice to the defaulting party or the Parent Borrower by the
Administrative Agent or the Required Lenders; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Parent Borrower
or any other Credit Party herein, in any other Credit Document, or in any
document delivered in connection herewith or therewith shall be false in any
material respect when made or deemed made; or

(e) Cross-Default. (i) Any member of the Consolidated Group (A) fails (beyond
the period of grace (if any) provided in the instrument or agreement pursuant to
which such Indebtedness was created) to make any payment when due (whether by
scheduled maturity, interest, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Support Obligations (other than
Indebtedness hereunder or Indebtedness under Swap Contracts) having a principal
amount (with principal amount for the purposes of this clause (e) including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement), when taken
together with the principal amount of all other Indebtedness and Support
Obligations as to which any such failure has occurred, exceeding $35.0 million
or (B) fails to observe or perform any other agreement or condition relating to
any Indebtedness or Support Obligations or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which failure or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Support Obligations (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Support Obligations to

 

-105-



--------------------------------------------------------------------------------

become payable or cash collateral in respect thereof to be demanded, which has
an unpaid principal amount, when taken together with the unpaid principal
amounts of all other Indebtedness and Support Obligations as to which any such
failure or event has occurred, exceeding $35.0 million; or (ii) there occurs
under any Swap Contract an “early termination date” (or term of similar import)
resulting from (A) any event of default under such Swap Contract as to which the
Parent Borrower or any Subsidiary is the “defaulting party” (or term of similar
import) or (B) any “termination event” (or term of similar import) under such
Swap Contract as to which the Parent Borrower or any Subsidiary is an “affected
party” (or term of similar import) and, when taken together with all other Swap
Contracts as to which events of default or events referred to in the immediately
preceding clauses (A) or (B) are applicable, the Swap Termination Value owed by
the Parent Borrower and its Subsidiaries exceeds $35.0 million; or

(f) Insolvency Proceedings, Etc. Any Credit Party or any Significant Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g) Change of Control. There shall have occurred a Change of Control of the
Parent Borrower; or

(h) Inability to Pay Debts; Attachment. Any Credit Party or any Significant
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or

(i) Judgments. There is entered against any member of the Consolidated Group one
or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding $35.0 million (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage or otherwise discharged), and there is a period of 30
consecutive days during which a stay of enforcement of such judgments, by reason
of a pending appeal or otherwise, is not in effect; or

(j) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or would reasonably be expected to result
in liability of a Credit Party in an aggregate amount in excess of $35.0
million, or (ii) a Credit Party fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $35.0 million; or

(k) Invalidity of Credit Documents. Any Credit Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Credit Party contests in any manner the validity or
enforceability of any Credit Document; or any Credit Party denies that it has
any or further liability or obligation under any Credit Document, or purports to
revoke, terminate or rescind any Credit Document; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 5.01, 7.13 or 7.14 shall for any reason cease to create a
valid and perfected first priority Lien to the extent required by the Collateral
Documents (subject to no other Liens other than Liens permitted by Section 8.01)
on Collateral that is (i) purported to be covered thereby and (ii) comprises
Property which, when taken together with all Property as to which such a Lien
has so ceased to be effective, has a fair market value in excess of $10.0
million (other than by reason of (x) the express release thereof pursuant to
Section 10.10,

 

-106-



--------------------------------------------------------------------------------

(y) the failure of the Collateral Agent to retain possession of Collateral
physically delivered to it or (z) the failure of the Collateral Agent to timely
file Uniform Commercial Code continuation statements); or

(m) Subordinated Debt. Any Subordinated Debt of the Parent Borrower or any
Credit Party or any guarantee of the Parent Borrower or any Credit Party in
respect thereof shall cease, for any reason, to be validly subordinated to the
Obligations, as provided in such Subordinated Debt or such guarantee, or the
Parent Borrower, any Subsidiary, any Affiliate of the Parent Borrower or any
Subsidiary, the trustee in respect of such Subordinated Debt (or any refinancing
thereof pursuant to Section 8.03(l)) shall so assert in writing.

9.02 Remedies upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the Commitments of the Lenders and the obligation of the L/C Issuers
to make L/C Credit Extensions to be terminated, whereupon such Commitments and
obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans and B/As, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Credit Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

(c) require that the Parent Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof);

(d) require that the Canadian Borrowers cash collateralize amounts to become due
with respect to outstanding B/As in accordance with Section 2.06(c)(iii); and

(e) exercise on behalf of itself and the Lenders all rights and remedies
available to it or to the Lenders under the Credit Documents or applicable Law;

provided, however, that upon the occurrence of an Event of Default under Section
9.01(f) or (h), the obligation of each Lender to make Loans and accept and
purchase B/As and any obligation of the L/C Issuers to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Parent Borrower
to Cash Collateralize the L/C Obligations and the Canadian Borrowers to cash
collateralize amounts to become due with respect to outstanding B/As as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

9.03 Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable, the outstanding B/As have
automatically been required to be cash collateralized and the L/C Obligations
have automatically been required to be Cash Collateralized, in each case as set
forth in the proviso to Section 9.02), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including all reasonable fees, expenses
and disbursements of any law firm or other counsel and amounts payable under
Article III) payable to the Administrative Agent and the Collateral Agent, in
each case in its capacity as such;

 

-107-



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Commitment Fees,
Letter of Credit Fees and B/A Fees) payable to the Lenders (including all
reasonable fees, expenses and disbursements of any law firm or other counsel and
amounts payable under Article III), ratably among the Lenders in proportion to
the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Commitment Fees, Letter of Credit Fees, B/A Fees and interest on the
Loans, B/A Drawings, L/C Borrowings and other Obligations, ratably among the
Lenders, the Swingline Lender and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans, the aggregate face amount of any outstanding B/As and
L/C Borrowings, (b) payment of breakage, termination or other amounts owing in
respect of any Swap Contract between any Credit Party and any Lender, or any
Affiliate of a Lender, to the extent such Swap Contract is permitted hereunder,
(c) payments of amounts due under any Treasury Management Agreement between any
Credit Party and any Lender, or any Affiliate of a Lender and (d) the
Administrative Agent for the account of the L/C Issuers, to Cash Collateralize
that portion of the L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit, ratably among such parties in proportion to the respective
amounts described in this clause Fourth payable to them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Parent Borrower or as otherwise required by Law.

provided that no amount received from any Foreign Credit Party or on account of
any Collateral that is solely Collateral for the Foreign Obligations shall be
applied pursuant to second, third or fourth clause of this paragraph to the
extent such amounts do not constitute Foreign Obligations. Subject to Section
2.03(c), amounts used to Cash Collateralize the aggregate undrawn amount of
Letters of Credit pursuant to clause Fourth above shall be applied to satisfy
drawings under such Letters of Credit as they occur. If any amount remains on
deposit as cash collateral after all Letters of Credit have either been fully
drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

ARTICLE X

AGENTS

10.01 Appointment and Authorization of the Agents.

(a) Each of the Lenders and the L/C Issuers hereby irrevocably appoints (i)
JPMCB to act on its behalf as the Administrative Agent and Collateral Agent,
(ii) JPMorgan Chase Bank, N.A., Toronto Branch, to act on its behalf as the
Canadian Agent and (iii) JPME to act on its behalf as the London Agent, in each
case hereunder and under the other Credit Documents and authorizes each Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the such Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of the Agents, the Lenders and the L/C Issuers, and
neither the Parent Borrower nor any other Credit Party shall have rights as a
third party beneficiary of any of such provisions.

(b) Each Lender hereby irrevocably appoints, designates and authorizes the
Collateral Agent to take such action on its behalf under the provisions of this
Credit Agreement and each Collateral Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this Credit
Agreement or any Collateral Document, together with such powers as are
reasonably incidental thereto. In this connection, the Collateral Agent, and any
co-agents, sub-agents and attorneys-in-fact appointed by the Collateral Agent
pursuant to Section 10.05 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents, or
for exercising any rights and remedies thereunder at the direction of the
Collateral Agent), shall be entitled to the benefits of all provisions of this
Article X and Article XI (including Section 11.04(c),

 

-108-



--------------------------------------------------------------------------------

as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Credit Documents) as if set forth in full herein with respect
thereto. Notwithstanding any provision to the contrary contained elsewhere
herein or in any Collateral Document, no Agent shall have any duties or
responsibilities, except those expressly set forth herein or therein, nor shall
any Agent have or be deemed to have any fiduciary relationship with any Lender
or participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Credit Agreement or any
Collateral Document or otherwise exist against any Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the Collateral Documents with reference to any Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. The Collateral Agent shall
act on behalf of the Lenders with respect to any Collateral and the Collateral
Documents, and the Collateral Agent shall have all of the benefits and
immunities (i) provided to the Administrative Agent under the Credit Documents
with respect to any acts taken or omissions suffered by the Collateral Agent in
connection with any Collateral or the Collateral Documents as fully as if the
term “Administrative Agent” as used in such Credit Documents included the
Collateral Agent with respect to such acts or omissions, and (ii) as
additionally provided herein or in the Collateral Documents with respect to the
Collateral Agent.

(c) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Agents in this Article X with respect to any acts taken or omissions suffered by
any L/C Issuer in connection with Letters of Credit issued by it or proposed to
be issued by it and Issuer Documents pertaining to such Letters of Credit as
fully as if the term “Agent” as used in this Article X included such L/C Issuer
with respect to such acts or omissions, and (ii) as additionally provided herein
with respect to such L/C Issuer.

10.02 Rights as a Lender.

Each Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as such Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Parent Borrower or any Subsidiary or other Affiliate thereof
as if such Person were not an Agent hereunder and without any duty to account
therefor to the Lenders.

10.03 Exculpatory Provisions.

The Agents shall not have any duties or obligations except those expressly set
forth herein and in the other Credit Documents. Without limiting the generality
of the foregoing, the Agents:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Agents are
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Credit Documents), provided that no Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent to liability or that is contrary to any Credit Document or
applicable law; and

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as an Agent
or any of its or their Affiliates in any capacity.

 

-109-



--------------------------------------------------------------------------------

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 11.01 and 9.02) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agents shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to such Agent
by the Parent Borrower, a Lender or an L/C Issuer.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Credit Agreement or any other Credit Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Credit Agreement, any other Credit Document
or any other agreement, instrument or document, or the creation, perfection or
priority of any Lien purported to be created by the Collateral Documents, (v)
the value or the sufficiency of any Collateral or (vi) the satisfaction of any
condition set forth in Article V or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to such Agent.

10.04 Reliance by Agents.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, the acceptance and purchase of any B/A or the
issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, each Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless such Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to the making of such Loan, the acceptance and purchase of such B/A or the
issuance of such Letter of Credit. Each Agent may consult with legal counsel
(who may be counsel for the Parent Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by them in accordance with the advice of any such counsel, accountants or
experts.

10.05 Delegation of Duties.

Each Agent may perform any and all of their duties and exercise their rights and
powers hereunder or under any other Credit Document by or through any one or
more sub-agents appointed by such Agent. Any Agent and any such sub-agent may
perform any and all of their duties and exercise their rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Agents, and any such sub-agent, and shall apply to their respective activities
in connection with the syndication of the credit facilities provided for herein
as well as activities as such Agent.

10.06 Resignation of an Agent.

Each of the Agents may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Parent Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with the
consent of the Parent Borrower (provided, no consent shall be required if an
Event of Default has occurred and is continuing), to appoint a successor, which
(i) in the case of a resignation by the Administrative Agent or the Collateral
Agent, shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States, (ii) in the case of a
resignation by the Canadian Agent, shall be a bank with an office in Canada, or
an Affiliate of any such bank with an office in Canada or (iii) in the case of a
resignation by the London Agent, shall be a bank with an office in London, or an
Affiliate of any such bank with an office in London. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders and the L/C
Issuers, with the consent of the Parent Borrower (provided, no consent shall be
required if an Event of Default

 

-110-



--------------------------------------------------------------------------------

has occurred and is continuing), appoint a successor Agent meeting the
qualifications set forth above; provided that if such Agent shall notify the
Parent Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents
(except that in the case of any collateral security held by such Agent on behalf
of the Lenders or the L/C Issuers under any of the Credit Documents, such
retiring Agent shall continue to hold such collateral security until such time
as a successor Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through such Agent shall instead be
made by or to each Lender and each L/C Issuer directly, until such time as the
Required Lenders appoint a successor Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as an Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section). The fees payable by the Parent
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Parent Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Credit Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as such Agent.

Any resignation by JPMCB as Administrative Agent or Collateral Agent, as the
case may be, pursuant to this Section shall also constitute its resignation as
Dollar L/C Issuer, Multicurrency L/C Issuer and Swingline Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent or Collateral
Agent, as the case may be, hereunder, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuers and Swingline Lender, (b) the retiring L/C Issuers and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Credit Documents, and (c) the successor
L/C Issuers shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuers to effectively assume the
obligations of the retiring L/C Issuers with respect to such Letters of Credit.

10.07 Non-Reliance on Agents and Other Lenders.

Each Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon any Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Credit Agreement. Each
Lender and L/C Issuer also acknowledges that it will, independently and without
reliance upon any Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Credit Agreement, any other Credit Document or any
related agreement or any document furnished hereunder or thereunder.

10.08 No Other Duties.

Anything herein to the contrary notwithstanding, none of the “Co-Syndication
Agents,” “Co-Documentation Agents,” “Joint Lead Arrangers” and “Joint
Bookrunners” listed on the cover page hereof shall have any powers, duties or
responsibilities under this Credit Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as an Agent, a Lender or an
L/C Issuer hereunder.

10.09 Agents May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, any Agent (irrespective of
whether the principal of any Loan, B/A Drawing or L/C Obligation shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Applicable Agent shall have made any demand on the
Parent Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

-111-



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which such Agent is not a party) that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Agents (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuers and the Agents and their respective agents and counsel
and all other amounts due the Lenders, the L/C Issuers and the Agents under
Sections 2.09 and 11.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to such Agent and, in the event
that such Agent shall consent to the making of such payments directly to the
Lenders and the L/C Issuers, to pay to such Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of such Agent and
its agents and counsel, and any other amounts due to such Agent under Sections
2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Applicable Agent to
authorize or consent to or accept or adopt on behalf of any Lender or L/C Issuer
any plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize any Agent to vote in
respect of the claim of any Lender in any such proceeding.

10.10 Collateral and Guaranty Matters.

The Lenders and the L/C Issuers irrevocably authorize the Administrative Agent
and the Collateral Agent, at its option and in its discretion:

(a) to release any Guarantor from its obligations under the Collateral Documents
if such Person ceases to be a Subsidiary as a result of a transaction not
prohibited hereunder or is designated as an Excluded Subsidiary pursuant to
clause (e) of the definition thereof, or if the conditions set forth in clause
(b)(i) below are satisfied;

(b) to release any Lien on any property granted to or held by the Collateral
Agent under any Credit Document (i) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than (A) contingent
indemnification obligations not then due and payable and (B) obligations and
liabilities under Swap Contracts and Treasury Management Agreements not then due
and payable) and the expiration or termination of all Letters of Credit (or if
any Letters of Credit shall remain outstanding, upon (x) the cash
collateralization of the Outstanding Amount of Letters of Credit on terms
satisfactory to the Administrative Agent and L/C Issuer or (y) the receipt by
any applicable L/C Issuer of a backstop letter of credit on terms satisfactory
to the Administrative Agent and such L/C Issuer), (ii) that is Disposed of as
part of or in connection with any sale or other Disposition not prohibited
hereunder or under any other Credit Document (other than any such sale or other
Disposition to another Credit Party), or (iii) subject to Section 11.01, if
approved, authorized or ratified in writing by the Required Lenders; and

(c) to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Credit Document to the holder of any Lien on such property that
is granted pursuant to Section 8.01(i) or (z).

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the authority of the Collateral
Agent to release or subordinate its interest in particular property and of the
Administrative Agent to release any Guarantor from its obligations hereunder
pursuant to this Section 10.10 in connection with a transaction permitted
hereunder.

 

-112-



--------------------------------------------------------------------------------

10.11 Withholding Tax.

To the extent required by any applicable law, the Applicable Agent may deduct or
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the IRS or any other authority of the United States or other
jurisdiction asserts a claim that the Applicable Agent did not properly withhold
Tax from amounts paid to or for the account of any Lender for any reason
(including, without limitation, because the appropriate form was not delivered
or not properly executed, or because such Lender failed to notify the Applicable
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding Tax ineffective), such Lender shall indemnify and hold harmless
the Agents (to the extent that the Applicable Agent has not already been
reimbursed by the Borrowers pursuant to Sections 3.01 and 3.04 and without
limiting or expanding the obligation of the Borrowers to do so) fully for all
amounts paid, directly or indirectly, by the Applicable Agent as Tax or
otherwise, together with all expenses incurred, including legal expenses and any
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the Applicable
Agent shall be conclusive absent manifest error. Each Lender hereby authorizes
the Applicable Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Credit Document against any
amount due to the Applicable Agent under this Section 10.11. The agreements in
this Section 10.11 shall survive the resignation and/or replacement of the
Applicable Agent, any assignment of rights by, or the replacement of, a Lender,
the termination of this Agreement and the repayment, satisfaction or discharge
of all other Obligations. For purposes of this Section 10.11, the term “Lender”
shall include any L/C Issuer and the Swingline Lender.

10.12 Treasury Management Agreements and Swap Contracts.

Except as otherwise expressly set forth herein or in any Collateral Document, no
Treasury Management Bank or Hedge Bank that obtains the guarantees hereunder or
any Collateral by virtue of the provisions hereof or of any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Credit Document or otherwise in
respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Credit Documents. Notwithstanding any other
provision of this Article X to the contrary, no Agent shall be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Treasury Management Agreements and
Swap Contracts unless the Administrative Agent has received written notice of
such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Treasury Management Bank
or Hedge Bank, as the case may be.

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc.

No amendment or waiver of, or any consent to deviation from, any provision of
this Credit Agreement or any other Credit Document shall be effective unless in
writing and signed by the Parent Borrower or the applicable Credit Party, as the
case may be, and the Required Lenders and the Administrative Agent (at the
direction of the Required Lenders), and each such amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which it is given; provided, however, that:

(a) without the consent of each Lender, no such amendment, waiver or consent
shall:

(i) amend or waive any condition precedent to the initial Credit Extension set
forth in Section 5.01 or (solely with respect to the initial Credit Extension)
any condition precedent set forth in Section 5.02,

(ii) change any provision of this Credit Agreement regarding pro rata sharing or
pro rata funding with respect to (A) the making of advances (including
participations), (B) the manner of application of payments or prepayments of
principal, interest, or fees, (C) the manner of application

 

-113-



--------------------------------------------------------------------------------

of reimbursement obligations from drawings under Letters of Credit, or (D) the
manner of reduction of commitments and committed amounts,

(iii) change any provision of this Section 11.01(a) or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder,

(iv) release all or substantially all of the Collateral (other than as provided
herein as of the Closing Date), or

(v) release all or substantially all of the value of the guarantees provided by
the Domestic Guarantors or the Foreign Guarantors (other than as provided herein
as of the Closing Date) or, if any Foreign Subsidiary shall have been added as
an additional Foreign Borrower pursuant to Section 1.08, release the Parent
Borrower from its guarantee of the obligations in respect of any borrowings by
such Foreign Borrower;

(b) without the consent of each Lender adversely affected thereby, no such
amendment, waiver or consent shall:

(i) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02), it being understood that the amendment or
waiver of an Event of Default or a mandatory reduction or a mandatory prepayment
in Commitments shall not be considered an increase in Commitments,

(ii) waive non-payment or postpone any date fixed by this Credit Agreement or
any other Credit Document for any payment of principal, interest, fees or other
amounts due to any Lender hereunder or under any other Credit Document or change
the scheduled final maturity of any Loan or any B/A,

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any amount payable in respect of B/As or any fees or
other amounts payable hereunder or under any other Credit Document; provided,
however, that only the consent of the Required Lenders shall be necessary (A) to
amend the definition of “Default Rate” or to waive any obligation of the
applicable Borrower to pay interest or Letter of Credit Fees at the Default Rate
or (B) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing, or any amount payable in respect of B/As
or to reduce any fee payable hereunder, or

(iv) except as otherwise expressly permitted in the Credit Documents as in
effect on the Closing Date, expressly subordinate any of the Obligations in
right of payment to any other obligations or subordinate all or substantially
all of the Liens securing the Obligations to Liens securing any other
Indebtedness;

(c) unless signed by the Required Term A Lenders, no such amendment, waiver or
consent shall:

(i) amend or waive the manner of application of any mandatory prepayment to the
Term A Loans under Section 2.06(c), or

(ii) amend or waive the provisions of this Section 11.01(c) or the definition of
“Required Term A Lenders”;

(d) unless signed by the Required Term B Lenders, no such amendment, waiver or
consent shall:

 

-114-



--------------------------------------------------------------------------------

(i) amend or waive the manner of application of any mandatory prepayment to the
Term B Loans under Section 2.06(c), or

(ii) amend or waive the provisions of this Section 11.01(c) or the definition of
“Required Term B Lenders”;

(e) any such amendment, waiver or consent to any provision that relates to the
Term A Loan Commitments and/or Term A Loans, the Term B Loan Commitments and/or
Term B Loans or the Revolving Commitments and/or Revolving Loans but does not
apply (or applies differently) to the other Commitments and/or Loans, shall also
require the consent of the Required Term A Lenders, Required Term B Lenders or
Required Revolving Lenders, respectively;

(f) any such amendment, waiver or consent to any provision that relates to
(i) the Dollar Revolving Commitments or Dollar Revolving Loans, on the one hand,
but not the Limited Currency Revolving Commitments, Multicurrency Revolving
Commitments, Limited Currency Revolving Loans or Multicurrency Revolving Loans,
on the other hand, (ii) the Limited Currency Revolving Commitments or Limited
Currency Revolving Loans, on the one hand, but not the Dollar Revolving
Commitments, Multicurrency Revolving Commitments, Dollar Revolving Loans or
Multicurrency Revolving Loans, on the other hand, or (iii) the Multicurrency
Revolving Commitments or Multicurrency Revolving Loans, on the one hand, but not
the Dollar Revolving Commitments, Limited Currency Revolving Commitments, Dollar
Revolving Loans or Limited Currency Revolving Loans, on the other hand, or
applies differently to (x) the Dollar Revolving Commitments or Dollar Revolving
Loans, on the one hand, and to the Limited Currency Revolving Commitments,
Multicurrency Revolving Commitments, Limited Currency Revolving Loans or
Multicurrency Revolving Loans, on the other hand, (y) the Limited Currency
Revolving Commitments or Limited Currency Revolving Loans, on the one hand, and
the Dollar Revolving Commitments, Multicurrency Revolving Commitments, Dollar
Revolving Loans or Multicurrency Revolving Loans, on the other hand, or (z) the
Multicurrency Revolving Commitments or Multicurrency Revolving Loans, on the one
hand, and the Dollar Revolving Commitments, Limited Currency Revolving
Commitments, Dollar Revolving Loans or Limited Currency Revolving Loans, on the
other hand, shall also require the consent of the Required Dollar Revolving
Lenders, the Required Limited Currency Revolving Lenders or the Required
Multicurrency Revolving Lenders, respectively;

(g) unless also signed by the Required Revolving Lenders, no such amendment,
waiver or consent shall amend or waive (i) the provisions of this
Section 11.01(g), (ii) the definition of “Required Revolving Lenders” or
(iii) any condition precedent to any Credit Extension (other than the initial
Credit Extension) set forth in Section 5.02 or Section 5.03;

(h) unless also signed by the Required Dollar Revolving Lenders, no such
amendment, waiver or consent shall amend or waive the provisions of this
Section 11.01(h) or the definition of “Required Dollar Revolving Lenders”;

(i) unless also signed by the Required Limited Currency Revolving Lenders, no
such amendment, waiver or consent shall amend or waive the provisions of this
Section 11.01(i) or the definition of “Required Limited Currency Revolving
Lenders”;

(j) unless also signed by the Required Multicurrency Revolving Lenders, no such
amendment, waiver or consent shall amend or waive the provisions of this
Section 11.01(j) or the definition of “Required Multicurrency Revolving
Lenders”;

(k) unless also consented to in writing by an L/C Issuer, no such amendment,
waiver or consent shall affect the rights or duties of such L/C Issuer under
this Credit Agreement or any Issuer Document relating to any Letter of Credit
issued or to be issued by it;

(l) unless also consented to in writing by the Swingline Lender, no such
amendment, waiver or consent shall affect the rights or duties of the Swingline
Lender under this Credit Agreement;

 

-115-



--------------------------------------------------------------------------------

(m) unless also consented to in writing by the Administrative Agent, no such
amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Credit Agreement or any other Credit Document;
and

(n) unless also consented to in writing by the Collateral Agent, no such
amendment, waiver or consent shall affect the rights or duties of the Collateral
Agent under this Credit Agreement or any other Credit Document;

provided, however, that notwithstanding anything to the contrary contained
herein, (i) each Lender is entitled to vote as such Lender sees fit on any
bankruptcy or insolvency reorganization plan that affects the Loans, (ii) each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code of the United States supersedes the unanimous consent provisions set forth
herein, (iii) the Required Lenders may consent to allow a Credit Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding,
(iv) Section 11.06(h) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by a SPC at the time of such amendment, waiver or other modification,
(v) the Engagement Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto and (vi) the
Administrative Agent Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.

Notwithstanding anything to the contrary contained in this Section 11.01, (a) if
the Administrative Agent and the Parent Borrower shall have jointly identified
an obvious error (including, but not limited to, an incorrect cross-reference)
or any error or omission of a technical nature, in each case, in any provision
of any Credit Document, then the Administrative Agent and/or the Collateral
Agent (acting in their sole discretion) and the Parent Borrower or any other
relevant Credit Party shall be permitted to amend such provision or cure any
ambiguity, defect or inconsistency and such amendment shall become effective
without any further action or consent of any other party to any Credit Document,
and (b) the Parent Borrower and the Administrative Agent and/or the Collateral
Agent shall have the right to amend any Credit Document without notice to or
consent of any other person to the extent described in the last paragraph of
each of Sections 2.01(g) and (h) and in Section 1.08 or for the purpose of
ensuring the enforceability of any local law pledge agreement entered into with
respect to the Capital Stock of any Foreign Subsidiary.

11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or, with
confirmation of receipt, electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Parent Borrower, an Agent, an L/C Issuer or the Swingline Lender,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet

 

-116-



--------------------------------------------------------------------------------

websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or L/C Issuer
pursuant to Article II if such Lender or L/C Issuer, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Parent
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent (a) to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, if available, return e-mail or other
written acknowledgement) and (b) by facsimile shall be deemed received upon the
sender’s receipt of a notice of the successful transmission of such facsimile or
upon the recipient’s written acknowledgement of receipt of such facsimile,
provided, in each case, that if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient, and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE CREDIT PARTY
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE CREDIT PARTY MATERIALS OR THE PLATFORM. In no event shall
any Agent or any of its Related Parties (collectively, the “Agent Parties”) have
any liability to any Credit Party, Lender, L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of any Credit Party’s or any Agent’s
transmission of Credit Party Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to any Credit Party, Lender, L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

(d) Change of Address, Etc. Each of the Parent Borrower, each Agent, each L/C
Issuer and the Swingline Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Parent Borrower, each Agent, each L/C Issuer and the Swingline Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

(e) Reliance by each Agent, L/C Issuer and Lender. Each Agent, L/C Issuer and
Lender shall be entitled to rely and act upon any notices (including telephonic
Loan Notices and Loan Notices for Swingline Loans) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
each Agent, L/C Issuer, Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Borrower. All
telephonic notices to and other telephonic communications with any Agent may be
recorded by such Agent, and each of the parties hereto hereby consents to such
recording.

 

-117-



--------------------------------------------------------------------------------

11.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, L/C Issuer, Swingline Lender or Agent to exercise, and
no delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) any Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as such Agent) hereunder and
under the other Credit Documents, (b) any L/C Issuer or the Swingline Lender
from exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer or Swingline Lender, as the case may be) hereunder and
under the other Credit Documents, (c) any Lender from exercising setoff rights
in accordance with Section 11.08 (subject to the terms of Section 2.12), or
(d) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Credit Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Credit
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 9.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.12, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay (i) all reasonable documented
out-of-pocket expenses incurred by each Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for any Agent), in
connection with the administration, syndication and closing of the credit
facilities provided for herein, the preparation, due diligence, negotiation,
execution, delivery and administration of this Credit Agreement and the other
Credit Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by any L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable out-of-pocket expenses incurred by any Agent, Lender or L/C
Issuer (including the reasonable fees, charges and disbursements of any counsel
to any Agent, Lender or L/C Issuer), and all fees and time charges for attorneys
who may be employees of any Agent, Lender or L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Credit
Agreement and the other Credit Documents, including its rights under this
Section, or (B) in connection with the Loans made, B/As accepted or purchased or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans, B/As or Letters of Credit.

(b) Indemnification by the Borrowers. The Borrowers shall indemnify each Agent
(and any sub-agents thereof), Lender and L/C Issuer, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including any settlement costs and
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrowers or any other Credit Party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Credit Agreement,
any other Credit Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Agents (and any sub-agents thereof)
and their Related Parties only, the administration of this Credit Agreement and
the other Credit Documents, (ii) any Loan, B/A or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with

 

-118-



--------------------------------------------------------------------------------

such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any Environmental Liability related to the Parent Borrower or any of its
Subsidiaries, or (iv) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Parent Borrower or any other
Credit Party, and regardless of whether any Indemnitee is a party thereto, in
all cases, whether or not caused by or arising, in whole or in part, out of
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Parent Borrower or any other Credit Party
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Credit Document, if the Parent Borrower or such
Credit Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fails to indefeasibly pay any amount required under subsections (a) or (b) of
this Section to be paid by them to any Agent (or any sub-agent thereof), L/C
Issuer or Related Party of any of the foregoing, each Lender severally agrees to
pay to such Agent (or any such sub-agent), L/C Issuer or Related Party, as the
case may be (but, in each case, without affecting the Borrowers’ obligations
with respect thereto), such Lender’s Aggregate Revolving Commitment Percentage
or, in the case of L/C Obligations, L/C Commitment Percentage (as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Agent (or any such sub-agent), L/C Issuer in its
capacity as such, or Related Party of any of the foregoing acting for such Agent
(or any such sub-agent) or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.11(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Credit Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan, B/A or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Credit Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
any Agent and L/C Issuer, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

11.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrowers is made to any
Agent, L/C Issuer or Lender, or any Agent, L/C Issuer or Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
Agent, L/C Issuer or Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and L/C Issuer severally agrees to
pay to such Agent on demand its applicable share (without duplication) of any
amount so recovered from or repaid by such Agent plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in

 

-119-



--------------------------------------------------------------------------------

effect. The obligations of the Lenders and the L/C Issuers under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Credit Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Parent Borrower nor any other Credit Party may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (other than in connection with a
transaction permitted by Section 8.04) and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of each Agent, L/C Issuer and
Lender) any legal or equitable right, remedy or claim under or by reason of this
Credit Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one (1) or more
Eligible Assignees all or a portion of its rights and obligations under this
Credit Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swingline Loans) at the time owing to it); provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than (A) in the case of
Revolving Commitments and Revolving Loans, $5.0 million, and (B) in the case
each of the Term Loans, $1.0 million, unless, in each case, each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Parent Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed and provided that the Parent Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof), it being understood that assignments to a
Lender or an Affiliate of a Lender or an Approved Fund shall not be subject to
such minimum amounts;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Dollar Revolving Lender’s rights and obligations under
this Credit Agreement with respect to the Dollar Revolving Loans and the Dollar
Revolving Commitment assigned, except that this clause (ii) shall not apply to
rights in respect of Swingline Loans;

(iii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Limited Currency Revolving Lender’s rights and
obligations under this Credit Agreement with respect to the Limited Currency
Revolving Loans and the Limited Currency Revolving Commitment assigned;

(iv) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Multicurrency Revolving Lender’s rights and
obligations under this Credit Agreement with respect to the Multicurrency
Revolving Loans and the Multicurrency Revolving Commitment assigned;

 

-120-



--------------------------------------------------------------------------------

(v) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Term Loan Lender’s rights and obligations under this
Credit Agreement with respect to the Term Loans or Term Loan Commitment assigned

(vi) any assignment of (A) a Dollar Revolving Commitment and Dollar Revolving
Loans must be approved by the Administrative Agent, each Dollar L/C Issuer and
the Swingline Lender and, so long as no Event of Default has occurred and is
continuing, the Parent Borrower (each such approval not to be unreasonably
withheld or delayed and provided that the Parent Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof); provided that the Parent Borrower’s approval shall not
be required if the proposed assignee is a Lender, an Affiliate of a Lender or an
Approved Fund; (B) a Limited Currency Revolving Commitment and Limited Currency
Revolving Loans must be approved by the Administrative Agent and each
Multicurrency L/C Issuer and, so long as no Event of Default has occurred and is
continuing, the Parent Borrower (each such approval not to be unreasonably
withheld or delayed and provided that the Parent Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof); provided that the Parent Borrower’s approval shall not
be required if the proposed assignee is a Lender, an Affiliate of a Lender or an
Approved Fund; (C) a Multicurrency Revolving Commitment and Multicurrency
Revolving Loans must be approved by the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Parent Borrower (each such
approval not to be unreasonably withheld or delayed and provided that the Parent
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof); provided that the
Parent Borrower’s approval shall not be required if the proposed assignee is a
Lender, an Affiliate of a Lender or an Approved Fund; and (D) the Term Loans
must be approved by the Administrative Agent and, so long as no Event of Default
has occurred and is continuing, the Parent Borrower (each such approval not to
be unreasonably withheld or delayed and provided that the Parent Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof); provided that no approval shall be
required if the proposed assignee is a Lender, an Affiliate of a Lender or an
Approved Fund; and

(vii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500, and the Eligible Assignee, if it
shall not be a Lender, shall (A) deliver to the Administrative Agent an
Administrative Questionnaire and (B) deliver to the applicable Borrower and the
Applicable Agent the forms required to be delivered pursuant to Section 3.01(e).

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, and 11.04 (subject to the requirements and limitations of such
Sections) with respect to facts and circumstances occurring prior to the
effective date of such assignment. Upon request, the applicable Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Credit Agreement
that does not comply with this subsection shall be treated for purposes of this
Credit Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans, acceptance and purchase of any B/As and L/C Obligations

 

-121-



--------------------------------------------------------------------------------

and the interest thereon owing and paid to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Credit Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by each of the Parent Borrower, the Agents and the L/C Issuers at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or substantive change to
the Credit Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register.

Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an Eligible Assignee, the Eligible Assignee’s completed
Administrative Questionnaire (unless the Eligible Assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the Eligible Assignee
shall have failed to make any payment required to be made by it pursuant to
Section 2.02(b), 2.03(c), 2.04(b), 2.11(b) or 11.04(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Credit Agreement unless it has been
recorded in the Register as provided in this paragraph.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Parent Borrower or any of the Parent
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Credit Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Credit Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Agents, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement. Each Lender, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, shall maintain a register for
the recordation of the names and addresses of such Participants and the rights,
interests or obligations of such Participants in any Obligation, in any
Commitment and in any right to receive any principal, interest and other
payments thereunder (the “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Credit Agreement notwithstanding any
notice to the contrary.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
Section 11.01(a)(iv) or (v) or, to the extent the Participant is affected
thereby, Section 11.01(b)(i), (ii) or (iii). Subject to subsection (e) of this
Section, each Participant (i) shall be entitled to the benefits of Sections
3.01, 3.04 and 3.05 (subject to the requirements and limitations of such
Sections) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section and (ii) shall
be subject to Sections 3.06 and 11.13(a) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.

(e) Limitation upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Parent Borrower’s prior written consent to such
sale and such greater payment, not to be unreasonably withheld or delayed (it
being agreed, without limitation, that it will be reasonable for the Parent
Borrower to withhold consent if giving consent would result in increased
indemnification obligations at the time the participation takes effect or would
be reasonably certain to result in increased indemnification obligations
thereafter as a result of a Change in Law announced

 

-122-



--------------------------------------------------------------------------------

prior to the time the participation takes effect). For the avoidance of doubt, a
Participant entitled to benefits under Section 3.01, 3.04 or 3.05 shall be
subject to all of the limitations and requirements of such Sections as if it
were a Lender (including, in the case of Section 3.01, all of the limitations in
the definition of Excluded Taxes).

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Parent Borrower (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Credit Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Loan, and (ii) if a SPC elects not to exercise such option or otherwise fails to
make all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof or, if it fails to do so, to make
such payment to the Applicable Agent as is required under Section 2.11(b)(i).
Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrowers under this Credit
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Credit
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Credit Document, remain the lender of
record hereunder. The making of a Loan by a SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Credit
Agreement) that, prior to the date that is one (1) year and one (1) day after
the payment in full of all outstanding commercial paper or other senior debt of
any SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the Parent Borrower and the
Administrative Agent and with the payment of a processing fee in the amount of
$2,500, assign all or any portion of its right to receive payment with respect
to any Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or guarantee or credit or
liquidity enhancement to such SPC. Each SPC (i) shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations of such Sections) to the same extent as if it were a Granting Lender
and had acquired its interest by assignment pursuant to Section 11.06(b) and
(ii) shall be subject to Sections 3.06 and 11.13(a) to the same extent as if it
were a Granting Lender and had acquired its interest by assignment pursuant to
Section 11.06(b). A SPC shall not be entitled to receive any greater payment
under Section 3.01, 3.04 or 3.05 than the applicable Granting Lender would have
been entitled to receive with respect to the interest granted to such SPC unless
the grant of the interest is made with the Parent Borrower’s prior written
consent to such grant and such greater payment, not to be unreasonably withheld
or delayed (it being agreed, without limitation, that it will be reasonable for
the Parent Borrower to withhold consent if giving consent would result in
increased indemnification obligations at the time the grant to the SPC takes
effect or would be reasonably certain to result in increased indemnification
obligations thereafter as a result of a Change in Law announced prior to the
time the grant to the SPC takes effect). For the avoidance of doubt, an SPC
entitled to benefits under Section 3.01, 3.04 or 3.05 shall be subject to all of
the

 

-123-



--------------------------------------------------------------------------------

limitations and requirements of such Sections as if it were a Granting Lender
(including, in the case of Section 3.01, all of the limitations in the
definition of Excluded Taxes).

(i) Resignation as L/C Issuer or Swingline Lender After Assignment.
Notwithstanding anything to the contrary contained herein, if at any time any
L/C Issuer or Swingline Lender assigns all of its Commitment and Loans pursuant
to subsection (b) above, such L/C Issuer or Swingline Lender may, (i) upon
thirty (30) days’ notice to the Parent Borrower and the Lenders, resign as L/C
Issuer and/or (ii) upon thirty (30) days’ notice to the Parent Borrower, resign
as Swingline Lender. In the event of any such resignation as L/C Issuer or
Swingline Lender, the Parent Borrower shall be entitled to appoint from among
the Lenders a successor L/C Issuer or Swingline Lender hereunder; provided,
however, that no failure by the Parent Borrower to appoint any such successor
shall affect the resignation of such L/C Issuer or Swingline Lender as L/C
Issuer or Swingline Lender, as the case may be. If any L/C Issuer resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If any
Swingline Lender resigns as Swingline Lender, it shall retain all the rights of
the Swingline Lender provided for hereunder with respect to Swingline Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 2.04(b). Upon
the appointment of a successor L/C Issuer and/or Swingline Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swingline Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

11.07 Treatment of Certain Information; Confidentiality.

Each of the Agents, Lenders and L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Credit Agreement or any
other Credit Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Credit Agreement, (ii) any actual or prospective counterparty (or
advisors) to any swap, derivative transaction relating to the Borrowers and
their obligations, (g) subject to each such Person being informed of the
confidential nature of the Information and to their agreement to keep such
Information confidential, to (i) an investor or prospective investor in
securities issued by an Approved Fund that also agrees that Information shall be
used solely for the purpose of evaluating an investment in such securities
issued by the Approved Fund, (ii) a trustee, collateral manager, servicer,
backup servicer, noteholder or secured party in securities issued by an Approved
Fund in connection with the administration, servicing and reporting on the
assets serving as collateral for securities issued by an Approved Fund, or
(iii) a nationally recognized rating agency that requires access to information
regarding the Credit Parties, the Loans and Credit Documents in connection with
ratings issued in respect of securities issued by an Approved Fund, (h) with the
consent of the Parent Borrower or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to any Agent, Lender, L/C Issuer or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Parent Borrower.

For purposes of this Section, “Information” means all information received from
the Parent Borrower or any Subsidiary relating to the Parent Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the any Agent, Lender or L/C Issuer on a
nonconfidential basis prior to disclosure by the Parent Borrower or any
Subsidiary. In the case of Information received from the Parent Borrower or

 

-124-



--------------------------------------------------------------------------------

any Subsidiary after the date hereof, such Information is clearly identified at
the time of delivery. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Agents, Lenders and L/C Issuers acknowledges that (a) the
Information may include material non-public information concerning the Parent
Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including federal and state securities Laws.

11.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, L/C Issuer
or any such Affiliate to or for the credit or the account of the Parent Borrower
or any other Credit Party against any and all of the obligations of such Parent
Borrower or such Credit Party now or hereafter existing under this Credit
Agreement or any other Credit Document to such Lender or L/C Issuer,
irrespective of whether or not such Lender or L/C Issuer shall have made any
demand under this Credit Agreement or any other Credit Document and although
such obligations of such Parent Borrower or such Credit Party may be contingent
or unmatured or are owed to a branch or office of such Lender or L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, L/C Issuer or their
respective Affiliates may have. Each Lender and L/C Issuer agrees to notify the
Parent Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

11.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If any Agent or any Lender shall receive interest in an amount
that exceeds the Maximum Rate, the excess interest shall be applied to the
principal of the Loans or, if it exceeds such unpaid principal, refunded to the
applicable Borrower. In determining whether the interest contracted for,
charged, or received by an Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

11.10 Counterparts; Integration; Effectiveness.

This Credit Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Credit Agreement and the other Credit Documents constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 5.01, this Credit Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this Credit
Agreement by telecopy or other electronic imaging means shall be as effective as
delivery of a manually executed counterpart of this Credit Agreement.

 

-125-



--------------------------------------------------------------------------------

11.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
each Agent and Lender, regardless of any investigation made by any Agent or
Lender or on their behalf and notwithstanding that any Agent or Lender may have
had notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

11.12 Severability.

If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.13 Replacement of Lenders.

(a) If any Lender requests compensation under Section 3.04, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
other circumstance exists hereunder that gives the Parent Borrower the right to
replace a Lender as a party hereto, then the Parent Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights and obligations under this Credit
Agreement and the related Credit Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(i) the Parent Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
amounts owing to it in respect of B/As, accrued fees and all other amounts
payable to it hereunder and under the other Credit Documents (including any
amounts under Section 3.05) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Parent Borrower (in the case of
all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable Laws; and

(v) such assignment is recorded in the Register.

(b) If, in connection with any proposed amendment, change, waiver, discharge or
termination of any of the provisions of this Credit Agreement or any other
Credit Document as contemplated by Section 11.01, the consent of the Required
Lenders (or Required Approved Currency Revolving Lenders, Required Dollar
Revolving Lenders, Required Term A Lenders or Required Term B Lenders, as the
case may be) is obtained but the consent of one or more of such other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained as described in this clause (b) being referred to as a “Non-Consenting
Lender”), then, at the Borrower’s request, any Eligible Assignee reasonably
acceptable to the Administrative Agent shall have the right to purchase

 

-126-



--------------------------------------------------------------------------------

from such Non-Consenting Lender, and such Non-Consenting Lender agrees that it
shall, upon the Administrative Agent’s request, sell and assign to such Eligible
Assignee, all of the Commitments and Loans of such Non-Consenting Lender for an
amount equal to the principal balance of all Loans and L/C Advances held by the
Non-Consenting Lender and all accrued and unpaid interest and fees with respect
thereto and all other amounts payable to it hereunder through the date of sale
and payment by the Borrowers to the Administrative Agent of the assignment fee
under Section 11.06(b); provided, however, that such purchase and sale shall not
be effective until (x) the Administrative Agent shall have received from such
Eligible Assignee an agreement in form and substance satisfactory to the
Administrative Agent and the Parent Borrower whereby such Eligible Assignee
shall agree to be bound by the terms hereof and (y) such Non-Consenting Lender
shall have received payments of all Loans held by it and all accrued and unpaid
interest and fees with respect thereto and all other amounts payable to it
hereunder through the date of the sale. Each Lender agrees that, if it becomes a
Non-Consenting Lender, it shall execute and deliver to the Administrative Agent
an Assignment and Assumption to evidence such sale and purchase and shall
deliver to the Administrative Agent any Note (if the assigning Lender’s Loans
are evidenced by a Note) subject to such Assignment and Assumption; provided,
however, that the failure of any Non-Consenting Lender to execute an Assignment
and Assumption shall not render such sale and purchase (and the corresponding
assignment) invalid.

A Lender that has assigned its interests, rights and obligations under this
Credit Agreement and the related Credit Documents pursuant to this Section 11.13
shall continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and
11.04 (subject to the requirements and limitations of such Sections) with
respect to facts and circumstances occurring prior to the effective date of such
assignment.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent Borrower to require such assignment and
delegation cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS CREDIT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
SUCH STATE AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS CREDIT AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT
ANY RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT
AGAINST ANY OTHER PARTY HERETO OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE

 

-127-



--------------------------------------------------------------------------------

LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR
ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT
AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 USA PATRIOT Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the Agents
(for itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender or Agent, as applicable, to identify such Borrower in
accordance with the Patriot Act.

11.17 Designation as Senior Debt.

All Obligations shall be “Designated Senior Indebtedness” (or such similar
defined term) for purposes of all documentation governing Subordinated Debt, to
the extent such concept exists in the documentation governing such Subordinated
Debt.

11.18 Limitation on Foreign Credit Party Obligations.

Notwithstanding anything to the contrary herein, no provision of this Agreement
shall render any Foreign Credit Party liable for the Obligations of any Domestic
Credit Party.

11.19 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), the Parent Borrower acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Credit Agreement provided by the Agents and the
Lead Arrangers are arm’s-length commercial transactions between the Parent
Borrower and its Affiliates, on the one hand, and the Agents and the other Lead
Arrangers, on the other hand, (B) the Parent Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Parent Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (ii) (A) each Agent and
Lead Arranger is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Parent Borrower or
any of its Affiliates, or any other Person and (B) no Agent or Lead Arranger has
any obligation to the Parent Borrower or any of its Affiliates with respect to
the transactions contemplated hereby except those obligations

 

-128-



--------------------------------------------------------------------------------

expressly set forth herein and in the other Credit Documents; and (iii) the
Agents and the Lead Arrangers and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Parent Borrower and its Affiliates, and no Agent or any Lead Arranger has
any obligation to disclose any of such interests to the Parent Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrowers hereby waive
and release any claims that it may have against any Agent or Lead Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-129-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

PARENT BORROWER: LIVE NATION ENTERTAINMENT, INC By:  

/s/ Michael Rowles

Name:   Michael Rowles Title:   Executive Vice President, General Counsel and
Secretary DOMESTIC GUARANTORS: LN ACQUISITION HOLDCO LLC By:  

LIVE NATION ENTERTAINMENT, INC.,

Its sole member

By:  

/s/ Michael Rowles

Name:   Michael Rowles Title:   Executive Vice President, General Counsel and
Secretary CONNECTICUT PERFORMING ARTS PARTNERS By:   NOC, INC., a general
partner By:  

/s/ Kathy Willard

Name:   Kathy Willard Title:   Executive Vice President By:   CONNECTICUT
AMPHITHEATER DEVELOPMENT CORPORATION, a general partner By:  

/s/ Kathy Willard

Name:   Kathy Willard Title:   Executive Vice President

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

BILL GRAHAM ENTERPRISES, INC.

CELLAR DOOR VENUES, INC. COBB’S COMEDY INC.

CONNECTICUT AMPHITHEATER DEVELOPMENT CORPORATION

CONNECTICUT PERFORMING ARTS, INC. EVENING STAR PRODUCTIONS, INC.
EVENTINVENTORY.COM, INC. EVENT MERCHANDISING INC. FILLMORE THEATRICAL SERVICES
FLMG HOLDINGS CORP. HOB MARINA CITY, INC. IAC PARTNER MARKETING, INC. LIVE
NATION HOLDCO # 1, INC. LIVE NATION HOLDCO #2, INC. LIVE NATION MARKETING, INC.
LIVE NATION MTOURS (USA), INC. LIVE NATION TOURING (USA), INC. LIVE NATION
UTOURS (USA), INC. LIVE NATION WORLDWIDE, INC, MICROFLEX 2001 LLC
NETTICKETS.COM, INC. NOC, INC. OPENSEATS, INC. PREMIUM INVENTORY, INC. SHORELINE
AMPHITHEATRE, LTD. SHOW ME TICKETS, LLC THE V.I.P. TOUR COMPANY TICKETMASTER
ADVANCE TICKETS, L.L.C.

TICKETMASTER CALIFORNIA GIFT CERTIFICATES L.L.C.

TICKETMASTER CHINA VENTURES, L.L.C. TICKETMASTER EDCS LLC

TICKETMASTER FLORIDA GIFT CERTIFICATES L.L.C.

TICKETMASTER GEORGIA GIFT CERTIFICATES L.L.C.

TICKETMASTER-INDIANA, L.L.C. TICKETMASTER INDIANA HOLDINGS CORP. TICKETMASTER
L.L.C.

TICKETMASTER MULTIMEDIA HOLDINGS LLC

TICKETMASTER NEW VENTURES HOLDINGS, INC.

TICKETMASTER WEST VIRGINIA GIFT CERTIFICATES LLC

TICKETSNOW.COM, INC. TICKETWEB, LLC TM VISTA INC. TNA TOUR II (USA) INC. TNOW
ENTERTAINMENT GROUP, INC. By:  

/s/ Kathy Willard

Name:   Kathy Willard Title:   Executive Vice President

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

ELECTRIC FACTORY CONCERTS, INC.

HOB BOARDWALK, INC.

HOB CHICAGO, INC.

HOB ENTERTAINMENT, INC.

HOUSE OF BLUES ANAHEIM RESTAURANT CORP.

HOUSE OF BLUES CLEVELAND, LLC

HOUSE OF BLUES CONCERTS, INC.

HOUSE OF BLUES DALLAS RESTAURANT CORP.

HOUSE OF BLUES HOUSTON RESTAURANT CORP.

HOUSE OF BLUES LAS VEGAS RESTAURANT CORP.

HOUSE OF BLUES LOS ANGELES RESTAURANT CORP.

HOUSE OF BLUES MYRTLE BEACH RESTAURANT CORP.

HOUSE OF BLUES NEW ORLEANS RESTAURANT CORP.

HOUSE OF BLUES ORLANDO RESTAURANT CORP.

HOUSE OF BLUES RESTAURANT HOLDING CORP.

HOUSE OF BLUES SAN DIEGO RESTAURANT CORP.

LIVE NATION CHICAGO, INC.

LIVE NATION CONCERTS, INC

By:

 

/s/ Michael G. Rowles

Name:

  Michael G. Rowles

Title:

  President

HOUSE OF BLUES SAN DIEGO, LLC

LIVE NATION MERCHANDISE, IT

LIVE NATION STUDIOS, LLC

LIVE NATION TICKETING, LLC

LIVE NATION VENTURES, INC.

By:

 

/s/ Michael G. Rowles

Name:

  Michael G. Rowles

Title:

  General Counsel and Secretarial

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

LIVE NATION BOGART, LLC

LIVE NATION - HAYMON VENTURES, LLC

MICHIGAN LICENSES, LLC

MUSICTODAY, LLC

WILTERN RENAISSANCE LLC

By:

  LIVE NATION WORLDWIDE, INC.,   its sole member

By:

 

/s/ Kathy Willard

Name:

  Kathy Willard

Title:

  Executive Vice President

AZOFF PROMOTIONS LLC

ENTERTAINERS ART GALLERY LLC

FRONT LINE BCC LLC

FRONT LINE MANAGEMENT GROUP, INC.

ILAA, INC.

ILA MANAGEMENT, INC.

MORRIS ARTISTS MANAGEMENT LLC

By:

 

/s/ Colin Hodgson

Name:

  Colin Hodgson

Title:

  Chief Financial Officer

FEA MERCHANDISE INC.

SPALDING ENTERTAINMENT, LLC

By:

 

/s/ Colin Hodgson

Name:

  Colin Hodgson

Title:

  Vice President, Secretary and Treasurer

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent, Collateral Agent,

Swingline Lender, an L/C Issuer and a Lender

By:  

/s/ Tina Ruyter

  Name:   Tina Ruyter   Title:   Executive Director

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian Agent By:  

/s/ Tina Ruyter

  Name:   Tina Ruyter   Title:   Executive Director

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

J.P. MORGAN EUROPE LIMITED, as London Agent By.  

/s/ Belinda Lucas

  Name:   Belinda Lucas   Title:   Associate

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender By:  

/s/ Sean Gillricle

  Authorized Signatory

[Signature Page-for Live Nation Credit Agreement dated May     , 2010]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender By:  

/s/ Susan LeFevre

  Name:   Susan LeFevre   Title:   Managing Director By:  

/s/ Paul O’Leary

  Name:   Paul O’Leary   Title:   Director     DEUTSCHE BANK AG, NEW YORK
BRANCH, as a L/C Issuer By:  

/s/ Susan LeFevre

  Name:   Susan LeFevre   Title:   Managing Director By:  

/s/ Paul O’Leary

  Name:   Paul O’Leary   Title:   Director

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Multicurrency L/C Issuer and a Lender By:  

/s/ Jay D. Marquis

  Name:   Jay D. Marquis   Title:   Senior Vice President

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ BRENDA S. INSULL

  Name:   BRENDA S. INSULL   Title:   AUTHORIZED SIGNATORY

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND,

PLC, as a Lender

By:  

/s/ VINCENT FITZGERALD

Name:   VINCENT FITZGERALD Title:   MANAGING DIRECTOR

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Christine P. Ball

Name:   Christine P. Ball Title:   Senior Vice President

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Steven T. Brennan

  Name:   Steven T. Brennan   Title:   Vice President SC 15219

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Sherrese Clarke

  Name:   Sherrese Clarke   Title:   Authorized Signatory

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

UNION BANK, N.A., as a Lender By:  

/s/ Cary Moore

  Name:   Cary Moore   Title:   Senior Vice President

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Thomas G. Gunder

  Name:   Thomas G. Gunder   Title:   SVP

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

STATE BANK OF INDIA, as a Lender By:  

/s/ Prabodh Parikh

  Name:   Prabodh Parikh   Title:   Vice-President & Head (Credit)

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SCHEDULE 1.01A

Designated Sale and Leaseback Assets

1. Chestnut Theatre (formerly known as the Boyd Theatre) is a theatrical venue
with an estimated seating capacity of 2,340 owned by Boyd Development, LP
located at 1908-18 Chestnut Street, Philadelphia, Pennsylvania. The venue is not
in operation.

2. St. Andrews Hall is a small-sized music venue with an estimated seating
capacity of 820 owned by Ritual, Inc. located at 431 East Congress Street,
Detroit, Michigan.

3. Sleep Train Amphitheatre is an outdoor amphitheater located at 2677 Forty
Mile Road, Wheatland, California. It has an estimated seating capacity of 18,500
with 8,000 reserved seats and 10,500 unreserved lawn seats.

4. Germain Amphitheatre is an outdoor amphitheater located in Columbus, Ohio. It
has an estimated seating capacity of 20,000 people.



--------------------------------------------------------------------------------

SCHEDULE 1.01B

Existing Letters of Credit

 

Obligor/Applicant

  

Beneficiary

  

Issuer

   Principal
Amount    Date of
Issuance    Maturity
Date HOB Entertainment, Inc.    The Travelers Indemnity Company    Bank of
America, N.A.    $ 160,000    10/17/03    6/23/10 Live Nation Worldwide, Inc.
(f/k/a SFX Entertainment, Inc.)    Walworth Properties    Bank of America, N.A.
   $ 600,000    11/14/01    6/25/10 Live Nation Worldwide, Inc. (f/k/a SFX
Entertainment, Inc.)    People of the State of New York, Office of Parks and
Recreation    Bank of America, N.A.    $ 1,500,000    8/7/01    6/25/10 House of
Blues Concerts, Inc.    iStar Blues LLC    Bank of America, N.A.    $ 2,600,000
   10/10/03    6/23/10 Live Nation Holdco #1 (as successor to New York Theater
Company)    The New 42nd Street, Inc.    Bank of America, N.A.    $ 500,000   
9/3/02    8/15/10 Live Nation Worldwide, Inc. (d/b/a Clear Channel
Entertainment)    J.P. Morgan Chase Bank    Bank of America, N.A.    $ 672,500
   9/23/04    9/23/10 Live Nation Worldwide, Inc.    Royal & Sun Alliance
Insurance PLC    Bank of America, N.A.    GPB 425,000.00    12/12/07    10/31/10
Live Nation Entertainment, Inc. (f/k/a Live Nation, Inc.)    ACE American
Insurance Company    Bank of America, N.A.    $ 936,365    11/30/05    11/30/10
Live Nation Entertainment, Inc. (f/k/a Live Nation, Inc.)    ACE American
Insurance Company    Deutsche Bank    $ 8,000,000    3/24/10    11/30/10

Live Nation Worldwide, Inc.

(f/k/a SFX Entertainment, Inc.)

   Wells Fargo Bank, National Association, as Trustee    Bank of America, N.A.
   $ 1,600,000    12/5/05    12/5/10 Live Nation Worldwide, Inc. (f/k/a SFX
Entertainment, Inc.)    City of Minneapolis, Minnesota    Bank of America, N.A.
   $ 750,000.00    12/5/05    12/5/10 Live Nation Worldwide, Inc. (f/k/a SFX
Entertainment, Inc.)    City of Minneapolis, Minnesota    Bank of America, N.A.
   $ 10,500,000    12/5/05    12/5/10 Live Nation Worldwide, Inc. (as successor
to JJJ Amphitheatre Limited Partnership)    Board of Supervisors of Prince
William County    Bank of America, N.A.    $ 60,765    1/13/05    1/11/11 Live
Nation Worldwide, Inc. (as successor to JJJ Amphitheatre Limited Partnership)   
Board of Supervisors of Prince William County    Bank of America, N.A.    $
140,546    1/13/05    1/11/11



--------------------------------------------------------------------------------

Obligor/Applicant

  

Beneficiary

  

Issuer

   Principal
Amount    Date of
Issuance    Maturity
Date

HOB Entertainment, Inc.

   The Travelers Indemnity Company    Bank of America, N.A.    $ 350,000   
4/15/05    3/1/11 HOB Entertainment, Inc.    The Travelers Indemnity Company   
Bank of America, N.A.    $ 510,000    3/17/06    3/1/11 Live Nation Worldwide,
Inc.    City & County of Denver – Red Rocks    Bank of America, N.A.    $
500,000    4/10/03    1/14/11 HOB Entertainment, Inc.    The Travelers Indemnity
Company    Bank of America, N.A.    $ 350,000    4/15/05    3/1/11 Live Nation
Worldwide, Inc.    Transamerica Realty Services, LLC    Bank of America, N.A.   
$ 200,000    12/21/07    12/17/10

Live Nation Worldwide, Inc.

(as successor to LN Hollywood, Inc.)

   CFRI-NCA Palladium Venture, LLC.    Deutsche Bank    $ 2,000,000    4/7/10   
4/1/2011

Live Nation Entertainment, Inc.

(f/k/a Live Nation, Inc.)

   ACE American Insurance Company    JPMorgan Chase Bank, N.A.    $ 6,960,000   
1/2/07    11/1/10

Live Nation Entertainment, Inc.

(f/k/a Live Nation, Inc.)

   ACE American Insurance Company    JPMorgan Chase Bank, N.A.    $ 1,644,300   
1/2/07    11/1/10

Live Nation Entertainment, Inc.

(f/k/a Live Nation, Inc.)

   National Union Fire    Bank of America, N.A.    $ 2,070,000    12/11/09   
12/11/10



--------------------------------------------------------------------------------

SCHEDULE 1.01C

Closing Date Guarantors

 

Guarantor

  

Jurisdiction of

Formation/Organization

Azoff Promotions LLC

   Delaware

Bill Graham Enterprises, Inc.

   California

Cellar Door Venues, Inc.

   Florida

Cobb’s Comedy Inc.

   California

Connecticut Amphitheater Development Corporation

   Connecticut

Connecticut Performing Arts, Inc.

   Connecticut

Connecticut Performing Arts Partners

   Connecticut

Electric Factory Concerts, Inc.

   Pennsylvania

Entertainers Art Gallery LLC

   Delaware

Evening Star Productions, Inc.

   Arizona

EventInventory.com, Inc.

   Illinois

Event Merchandising, Inc.

   California

FEA Merchandise Inc.

   Delaware

FLMG Holdings Corp

   Delaware

Fillmore Theatrical Services

   California

Front Line BCC LLC

   Delaware

Front Line Management Group, Inc.

   Delaware

HOB Boardwalk, Inc.

   Delaware

HOB Chicago, Inc.

   Delaware

HOB Entertainment, Inc.

   Delaware

HOB Marina City, Inc.

   Delaware

House of Blues Anaheim Restaurant Corp.

   Delaware

House of Blues Cleveland, LLC

   Delaware

House of Blues Concerts, Inc.

   California

House of Blues Dallas Restaurant Corp.

   Delaware

House of Blues Houston Restaurant Corp.

   Delaware

House of Blues Las Vegas Restaurant Corp.

   Delaware

House of Blues Los Angeles Restaurant Corp.

   Delaware

House of Blues Myrtle Beach Restaurant Corp.

   Delaware



--------------------------------------------------------------------------------

House of Blues New Orleans Restaurant Corp.

   Delaware

House of Blues Orlando Restaurant Corp.

   Delaware

House of Blues Restaurant Holding Corp.

   Delaware

House of Blues San Diego, LLC

   Delaware

House of Blues San Diego Restaurant Corp.

   Delaware

IAC Partner Marketing, Inc.

   Delaware

ILAA, Inc.

   California

ILA Management, Inc.

   California

Live Nation Bogart, LLC

   Delaware

Live Nation Chicago, Inc.

   Delaware

Live Nation Concerts, Inc.

   Delaware

Live Nation – Haymon Ventures, LLC

   Delaware

Live Nation Holdco #1, Inc.

   Delaware

Live Nation Holdco #2, Inc.

   Delaware

Live Nation Marketing, Inc.

   Delaware

Live Nation Merchandise, Inc.

   Delaware

Live Nation MTours (USA), Inc.

   Delaware

Live Nation Studios, LLC

   Delaware

Live Nation Ticketing, LLC

   Delaware

Live Nation Touring (USA), Inc.

   Delaware

Live Nation UTours (USA), Inc.

   Delaware

Live Nation Ventures, Inc.

   Delaware

Live Nation Worldwide, Inc.

   Delaware

LN Acquisition Holdco LLC

   Delaware

Michigan Licenses, LLC

   Delaware

Microflex 2001 LLC

   Delaware

Morris Artists Management LLC

   Delaware

Musictoday, LLC

   Virginia

NetTickets.com, Inc.

   Delaware

NOC, Inc.

   Connecticut

OpenSeats, Inc.

   Illinois

Premium Inventory, Inc.

   Illinois

Shoreline Amphitheatre, Ltd.

   California



--------------------------------------------------------------------------------

Show Me Tickets, LLC

   Illinois

Spalding Entertainment, LLC

   Tennessee

The V.I.P. Tour Company

   Delaware

Ticketmaster Advance Tickets, L.L.C.

   Colorado

Ticketmaster California Gift Certificates L.L.C.

   California

Ticketmaster China Ventures, L.L.C.

   Delaware

Ticketmaster EDCS LLC

   Delaware

Ticketmaster Florida Gift Certificates L.L.C.

   Florida

Ticketmaster Georgia Gift Certificates L.L.C.

   Georgia

Ticketmaster-Indiana, L.L.C.

   Delaware

Ticketmaster Indiana Holdings Corp.

   Indiana

Ticketmaster L.L.C.

   Virginia

Ticketmaster Multimedia Holdings LLC

   Delaware

Ticketmaster New Ventures Holdings, Inc.

   Delaware

Ticketmaster West Virginia Gift Certificates L.L.C.

   West Virginia

TicketsNow.com, Inc.

   Illinois

TicketWeb LLC

   Delaware

TNA Tour II (USA) Inc.

   Delaware

TM Vista Inc.

   Virginia

TNOW Entertainment Group, Inc.

   Illinois

Wiltern Renaissance LLC

   Delaware



--------------------------------------------------------------------------------

SCHEDULE 1.01D

HOBE Excluded Assets

1. The Licensing Agreement dated February 18, 1992 among Isaac B. Tigrett,
Daniel E. Aykroyd and Judith Belushi Pisano, as assigned to House of Blues Brand
Corp. and as amended or supplemented from time to time, and any sublicenses
pertaining to the trademarks owned by Daniel E. Aykroyd and Judith Belushi
Pisano.

2. All leases relating to equipment supplied by Micros Systems Inc.

3. Equity Interests in the following entities at any time owned by HOB
Entertainment, Inc.:

 

  (i) HOB Chicago, Inc.

 

  (ii) HOB Marina City, Inc.

 

  (iii) House of Blues Orlando Restaurant Corp.



--------------------------------------------------------------------------------

SCHEDULE 1.01E

Certain Capital Stock

 

Issuer

  

Capital Stock

A.P.E. Radio, LLC

   Membership Interest

AA Music Management, LLC

   Membership Interest

B.A.D. Management LLC

   Membership Interest

Bamboozle Festival, LLC

   Membership Interest

Bee & El LLC

   Membership Interest

Bee & El Marketing Services LLC

   Membership Interest

Boom Management, LLC

   Membership Interest

Broadway China Ventures, LLC

   JV Agreement

Beijing Gehua Ticketmaster Ticketing Co. Ltd.

   JV Agreement

Career Artist Management LLC

   Membership Interest

Chastain Ventures JV

   JV Interest

Doyle Kos Management LLC

   Membership Interest

DS Artists Management LLC

   Membership Interest

Eagles Personal Management Company

   Common Stock

Echomusic, LLC

   Membership Interest

Fruin Productions, Inc.

   Common Stock

GA Acquisitions, LLC

   Membership Interest

GVE Venture LLC

   Membership Interest

Hard 8 Management, Inc.

   Membership Interest

Hilltop/Nederlander LLC

   Membership Interest

HK Personal Development Co.

   Membership Interest

HOB Marina City Partners, L.P.

   Partnership Interest

Kenneth Crear Management LLC

   Membership Interest

LCB France

   Membership Interest

Lansdowne Boston Restaurant Corp., Inc.

   Common Stock

Larry Rudolph Management LLC

   Membership Interest

Listen Live, LLC

   Membership Interest

Live 360 LLC

   Membership Interest

Mark Rothbaum & Associates, LLC

   Membership Interest



--------------------------------------------------------------------------------

Issuer

  

Capital Stock

Mick Artist Management LLC

   Membership Interest

Nettwerk Live, LLC

   Membership Interest

Pop Nation, LLC

   Membership Interest

ROC Nation, LLC

   Membership Interest

RPM Acquisition, LLC

   Membership Interest

Spectacle Entertainment Group LLC

   Membership Interest

StarRoc LLC

   Membership Interest

Stratart, LLC

   Membership Interest

Strategic Artist Management LLC

   Membership Interest

TM Deutschland GmbH

   Common Stock

Vector Management LLC

   Membership Interest

Vector Two, LLC

   Membership Interest

Vector West LLC

   Membership Interest



--------------------------------------------------------------------------------

SCHEDULE 1.01F

Letter of Credit Cap

 

L/C Issuer

   Letter of Credit Cap

Deutsche Bank AG, New York Branch

   $ 100,000,000

JPMorgan Chase Bank, N.A.

   $ 50,000,000



--------------------------------------------------------------------------------

SCHEDULE 2.01

Lenders and Commitments

Dollar Revolving Commitments

 

Dollar Revolving Lender

   Dollar Revolving
Committed Amount    Dollar  Revolving
Commitment
Percentage  

Goldman Sachs Lending Partners LLC

   $ 13,491,519.31    13.49151931 % 

JPMorgan Chase Bank, N.A.

     11,416,311.79    11.41631179   

Deutsche Bank AG, New York Branch

     10,118,639.48    10.11863948   

Bank of America, N.A.

     9,803,921.57    9.80392157   

The Bank of Nova Scotia

     9,803,921.57    9.80392157   

The Royal Bank of Scotland, Plc

     9,803,921.57    9.80392157   

Wells Fargo Bank, N.A.

     9,803,921.57    9.80392157   

Morgan Stanley Bank, N.A.

     7,352,941.18    7.35294118   

HSBC Bank USA, National Association

     6,127,450.98    6.12745098   

Union Bank, N.A.

     6,127,450.98    6.12745098   

U.S. Bank National Association

     3,750,000.00    3.75000000   

State Bank of India

     2,400,000.00    2.40000000   

Total

   $ 100,000,000.00    100.00000000 % 

Limited Currency Revolving Commitments

 

Limited Currency Revolving Lenders

   Limited Currency
Revolving
Committed Amount    Limited Currency
Revolving
Commitment
Percentage  

Goldman Sachs Lending Partners LLC

   $ 20,237,278.96    13.491519306 % 

JPMorgan Chase Bank, N.A.

     17,124,467.72    11.416311813   

Deutsche Bank AG, New York Branch

     15,177,959.22    10.118639480   

Bank of America, N.A.

     14,705,882.35    9.803921567   

The Bank of Nova Scotia

     14,705,882.35    9.803921567   

The Royal Bank of Scotland, Plc

     14,705,882.35    9.803921567   

Wells Fargo Bank, N.A.

     14,705,882.35    9.803921567   

Morgan Stanley Bank, N.A.

     11,029,411.76    7.352941173   

HSBC Bank USA, National Association

     9,191,176.47    6.127450980   

Union Bank, N.A.

     9,191,176.47    6.127450980   

U.S. Bank National Association

     5,625,000.00    3.750000000   

State Bank of India

     3,600,000.00    2.400000000   

Total

   $ 150,000,000.00    100.000000000 % 



--------------------------------------------------------------------------------

Multicurrency Revolving Commitments

 

Multicurrency Revolving Lenders

   Multicurrency
Revolving
Committed Amount    Multicurrency
Revolving
Commitment
Percentage  

JPMorgan Chase Bank, N.A.

   $ 17,330,386.12    34.66077224 % 

Deutsche Bank AG, New York Branch

     5,059,319.74    10.11863948   

Bank of America, N.A.

     4,901,960.79    9.80392158   

The Bank of Nova Scotia

     4,901,960.79    9.80392158   

The Royal Bank of Scotland, Plc

     4,901,960.79    9.80392158   

Wells Fargo Bank, N.A.

     4,901,960.79    9.80392158   

HSBC Bank USA, National Association

     3,063,725.49    6.12745098   

Union Bank, N.A.

     3,063,725.49    6.12745098   

U.S. Bank National Association

     1,875,000.00    3.75000000   

Total

   $ 50,000,000.00    100.00000000 % 

Term A Loan Commitments

 

Term A Lenders

   Term A Loan
Committed Amount

Goldman Sachs Lending Partners LLC

   $ 12,066,822.54

Deutsche Bank AG, New York Branch

     10,860,140.29

Bank of America, N.A.

     10,588,235.29

The Bank of Nova Scotia

     10,588,235.29

The Royal Bank of Scotland, Plc

     10,588,235.29

Wells Fargo Bank, N.A.

     10,588,235.29

JPMorgan Chase Bank, N.A.

     9,117,154.83

Morgan Stanley Bank, N.A.

     6,617,647.06

HSBC Bank USA, National Association

     6,617,647.06

Union Bank, N.A.

     6,617,647.06

U.S. Bank National Association

     3,750,000.00

State Bank of India

     2,000,000.00

Total

   $ 100,000,000.00



--------------------------------------------------------------------------------

Term B Loan Commitments

 

Term B Lender

   Term B Loan
Committed Amount

JPMorgan Chase Bank, N.A.

   $ 800,000,000.00

Total

   $ 800,000,000.00



--------------------------------------------------------------------------------

SCHEDULE 3.08

Mandatory Cost Rate

 

1. The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 

  (a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions);

 

  (b) the requirements of the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The “Mandatory Cost” will be calculated by the Administrative Agent
as a weighted average of the Lenders’ Additional Cost Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum rounded upwards, if
necessary, to four decimal places.

 

3. The Additional Cost Rate for any Lender lending from a lending office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such lending office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that lending office.

 

4. The Additional Cost Rate for any Lender lending from a lending office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to any Loan in Sterling:

 

AB+C(B-D)+E x 0.01

  

 

   percent per annum

100-(A+C)

  

 

  (b) in relation to any Loan in any currency other than Sterling:

 

E x 0.01

  

 

   percent per annum

300

  

Where:

 

  “A” is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.



--------------------------------------------------------------------------------

  “B” is the percentage rate of interest (excluding the Applicable Rate, the
Mandatory Cost and, if the Loan is overdue, the additional rate of interest
specified in Section 2.08(b)) payable for the relevant Interest Period of such
Loan.

 

  “C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  “D” is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  “E” is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” has the meanings given to it from time to time
under or pursuant to the Bank of England Act 1998 or (as may be appropriate) by
the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the Supervision
Manual of the Financial Services Authority or such other law or regulation as
may be in force from time to time in respect of the payment of fees for the
acceptance of deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.l Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (d) “Financial Services Authority” means the body corporate known by that name
that has the functions conferred on it by or under the Financial Services and
Markets Act 2000 or any successor entity;

 

  (e) “Special Deposits” has the meaning given to it from time to time under or
pursuant to the Bank of England Act 1998 or (as may be appropriate) by the Bank
of England; and

 

  (f) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent, each Lender with a lending office
in the United Kingdom or a Participating Member State shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by such Lender to the Financial
Services Authority pursuant to the Fees Rules in respect of the relevant
financial year of the Financial Services Authority (calculated for this purpose
by such Lender as being the average of the Fee Tariffs applicable to such Lender
for that financial year) and expressed in pounds per £1,000,000 of the Tariff
Base of such Lender.



--------------------------------------------------------------------------------

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of the lending office out of which it is making available
its participation in the relevant Loan; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
0f charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its lending office.

 

10. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender
pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties to the Credit Agreement.

 

13. The Administrative Agent may from time to time, after consultation with the
Parent Borrower and the Lenders, determine in its reasonable judgment and
provide notice to the Parent Borrower and the Lenders of any amendments which
are required to be made to this Schedule in order to comply with any change in
law, regulation or any requirements from time to time imposed by the Bank of
England, the Financial Services Authority or the European Central Bank (or, in
any case, any other authority which replaces all or any of its functions) and
any such determination shall, in the absence of manifest error, be conclusive
and binding on all parties to the Credit Agreement.



--------------------------------------------------------------------------------

SCHEDULE 6.14

Subsidiaries

 

Legal Name

   Jurisdiction of
Formation   

Registered Owner

   Guarantor/
Excluded
Subsidiary    Buy-Sell, Voting
Trust or Other
Agreements

Live Nation Subsidiaries

ABC3 Limited

   Scotland    100% owned by Academy Music Group Limited    N/A    None

Academy Entertainments Group Limited (dormant)

   England & Wales    100% owned by Academy Music Group Limited    N/A    None

Academy Music Group Limited

   England & Wales    100% owned by Electricland Limited    N/A    None

Academy Music Holdings Ltd

   England & Wales    55.92% owned by LN-Gaiety Holdings Limited    N/A   
Shareholders
Agreement

Amphitheatre Ireland Limited

   Ireland    50% owned by Live Nation Ireland Holdings Limited    N/A    Heads
of
Agreement

Amsterdam Music Dome Exploitatie BV

   Netherlands    51% owned by LYV BV    N/A    Shareholders
Agreement

Angel Festivals Limited

   England & Wales    50.1% owned by LN-Gaiety Holdings Limited    N/A   
Shareholders
Agreement

Annestown Limited (dormant)

   England & Wales    100% owned by Gafrus Limited    N/A    None

Anthill Trading (Overseas) Limited

   England & Wales    100% owned by Live Nation Worldwide, Inc.    N/A    None

Apollo Leisure Group Limited

   England & Wales    100% owned by Live Nation Limited    N/A    None

Arena Grande AB

   Sweden    100% owned by Lugerinc AB    N/A    None



--------------------------------------------------------------------------------

Legal Name

  

Jurisdiction of
Formation

  

Registered Owner

  

Guarantor/

Excluded

Subsidiary

  

Buy-Sell, Voting

Trust or Other

Agreements

Bamboozle Festival, LLC

   Delaware    51% owned by Live Nation Worldwide, Inc.    Excluded Subsidiary
   Operating Agreement

Bar None Management Limited

   Scotland    100% owned by D F Concerts Limited    N/A    None

Belgian Concerts Sprl (to be dissolved in 2010)

   Belgium    100% owned by Live Nation International Holdings BV    N/A    None

Big Day Out Limited

   Scotland    100% owned by D F Concerts Limited    N/A    None

Bill Graham Enterprises, Inc.

   California    100% owned by Live Nation Worldwide, Inc.    Guarantor    None

Brand New Live BV

   Netherlands    53% owned by Mojo Works B.V.    N/A    Shareholders Agreement

Bristolbeat Limited

   England & Wales    100% owned by Academy Music Group Limited    N/A    None

Brumbeat Limited

   England & Wales    100% owned by Academy Music Group Limited    N/A    None

Cardiff International Arena Limited (dormant)

   England & Wales    100% owned by Apollo Leisure Group Limited.    N/A    None

Cellar Door Venues, Inc.

   Florida    100% owned by Live Nation Worldwide, Inc.    Guarantor    None

Cirkus Arena & Restaurang Pa D. Ab

   Sweden    100% owned by Live Nation Nordic AB    N/A    None

Cobb’s Comedy Inc.

   California    100% owned by Bill Graham Enterprises, Inc.    Guarantor   
None

Compania Editora De Talentos Internacionales, S.A.

   Spain    100% owned by Live Nation Espana SAU    N/A    None

Concerts at DF Limited

   Scotland    100% owned by D F Concerts Limited    N/A    None



--------------------------------------------------------------------------------

Legal Name

   Jurisdiction of
Formation   

Registered Owner

   Guarantor/
Excluded
Subsidiary    Buy-Sell, Voting
Trust or  Other
Agreements

Connecticut Amphitheater Development Corporation

   Connecticut    100% owned by Live Nation Worldwide, Inc.    Guarantor    None

Connecticut Performing Arts, Inc.

   Connecticut    100% owned by NOC, Inc.    Guarantor    None

Connecticut Performing Arts Partners

   Connecticut   

60% owned by NOC

 

40% owned by Connecticut Amphitheater Development Corporation

   Guarantor    None

Deadwood Tickets Limited

   Scotland    100% owned by D F Concerts Limited    N/A    None

De-lux Merchandise Company Limited (dormant)

   England & Wales    100% owned by Midland Concert Promotions Group Limited   
N/A    None

D F Concerts Limited

   Scotland    78.33% owned by LN-Gaiety Holdings Limited    N/A    None

Electric Factory Concerts, Inc.

   Pennsylvania    100% owned by Live Nation Concerts, Inc.    Guarantor    None

Electricland Limited

   England & Wales    100% owned by Academy Music Holdings Ltd    N/A    None

Ema Telstar Management Ab (dormant)

   Sweden    100% owned by Live Nation Nordic AB    N/A    None

Evening Star Productions, Inc.

   Arizona    100% owned by Live Nation Concerts, Inc.    Guarantor    None

Event Merchandising, Inc.

   California    80% owned by Live Nation Worldwide, Inc.    Guarantor    None

Events Club Oy

   Finland    100% owned by Live Nation Finland Oy    N/A    None

Eventum Ab

   Sweden    100% owned by Live Nation Nordic AB    N/A    None



--------------------------------------------------------------------------------

Legal Name

   Jurisdiction of
Formation   

Registered Owner

   Guarantor/
Excluded
Subsidiary    Buy-Sell, Voting
Trust or  Other
Agreements

Fanbase Co. UK Limited

   England & Wales    100% owned by Midland Concert Promotions Group Limited   
N/A    None

Festival Republic.com Limited (dormant)

   England & Wales    100% owned by Gafrus Limited    N/A    None

Festival Republic Limited

   England & Wales    100% owned by LN-Gaiety Holdings Limited    N/A    None

Fillmore Theatrical Services

   California    100% owned by Bill Graham Enterprises, Inc.    Guarantor   
None

Finlaw 271 Limited (dormant)

   England & Wales    100% owned by Gafrus Limited    N/A    None

Finlaw 279 Limited (dormant)

   England & Wales    100% owned by Gafrus Limited    N/A    None

Forvaltningsbolaget Cirkus Pa K.D. Hb

   Sweden    100% owned by Live Nation Nordic AB    N/A    None

Gafrus Limited

   England & Wales    100% owned by LN-Gaiety Holdings Limited    N/A    None

Glasgowbeat Limited

   England & Wales    100% owned by Academy Music Group Limited    N/A    None

Glowspine Limited (dormant)

   England & Wales    100% owned by Academy Music Group Limited    N/A    None

Gricind Limited

   England & Wales    100% owned by Live Nation Limited    N/A    None

HOB Boardwalk, Inc.

   Delaware    100% owned by HOB Entertainment, Inc.    Guarantor    None

HOB Chicago, Inc.

   Delaware    100% owned by HOB Entertainment, Inc.    Guarantor    None

HOB Entertainment, Inc.

   Delaware    100% owned by Live Nation Worldwide, Inc.    Guarantor    None

HOB Marina City, Inc.

   Delaware    100% owned by HOB Entertainment, Inc.    Guarantor    None



--------------------------------------------------------------------------------

Legal Name

   Jurisdiction of
Formation   

Registered Owner

   Guarantor/
Excluded
Subsidiary    Buy-Sell, Voting
Trust or Other
Agreements

HOB Marina City Partners, L.P.

   Delaware   

49.5% owned by HOB Chicago, Inc.

 

1% owned by HOB Marina City, Inc.

   Excluded
Subsidiary    Agreement of
Limited Partnership

Holland Event Marketing BV

   NL   

97.5% owned by Mojo Concerts B.V.

 

2.5% owned by Mojo Works B.V.

   N/A    None

Homelands Festival Limited

   England & Wales    100% owned by Gafrus Limited    N/A    None

House of Blues Anaheim Restaurant Corp.

   Delaware    100% owned by HOB Entertainment, Inc.    Guarantor    None

House of Blues Cleveland, LLC

   Delaware    100% owned by HOB Entertainment, Inc.    Guarantor    None

House of Blues Concerts, Inc.

   California    100% owned by HOB Entertainment, Inc.    Guarantor    None

House of Blues Dallas Restaurant Corp.

   Delaware    100% owned by House of Blues Restaurant Holding Corp.   
Guarantor    None

House of Blues Houston Restaurant Corp.

   Delaware    100% owned by House of Blues Restaurant Holding Corp.   
Guarantor    None

House of Blues Las Vegas Restaurant Corp.

   Delaware    100% owned by HOB Entertainment, Inc.    Guarantor    None

House of Blues Los Angeles Restaurant Corp.

   Delaware    100% owned by HOB Entertainment, Inc.    Guarantor    None

House of Blues Myrtle Beach Restaurant Corp.

   Delaware    100% owned by HOB Entertainment, Inc.    Guarantor    None

House of Blues New Orleans Restaurant Corp.

   Delaware    100% owned by HOB Entertainment, Inc.    Guarantor    None



--------------------------------------------------------------------------------

Legal Name

   Jurisdiction of
Formation   

Registered Owner

   Guarantor/
Excluded
Subsidiary    Buy-Sell, Voting
Trust or Other
Agreements

House of Blues Orlando Restaurant Corp.

   Delaware    100% owned by HOB Entertainment, Inc.    Guarantor    None

House of Blues Restaurant Holding Corp.

   Delaware    100% owned by HOB Entertainment, Inc.    Guarantor    None

House of Blues San Diego, LLC

   Delaware    100% owned by HOB Entertainment, Inc.    Guarantor    None

House of Blues San Diego Restaurant Corp.

   Delaware    100% owned by HOB Entertainment, Inc.    Guarantor    None

International Talent Booking Limited

   England & Wales    100% owned by Gricind Limited    N/A    None

Islingtonbeat Limited

   England & Wales    100% owned by Academy Music Group Limited    N/A    None

King Tut’s Recordings Limited

   Scotland    100% owned by Concerts at DF Limited    N/A    None

Lansdowne Boston Restaurant Corp., Inc.

   Delaware    100% owned by HOB Entertainment, Inc.    Excluded
Subsidiary    None

Livebeat Limited

   England & Wales    100% owned by Academy Music Group Limited    N/A    None

Live Nation 2 Srl

   Italy    52% owned by Live Nation Italia srl    N/A    Shareholders’
Agreement

Live Nation Australia Pty Ltd

   Australia    100% owned by Live Nation International Holdings BV    N/A   
None

Live Nation Belgium Holdings BVBA

   Belgium    100% owned by Live Nation International Holdings BV    N/A    None

Live Nation Bogart, LLC

   Delaware    100% owned by Live Nation Worldwide, Inc.    Guarantor    None



--------------------------------------------------------------------------------

Legal Name

   Jurisdiction of
Formation   

Registered Owner

   Guarantor/
Excluded
Subsidiary    Buy-Sell, Voting
Trust or  Other
Agreements

Live Nation BVBA

   Belgium    100% owned by Live Nation Belgium Holdings BVBA    N/A    None

Live Nation Canada, Inc.

   Canada    100% owned by HOB Entertainment, Inc.    N/A    None

Live Nation Central and Eastern Europe Kft

   Hungary    100% owned by Live Nation Europe Holdings BV    N/A    None

Live Nation Chicago, Inc.

   Delaware    100% owned by Live Nation Worldwide, Inc.    Guarantor    None

Live Nation Concerts, Inc.

   Delaware    100% owned by Live Nation Worldwide, Inc.    Guarantor    None

Live Nation Culture & Information Consultancy (Shanghai) Limited

   China    100% owned by Live Nation (HK) Limited    N/A    None

Live Nation Czech Republic sro

   Czech Republic    100% owned by Live Nation Europe Holdings BV    N/A    None

Live Nation Denmark Aps

   Denmark    100% owned by Live Nation Denmark Management Aps    N/A    None

Live Nation Denmark Management Aps

   Denmark    100% owned by Live Nation Denmark Management Holdings Aps    N/A
   None

Live Nation Denmark Management Holdings Aps

   Denmark    100% owned by Live Nation Nordic AB    N/A    None

Live Nation Enterprise Limited (dormant)

   England & Wales    100% owned by Live Nation Limited    N/A    None

Live Nation Espana SAU

   Spain    100% owned by Live Nation Europe Holdings BV    N/A    None



--------------------------------------------------------------------------------

Legal Name

   Jurisdiction of
Formation   

Registered Owner

   Guarantor/
Excluded
Subsidiary    Buy-Sell, Voting
Trust or Other
Agreements

Live Nation Europe Holdings BV

   Netherlands   

99.5% owned by Live Nation Netherlands Holdings BV

 

0.5% owned by Live Nation International Holdings BV

   N/A    None

Live Nation Facilitation Limited

   England & Wales    100% owned by Live Nation (Music) UK Limited    N/A   
None

Live Nation Festivals NV

   Belgium    100% owned by Live Nation BVBA    N/A    None

Live Nation Finland Oy

   Finland    100% owned by Live Nation Nordic AB    N/A    None

Live Nation France

   France    51% owned by Live Nation International Holdings BV    N/A    None

Live Nation France Festivals

   France    51% owned by Live Nation International Holdings BV    N/A   
Shareholder’s
Agreement

Live Nation Germany GmbH

   Germany    75% owned by Live Nation Germany Holdings GmbH    N/A   
Shareholders’
Agreement

Live Nation Germany Holdings GmbH

   Germany    100% owned by Live Nation International Holdings BV    N/A    None

Live Nation – Haymon Ventures, LLC

   Delaware    100% owned Live Nation Worldwide, Inc.    Guarantor    None

Live Nation (HK) Limited

   Hong Kong    100% owned by Live Nation International Holdings BV    N/A   
None

Live Nation Holdco #1, Inc.

   Delaware    100% owned by Live Nation Entertainment, Inc.    Guarantor   
None



--------------------------------------------------------------------------------

Legal Name

   Jurisdiction of
Formation   

Registered Owner

   Guarantor/
Excluded
Subsidiary    Buy-Sell, Voting
Trust or Other
Agreements

Live Nation Holdco #2, Inc.

   Delaware    100% owned by Live Nation Holdco #1, Inc.    Guarantor   
Second Amended
and Restated
Certificate of
Incorporation

Live Nation Holding Nordic AB

   Sweden    100% owned by Live Nation International Holdings BV    N/A    None

Live Nation Holdings CV

   Netherlands    100% owned by Live Nation Worldwide, Inc.    N/A    None

Live Nation Hungary Kft

   Hungary    100% owned by Live Nation Europe Holdings BV    N/A    None

Live Nation International Holdings BV

   Netherlands    100% owned by LYV BV    N/A    None

Live Nation (Ireland) Limited

   England & Wales    100% owned by Live Nation International Holdings BV    N/A
   None

Live Nation Ireland Holdings Limited

   Ireland    100% owned by Apollo Leisure Group Limited    N/A    None

Live Nation Italia srl

   Italy    100% owned by Live Nation International Holdings BV    N/A    None

Live Nation Limited

   England & Wales    100% owned by Live Nation International Holdings BV    N/A
   None

Live Nation Marketing, Inc.

   Delaware    100% owned Live Nation Worldwide, Inc.    Guarantor    None

Live Nation Merchandise, Inc.

   Delaware    100% owned by LN Acquisition Holdco LLC    Guarantor    None

Live Nation Merchandise Limited

   England & Wales    100% owned by Live Nation Limited    N/A    None



--------------------------------------------------------------------------------

Legal Name

   Jurisdiction of
Formation   

Registered Owner

   Guarantor/
Excluded
Subsidiary    Buy-Sell, Voting
Trust or Other
Agreements

Live Nation Middle East FZ-LLC

   Dubai    65% owned by LYV BV    N/A    Shareholders’
Agreement

Live Nation MTours (USA), Inc.

   Delaware    100% owned by Live Nation Touring (USA), Inc.    Guarantor   
None

Live Nation (Music) UK Limited

   England & Wales    100% owned by Midland Concert Promotions Group Limited   
N/A    None

Live Nation Netherlands Holdings BV

   Netherlands    100% owned by Live Nation International Holdings BV    N/A   
None

Live Nation Nordic AB

   Sweden    100% owned by Live Nation Holding Nordic AB    N/A    None

Live Nation Norway AS

   Norway    100% owned by Live Nation Nordic AB    N/A    None

Live Nation SAS

   France    100% owned by Live Nation International Holdings BV    N/A    None

Live Nation (Singapore) Pte Ltd

   Singapore    100% owned by Live Nation (HK) Limited    N/A    None

Live Nation SP z.o.o.

   Poland    100% owned by Live Nation Europe Holdings BV    N/A    None

Live Nation Studios, LLC

   Delaware    100% owned Live Nation Worldwide, Inc.    Guarantor    None

Live Nation Sweden AB

   Sweden    100% owned by Live Nation Nordic AB    N/A    None

Live Nation (Theatrical) UK Limited

   England & Wales    100% owned by Live Nation Limited    N/A    None

Live Nation Ticketing, LLC

   Delaware    100% owned Live Nation Worldwide, Inc.    Guarantor    None

Live Nation Touring (Canada), Inc.

   Canada    100% owned Live Nation Worldwide, Inc.    N/A    None



--------------------------------------------------------------------------------

Legal Name

   Jurisdiction of
Formation   

Registered Owner

   Guarantor/
Excluded
Subsidiary    Buy-Sell, Voting
Trust or Other
Agreements

Live Nation Touring (USA), Inc.

   Delaware    100% owned Live Nation Worldwide, Inc.    Guarantor    None

Live Nation UTours (USA), Inc.

   Delaware    100% owned Live Nation Worldwide, Inc.    Guarantor    None

Live Nation Ventures, Inc.

   Delaware    100% owned Live Nation Worldwide, Inc.    Guarantor    None

Live Nation Venues (Netherlands) BV

   Netherlands    100% owned by LYV BV    N/A    None

Live Nation Worldwide, Inc.

   Delaware    100% owned by Live Nation Holdco #2, Inc.    Guarantor    None

LN Acquisition Holdco LLC

   Delaware    100% owned by Live Nation Entertainment, Inc.    Guarantor   
None

LN-Gaiety Holdings Limited

   England & Wales    50.1% owned by Live Nation (Music) UK Limited    N/A   
Shareholder’s
Agreement

LRW Theatre Corp.

   California    100% owned by Live Nation Worldwide, Inc.    Excluded
Subsidiary    None

Ludgate 354 Limited (dormant)

   England & Wales    100% owned by Academy Music Group Limited    N/A    None

Lugerinc Ab

   Sweden    100% owned by Live Nation Sweden AB    N/A    None

LYV BV

   Netherlands    100% owned by Live Nation Holdings CV    N/A    None

Magstack Limited

   England & Wales    100% owned by Academy Music Group Limited    N/A    None

Mail 2 Me VoF

   Netherlands   

99% owned by Mojo Concerts B.V.

1% owned by Mojo Works B.V.

   N/A    None

Mean Fiddler Festivals Limited (dormant)

   England & Wales    90% owned by Gafrus Limited    N/A    None



--------------------------------------------------------------------------------

Legal Name

   Jurisdiction of
Formation   

Registered Owner

   Guarantor/
Excluded
Subsidiary    Buy-Sell, Voting
Trust or  Other
Agreements

Mean Fiddler Spain Sl (dormant)

   Spain    80% owned by Gafrus Limited    N/A    None

Mediterranea Concerts, S.L.

   Spain    60% owned by Live Nation Espana SAU    N/A    None

MFMP Festivals and Events GmbH (dormant)

   Germany    51% owned by Gafrus Limited    N/A    None

Michigan Licenses, LLC

   Delaware    100% owned Live Nation Worldwide, Inc.    Guarantor    None

Midland Concert Promotions Group Limited

   England & Wales    100% owned by Live Nation Limited    N/A    None

Mojo Concerts B.V.

   Netherlands    100% owned by Mojo Works B.V.    N/A    None

Mojo Works B.V.

   Netherlands    100% owned by Live Nation Netherlands Holdings BV    N/A   
None

Moondog Entertainment Ab

   Sweden    100% owned by Live Nation Sweden AB    N/A    None

Music Marketing Sp z.o.o.

   Poland    100% owned by Live Nation SP z.o.o.    N/A    None

Musictoday, LLC

   Virginia    100% owned Live Nation Worldwide, Inc.    Guarantor    None

Newcbeat Limited

   England & Wales    100% owned by Electricland Limited    N/A    None

NOC, Inc.

   Connecticut    100% owned Live Nation Worldwide, Inc.    Guarantor    None

Northcane Limited

(dormant)

   England & Wales    100% owned by Midland Concert Promotions Group Limited   
N/A    None

OX4 Limited

   England & Wales    100% owned by Academy Music Group Limited    N/A    None

Park Associates Limited (dormant)

   England & Wales    100% owned by Apollo Leisure Group Limited.    N/A    None



--------------------------------------------------------------------------------

Legal Name

   Jurisdiction of
Formation   

Registered Owner

   Guarantor/
Excluded
Subsidiary    Buy-Sell, Voting
Trust or  Other
Agreements

Pleasure Entertainment BV

   Netherlands    100% owned by Mojo Works B.V.    N/A    None

Point Presentations Limited

   Ireland    100% owned by Amphitheatre Ireland Limited    N/A    None

Point Promotions Limited

   Ireland    100% owned by Amphitheatre Ireland Limited    N/A    None

Publicitywise Limited (dormant)

   England & Wales    100% owned by Live Nation (Music) UK Limited    N/A   
None

Rangepost Limited (dormant)

   England & Wales    100% owned by Gafrus Limited    N/A    None

Reading Festival Limited (dormant)

   England & Wales    100% owned by Gafrus Limited    N/A    None

Sensible Events Limited

   England & Wales    100% owned by Live Nation (Music) UK Limited    N/A   
None

SFX Financial Advisory Management Enterprises, Inc.

   Delaware    100% owned by Live Nation Worldwide, Inc.    Excluded
Subsidiary    None

Sharpfleur Limited

   England & Wales    100% owned by Academy Music Group Limited    N/A    None

Shoreline Amphitheatre, Ltd.

   California    100% owned by Bill Graham Enterprises, Inc.    Guarantor   
None

Showsec Holdings Limited

   England & Wales    100% owned by The Security Company (UK) Holdings Limited
   N/A    None

Showsec International Limited

   England & Wales    100% owned by Showsec Holdings Limited    N/A    None

Showsec Special Events Limited

   England & Wales    100% owned by The Security Company (UK) Holdings Limited
   N/A    None

Sidezone Limited (dormant)

   England & Wales    100% owned by Gafrus Limited    N/A    None



--------------------------------------------------------------------------------

Legal Name

   Jurisdiction of
Formation   

Registered Owner

   Guarantor/
Excluded
Subsidiary    Buy-Sell, Voting
Trust or Other
Agreements

Straight International Security B.V.

   Netherlands    100% owned by The Security Company Utrecht Holland Holding BV
   N/A    None

Tecjet Limited

   Scotland   

52.5% owned by ABC3 Limited

25% owned by Academy Music Group Limited

   N/A    None

The Academy Music Fund Limited

   England & Wales    100% owned by Academy Music Holdings Ltd    N/A    None

The Event Support Company B.V.

   Netherlands    100% owned by The Security Company Utrecht Holland Holding BV
   N/A    None

The Security Company (UK) Holdings Limited

   England & Wales    100% owned by The Security Company Utrecht Holland Holding
BV    N/A    None

The Security Company Utrecht Holland Holding BV

   Netherlands    65% owned by Mojo Works B.V.    N/A    Aandeelhoudersover


eenkomst

Ticketstoday Limited

   England & Wales    100% owned by Musictoday, LLC    N/A    None

TNA Tour II (USA) Inc.

   Delaware    100% owned by Live Nation Touring (USA), Inc.    Guarantor   
None

Tour Marketing Limited

   England & Wales    100% owned by Midland Concert Promotions Group Limited   
N/A    None

Trabajos de Musica, S.A.

   Spain    51% owned by Live Nation Espana SAU    N/A    None

Wiltern Renaissance LLC

   Delaware    100% owned Live Nation Worldwide, Inc.    Guarantor    None



--------------------------------------------------------------------------------

Legal Name

   Jurisdiction of
Formation   

Registered Owner

   Guarantor/
Excluded
Subsidiary    Buy-Sell, Voting
Trust or Other
Agreements Ticketmaster Subsidiaries

Azoff Promotions LLC

   Delaware    100% owned by Front Line Management Group, Inc.    Guarantor   
None

B.A.D. Management LLC

   Delaware    100% owned by Front Line Management Group, Inc.    Excluded
Subsidiary    None

Biletix Bilet Dağitim Basim ve Ticaret AŞ

   Turkey    100% owned by Ticketmaster Iberica, S.L.    N/A    Rigol Grupo de
Inversiones
S.L. has an
option &
unsufruct
agreement with
each individual
shareholder.
Pursuant to
that Rigol has
the right to call
the shares at
any time on
nominal value,
plus Rigol has
all voting,
dividend, etc.
rights attached
to those 4
shares.

BILLETnet A/S

   Denmark    100% owned by Ticketmaster Europe Holdco Ltd.    N/A    None

Billettsentralen AS

   Norway    100% owned by Billetservice AS    N/A    None

Billetservice AS

   Norway    100% owned by Ticketmaster UK Limited    N/A    None

Eagles Personal Management Company

   California    100% owned by Front Line Management Group, Inc.    Excluded
Subsidiary    None



--------------------------------------------------------------------------------

Legal Name

   Jurisdiction of
Formation   

Registered Owner

   Guarantor/
Excluded
Subsidiary    Buy-Sell, Voting
Trust or Other
Agreements

Echomusic LLC

   Delaware    89% owned by IAC Partner Marketing, Inc.    Excluded
Subsidiary    Amended and
Restated
Operating
Agreement

Emma Entertainment (Beijing) Co. Ltd

   China    100% owned by Ticketmaster Entertainment China Holding Co. Limited
   N/A    None

Entertainers Art Gallery LLC

   Delaware    100% owned by Front Line Management Group, Inc.    Guarantor   
None

EventInventory.com, Inc.

   Illinois    100% owned by The V.I.P. Tour Company    Guarantor    None

FC 1031 Limited

   England & Wales    100% owned by Ticketmaster UK Limited    N/A    None

FEA Merchandise Inc.

   Delaware    100% owned by Front Line Management Group, Inc.    Guarantor   
None

FLMG Holdings Corp.

   Delaware    100% owned by Live Nation Entertainment, Inc.    Guarantor   
None

Front Line BCC LLC

   Delaware    100% owned by ILAA, Inc.    Guarantor    None

Front Line Management Group, Inc.

   Delaware   

54% owned by FLMG Holdings Corp.

21% owned by Ticketweb LLC

   Guarantor    Second Amended
and Restated
Stockholders’
Agreement

 

Equity Incentive
Plan

Fruin Productions, Inc.

   California    100% owned by Front Line Management Group, Inc.    Excluded
Subsidiary    None



--------------------------------------------------------------------------------

Legal Name

   Jurisdiction of
Formation   

Registered Owner

   Guarantor/
Excluded
Subsidiary    Buy-Sell, Voting
Trust or  Other
Agreements

GA Acquisitions, LLC

   Delaware    100% owned by Front Line Management Group, Inc.    Excluded
Subsidiary    None

GetMeIn! Limited

   England & Wales    100% owned by Ticketflask Limited    N/A    None

HK Personal Development Co.

   California    100% owned by Front Line Management Group, Inc.    Excluded
Subsidiary    None

IAC Partner Marketing, Inc.

   Delaware    100% owned by Live Nation Entertainment, Inc.    Guarantor   
None

ILAA, Inc.

   California    100% owned by Front Line Management Group, Inc.    Guarantor   
None

ILA Management, Inc.

   California    100% owned by Front Line Management Group, Inc.    Guarantor   
None

Kartenhaus Ticketservice GmbH

   Germany    100% owned by TM Deutschland GmbH    N/A    None

Lippupalvelu Oy

   Finland    100% owned by Ticketmaster Europe Holdco Ltd.    N/A    None

Microflex 2001 LLC

   Delaware    100% owned by Ticketmaster, L.L.C.    Guarantor    None

Morris Artists Management LLC

   Delaware    100% owned by Front Line Management Group, Inc.    Guarantor   
None

NetTickets.com, Inc.

   Delaware    100% owned by The V.I.P. Tour Company    Guarantor    None

OpenSeats, Inc.

   Illinois    100% owned by The V.I.P. Tour Company    Guarantor    None

Premium Inventory, Inc.

   Illinois    100% owned by The V.I.P. Tour Company    Guarantor    None



--------------------------------------------------------------------------------

Legal Name

   Jurisdiction of
Formation   

Registered Owner

   Guarantor/
Excluded
Subsidiary    Buy-Sell, Voting
Trust or Other
Agreements

Reseau Admission LP

   Canada   

99.9% owned by Ticketmaster Canada LP

 

0.01% owned by Reseau Admission ULC

   N/A    None

Reseau Admission ULC

   Canada    100 % owned by Ticketmaster Canada LP    N/A    None

Shanghai Jina Advertising Company Ltd.

   China    100% owned by Ticketmaster Entertainment China Holding Co. Limited
   N/A    None

Show Me Tickets, LLC

   Illinois    100% owned by The V.I.P. Tour Company    Guarantor    Stock
Incentive
Plan

Show Tickets Australia Pty Ltd

   Australia    100% owned by Ticketmaster Australasia Pty Ltd    N/A    None

Spalding Entertainment, LLC

   Tennessee    100% owned by Front Line Management Group, Inc.    Guarantor   
None

The Ticket Shop Unlimited

   Ireland    100% owned by Ticket Shop Holdings (IOM) (Unlimited)    N/A   
None

The V.I.P. Tour Company

   Delaware    100% owned by Live Nation Entertainment, Inc.    Guarantor   
Stockholders’
Agreement dated
January 11, 2008

Ticketflask Limited

   England & Wales    100% owned by TM Number One Limited    N/A    None

Ticketline (Unlimited)

   Ireland    100% owned by The Ticket Shop Unlimited    N/A    None

Ticketmaster Advance Tickets, L.L.C.

   Colorado    100% owned by Live Nation Entertainment, Inc.    Guarantor   
None

Ticketmaster Australasia Pty Ltd

   Australia    100% owned by Reseau Admission    N/A    None

Ticketmaster California Gift Certificates L.L.C.

   California    100% owned by Ticketmaster L.L.C.    Guarantor    None



--------------------------------------------------------------------------------

Legal Name

  

Jurisdiction of
Formation

  

Registered Owner

  

Guarantor/

Excluded

Subsidiary

  

Buy-Sell, Voting

Trust or Other

Agreements

Ticketmaster Canada Holdings ULC

   Canada    100% owned by Ticketmaster Luxembourg Holdco 3, S.a.r.1.    N/A   
None

Ticketmaster Canada LP

   Canada   

99.9% owned by Ticketmaster Canada Holdings ULC

 

0.01% owned by Ticketmaster Canada ULC

   N/A    None

Ticketmaster Canada ULC

   Canada    100% owned by Ticketmaster Canada Holdings ULC    N/A    None

Ticketmaster Cayman Finance Company Ltd

   Cayman Islands    100% owned by Ticketmaster Luxembourg Holdco 5, S.a.r.5.
(U.S. Branch)    N/A    None

Ticketmaster China Ventures, L.L.C.

   Delaware    100% owned by Ticketmaster New Ventures Holdings, Inc.   
Guarantor    None

Ticketmaster EDCS LLC

   Delaware    100% owned by Ticketmaster L.L.C.    Guarantor    None

Ticketmaster Entertainment China Holding Co. Limited

   Hong Kong    80% owned by Ticketmaster Luxembourg Holdco 3, S.a.r.1.    N/A
   Stockholders’ Agreement dated as of April 24, 2007

Ticketmaster Europe Holdco Ltd.

   England & Wales    100% owned by Ticketmaster Canada Holdings ULC    N/A   
None

Ticketmaster Florida Gift Certificates L.L.C.

   Florida    100% owned by Ticketmaster L.L.C.    Guarantor    None

Ticketmaster Georgia Gift Certificates L.L.C.

   Georgia    100% owned by Ticketmaster L.L.C.    Guarantor    None

Ticketmaster Iberica Sl

   Spain    100% owned by Ticketmaster Europe Holdco Ltd.    N/A    None



--------------------------------------------------------------------------------

Legal Name

  

Jurisdiction of
Formation

  

Registered Owner

  

Guarantor/

Excluded

Subsidiary

  

Buy-Sell, Voting

Trust or Other

Agreements

Ticketmaster-Indiana, L.L.C.

   Delaware    100% owned by Live Nation Entertainment, Inc.    Guarantor   
None

Ticketmaster Indiana Holdings Corp.

   Indiana    100% owned by Ticketmaster-Indiana, L.L.C.    Guarantor    None

Ticketmaster International Events Ltd.

   England & Wales    100% owned by Ticketmaster UK Limited    N/A    None

Ticketmaster L.L.C.

   Virginia    100% owned by Live Nation Entertainment, Inc.    Guarantor   
None

Ticketmaster Luxembourg Holdco 1, S.a.r.1.

   Luxembourg    100% owned by Ticketmaster New Ventures Holdings, Inc.    N/A
   None

Ticketmaster Luxembourg Holdco 2, S.a.r.1.

   Luxembourg    100% owned by Ticketmaster Luxembourg Holdco 1, S.a.r.1.    N/A
   None

Ticketmaster Luxembourg Holdco 3, S.a.r.1.

   Luxembourg    100% owned by Ticketmaster Luxembourg Holdco 2, S.a.r.1.    N/A
   None

Ticketmaster Luxembourg Holdco 4, S.a.r.1.

   Luxembourg    100% owned by Ticketmaster Canada Holdings ULC    N/A    None

Ticketmaster Luxembourg Holdco 5, S.a.r.5.

   Luxembourg    100% owned by Ticketmaster Canada Holdings ULC    N/A    None

Ticketmaster Multimedia Holdings LLC

   Delaware    100% owned by Live Nation Entertainment, Inc.    Guarantor   
None

Ticketmaster New Ventures Finance HB

   Sweden   

99% owned by Ticketmaster Luxembourg Holdco 5, S.a.r.5. (U.S. Branch)

 

1% owned by Ticketmaster Cayman Finance Company Limited

   N/A    None



--------------------------------------------------------------------------------

Legal Name

  

Jurisdiction of
Formation

  

Registered Owner

  

Guarantor/

Excluded

Subsidiary

  

Buy-Sell, Voting

Trust or Other

Agreements

Ticketmaster New Ventures Holdings, Inc.

   Delaware    100% owned by Live Nation Entertainment, Inc.    Guarantor   
None

Ticketmaster New Ventures, Ltd.

   Cayman Islands    100% owned by Ticketmaster New Ventures Holdings, Inc.   
N/A    None

Ticketmaster New Ventures II AB Holdings

   Sweden    100% owned by Ticketmaster Europe Holdco Ltd.    N/A    None

Ticketmaster NZ Pty Ltd.

   New Zealand    100% owned by Ticketmaster Australasia Pty Ltd    N/A    None

Ticketmaster Online—Citysearch UK Ltd.

   England & Wales    100% owned by Ticketmaster UK Limited    N/A    None

Ticketmaster Pacific Acquisitions, Inc.

   Delaware    100% owned by Ticketmaster New Ventures Holdings, Inc.   
Excluded Subsidiary    None

Ticketmaster Systems Ltd

   England & Wales    100% owned by FC1031 Limited    N/A    None

Ticketmaster Ticketing Information Technology (Shanghai) Co., Ltd

   China    100% owned by Ticketmaster China Ventures, L.L.C.    N/A    None

Ticketmaster UK Limited

   England & Wales    100% owned by TM Number One Limited    N/A    None

Ticketmaster West Virginia Gift Certificates L.L.C.

   West Virginia    100% owned by Ticketmaster L.L.C.    Guarantor    None

Ticketron Australia Pty Ltd

   Australia    100% owned by Ticketmaster Australasia Pty Ltd    N/A    None

TicketsNow.com, Inc.

   Illinois    100% owned by The V.I.P. Tour Company    Guarantor    None

Ticket Service Nederland B.V.

   Netherlands    100% owned by Ticketmaster UK Limited    N/A    None

Ticket Shop Holdings (IOM) (Unlimited)

   Isle of Man    100% owned by Ticket Shop One (IOM) Limited    N/A    None



--------------------------------------------------------------------------------

Legal Name

  

Jurisdiction of
Formation

  

Registered Owner

  

Guarantor/

Excluded

Subsidiary

  

Buy-Sell, Voting

Trust or Other

Agreements

Ticket Shop (NI) Limited

   Northern Ireland    100% owned by The Ticket Shop Unlimited    N/A    None

Ticket Shop One (IOM) Limited

   Isle of Man    100% owned by Ticketmaster Canada Holdings ULC    N/A    None

Ticket Shop Two (IOM) Limited

   Isle of Man    100% owned by Ticketmaster Canada Holdings ULC    N/A    None

TicketWeb LLC

   Delaware   

71% owned by FLMG Holdings Corp.

 

29% owned by Live Nation Entertainment, Inc.

   Guarantor    None

TicketWeb UK, Ltd

   England & Wales    100% owned by Ticketmaster Europe Holdco Ltd.    N/A   
None

Ticnet AB

   Sweden    100% owned by Ticketmaster New Ventures II AB Holdings    N/A   
None

Tick Tack Ticket, S.A.

   Spain    100% owned by Ticketmaster Iberica Sl    N/A    None

Ticketmaster Deutschland Holding GmbH

   Germany    90% owned by Ticketmaster New Ventures Holdings, Inc.    N/A   
Partition of Share, Sale, Purchase and Transfer of Share, Option Agreement and
Shareholder Agreement

TM Number One Limited

   England & Wales    100% owned by Ticketmaster Europe Holdco Ltd.    N/A   
None

TM Vista Inc.

   Virginia    100% owned by Live Nation Entertainment, Inc.    Guarantor   
None

TNOW Entertainment Group, Inc.

   Illinois    100% owned by The V.I.P. Tour Company    Guarantor    None



--------------------------------------------------------------------------------

Legal Name

  

Jurisdiction of
Formation

  

Registered Owner

  

Guarantor/

Excluded

Subsidiary

  

Buy-Sell, Voting

Trust or Other

Agreements

Vector Two, LLC

   Delaware    100% owned by Vector Management LLC    N/A    None

Vector Management LLC

   Delaware    75% owned by Front Line Management Group, Inc.    Excluded
Subsidiary    Limited Liability Company Agreement

Worldwide Ticket Systems, Inc.

   Washington    100% owned by Ticketmaster Canada LP    N/A    None



--------------------------------------------------------------------------------

SCHEDULE 6.21

Filings and Recordings

 

Type of Filing

  

Entity

  

Jurisdiction

UCC-1 Financing Statement    Azoff Promotions LLC    Delaware UCC-1 Financing
Statement    Bill Graham Enterprises, Inc.    California UCC-1 Financing
Statement    Cellar Door Venues, Inc.    Florida UCC-1 Financing Statement   
Cobb’s Comedy Inc.    California UCC-1 Financing Statement    Connecticut
Amphitheater Development Corporation    Connecticut UCC-1 Financing Statement   
Connecticut Performing Arts, Inc.    Connecticut UCC-1 Financing Statement   
Connecticut Performing Arts Partners    California UCC-1 Financing Statement   
Electric Factory Concerts, Inc.    Pennsylvania UCC-1 Financing Statement   
Entertainers Art Gallery LLC    Delaware UCC-1 Financing Statement    Evening
Star Productions, Inc.    Arizona UCC-1 Financing Statement   
EventInventory.com, Inc.    Illinois UCC-1 Financing Statement    Event
Merchandising Inc.    California UCC-1 Financing Statement    FEA Merchandise
Inc.    Delaware UCC-1 Financing Statement    Fillmore Theatrical Services   
California UCC-1 Financing Statement    FLMG Holdings Corp.    Delaware UCC-1
Financing Statement    Front Line BCC LLC    Delaware UCC-1 Financing Statement
   Front Line Management Group, Inc.    Delaware UCC-1 Financing Statement   
HOB Boardwalk, Inc.    Delaware UCC-1 Financing Statement    HOB Chicago, Inc.
   Delaware UCC-1 Financing Statement    HOB Entertainment, Inc.    Delaware
UCC-1 Financing Statement    HOB Marina City, Inc.    Delaware UCC-1 Financing
Statement    House of Blues Anaheim Restaurant Corp.    Delaware UCC-1 Financing
Statement    House of Blues Cleveland, LLC    Delaware UCC-1 Financing Statement
   House of Blues Concerts, Inc.    California UCC-1 Financing Statement   
House of Blues Dallas Restaurant Corp.    Delaware UCC-1 Financing Statement   
House of Blues Houston Restaurant Corp.    Delaware UCC-1 Financing Statement   
House of Blues Las Vegas Restaurant Corp.    Delaware UCC-1 Financing Statement
   House of Blues Los Angeles Restaurant Corp.    Delaware UCC-1 Financing
Statement    House of Blues Myrtle Beach Restaurant Corp.    Delaware



--------------------------------------------------------------------------------

Type of Filing

  

Entity

  

Jurisdiction

UCC-1 Financing Statement    House of Blues New Orleans Restaurant Corp.   
Delaware UCC-1 Financing Statement    House of Blues Orlando Restaurant Corp.   
Delaware UCC-1 Financing Statement    House of Blues Restaurant Holding Corp.   
Delaware UCC-1 Financing Statement    House of Blues San Diego, LLC    Delaware
UCC-1 Financing Statement    House of Blues San Diego Restaurant Corp.   
Delaware UCC-1 Financing Statement    IAC Partner Marketing, Inc.    Delaware
UCC-1 Financing Statement    ILAA, Inc.    California UCC-1 Financing Statement
   ILA Management, Inc.    California UCC-1 Financing Statement    Live Nation
Bogart, LLC    Delaware UCC-1 Financing Statement    Live Nation Chicago, Inc.
   Delaware UCC-1 Financing Statement    Live Nation Concerts, Inc.    Delaware
UCC-1 Financing Statement    Live Nation Entertainment, Inc.    Delaware UCC-1
Financing Statement    Live Nation – Haymon Ventures, LLC    Delaware UCC-1
Financing Statement    Live Nation Holdco #1, Inc.    Delaware UCC-1 Financing
Statement    Live Nation Holdco #2, Inc.    Delaware UCC-1 Financing Statement
   Live Nation Marketing, Inc.    Delaware UCC-1 Financing Statement    Live
Nation Merchandise, Inc.    Delaware UCC-1 Financing Statement    Live Nation
MTours (USA), Inc.    Delaware UCC-1 Financing Statement    Live Nation Studios,
LLC    Delaware UCC-1 Financing Statement    Live Nation Ticketing, LLC   
Delaware UCC-1 Financing Statement    Live Nation Touring (USA), Inc.   
Delaware UCC-1 Financing Statement    Live Nation UTours (USA), Inc.    Delaware
UCC-1 Financing Statement    Live Nation Ventures, Inc.    Delaware UCC-1
Financing Statement    Live Nation Worldwide, Inc.    Delaware UCC-1 Financing
Statement    LN Acquisition Holdco LLC    Delaware UCC-1 Financing Statement   
Michigan Licenses, LLC    Delaware UCC-1 Financing Statement    Microflex 2001
LLC    Delaware UCC-1 Financing Statement    Morris Artists Management LLC   
Delaware UCC-1 Financing Statement    Musictoday, LLC    Virginia UCC-1
Financing Statement    NetTickets.com, Inc.    Delaware UCC-1 Financing
Statement    NOC, Inc.    Connecticut UCC-1 Financing Statement    OpenSeats,
Inc.    Illinois



--------------------------------------------------------------------------------

Type of Filing

  

Entity

  

Jurisdiction

UCC-1 Financing Statement    Premium Inventory, Inc.    Illinois UCC-1 Financing
Statement    Shoreline Amphitheatre, Ltd.    California UCC-1 Financing
Statement    Show Me Tickets, LLC    Illinois UCC-1 Financing Statement   
Spalding Entertainment, LLC    California UCC-1 Financing Statement    The
V.I.P. Tour Company    Tennessee UCC-1 Financing Statement    Ticketmaster
Advance Tickets, L.L.C.    Colorado UCC-1 Financing Statement    Ticketmaster
California Gift Certificates L.L.C.    California UCC-1 Financing Statement   
Ticketmaster China Ventures, L.L.C.    Delaware UCC-1 Financing Statement   
Ticketmaster EDCS LLC    Delaware UCC-1 Financing Statement    Ticketmaster
Florida Gift Certificates L.L.C.    Florida UCC-1 Financing Statement   
Ticketmaster Georgia Gift Certificates L.L.C.    Georgia UCC-1 Financing
Statement    Ticketmaster-Indiana, L.L.C.    Delaware UCC-1 Financing Statement
   Ticketmaster Indiana Holdings Corp.    Indiana UCC-1 Financing Statement   
Ticketmaster L.L.C.    Virginia UCC-1 Financing Statement    Ticketmaster
Multimedia Holdings LLC    Delaware UCC-1 Financing Statement    Ticketmaster
New Ventures Holdings, Inc.    Delaware UCC-1 Financing Statement   
Ticketmaster West Virginia Gift Certificates L.L.C.    West Virginia UCC-1
Financing Statement    TicketsNow.com, Inc.    Illinois UCC-1 Financing
Statement    TicketWeb, LLC    Delaware UCC-1 Financing Statement    TM Vista
Inc.    Virginia UCC-1 Financing Statement    TNOW Entertainment Group, Inc.   
Illinois UCC-1 Financing Statement    TNA Tour II (USA) Inc.    Delaware UCC-1
Financing Statement    Wiltern Renaissance LLC    Delaware U.S. Trademark
Agreement   

Evening Star Productions, Inc.

EventInventory.com, Inc.

HOB Entertainment, Inc.

Live Nation Entertainment, Inc.

Live Nation Worldwide, Inc.

Musictoday, LLC

The V.I.P. Tour Company

Ticketmaster L.L.C.

TicketsNow.com, Inc.

TicketWeb, LLC

TNOW Entertainment Group, Inc.

   USPTO U.S. Patent Agreement   

Live Nation Worldwide, Inc.

Ticketmaster L.L.C.

   USPTO



--------------------------------------------------------------------------------

Type of Filing

  

Entity

  

Jurisdiction

U.S. Copyright Agreement   

Bill Graham Enterprises, Inc.

Live Nation Entertainment, Inc.

Live Nation Worldwide, Inc.

Ticketmaster L.L.C.

   US Copyright Office



--------------------------------------------------------------------------------

SCHEDULE 7.08

Insurance

 

Carrier

  

Policy Number

  

Expiration
Date

  

Type of

Insurance

  

Amount

National Union Fire Insurance Co.    GL#6506469    11/1/10   

General

Liability

  

$1,000,000 each occurrence

$1,000,000 fire damage

$1,000,000 personal & adv injury

$5,000,000 general aggregate

$1,000,000 products

National Union Fire Insurance Co.    GL6506470    11/1/10   

Liquor

Liability

   $1,000,000 each/aggregate National Union Fire Insurance Co.   

CA 6647348

CA 6647351

CA 6647350-MA

CA 6647349-VA

   11/1/10    Automobile Liability    $2,000,000 combined single limit covering
all owned autos, hired autos, non-owned autos and any autos in MA and VA New
Hampshire Insurance Co.   

WC 004289400, 01, 02

WC004289396, 97, 98, 99

   11/1/10    Workers Compensation and Employers’ Liability   

$2,000,000 E.L. each accident

$2,000,000 E.L. disease each employee

$2,000,000 disease policy limit

WC statutory limits

Lexington Insurance Company    020412766    12/31/10    Property    $25,000,000
blanket building and property Federal Insurance Co    6803-8552    12/20/10   
Fiduciary Liability    $10,000,000 aggregate National Union Fire Insurance Co.
   01-423-57-23    12/20/10    Employment Practices Liability    $10,000,000
aggregate US Specialty Insurance Co.    14-MGU-09-A20586    12/20/10    Director
& Officers’ Liability    $50,000,000 aggregate, each carrier is on for
$10,000,000, each with US Specialty as primary Axis Insurance Co.   

MAN

736263/01/2009

         Federal Ins Co. Chubb    8207-7346          Allied World Assurance Co.
   0305-1702          St Paul Fire & Marine Ins Co.    568CM3109         
Federal Ins Co    8207-7353    12/20/10    Crime Insurance    $15,000,000 each
loss Royal & Sun Alliance   

YMM824298/

YMM82429

   11/1/10    Global Package   

$10,000,00 EL

$2,000,000 Public



--------------------------------------------------------------------------------

Carrier

  

Policy Number

  

Expiration
Date

  

Type of

Insurance

  

Amount

Chartis Insurance Co of Canada    RMGL9895631    11/1/10    Canadian Package   

$2,000,000 general aggregate

$1,000,000 BI/PD per occurrence

Westchester Fire Insurance Company    G21979363005    11/1/10    Umbrella   
$25,000,000 AWAC    3050614    11/1/10    1st Excess    $25,000,000 xs
$25,000,000 Great American Assurance    EXC8634746    11/1/10    2nd Excess   
$25,000,000 p/o $50,000,000 xs $50,000,000 Starr Indemnity    WCSINAT500005409
   11/1/10    2nd Excess    $25,000,000 p/o $50,000,000 xs $50,000,000 Endurance
Spec (Bermuda)    EXC10001788700    11/1/10    3rd Excess    $25,000,000 xs
$100,000,000 Aspen (Bermuda)    ECA119F09A0R    11/1/10    4th Excess   
$25,000,000 p/o $50,000,000 xs $125,000,000 Torus (Bermuda)    BDAFF03-2009-0013
   11/1/10    4th Excess    $25,000,000 p/o $50,000,000 xs $125,000,000 AIG
Excess (Bermuda)    25413360    11/1/10    5th Excess    $50,000,000 xs
$175,000,000 Westchester/ACE (Bermuda)    LYV-PD/09    11/1/10    Lead Puni Wrap
   $25,000,000 AWAC (Bermuda)    C0107711/002    11/1/10    Excess Puni Wrap   
$25,000,000 xs $25,000,000 Magna Carta (Bermuda)    MCDP202325    11/1/10   
Excess Puni Wrap    $25,000,000 p/o $50,000,000 xs $50,000,000 Starr Insurance
(Bermuda)    00209    11/1/10    Excess Puni Wrap    $25,000,000 p/o $50,000,000
xs $50,000,000 Illionois National    013102155    11/1/10    Errors & Omissions
   $25,000,000 Axis    MNG749780-09    12/31/10    Excess Property   
$12,500,000 p/o $25,000,000 xs $25,000,000 Princeton (Munich RE)   
78A3XP000023700    12/31/10    Excess Property    $7,500,000 p/o $25,000,000 xs
$25,000,000 ACE    CRXD37458004    12/31/10    Excess Property    $5,000,000 p/o
$25,000,000 xs $25,000,000 Insurance Company of the State of PA (AIG
WorldSource)    IMB7528354    12/31/10    International Excess Property   
$100,000,000 xs $50,000,000 Lloyd’s    E09RQ2923200    12/31/10    Primary
Terrorism    $100,000,000 Lloyd’s    E09RQ2923A00    12/31/10    Excess
Terrorism    $50,000,000 xs $100,000,000 Royal & Sun Alliance    B0823 MA0902012
   12/31/10    Marine Cargo   

$3,750,000

$20,000,000

$25,000,000

$2,500,000

$2,000,000



--------------------------------------------------------------------------------

SCHEDULE 7.18

Post-Closing Matters

Within 90 days of the Closing Date (or such longer period as the Administrative
Agent may designate in writing in its sole discretion, the “Post-Closing
Period”), Parent Borrower shall complete or cause to be completed the following
actions:

1. Termination of Liens. Parent Borrower shall cause the following liens to be
terminated within the Post-Closing Period:

 

Debtor

  

Jurisdiction

  

Type of

filing

  

Secured

Party

  

File Date

  

File Number

Front Line Management Group, Inc.    Delaware    UCC-1    First Republic Bank, a
Division of Merrill Lynch Bank and Trust Co., FSB    06/17/2008    2008 2077087
Front Line Management Group, Inc.    California SOS    UCC-1    The Azoff Family
Trust    08/05/2005    057036884980 ILAA, Inc.    California    UCC-1    The
Azoff Family Trust of 1997    08/05/2005    057036883111

2. Possessory Collateral. To the extent not already delivered to the Collateral
Agent, Parent Borrower shall cause the following certificated equity interests
(together with corresponding stock powers, endorsed in blank) and promissory
notes and instruments (together with corresponding allonges or note powers,
endorsed in blank) to be delivered to the Collateral Agent within the
Post-Closing Period:

A. Stock Certificates

 

Current Legal

Entities Owned

  

Record Owner

  

Certificate
No.

  

No. Shares/Interest

Evening Star Productions, Inc.    Live Nation Concerts, Inc.    N-1    700
Common Event Merchandising Inc.    Live Nation Worldwide, Inc.   

N-1

P-1

  

1,333.3 Common

42,500 Series A Preferred

Fillmore Theatrical Services    Bill Graham Enterprises, Inc.    2    4,000
Common HOB Boardwalk, Inc.    HOB Entertainment, Inc.    1    1,000 Common HOB
Entertainment, Inc.    Live Nation Worldwide, Inc.    299    1,000 Common House
of Blues Concerts, Inc.    HOB Entertainment, Inc.    3    100 Common House of
Blues Dallas Restaurant Corp.    House of Blues Restaurant Holding Corp.    2   
1,000 Common House of Blues Houston Restaurant Corp.    House of Blues
Restaurant Holding Corp.    2    1,000 Common



--------------------------------------------------------------------------------

Current Legal

Entities Owned

  

Record Owner

  

Certificate
No.

  

No. Shares/Interest

House of Blues Las Vegas Restaurant Corp.    HOB Entertainment, Inc.    1   
1,000 Common House of Blues Los Angeles Restaurant Corp.    HOB Entertainment,
Inc.    2    1,000 Common House of Blues Myrtle Beach Restaurant Corp.    HOB
Entertainment, Inc.    1    1,000 Common House of Blues New Orleans Restaurant
Corp.    HOB Entertainment, Inc.    2    1,000 Common House of Blues Restaurant
Holding Corp.    HOB Entertainment, Inc.    1    1,000 Common House of Blues San
Diego Restaurant Corp.    HOB Entertainment, Inc.    1    1,000 Common Live
Nation Chicago, Inc.    Live Nation Worldwide, Inc.    N-1    100 Shares Live
Nation Concerts, Inc.    Live Nation Worldwide, Inc.    N-1    1,000 Common Live
Nation Holdco #1, Inc.    Live Nation Entertainment, Inc.   

4

5

6

  

1

8,000

704,053.00

Live Nation Holdco #2, Inc.    Live Nation Holdco #1, Inc.    3    600,000
Common Live Nation Marketing, Inc.    Live Nation Worldwide, Inc.    N-1    100
Common Live Nation Touring (USA), Inc.    Live Nation Worldwide, Inc.    N-1   
100 Common Live Nation UTours (USA), Inc.    Live Nation Worldwide, Inc.    N-1
   1,000 Common Live Nation Ventures, Inc.    Live Nation Worldwide, Inc.    A-1
   100 Common Live Nation Worldwide, Inc.    Live Nation Holdco #2, Inc.    A-3
   1,000 Common–Class A LRW Theatre Corp.    Live Nation Worldwide, Inc.    3   
25,000 Common Anthill Trading (Overseas) Limited    Live Nation Worldwide, Inc.
      Ticketstoday Limited (UK)    Musictoday, LLC       Live Nation Canada,
Inc.    HOB Entertainment, Inc.    C-7    0.65 Common Live Nation Touring
(Canada), Inc.    Live Nation Worldwide, Inc.    C-5    6 Common Ticketmaster
Pacific Acquisitions, Inc.    Ticketmaster New Ventures Holdings, Inc.    2   
100 Ticketmaster Luxembourg Holdco 1, S.a.r.l. (Luxembourg)    Ticketmaster New
Ventures Holdings, Inc.      



--------------------------------------------------------------------------------

Current Legal

Entities Owned

  

Record Owner

  

Certificate
No.

  

No. Shares/Interest

Ticketmaster New Ventures Ltd. (Cayman)    Ticketmaster New Ventures Holdings,
Inc.    1    1,000 Ordinary

B. Instruments

 

Lender

  

Borrower

   Principal
Amount    Date of
Issuance    Interest
Rate     Maturity
Date FLMG Holdings Corp.    Front Line Management Group, Inc.    $ 4,175,000.00
   4/29/10    4.50 %    4/29/15



--------------------------------------------------------------------------------

SCHEDULE 8.01

Existing Liens

1. Liens filed against Amphitheatre Ireland Limited securing indebtedness from
HSBC, which is listed on Schedule 8.03.

2 Please see attached chart.



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Type of filing

  

Secured Party

  

Collateral

  

File Date

  

Number

Bill Graham Enterprises, Inc.    California    UCC-1    Herc Exchange, LLC   
Equipment    04/7/2010    2458813002 Bill Graham & Chuck Morris Presents; Chuck
Morris Presents LLC; Kroenke Sports Holdings, LLC; Universal Lending Pavillion
   Colorado    UCC-1    Dowlen Sound Inc.    In lieu filing re: mixing consoles,
microphones, speakers, etc.    06/1/2006    2006F053452 Cinq Group, LLC   
Delaware    UCC-1    The CIT Group/Commercial Services, Inc.    Accounts
receivable created on or prior to March 31, 2009, and merchandise represented
thereby (delivered or undelivered) and any proceeds thereof.   

12/11/2003

 

Five

Amendments Continuation 8/5/2008

  

33263707

 

Amendment:

2008 2682886

Evening Star Productions, Inc.    Arizona    State Tax Lien    Arizona
Department of Revenue       09/9/1983    000146-3 FEA Merchandise Inc.   
Delaware    UCC-3 Amendment    The CIT Group/Commercial Services, Inc.    All
property described on Schedule A   

09/13/2005

 

Amendment:

12/3/2009

  

5282661 9

 

Amendment:

2009-3872121

FEA Merchandise Inc.    Delaware    UCC-3 Amendment    The CIT Group/Commercial
Services, Inc.    All property described on Schedule A   

09/15/2005

 

Amendment:

12/3/2009

  

52856236

 

Amendment:

2009 3872147

Grand Entertainment (Row), LLC    Delaware    UCC-1    The Weinstein Company   
All right re: motion picture entitled “Pete Seeger: The Power of Song”   
07/3/2008    2008 2611414 HOB Entertainment, Inc.    Delaware    UCC-3
Continuation    Ameritech Credit Corporation d/b/a SBC Capital Services   

Computer hardware and software

Equipment

  

09/15/2004

 

Amendment: 7/24/09

  

4263785 0

 

Amendment:

2009 2384946

HOB Entertainment, Inc.    Delaware    UCC-1    Wells Fargo Financial Leasing,
Inc.    Goods    06/15/2007    2007 2465911



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Type of filing

  

Secured Party

  

Collateral

  

File Date

  

Number

HOB Entertainment, Inc.    Delaware    UCC-1    Xerox Corporation    True Lease
   09/10/2009    2009 2907472 HOB Entertainment, Inc.    Los Angeles County, CA
   Federal Tax Lien    IRS    $14,537.02    03/18/2010    20100371855 HOB
Entertainment, Inc.    Los Angeles County, CA    State Tax Lien    Los Angeles
County Tax Collector    $844.50    05/24/2001    01-0891389 HOB Entertainment,
Inc.    Los Angeles County, CA    State Tax Lien    Los Angeles County Tax
Collector    $434.97    03/06/2002    02-0526923 HOB Entertainment, Inc.   
Los Angeles County, CA    State Tax Lien    Los Angeles County Tax Collector   
$201.13    12/03/2003    20033639646 HOB Entertainment, Inc.    California SOS
   Federal Tax Lien   

IRS/OHIO

P.O. BOX 145595

CINCINNATI OH 25250

   $14,537.02    03/15/2010    107225656943 House of Blues Concerts, Inc.   
Los Angeles County, CA    State Tax Lien       $769.57    12/05/2008   
20082144406 House of Blues San Diego Restaurant Corp. (original debtor on filing
- amendment changed debtor name to Music Venue Management Corp.)    Delaware   
UCC-3 Assignment    Republic Bank, Inc.    True Lease   

10/11/2006

 

Amendment:

12/19/006

  

6351226 6

 

Amendment:

64440806

ILA Management, Inc.    California    UCC-1    Xerox Corporation    True Lease
   10/30/2006    067090202147 ILA Management, Inc.    Los Angeles County, CA   
State Tax Lien       $232.93    12/16/2002    20023063449

 

198



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Type of filing

  

Secured Party

  

Collateral

   File Date    Number

LIVE NATION LESSEE

(no more specific identifier as to name of the actual entity against which the
lien is placed)

   Los Angeles County, CA    State Tax Lien       $178.22    03/12/2008   
20080425028 Live Nation, Inc.    Delaware    UCC-1    CIT COMMUNICATIONS FINANCE
CORPORATION    Equipment    07/28/2008    2008 2570156 Live Nation Worldwide,
Inc.    California    UCC-1    BBH Financial Services    Equipment    01/27/2009
   09-7185802797 Live Nation Worldwide, Inc. and Shine A Light, LLC    Delaware
   UCC-1    Twentieth Century Fox Film Corporation    All of debtor’s right,
title and interest in and to the motion picture currently entitled “Shine A
Light” and the proceeds therefrom, all as more fully set forth in exhibit “I”   
02/11/2008    2008 0509115 Music Venue Management Corp.    Delaware    UCC-1   
Republic Bank, Inc.    Leased software, etc.    3-7-2007    2007 0931492 Live
Nation Worldwide, Inc., Shine A Light, LLC and Shangri-LA Entertainment, LLC   
Delaware    UCC-1    Directors Guild of America, Inc.    As Security for the
prompt and complete payment and performance when due of all obligation of debtor
(s) to secured party under the security agreement    04/04/2008    2008 1195245
Live Nation Worldwide, Inc.    Delaware    UCC-1    Xerox Corporation   
Equipment    10/23/2009    2009 3418594 Mad Mac    California    State Tax Lien
   Employment Development Depart    $6831.16    04/17/2002    0210860275



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Type of filing

  

Secured Party

  

Collateral

   File Date    Number Musictoday, LLC    Virginia    UCC-3 Continuation   
Universal Music & Video Distribution Corp.    Universal Music and Video
Distribution Corp UCC Collateral description debtor hereby grants to the secured
party a continuing security interest in all of the following personal property
   08/05/2004

 

Amendment:

5/12/09

   0408057120-5

 

Amendment:

09051272004

SFX Entertainment Inc.    Delaware    UCC-3 Continuation    DE Lage Landen
Financial Services, Inc.    Equipment    10/21/2004

 

Amendment:

9/23/09

   4302285 4

 

Amendment:
2009 3043384

SFX Entertainment, Inc.    Delaware    UCC-3 Continuation    DE Lage Landen
Financial Services, Inc.    Equipment    03/21/2005

 

Amendment:

2/24/10

   5087902 4

 

Amendment:

2010 0614655

SFX Touring, Inc.    Delaware    UCC-1    Cirque Arena Partners, LLP    50%
membership interest held in Delirium General Partner, LLC and 49.5% limited
partner interest held in Delirium Concert, L.P.    04/27/2006    61425263
Signatures Network, Inc.    California SOS    State Tax Lien    State of
California Employment Development Department    $2,203.95    09/2/2009   
09-7207386729 Signatures Network, Inc.    California SOS    State Tax Lien   
State of California Employment Development Department    $2,568.13    10/30/2009
   09-7213264802 Sunshine Concerts, L.L.C.    Delaware    UCC-1    U.S. Bancorp
   Equipment    11/10/2008    2008 3766902 The V.I.P. Tour Company    Delaware
   UCC-1    Cisco Systems Capital Corporation    Equipment    07/18/2006   
6247995 4



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Type of filing

  

Secured Party

  

Collateral

   File Date    Number The V.I.P. Tour Company    Delaware    UCC-1    Cisco
Systems Capital Corporation    Equipment    07/18/2006    6247998
8 The V.I.P. Tour Company    Delaware    UCC-1    Cisco Systems Capital
Corporation    Equipment    07/18/2006    6248012
7 The V.I.P. Tour Company    Delaware    UCC-1    HEWLETT-PACKARD FINANCIAL
SERVICE COMPANY    Equipment    07/31/2006    6263730
4 The V.I.P. Tour Company    Cook County, Illinois    Local Litigation   

Judgment

Cach LLC

   Case Type: Contract    10/01/1999    2009-
M1-
165637 Ticketmaster Corporation    Delaware    UCC-1    U.S. Bancorp   
Equipment - printers    08/5/2005    5249125 Ticketmaster Corporation   
Delaware    UCC-1    U.S. Bancorp    Equipment - copiers    03/14/2006   
60862730 Ticketmaster Corp.    Delaware    UCC-1    U.S. Bancorp    Equipment -
scanners    06/12/2006    61998988 Ticketmaster LLC    Delaware    UCC-1    MWB
Business Systems    Equipment    07/6/04


Continuation:
06/18/09

   41911447


2009
1943064

Ticketmaster LLC    Delaware    UCC-1    U.S. Bancorp    Equipment    12/4/2007
   2007
4561360 Ticketmaster LLC    Delaware    UCC-1    U.S. Bancorp    Equipment   
12/4/2007    2007
4561378 Ticketmaster LLC    Delaware    UCC-1    U.S. Bancorp    Equipment   
12-4-2007    2007
4561386



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Type of filing

  

Secured Party

  

Collateral

   File Date    Number Ticketmaster L.L.C.    Virginia    UCC-1    US Bancorp   
Equipment    04/16/2008    0804167091-5 Ticketmaster L.L.C.    Virginia    UCC-1
   US Bancorp    Equipment    04/16/2008    0804167092-7 Ticketmaster L.L.C.   
Virginia    UCC-1    US Bancorp    Equipment    04/16/2008    0804167093-9
Ticketmaster L.L.C.    Virginia    UCC-1    US Bancorp    Equipment   
04/16/2008    0804167255-3 Ticketmaster L.L.C.    Virginia    UCC-1    US
Bancorp    Equipment    05/30/2008    0805307193-3 Ticketmaster LLC    Virginia
   UCC-1    US Bancorp    Equipment    06/11/2008    0806117134-1 Ticketmaster
LLC    Virginia    UCC-1    US Bancorp    Equipment    06/26/2008   
0806267153-2 Ticketmaster LLC    Virginia    UCC-1    US Bancorp    Equipment   
08/04/2008    0808047151-6 Ticketmaster LLC    Virginia    UCC-1    US Bancorp
   Equipment    09/12/2008    08091271856 Ticketmaster LLC    Virginia    UCC-1
   US Bancorp    Equipment    10/31/2008    08103171203 Ticketmaster LLC   
Virginia    UCC-1    US Bancorp    Equipment    11/06/2008    08110671632
Ticketmaster LLC    Virginia    UCC-1    US Bancorp    Equipment    01/29/2009
   09012970982 Ticketmaster LLC    Virginia    UCC-1    US Bancorp    Equipment
   02/12/2009    09021271525



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Type of filing

  

Secured Party

  

Collateral

   File Date    Number Ticketmaster L.L.C.    Los Angeles County, CA    State
Tax Lien    Los Angeles County Tax Collector    $1317.64    02/22/2002   
02-0416328 Ticketmaster L.L.C.    Los Angeles County, CA    Local Litigation   
Plaintiff: Samson, Marc DBA Mas Marketing       04/02/2002    02M04519
Ticketmaster L.L.C.    Los Angeles County, CA    Local Litigation    Plaintiff:
Schaller, John       04/22/2002    Ticketmaster L.L.C.    Los Angeles County, CA
   Local Litigation    Plaintiff: Corinth Corp.       12/11/2006    TNOW
ENTERTAINMENT GROUP, INC.    Illinois    UCC-1    HEWLETT-PACKARD FINANCIAL
SERVICES COMPANY    All equipment and software    08/01/2008   

 

203



--------------------------------------------------------------------------------

SCHEDULE 8.02(b)

Existing Investments

Please see Schedule 6.14.

A. Capital Stock of Another Person

 

Current Legal Entities Owned

  

Record Owner

  

No. Shares/ Percentage Interest

Adventure Sport Events Limited    Gafrus Limited    50% Interest Anti-Concerts
Investments N.V.    Mojo Works BV    50% Interest Antwerps Sportpaleis NV   
Mojo Works BV    8.25% Interest A.P.E. Radio, LLC    Front Line Management
Group, Inc.    50% Membership Interest AA Music Management, LLC    ILA
Management, Inc.    50% Membership Interest Bee & El LLC    Front Line
Management Group, Inc.    50% Membership Interest Bee & El Marketing Services
LLC    Front Line Management Group, Inc.    50% Membership Interest Beijing
Gehua Live Nation Entertainment and Sports Company Limited    Live Nation
International Holdings BV    50% Interest Beijing Gehua Ticketmaster Ticketing
Co. Ltd.    Ticketmaster New Ventures Holdings, Inc.    40% JV Agreement Boom
Management, LLC    Front Line Management Group, Inc.    50% Membership Interest
Broadway China Ventures, LLC    Ticketmaster New Ventures Holdings, Inc.   
14.6% JV Agreement Career Artist Management LLC    Front Line Management Group,
Inc.    50% Membership Interest Chastain Ventures JV    Live Nation Worldwide,
Inc.    50% JV Interest Consozio get Live In liquidazione    Live Nation Italia
SRL    50% Interest De Nationale Theaterkassa BV    Mojo Works BV    33.33%
Interest De Schone Schijn NV    Mojo Works BV    8.25% Interest Doyle Kos
Management LLC    Front Line Management Group, Inc.    50% Membership Interest
DS Artists Management LLC    Front Line Management Group, Inc.    50% Membership
Interest Festival Republic Media Limited    Gafrus Limited    50% Interest Get
Live 2 Srl    Live Nation Italia SRL    10% Interest GVE Venture LLC    Front
Line Management Group, Inc.    50% Membership Interest Heavenly Planet LLP   
Festival Republic Limited    50% Partnership Interest Hilltop/Nederlander LLC   
House of Blues Concerts, Inc.    50% Membership Interest



--------------------------------------------------------------------------------

Current Legal Entities Owned

  

Record Owner

  

No. Shares/ Percentage Interest

Kenneth Crear Management LLC    Front Line Management Group, Inc.    50%
Membership Interest Larry Rudolph Management LLC    Front Line Management Group,
Inc.    50% Membership Interest LCB France    Live Nation Touring (USA), Inc.   
50% Interest Live 360 LLC    Front Line Management Group, Inc.    50% Membership
Interest Madrid Deportes Y Espectaculos SA    Live Nation Espana SAU    13.5%
Interest Mark Rothbaum & Associates, LLC    Front Line Management Group, Inc.   
50% Membership Interest Mick Artist Management LLC    Front Line Management
Group, Inc.    50% Membership Interest Mojo Theater BV    Mojo Works BV    43.5%
Interest Nettwerk Live, LLC    Live Nation Worldwide, Inc.    49% Membership
Interest Parcolimpico SRL    Get Live 2 Srl    70% Interest Pointstar Limited   
Live Nation (Theatrical) UK Limited    25% Interest Pop Nation, LLC    Live
Nation Worldwide, Inc.    50% Membership Interest Rock in Rio Madrid SA    Live
Nation Espana SAU    40% Interest ROC Nation, LLC    Live Nation Worldwide, Inc.
   50% Membership Interest RPM Acquisition, LLC    Front Line Management Group,
Inc.    50% Membership Interest Santa’s Kingdom (Scotland) Limited    Concerts
at DF Limited    50% Interest Spectacle Entertainment Group LLC    Front Line
Management Group, Inc.    50% Membership Interest StarRoc LLC    ROC Nation, LLC
   50% Membership Interest Strategic Artist Management LLC    Front Line
Management Group, Inc.    50% Membership Interest Unholy Alliance Limited   
Concerts at DF Limited    50% Interest Vector West LLC    Front Line Management
Group, Inc.    50% Membership Interest Venta de Boleta Por Compudor   
Ticketmaster New Ventures Ltd.    33.33% Interest Welldone LR OY    Live Nation
Finland OY    32% Interest Windfield Promotions Limited    LN-Gaiety Holdings
Limited    50% Interest



--------------------------------------------------------------------------------

B. Loan, Advance or Capital Contribution to, Guaranty or Assumption of Debt of
Another Person

1. Please see guarantees listed on Schedule 8.03.

2. Ticketmaster Entertainment LLC guaranteed a $3,250,000 line of credit granted
to one of its clients in connection with the production of Broadway shows in
China.

3. Live Nation International Holdings BV made an intercompany loan to a
wholly-owned subsidiary, Friends & Partners, that was subsequently sold with the
intercompany debt assumed by the buyer. The balance as of December 31, 2009 is
$1,146,640, and this investment is due to be repaid on June 30, 2010.



--------------------------------------------------------------------------------

SCHEDULE 8.02(x)

Designated Investments

1. Lansdowne Boston Restaurant Corp., Inc.

2. Tour Design Creative

3. Live Nation Canada, Inc.: Molson Canadian Amphitheatre and other related
assets and revenue streams

4. O2 Dublin and related management agreement

5. Purchase of the Capital Stock of Career Artist Management, LLC (“CAM”) not
owned by the Consolidated Group so long as CAM becomes a Domestic Credit Party
and the Parent would be in pro forma compliance with Section 8.10

6. Investments in ROC Nation, LLC in an amount not to exceed $5.0 million



--------------------------------------------------------------------------------

SCHEDULE 8.03

Existing Indebtedness

 

  1. Azoff Promissory Note

 

  2. Letter of Credit issued outside of this Credit Agreement

 

Obligor/Applicant

  

Beneficiary

  

Issuer

   Principal Amount Live Nation Canada, Inc.    B.C Liquor Distribution Branch
   RBC    CAD 20,000 Live Nation Canada, Inc.    Brewers Distribution    RBC   
CAD 25,000 Live Nation Espana SAU    Rock In Rio Madrid    Caja Madrid    EUR
600,000 Ticketmaster LLC    Office of State Tax Commission    Wells Fargo Bank,
N.A.    $ 210,000 Ticketmaster LLC    NRT New York LLC D/B/A    Wells Fargo
Bank, N.A.    $ 115,276 TicketsNow.com, Inc.    Atrium Corporate Centre, LLC   
Wells Fargo Bank, N.A.    $ 200,000

 

  3. Guarantees

 

Obligor/Applicant

  

Beneficiary

  

Issuer

   Principal Amount Live Nation Espana SAU    Rock in Rio    Caja Madrid    EUR
14,400.00 Live Nation Espana SAU    Rock in Rio    Caja Madrid    EUR 411,701.00
Live Nation Espana SAU    MDYE    Caja Madrid    EUR  148,500.00 Live Nation
Espana SAU    MDYE    Caja Madrid    EUR 175,500.00 Gamerco S.A.    IMDER   
Caja Madrid    EUR 540,000.00 Live Nation Espana SAU    MDYE    Caja De Ahorros
   EUR 67,500.00 Live Nation Espana SAU    Rock In Rio Madrid    Caja Madrid   
EUR 600,000.00

 

  4. Please see attached.



--------------------------------------------------------------------------------

SCHEDULE 8.05

Designated Assets

 

1. Live Nation Holdco #1, Inc. and/or its assets, including the Hilton Theatre

 

2. House of Blues and/or its assets

 

3. The V.I.P. Tour Company, its subsidiaries and/or assets

 

4. Cirkus (Stockholm, Sweden)

 

5. GetMeIn! Limited and/or its assets



--------------------------------------------------------------------------------

SCHEDULE 8.06(b)

Certain Restricted Payments

 

1. Front Line Management Group, Inc.

 

2. Vector Management, LLC

 

3. Echomusic, LLC

 

4. TM Deutschland GmbH

 

5. Ticketmaster Entertainment China Holding Co. Limited



--------------------------------------------------------------------------------

SCHEDULE 11.02

Notice Addresses

 

Parent Borrower Live Nation Entertainment, Inc. 9438 Civic Center Drive Beverly
Hills, CA 90210 Attn:    Chief Financial Officer and General Counsel Phone:   
(310) 867-7000 Fax:    (310) 867-7158 Website:    http://www.livenation.com
Email as separately provided to Administrative Agent. Administrative Agent
JPMorgan Chase Bank, N.A. JPMorgan Loan Services 1111 Fannin Street, 10th Floor
TX2-F046    Houston, TX 77002 Attn:    Shadia O. Aminu Phone:    (713) 750-7933
Fax:    (713) 750-2878 Email:    shadia.o.aminu@jpmchase.com With copy to:
JPMorgan Chase Bank, N.A. 383 Madison Avenue, Floor 24 New York, NY 10179 Attn:
   Tina Ruyter Fax:    (212) 270-5127 Collateral Agent JPMorgan Chase Bank, N.A.
JPMorgan Loan Services 1111 Fannin Street, 10th Floor TX2-F138 Houston, TX 77002
Attn:    Evelyne P. Dixon (Document Management) Fax:    (713) 750-2309 Attn:   
Elizabeth Rarich (Negotiable Collateral) Fax:    (713) 750-3757



--------------------------------------------------------------------------------

Canadian Agent JPMorgan Chase Bank, N.A. JPMorgan Loan Services 1111 Fannin
Street, 10th Floor TX2-F046 Houston, TX 77002 Attn:    Carla Kinney Fax:   
(713) 374-4312 With copy to: JPMorgan Chase Bank, N.A. 383 Madison Avenue, Floor
24 New York, NY 10179 Attn:    Tina Ruyter Fax:    (212) 270-5127 London Agent
JPMorgan Europe Limited 125 London Wall London, United Kingdom EC2Y-5AJ Attn:   
Belinda Lucas Fax:    011-44-207-777-2360 With copy to: JPMorgan Chase Bank,
N.A. 383 Madison Avenue, Floor 24 New York, NY 10179 Attn:    Tina Ruyter Fax:
   (212) 270-5127 Swingline Lender JPMorgan Chase Bank, N.A. Loan and Agency
Services Group 1111 Fannin Street, 10th Floor TX2-F046 Houston, TX 77002 Attn:
   Shadia O. Aminu Phone:    (713) 750-7933 Fax:    (713) 750-2878 Email:   
shadia.o.aminu@jpmchase.com With copy to: JPMorgan Chase Bank, N.A. 383 Madison
Avenue, Floor 24 New York, NY 10179 Attn:    Tina Ruyter Fax:    (212) 270-5127



--------------------------------------------------------------------------------

Issuing Banks JPMorgan Chase Bank, N.A. 10420 Highland Manor Drive, Floor 4
Tampa, FL 33610-9128 Attn:    Letter of Credit Department Fax:    (813) 432-5162
Deustche Bank A.G., New York Branch 60 Wall Street, 24th Floor New York, NY
10005 Attn:    Ann Thompson Phone:    (212) 250-9639 Fax:    (212) 797-0780
Email:    ann.thompson@db.com